Execution Version
Published Deal CUSIP: 09227UAS0
Dollar Tranche CUSIP: 09227UAT8
Designated Currency Tranche CUSIP: 09227UAU5
Term Loan CUSIP: 09227UAV3


$900,000,000


AMENDED AND RESTATED CREDIT AGREEMENT
dated as of October 30, 2020,
by and among


BLACKBAUD, INC.
AND CERTAIN OF ITS SUBSIDIARIES,
as Borrowers,
the Lenders referred to herein,
and
BANK OF AMERICA, N.A.,
as Administrative Agent,
Swingline Lender and an Issuing Lender,


and


PNC BANK, NATIONAL ASSOCIATION,
as Syndication Agent


and


REGIONS BANK,
BBVA USA,
and
FIFTH THIRD BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents


with


BofA SECURITIES, INC.,
PNC BANK, NATIONAL ASSOCIATION,
REGIONS CAPITAL MARKETS,
BBVA USA,
and
FIFTH THIRD BANK, NATIONAL ASSOCIATION,
as Joint Lead Arrangers and Joint Bookrunners





1


CHAR1\1753066v51


--------------------------------------------------------------------------------



TABLE OF CONTENTS

PageARTICLE I DEFINITIONS1SECTION 1.1Definitions.1SECTION 1.2Other Definitions
and Provisions.36SECTION 1.3Accounting Terms.36SECTION 1.4UCC Terms.37SECTION
1.5Rounding.37SECTION 1.6[Intentionally Omitted].37SECTION 1.7Letter of Credit
Amounts.37SECTION 1.8Exchange Rates; Currency Equivalents38SECTION 1.9Additional
Foreign Currencies38SECTION 1.10Change of Currency39SECTION 1.11Times of
Day40SECTION 1.12Pro Forma Calculations40ARTICLE II CREDIT FACILITIES40SECTION
2.1Loans.40SECTION 2.2Borrowings, Conversions and Continuations of
Loans42SECTION 2.3Letters of Credit.43SECTION 2.4Swingline Loans.54SECTION
2.5Prepayments56SECTION 2.6Termination or Reduction of Commitments58SECTION
2.7Repayment of Loans59SECTION 2.8Increase of Revolving Credit
Commitment.60SECTION 2.9Optional Incremental Term Loans.62SECTION 2.10Additional
Borrowers.65ARTICLE III [INTENTIONALLY OMITTED]67ARTICLE IV GENERAL LOAN
PROVISIONS67SECTION 4.1Interest and Default Rate67SECTION 4.2Computation of
Interest and Fees68SECTION 4.3Fees68SECTION 4.4Payments Generally;
Administrative Agent’s Clawback69SECTION 4.5Evidence of Debt71SECTION
4.6Adjustments.72SECTION 4.7Illegality73SECTION 4.8Inability to Determine
Rates74SECTION 4.9Indemnity.78SECTION 4.10Increased Costs.78SECTION
4.11Taxes.80SECTION 4.12Mitigation Obligations; Replacement of Lenders.84SECTION
4.13Cash Collateral.85SECTION 4.14Defaulting Lenders.86ARTICLE V CLOSING;
CONDITIONS OF CLOSING AND BORROWING89SECTION 5.1Conditions to Closing and
Initial Extensions of Credit.89SECTION 5.2Conditions to All Extensions of
Credit.92

i


CHAR1\1753066v5i

--------------------------------------------------------------------------------




ARTICLE VI REPRESENTATIONS AND WARRANTIES OF THE BORROWER93SECTION
6.1Representations and Warranties.93SECTION 6.2Survival of Representations and
Warranties, Etc.99ARTICLE VII FINANCIAL INFORMATION AND NOTICES100SECTION
7.1Financial Statements and Projections.100SECTION 7.2Officer’s Compliance
Certificate.101SECTION 7.3Borrower Materials.101SECTION 7.4Other
Reports.101SECTION 7.5Notice of Litigation and Other Matters.102SECTION
7.6Accuracy of Information.102ARTICLE VIII AFFIRMATIVE COVENANTS102SECTION
8.1Preservation of Existence and Related Matters.103SECTION 8.2Maintenance of
Property.103SECTION 8.3Insurance.103SECTION 8.4Accounting Methods and Financial
Records.103SECTION 8.5Payment and Performance of Obligations.103SECTION
8.6Compliance With Laws and Approvals.103SECTION 8.7Environmental
Laws.103SECTION 8.8Compliance with ERISA.104SECTION 8.9[Intentionally
Omitted].104SECTION 8.10Visits and Inspections.104SECTION 8.11Additional
Subsidiaries.104SECTION 8.12Use of Proceeds.106SECTION 8.13Further
Assurances.106SECTION 8.14Designation of Subsidiaries.106SECTION
8.15Anti-Corruption Laws.107SECTION 8.16Approvals and Authorizations.107SECTION
8.17Post-Closing Covenants.107ARTICLE IX FINANCIAL COVENANTS107SECTION 9.1Net
Leverage Ratio.108SECTION 9.2Interest Coverage Ratio.108ARTICLE X NEGATIVE
COVENANTS108SECTION 10.1Limitations on Indebtedness.108SECTION 10.2Limitations
on Liens.110SECTION 10.3Limitations on Loans, Advances, Investments and
Acquisitions.112SECTION 10.4Limitations on Mergers and Liquidation.115SECTION
10.5Limitations on Sale of Assets.115SECTION 10.6Limitations on Dividends and
Distributions.116SECTION 10.7Sanctions.116SECTION 10.8Transactions with
Affiliates.117SECTION 10.9Certain Accounting Changes; Organizational
Documents.117SECTION 10.10Amendments; Payments and Prepayments of Subordinated
Indebtedness.117SECTION 10.11Restrictive Agreements.117SECTION 10.12Nature of
Business.118SECTION 10.13Anti-Corruption Laws.118

ii


CHAR1\1753066v5ii

--------------------------------------------------------------------------------




ARTICLE XI DEFAULT AND REMEDIES118SECTION 11.1Events of Default.118SECTION
11.2Remedies.121SECTION 11.3[Intentionally Omitted].121SECTION 11.4Crediting of
Payments and Proceeds.121ARTICLE XII THE ADMINISTRATIVE AGENT122SECTION
12.1Appointment and Authority.122SECTION 12.2Rights as a Lender.123SECTION
12.3Exculpatory Provisions.123SECTION 12.4Reliance by Administrative
Agent.124SECTION 12.5Delegation of Duties.125SECTION 12.6Resignation and Removal
of Administrative Agent.125SECTION 12.7Non-Reliance on Administrative Agent and
Other Lenders.127SECTION 12.8No Other Duties, Etc.127SECTION 12.9Administrative
Agent May File Proofs of Claim; Credit Bidding.127SECTION 12.10Collateral and
Guaranty Matters.129SECTION 12.11Bank Products.129SECTION 12.12Certain ERISA
Matters.130ARTICLE XIII MISCELLANEOUS131SECTION 13.1Notices; Effectiveness;
Electronic Communications.131SECTION 13.2Amendments, Etc133SECTION 13.3No
Waiver; Cumulative Remedies; Enforcement135SECTION 13.4Expenses; Indemnity;
Damage Waiver.136SECTION 13.5Set‑off.138SECTION 13.6Governing Law; Jurisdiction;
Etc.138SECTION 13.7Waiver of Jury Trial.140SECTION 13.8Reversal of
Payments.140SECTION 13.9Successors and Assigns.140SECTION 13.10Treatment of
Certain Information; Confidentiality.146SECTION 13.11Performance of
Duties.147SECTION 13.12All Powers Coupled with Interest.147SECTION
13.13Survival.147SECTION 13.14Titles and Captions.147SECTION 13.15Severability
of Provisions.147SECTION 13.16Counterparts.147SECTION
13.17Integration.148SECTION 13.18Term of Agreement.148SECTION 13.19USA Patriot
Act.148SECTION 13.20Advice of Counsel, No Strict Construction.148SECTION
13.21Inconsistencies with Other Documents; Independent Effect of
Covenants.148SECTION 13.22No Advisory or Fiduciary Responsibility.149SECTION
13.23Judgment Currency.149SECTION 13.24Electronic Execution; Electronic
Records.150SECTION 13.25Acknowledgement and Consent to Bail-In of Affected
Financial Institutions150SECTION 13.26Acknowledgement Regarding Any Supported
QFCs151

iii


CHAR1\1753066v5iii

--------------------------------------------------------------------------------




SECTION 13.27Amendment and Restatement151

iv


CHAR1\1753066v5iv


--------------------------------------------------------------------------------











EXHIBITS
Exhibit A-1    -    Form of Dollar Tranche Revolving Credit Note
Exhibit A-2    -    Form of Swingline Note
Exhibit A-3    -    Form of Term Loan Note
Exhibit A-4    -    Form of Designated Currency Tranche Revolving Credit Note
Exhibit B    -    Form of Loan Notice
Exhibit C    -    Form of Notice of Account Designation
Exhibit D     -     Form of Notice of Prepayment
Exhibit E    -    Form of Swingline Loan Notice
Exhibit F    -    Form of Officer’s Compliance Certificate
Exhibit G    -    Form of Assignment and Assumption
Exhibit H    -    Form of Guaranty Agreement
Exhibit I    -    Form of Pledge Agreement
Exhibit J    -    Form of Bank Product Provider Notice
Exhibit K (1-4)    -    Forms of U.S. Tax Compliance Certificates    
Exhibit L     -    Form of Letter of Credit Report
SCHEDULES
Schedule 1.1(a)    -    Addresses for Notices
Schedule 1.1(b)    -    Lenders and Commitments
Schedule 1.1(c)    -     Existing Letters of Credit
Schedule 2.3     -    L/C Commitments
Schedule 6.1(a)    -    Jurisdictions of Organization
Schedule 6.1(b)    -    Subsidiaries and Capitalization
Schedule 6.1(l)    -    Material Domestic Subsidiaries
Schedule 6.1(m)    -    Labor and Collective Bargaining Agreements
Schedule 10.1    -    Existing Indebtedness
Schedule 10.2    -    Existing Liens
Schedule 10.3    -    Existing Loans, Advances and Investments
Schedule 10.8    -    Transactions with Affiliates


v


CHAR1\1753066v5v


--------------------------------------------------------------------------------



AMENDED AND RESTATED CREDIT AGREEMENT, dated as of October 30, 2020, by and
among BLACKBAUD, INC., a Delaware corporation (the “Company”), certain
Subsidiaries of the Company party hereto pursuant to Section 2.10 (each a
“Subsidiary Borrower”, and together with the Company, collectively the
“Borrowers” and any of them individually, each a “Borrower” or the “Borrower”),
the lenders who are or may become a party to this Agreement (collectively, the
“Lenders”) and BANK OF AMERICA, N.A., a national banking association, as
Administrative Agent for the Lenders.
STATEMENT OF PURPOSE
WHEREAS, the Company, the other borrowers from time to time party thereto, the
lenders party thereto and Bank of America, N.A., as administrative agent,
swingline lender and an issuing lender, have entered into that certain Credit
Agreement, dated as of June 2, 2017 (as amended or modified from time to time
prior to the Closing Date, the “Existing Credit Agreement”); and
WHEREAS, the parties hereto wish to amend and restate the Existing Credit
Agreement to (a) provide for (i) a $500,000,000 revolving credit facility, with
a $50,000,000 letter of credit subfacility and a $50,000,000 swingline
subfacility, in favor of the Borrowers, and (ii) a term loan to the Company in
an initial aggregate principal amount equal to $400,000,000 and (b) make certain
other amendments and modifications to the Existing Credit Agreement, subject to
the conditions set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:
Article I


DEFINITIONS
SECTION 1.1    Definitions. The following terms when used in this Agreement
shall have the meanings assigned to them below:
“Adjustment” has the meaning assigned to such term in Section 4.8(c).
“Administrative Agent” means Bank of America (or any of its designated branch
offices or affiliates) in its capacity as administrative agent under any of the
Loan Documents, or any successor administrative agent appointed pursuant to
Section 12.6.
“Administrative Agent Fee Letter” means the fee letter dated as of October 12,
2020 among the Company, the Administrative Agent and BAS.
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 1.1(a) with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Company and the Lenders.
“Administrative Questionnaire” means an administrative questionnaire in
substantially the form supplied by the Administrative Agent.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
1
CHAR1\1753066v5

--------------------------------------------------------------------------------



“Affiliate” means, with respect to any Person, any other Person (other than a
Restricted Subsidiary of the Company) which directly or indirectly through one
or more intermediaries, controls, or is controlled by, or is under common
control with, such Person. The term “control” means (a) the power to vote ten
percent (10%) or more of the securities or other equity interests of a Person
having ordinary voting power, or (b) the possession, directly or indirectly, of
any other power to direct or cause the direction of the management and policies
of a Person, whether through ownership of voting securities, by contract or
otherwise.
“Agreed Currencies” means Dollars and Foreign Currencies.
“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.
“Applicable Currency” means Dollars or any Foreign Currency that bears interest
at a rate based on an Applicable Reference Rate, as applicable.
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.
“Applicable Margin” means:
(a)    with respect to any Incremental Term Loans, as determined pursuant to,
and in accordance with, Section 2.9(g), and
(b)    subject to the terms of Section 2.8, with respect to Revolving Credit
Loans, Swingline Loans, the Term Loan and the commitment fee, the corresponding
percentages per annum as set forth below based on the Net Leverage Ratio:

Pricing
LevelNet Leverage RatioBase Rate +LIBOR +Commitment
FeeI
> 3.00: 1.00
1.125%2.125%0.375%II
> 2.50:1.00 but < 3.00:1.00
0.875%1.875%0.375%III
> 1.75:1.00 but < 2.50:1.00
0.625%1.625%0.250%IV
> 1.25:1.00 but < 1.75:1.00
0.500%1.500%0.250%V< 1.25:1.000.375%1.375%0.250%



The Applicable Margin shall be determined and adjusted quarterly on the first
Business Day (each a “Calculation Date”) immediately following the date by which
the Company provides an Officer’s Compliance Certificate pursuant to Section 7.2
for the most recently ended fiscal quarter of the Company; provided, however,
that (a) the Applicable Margin shall be based on Pricing Level III until the
first Calculation Date following receipt of the Officer’s Compliance Certificate
for the fiscal quarter ended March 31, 2021 and, thereafter the Pricing Level
shall be determined by reference to the Net Leverage
2
CHAR1\1753066v5

--------------------------------------------------------------------------------



Ratio as of the last day of the most recently ended fiscal quarter of the
Company preceding the applicable Calculation Date, and (b) if the Company fails
to provide the Officer’s Compliance Certificate within five (5) days of the date
for delivery required by Section 7.2 for the most recently ended fiscal quarter
of the Company preceding the applicable Calculation Date, then, upon the request
of the Required Lenders, the Applicable Margin from such Calculation Date shall
be based on Pricing Level I until such time as an appropriate Officer’s
Compliance Certificate is provided, at which time the Pricing Level shall be
determined by reference to the Net Leverage Ratio as of the last day of the most
recently ended fiscal quarter of the Company preceding such Calculation Date.
The Applicable Margin shall be effective from one Calculation Date until the
next Calculation Date. Any adjustment in the Applicable Margin shall be
applicable to all Extensions of Credit then existing or subsequently made or
issued. The Applicable Margin set forth above shall be increased as, and to the
extent, required by Sections 2.8 and 2.9.
“Applicable Percentage” means, with respect to any Revolving Credit Lender, the
percentage of the total Revolving Credit Commitments represented by such
Revolving Credit Lender’s Revolving Credit Commitment. If the Revolving Credit
Commitments have terminated or expired, the Applicable Percentage shall be
determined based upon the Revolving Credit Commitments most recently in effect,
giving effect to any assignments.
“Applicable Reference Rate” means, for any Eurocurrency Rate Loan denominated in
any LIBOR Quoted Currency, LIBOR, for any Eurocurrency Rate Loan denominated in
euros, EURIBOR, for any Eurocurrency Rate Loan denominated in Australian
Dollars, BBSY, for any Eurocurrency Rate Loan denominated in Canadian Dollars,
CDOR and for any Eurocurrency Rate Loan denominated in New Zealand Dollars,
BKBM, as applicable.
“Applicable Reference Rate Replacement Date” has the meaning assigned to such
term in Section 4.8(c).
“Applicable Time” means, with respect to any borrowings and payments in any
Foreign Currency, the local time in the place of settlement for such Foreign
Currency as may be determined by the Administrative Agent or the applicable
Issuing Lender, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.
“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility or holds a Loan under
such Facility at such time, (b) with respect to the L/C Commitments, (i) the
Issuing Lenders and (ii) if any Letters of Credit have been issued pursuant to
Section 2.3, the Revolving Credit Lenders and (c) with respect to the Swingline
Commitment, (i) the Swingline Lender and (ii) if any Swingline Loans are
outstanding pursuant to Section 2.4(a), the Revolving Credit Lenders.
“Approved Fund” means any Person (other than a natural Person), including,
without limitation, any special purpose entity, that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business; provided,
that such Approved Fund must be administered by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.
“Arrangers” means BAS, PNC Bank, National Association, Regions Capital Markets,
BBVA USA and Fifth Third Bank, National Association, in their capacities as
joint lead arrangers and joint bookrunners.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.9(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form (including
3
CHAR1\1753066v5

--------------------------------------------------------------------------------



an electronic documentation form generated by use of an electronic platform)
approved by the Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear as a
liability on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease, the capitalized
amount or principal amount of the remaining lease payments under the relevant
lease that would appear as a liability on a balance sheet of such Person
prepared as of such date in accordance with GAAP if such lease were accounted
for as a Capital Lease.
“Australian Dollar” means the lawful currency of Australia.
“Availability Period” means in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date for the Revolving Credit Facility, (b) the date of termination of the
Revolving Credit Commitments pursuant to Section 2.6, and (c) the date of
termination of the Commitment of each Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of the Issuing Lenders to make L/C Credit
Extensions pursuant to Section 11.2.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the EU, the implementing law, rule, regulation or requirement
for such EEA Member Country from time to time which is described in the EU
Bail-In Legislation Schedule, and (b) with respect to the United Kingdom, Part I
of the United Kingdom Banking Act 2009 (as amended from time to time) and any
other law, regulation or rule applicable in the United Kingdom relating to the
resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Bank of America” means Bank of America, N.A. and its successors.
“Bank Product” means any of the following products, services or facilities
extended to any Credit Party or Restricted Subsidiary by any Bank Product
Provider (including those in existence as of the Closing Date): (a) Cash
Management Services; (b) products under any Hedging Agreement (including,
without limitation, non-speculative foreign exchange swaps); and (c) commercial
credit card, purchase card and merchant card services; provided, however, that
for any of the foregoing to be included as “Obligations” for purposes of a
distribution under Section 11.4, the applicable Bank Product Provider must have
previously provided a Bank Product Provider Notice to the Administrative Agent
which shall notify the Company and the Administrative Agent of the existence of
such Bank Product (with the understanding that Lenders party hereto as of the
Closing Date shall be entitled to notify the Company and the Administrative
Agent of Bank Products in effect as of the Closing Date promptly after the
Closing Date). Any Bank Product established from and after the time that the
Lenders have received written notice from the Company or the Administrative
Agent that an Event of Default exists, until such Event of Default has been
waived in accordance with Section 13.2, shall not be included as “Obligations”
for purposes of a distribution under Section 11.4.
“Bank Product Debt” means the Indebtedness and other obligations of any Credit
Party or Restricted Subsidiary relating to Bank Products.


4
CHAR1\1753066v5

--------------------------------------------------------------------------------



“Bank Product Provider” means any Person that provides Bank Products to any
Credit Party or Restricted Subsidiary to the extent that such Person is a Lender
or an Affiliate of a Lender at the time such Bank Product was entered into or as
of the Closing Date with respect to any Bank Product designated as such promptly
after the Closing Date.
“Bank Product Provider Notice” means a notice substantially in the form of
Exhibit J.
“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.
“Bankruptcy Event of Default” means any Event of Default specified in
Section 11.1(j) or (k).
“BAS” means BofA Securities, Inc.
“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate,” and (c) the Eurocurrency Rate plus 1.00%, subject
to the interest rate floors set forth therein; provided that if the Base Rate
shall be less than zero, such rate shall be deemed zero for purposes of this
Agreement. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change. If
the Base Rate is being used as an alternate rate of interest pursuant to Section
4.10 hereof, then the Base Rate shall be the greater of clauses (a) and (b)
above and shall be determined without reference to clause (c) above.
“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate. All Base Rate Loans are only available to the Company and Subsidiary
Borrowers that are Domestic Subsidiaries and Loans denominated in Dollars.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Blackbaud Payment Services Account” means any deposit account in the name of a
Credit Party for the processing of donations, tuition payments or other payments
made to client organizations of the Credit Parties.
“Borrower” and “Borrowers” have the meaning assigned to such terms in the
introductory paragraph hereto.


5
CHAR1\1753066v5

--------------------------------------------------------------------------------



“Borrower Materials” has the meaning assigned thereto in Section 7.3.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Applicable Laws of, or are in
fact closed in, the state where the Administrative Agent’s Office is located;
provided that:
(a)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day;
(b)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in euro, any fundings, disbursements, settlements and
payments in euro in respect of any such Eurocurrency Rate Loan, or any other
dealings in euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means a Business Day that is also a TARGET Day;
(c)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and
(d)    if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or euro, or any other
dealings in any currency other than Dollars or euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.
“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.
“Canadian Dollar” and “CAD” mean the lawful currency of Canada.
“Capital Lease” means any lease of any property by the Company or any of its
Restricted Subsidiaries, as lessee, that should, in accordance with GAAP, be
classified and accounted for as a capital lease on a Consolidated balance sheet
of the Company and its Restricted Subsidiaries; provided that for purposes of
calculating Indebtedness hereunder (including for purposes of calculating the
Net Leverage Ratio), the term “Capital Lease” shall not include any Capital
Lease that was classified as an Operating Lease under GAAP as in effect on
December 31, 2015 or would have been classified as an Operating Lease had such
agreement been in effect on December 31, 2015.
“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Lenders, the Swingline Lender and the Lenders, as
6
CHAR1\1753066v5

--------------------------------------------------------------------------------



collateral for L/C Obligations, obligations in respect of Swingline Loans, or
obligations of the Lenders to fund participations in respect of any thereof (as
the context may require), cash or deposit account balances or, if the Issuing
Lenders or Swingline Lender benefiting from such collateral shall agree in their
sole discretion, other credit support, in each case pursuant to documentation in
form and substance reasonably satisfactory to (a) the Administrative Agent and
(b) the Issuing Lenders or the Swingline Lender (as applicable). “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.
“Cash Equivalents” has the meaning assigned thereto in Section 10.3.
“Cash Management Services” means any services provided from time to time to the
Company or any Restricted Subsidiary in connection with operating, collections,
payroll, trust, or other depository or disbursement accounts, including
automatic clearinghouse, controlled disbursement, depository, electronic funds
transfer, information reporting, lockbox, stop payment, overdraft and/or wire
transfer services and all other treasury and cash management services.
“Cash on Hand” means as of any date of determination, the aggregate amount of
unrestricted cash and Cash Equivalents of the Company and its Restricted
Subsidiaries as set forth in the most recent Consolidated balance sheet of the
Company and its Restricted Subsidiaries delivered to the Administrative Agent in
accordance with Section 7.1.
“Change in Control” means (a) any event or series of events in which any person
or group of persons (within the meaning of Section 13(d) of the Securities
Exchange Act of 1934, as amended) shall obtain ownership or control in one or
more series of transactions of more than thirty-five percent (35%) of the
Capital Stock or thirty-five percent (35%) of the voting power of the Company
entitled to vote in the election of members of the board of directors of the
Company, (b) there shall have occurred under any indenture or other instrument
evidencing any Indebtedness in excess of $40,000,000 any “change in control” (as
defined in such indenture or other evidence of Indebtedness) requiring the
Company to repurchase, redeem or repay all or any part of the Indebtedness or
Capital Stock provided for therein or (c) the Company shall cease to own and
control, directly or indirectly, 100% of each Subsidiary Borrower.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 5.1 shall be satisfied or waived in
all respects in a manner acceptable to the Administrative Agent, in its sole
discretion.
“Code” means the Internal Revenue Code of 1986, as amended or modified from time
to time.
“Collateral” means the collateral security for the Obligations pledged or
granted pursuant to the Security Documents.
7
CHAR1\1753066v5

--------------------------------------------------------------------------------



“Commitment” means, as to any Lender, such Lender’s Dollar Tranche Revolving
Credit Commitment, Designated Currency Tranche Revolving Credit Commitment,
Swingline Commitment, Term Loan Commitment and/or Incremental Term Loan
Commitment, as applicable.
“Commitment Percentage” means, as to any Lender at any time, such Lender’s
Dollar Tranche Revolving Credit Commitment Percentage, Designated Currency
Tranche Revolving Credit Commitment Percentage, Term Loan Commitment Percentage,
or Incremental Term Loan Percentage, as applicable.
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Company” has the meaning assigned thereto in the introductory paragraph hereto.
“Computation Date” means (a) with respect to any Loan, each of the following:
(i) each date of an Extension of Credit of a Eurocurrency Rate Loan denominated
in a Foreign Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in a Foreign Currency pursuant to Section 2.2, and (iii) such
additional dates as the Administrative Agent shall determine or the Required
Lenders shall require; and (b) with respect to any Letter of Credit, each of the
following: (i) each date of issuance, amendment and/or extension of a Letter of
Credit denominated in a Foreign Currency, (ii) each date of any payment by any
Issuing Lender under any Letter of Credit denominated in a Foreign Currency,
(iii) in the case of all Existing Letters of Credit denominated in Foreign
Currencies, the Closing Date, and (iv) such additional dates as the
Administrative Agent or any Issuing Lender shall determine or the Required
Lenders shall require.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Consolidated” means, when used with reference to financial statements or
financial statement items of the Company and its Restricted Subsidiaries, such
statements or items on a consolidated basis in accordance with applicable
principles of consolidation under GAAP.
“Covered Entity” means any of the following: (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Covered Party” has the meaning assigned to such term in Section 13.26.
“Credit Facility” and “Credit Facilities” means, collectively, the Dollar
Tranche Revolving Credit Facility, the Designated Currency Tranche Revolving
Credit Facility, the Term Loan Credit Facility, the Swingline Facility, the L/C
Facility and the Incremental Term Loan Facility.
“Credit Parties” means, collectively, the Borrowers and the Guarantors.
“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.


8
CHAR1\1753066v5

--------------------------------------------------------------------------------



“Default” means any of the events specified in Section 11.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.
“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Margin for Revolving Credit Loans that are Base Rate Loans plus
two percent (2%), in each case, to the fullest extent permitted by Applicable
Law.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Defaulting Lender” means, subject to Section 4.14(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, an Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Company, the Administrative Agent, an Issuing Lender or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Company, to confirm in writing to the Administrative Agent and the Company that
it will comply with its prospective funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause (c)
upon receipt of such written confirmation by the Administrative Agent and the
Company), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 4.14(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Company, each
Issuing Lender, the Swingline Lender and each other Lender promptly following
such determination.
“Designated Currency Tranche” means the Designated Currency Tranche Revolving
Credit Commitment and the Designated Currency Tranche Revolving Credit Loans.
9
CHAR1\1753066v5

--------------------------------------------------------------------------------



“Designated Currency Tranche Revolving Credit Commitment” means (a) as to any
Designated Currency Tranche Revolving Credit Lender, the obligation of such
Designated Currency Tranche Revolving Credit Lender to make Designated Currency
Tranche Revolving Credit Loans for the account of the Borrowers hereunder, in an
aggregate principal amount at any time outstanding not to exceed the amount set
forth opposite such Designated Currency Tranche Revolving Credit Lender’s name
on Schedule 1.1(b), as such Designated Currency Tranche Revolving Credit
Commitment may be increased, reduced or modified at any time or from time to
time pursuant to the terms hereof and (b) as to all Designated Currency
Tranche Revolving Credit Lenders, the aggregate commitment of all Designated
Currency Tranche Revolving Credit Lenders to make Designated Currency
Tranche Revolving Credit Loans, as such amount may be increased, reduced or
modified at any time or from time to time pursuant to the terms hereof.
“Designated Currency Tranche Revolving Credit Commitment Percentage” means, as
to any Designated Currency Tranche Revolving Credit Lender at any time, the
ratio of (a) the amount of the Designated Currency Tranche Revolving Credit
Commitment of such Designated Currency Tranche Revolving Credit Lender to (b)
the Designated Currency Tranche Revolving Credit Commitments of all Designated
Currency Tranche Revolving Credit Lenders.
“Designated Currency Tranche Revolving Credit Facility” means the revolving
credit facility established pursuant to Article II but excluding the Swingline
Facility, the Dollar Tranche Revolving Credit Facility and any Incremental Term
Loan Facility.
“Designated Currency Tranche Revolving Credit Lender” means any Lender with a
Designated Currency Tranche Revolving Credit Commitment.
“Designated Currency Tranche Revolving Credit Loans” means any revolving loan
made to any Borrower pursuant to Section 2.1(b) or 2.8 (and designated as
contemplated thereunder), and all such revolving loans collectively as the
context requires.
“Designated Currency Tranche Revolving Credit Note” means a promissory note made
by a Borrower in favor of a Designated Currency Tranche Revolving Credit Lender
evidencing the Designated Currency Tranche Revolving Credit Loans made by such
Designated Currency Tranche Revolving Credit Lender, substantially in the form
of Exhibit A-4 hereto, and any amendments, supplements and modifications
thereto, any substitutes therefor, and any replacements, restatements, renewals
or extension thereof, in whole or in part.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is itself the subject of any Sanction.
“Disqualified Capital Stock” means any Capital Stock that, by its terms (or by
the terms of any security or other Capital Stock into which it is convertible or
for which it is exchangeable) or upon the happening of any event or condition,
(a) matures or is mandatorily redeemable (other than solely for Qualified
Capital Stock), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
(other than Bank Product Debt) that are accrued and payable and the termination
of the Commitments), (b) is redeemable at the option of the holder thereof
(other than solely for Qualified Capital Stock) (except as a result of a change
of control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations (other than Bank
Product Debt) that are accrued and payable and the termination of the
Commitments), in whole or in part, (c) provides for the scheduled payment of
dividends in cash or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Capital Stock
10
CHAR1\1753066v5

--------------------------------------------------------------------------------



that would constitute Disqualified Capital Stock, in each case, prior to the
Maturity Date; provided, that if such Capital Stock is issued pursuant to a plan
for the benefit of the Company or its Restricted Subsidiaries or by any such
plan to such employees, such Capital Stock shall not constitute Disqualified
Capital Stock solely because it may be required to be repurchased by the Company
or its Restricted Subsidiaries in order to satisfy applicable statutory or
regulatory obligations.
“Disqualified Institution” means (a) competitors of the Company or its
Subsidiaries that are in the same or a similar line of business as the Company
and its Subsidiaries (it being understood that a bank or financial institution
providing payment processing services shall not be considered a competitor) and
are identified by legal name in writing to the Administrative Agent on or prior
to the Closing Date, as such list may be updated in writing from time to time by
the Company, (b) any other entity identified by legal name in writing to the
Administrative Agent on or prior to the Closing Date, as such list may be
updated in writing from time to time by the Company (such list and all updates
and supplements thereto, together with the list and all updates and supplements
thereto referenced in the preceding clause (a), collectively, the “DQ List”) and
(c) any Affiliates thereof to the extent clearly identifiable as such on the
basis that such Affiliate’s names include the name of the specified Disqualified
Institution; provided that “Disqualified Institutions” shall exclude any Person
that the Company has designated as no longer being a “Disqualified Institution”
by written notice delivered to the Administrative Agent and the Lenders from
time to time.
“Dollar Amount” means, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in any
Foreign Currency, the equivalent amount thereof in Dollars as determined by the
Administrative Agent or the applicable Issuing Lender, as the case may be, at
such time on the basis of the Exchange Rate (determined in respect of the most
recent Computation Date) for the purchase of Dollars with such Foreign Currency.
“Dollar LIBOR Successor Rate” has the meaning assigned to such term in Section
4.8(c).
“Dollar Tranche” means the Dollar Tranche Revolving Credit Commitment, the
Dollar Tranche Revolving Credit Loans, the L/C Obligations and the Swingline
Loans.
“Dollar Tranche Revolving Credit Commitment” means (a) as to any Dollar
Tranche Revolving Credit Lender, the obligation of such Dollar Tranche Revolving
Credit Lender to (i) make Dollar Tranche Revolving Credit Loans for the account
of the Borrowers hereunder, (ii) purchase participations in L/C Obligations, and
(iii) refund Swingline Loans, in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Dollar
Tranche Revolving Credit Lender’s name on Schedule 1.1(b), as such Dollar
Tranche Revolving Credit Commitment may be increased, reduced or modified at any
time or from time to time pursuant to the terms hereof and (b) as to all Dollar
Tranche Revolving Credit Lenders, the aggregate commitment of all Dollar
Tranche Revolving Credit Lenders to (i) make Dollar Tranche Revolving Credit
Loans, (ii) purchase participations in L/C Obligations, and (iii) refund
Swingline Loans, as such amount may be increased, reduced or modified at any
time or from time to time pursuant to the terms hereof.
“Dollar Tranche Revolving Credit Commitment Percentage” means, as to any Dollar
Tranche Revolving Credit Lender at any time, the ratio of (a) the amount of the
Dollar Tranche Revolving Credit Commitment of such Dollar Tranche Revolving
Credit Lender to (b) the Dollar Tranche Revolving Credit Commitments of all
Dollar Tranche Revolving Credit Lenders.
“Dollar Tranche Revolving Credit Facility” means the revolving credit facility
established pursuant to Article II but excluding the Swingline Facility, the
Designated Currency Tranche Revolving Credit Facility and any Incremental Term
Loan Facility.
11
CHAR1\1753066v5

--------------------------------------------------------------------------------



“Dollar Tranche Revolving Credit Lender” means any Lender with a Dollar
Tranche Revolving Credit Commitment.
“Dollar Tranche Revolving Credit Loans” means any revolving loan made to any
Borrower pursuant to Section 2.1(a) or 2.8 (and designated as contemplated
thereunder), and all such revolving loans collectively as the context requires.
“Dollar Tranche Revolving Credit Note” means a promissory note made by a
Borrower in favor of a Dollar Tranche Revolving Credit Lender evidencing the
Dollar Tranche Revolving Credit Loans made by such Dollar Tranche Revolving
Credit Lender, substantially in the form of Exhibit A-1 hereto, and any
amendments, supplements and modifications thereto, any substitutes therefor, and
any replacements, restatements, renewals or extension thereof, in whole or in
part.
“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.
“Domestic Credit Party” means any Credit Party that is a U.S. Person.
“Domestic Subsidiary” means any Subsidiary that is a U.S. Person other than an
Excluded Domestic Subsidiary.
“DQ List” has the meaning assigned to such term in the definition of
Disqualified Institution.
“EBITDA” means, for any period, the sum of the following determined on a
Consolidated basis, without duplication, for the Company and its Restricted
Subsidiaries in accordance with GAAP: (a) Net Income for such period plus (b)
the sum of the following to the extent deducted in determining Net Income for
such period: (i) income and franchise taxes, (ii) Interest Expense, (iii)
amortization, depreciation and all other non-cash charges, expenses or losses
(including non-cash stock compensation charges and expenses and including fair
market value adjustments on acquired deferred revenue) otherwise deducted in
determining the Net Income for such period (excluding reserves for future cash
charges), (iv) any extraordinary losses, (v) Transaction Costs, (vi) Pro Forma
Adjustments; provided that the aggregate amount of Pro Forma Adjustments added
back to EBITDA shall not exceed ten percent (10%) of EBITDA (determined prior to
giving effect to the add back in this clause (vi)) and (vii) up to $25,000,000
of non-recurring costs and expenses incurred in connection with the
restructuring of leases to lower ongoing lease and rent expense as reported in
the Officer’s Compliance Certificate delivered pursuant to Section 7.2 for such
fiscal quarter of the Company; provided that such costs and expenses (x) may
only be added back in the calculation of EBITDA once and (y) are incurred on or
before March 31, 2021, less (c) interest income and any extraordinary gains.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the EU, Iceland,
Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
12
CHAR1\1753066v5

--------------------------------------------------------------------------------



“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 13.9 (subject to such consents, if any, as may be
required under Section 13.9(b)(iii)). For the avoidance of doubt, any
Disqualified Institution is subject to Section 13.9(g).
“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA (other than a Multiemployer Plan) which (a) is maintained,
sponsored or contributed to by the Company or any ERISA Affiliate or (b) has at
any time within the preceding six (6) years been maintained, sponsored or
contributed to by the Company or any current or former ERISA Affiliate.
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations (other than internal reports prepared by any Person
in the ordinary course of business and not in response to any third party action
or request of any kind) or proceedings relating in any way to any actual or
alleged violation of or liability under any Environmental Law or relating to any
permit issued, or any approval given, under any such Environmental Law,
including, without limitation, any and all claims by Governmental Authorities
for enforcement, cleanup, removal, response, remedial or other actions or
damages, contribution, indemnification cost recovery, compensation or injunctive
relief resulting from releases of Hazardous Materials or arising from alleged
injury or threat of injury to human health or the environment.
“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, and orders of courts or Governmental Authorities, relating to
the protection of human health (with respect to exposure to Hazardous Materials)
or the environment, including, but not limited to, requirements pertaining to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.
“Equivalent Amount” means, at any time, with respect to any amount denominated
in Dollars, the equivalent amount thereof in the applicable Foreign Currency as
determined by the Administrative Agent or the applicable Issuing Lender, as the
case may be, at such time on the basis of the Exchange Rate (determined in
respect of the most recent Computation Date) for the purchase of such Foreign
Currency with Dollars.
“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.
“ERISA Affiliate” means any Person who together with any Credit Party is treated
as a single employer within the meaning of Section 414(b), (c), (m) or (o) of
the Code or Section 4001(b) of ERISA.
“EU” means the European Union.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“euro” and/or “EUR” means the single currency of the participating member states
of the EU.
“Eurocurrency Rate” means:
(a)    for any Interest Period, with respect to any Extension of Credit:
(i)    denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate as administered by ICE Benchmark Administration
(or
13
CHAR1\1753066v5

--------------------------------------------------------------------------------



any other Person that takes over the administration of such rate for Dollars for
a period equal in length to such Interest Period) (“LIBOR”), as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) (in such case, the “LIBOR Rate”) at or about 11:00 a.m. (London
time) on the Rate Determination Date, for deposits in the relevant currency,
with a term equivalent to such Interest Period;
(ii)    denominated in euros, the rate per annum equal to the Euro Interbank
Offered Rate (“EURIBOR”), or a comparable or successor rate which rate is
approved by the Administrative Agent, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
(in such case, the “EURIBOR Rate”) at or about 11:00a.m. (Brussels, Belgium
time) on the Rate Determination Date with a term equivalent to such Interest
Period;
(iii)    denominated in Australian Dollars, the rate per annum equal to the Bank
Bill Swap Reference Bid Rate (“BBSY”), or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at or about 10:30 a.m. (Melbourne, Australia time) on the Rate
Determination Date with a term equivalent to such Interest Period;
(iv)    denominated in New Zealand Dollars, the rate per annum equal to the Bank
Bill Reference Bid Rate (“BKBM”), or a comparable or successor rate which rate
is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at or about 10:45 a.m. (Auckland, New Zealand time) on the Rate
Determination Date with a term equivalent to such Interest Period;
(v)    denominated in Canadian Dollars, the rate per annum equal to the Canadian
Dollar Offered Rate (“CDOR”), or a comparable or successor rate which rate is
approved by the Administrative Agent, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
(in such case, the “CDOR Rate”) at or about 10:00 a.m. (Toronto, Ontario time)
on the Rate Determination Date with a term equivalent to such Interest Period;
(vi)    with respect to any Extension of Credit denominated in any other
Non-LIBOR Quoted Currency, the rate per annum as designated with respect to such
Foreign Currency at the time such Foreign Currency is approved by the
Administrative Agent and the relevant Lenders pursuant to Section 1.9(a); and
(b)    for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m. (London
time) determined two (2) Business Days prior to such date for Dollar deposits
being delivered in the London interbank market for deposits in Dollars with a
term of one (1) month commencing that day;
provided that, if the Eurocurrency Rate shall be less than zero, such rate shall
be deemed zero for purposes of this Agreement.
14
CHAR1\1753066v5

--------------------------------------------------------------------------------



“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate”. Eurocurrency Rate Loans may
be denominated in Dollars or in a Foreign Currency. All Loans denominated in a
Foreign Currency or made to a Subsidiary Borrower that is a Foreign Subsidiary
must be Eurocurrency Rate Loans.
“Event of Default” means any of the events specified in Section 11.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.
“Exchange Rate” for a Foreign Currency means the rate determined by the
Administrative Agent or an Issuing Lender, as applicable, to be the rate quoted
by the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two (2) Business
Days prior to the date as of which the foreign exchange computation is made;
provided that the Administrative Agent or such Issuing Lender may obtain such
spot rate from another financial institution designated by the Administrative
Agent or such Issuing Lender if the Person acting in such capacity does not have
as of the date of determination a spot buying rate for any such currency; and
provided further that each Issuing Lender may use such spot rate quoted on the
date as of which the foreign exchange computation is made in the case of any
Letter of Credit denominated in a Foreign Currency.
“Excluded Domestic Subsidiary” means any Subsidiary that is a U.S. Person and
(a) is a Subsidiary of a “controlled foreign corporation” under Section 957 of
the Code (a “CFC”) or (b) substantially all of the assets of such Subsidiary
consists of Capital Stock of one or more CFCs or of other U.S. Persons
substantially all of the assets of which consist of Capital Stock of one or more
CFCs.
“Excluded Hedging Obligation” shall mean, with respect to any Credit Party, any
Hedging Obligation if, and to the extent that, all or a portion of the Guaranty
Agreement of such Credit Party of, or the grant by such Credit Party of a
security interest to secure, such Hedging Obligation (or any Guaranty Obligation
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Credit
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the Guaranty Agreement of such Credit Party, or the grant by such Credit
Party of a security interest, becomes effective with respect to such Hedging
Obligation; provided that, for the avoidance of doubt, in determining whether
any Credit Party is an “eligible contract participant” under the Commodity
Exchange Act, the keepwell agreement set forth in Section 2.12 of the Guaranty
Agreement shall be taken into account. If a Hedging Obligation arises under a
master agreement governing more than one Hedging Agreement, such exclusion shall
apply only to the portion of such Hedging Obligation that is attributable to
Hedging Agreements for which such guaranty or security interest is or becomes
excluded in accordance with the first sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
or United Kingdom withholding Taxes (excluding the portion of United Kingdom
withholding Taxes with respect to which the applicable Lender is entitled to
claim a reduction under an income tax treaty) imposed on amounts payable to or
for the account of such Lender with respect to an applicable interest in a Loan
or Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Company under Section 4.12), (ii) such Lender
15
CHAR1\1753066v5

--------------------------------------------------------------------------------



changes its Lending Office or (iii), if later than clauses (i) or (ii), the date
on which a Subsidiary Borrower organized in the United Kingdom is joined, except
in each case to the extent that, pursuant to Section 4.11(a)(ii), (a)(iii) or
(c), amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 4.11(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.
“Existing Credit Agreement” has the meaning assigned to such term in the
preliminary statements hereto.
“Existing Letters of Credit” means the letters of credit set forth on Schedule
1.1(c).
“Extensions of Credit” means, as to any Lender at any time (and as the context
requires, with respect to one or both Tranches), (a) an amount equal to the sum
of (i) the aggregate principal amount of all Revolving Credit Loans made by such
Lender then outstanding, (ii) such Lender’s Revolving Credit Commitment
Percentage of the L/C Obligations then outstanding, (iii) such Lender’s
Revolving Credit Commitment Percentage of the Swingline Loans then outstanding,
(iv) the aggregate principal amount of all the portion of the Term Loan made by
such Lender than outstanding, and (v) the aggregate principal amount of all
Incremental Term Loans made by such Lender then outstanding, or (b) the making
of any Loan or participation in any Letter of Credit, or Swingline Loan by such
Lender, as the context requires.
“Facility” means the Dollar Tranche Revolving Credit Facility, the Designated
Currency Tranche Revolving Credit Facility, the Term Loan Credit Facility, the
Swingline Facility, the L/C Facility and the Incremental Term Loan Facility, as
the context may require.
“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Commitments have terminated, (b) all Obligations
have been paid in full (other than contingent indemnification obligations), and
(c) all Letters of Credit have terminated or expired (other than Letters of
Credit as to which other arrangements with respect thereto satisfactory to the
Administrative Agent and the applicable Issuing Lender shall have been made).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any applicable intergovernmental
agreements implementing the foregoing.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.
“Fee Letters” means the Administrative Agent Fee Letter and the other fee
letters executed by the Company in favor of each of the Arrangers, in each case,
executed on or before the Closing Date.
“Fiscal Year” means the fiscal year of the Company and its Restricted
Subsidiaries ending on December 31.
16
CHAR1\1753066v5

--------------------------------------------------------------------------------



“Foreign Currencies” means (i) euro, (ii) Pounds Sterling, (iii) Australian
Dollars, (iv) New Zealand Dollars and (v) Canadian Dollars, together with each
other currency (other than Dollars) that is approved in accordance with Section
1.9; provided that each Foreign Currency is readily available, freely
transferable and convertible into Dollars in the international interbank market
available to the Lenders in such market and as to which a Dollar Amount may be
readily calculated. If, after the designation by the Lenders of any currency as
a Foreign Currency, (1) any change in currency controls or exchange regulations
or any change in the national or international financial, political or economic
conditions are imposed in the country in which such currency is issued, result
in, in the reasonable opinion of the Administrative Agent (in the case of any
Loans to be denominated in a Foreign Currency) or the applicable Issuing Lender
(in the case of any Letter of Credit to be denominated in a Foreign Currency),
(a) such currency no longer being readily available, freely transferable and
convertible into Dollars, (b) a Dollar Amount is no longer readily calculable
with respect to such currency, (c) providing such currency is impracticable for
the Lenders or (d) no longer a currency in which the Required Lenders are
willing to make such Extensions of Credit (each of (a), (b), (c), and (d) a
“Disqualifying Event”) and (2) solely in the case of the currencies identified
in (i) through (v) above, it is the general practice of the Administrative Agent
or the applicable Issuing Lender to cease making Loans or issuing Letters of
Credit in such currency to borrowers similarly situated in similar circumstances
under comparable provisions of other credit agreements, then the Administrative
Agent shall promptly notify the Lenders and the Company, and such country’s
currency shall no longer be a Foreign Currency until such time as the
Disqualifying Event(s) no longer exist. Within five (5) Business Days after
receipt of such notice from the Administrative Agent, the Borrowers shall repay
all Loans in such currency to which the Disqualifying Event applies or convert
such Loans into the Dollar Amount of Loans in Dollars, subject to the other
terms contained herein.
“Foreign Currency Successor Rate” has the meaning assigned to such term in
Section 4.8(c).
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Obligor” means a Credit Party that is a Foreign Subsidiary.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary and
any Excluded Domestic Subsidiary.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an Issuing Lender, such Defaulting Lender’s Applicable Percentage of
the outstanding L/C Obligations with respect to Letters of Credit issued by such
Issuing Lender under such Defaulting Lender’s Tranche, other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders under such Tranche or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to the Swingline Lender,
such Defaulting Lender’s Applicable Percentage of outstanding Swingline Loans
made by the Swingline Lender under the Dollar Tranche, other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.
“GAAP” means generally accepted accounting principles, as recognized by the
American Institute of Certified Public Accountants and the Financial Accounting
Standards Board, consistently applied and maintained on a consistent basis for
the Company and its Restricted Subsidiaries throughout the period indicated and
(subject to Section 1.3) consistent with the prior financial practice of the
Company and its Restricted Subsidiaries.
“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
17
CHAR1\1753066v5

--------------------------------------------------------------------------------



“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, any supra-national bodies such as the EU or the European
Central Bank).
“Guarantors” means, collectively, (a) each Material Domestic Subsidiary of the
Company in existence on the Closing Date, (b) each Material Domestic Subsidiary
of the Company which becomes a party to a Guaranty Agreement pursuant to
Section 8.11 and (c) with respect to (i) any Hedging Obligations between any
Credit Party (other than the Company) and any Lender or an Affiliate of a Lender
and any Bank Product Debt owing by any Credit Party (other than the Company),
the Company and each Subsidiary Borrower that is a Domestic Subsidiary and (ii)
the payment and performance by each Specified Credit Party of its obligations
under its Guaranty Agreement with respect to all Hedging Obligations, the
Company.
“Guaranty Agreement” means the amended and restated unconditional guaranty
agreement made by the Guarantors in favor of the Administrative Agent for the
ratable benefit of itself and the Lenders, substantially in the form of
Exhibit H, as amended, restated, supplemented or otherwise modified from time to
time.
“Guaranty Obligation” means, with respect to the Company and its Restricted
Subsidiaries, without duplication, any obligation, contingent or otherwise, of
any such Person pursuant to which such Person has directly or indirectly
guaranteed any Indebtedness or other obligation of any other Person and, without
limiting the generality of the foregoing, any obligation, direct or indirect,
contingent or otherwise, of any such Person (a) to purchase or pay (or advance
or supply funds for the purchase or payment of) such Indebtedness or other
obligation (whether arising by virtue of partnership arrangements, by agreement
to keep well, to purchase assets, goods, securities or services or to
take-or-pay, or to maintain financial statement condition or otherwise) or (b)
entered into for the purpose of assuring in any other manner the obligee of such
Indebtedness or other obligation of the payment thereof or to protect such
obligee against loss in respect thereof (in whole or in part); provided, that
the term Guaranty Obligation shall not include (i) endorsements for collection
or deposit in the ordinary course of business or (ii) the Company’s obligations
pursuant to the Equity Contribution Agreement, dated as of August 13, 2020 among
the Company, BBHQ1, LLC, BB Real Property Development, LLC, and Wells Fargo Bank
Northwest, National Association, as trustee, as in effect on the Closing Date.
“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants or
toxic substances under any Environmental Law, (b) which are toxic, explosive,
corrosive, flammable, infectious, radioactive, carcinogenic, mutagenic or
otherwise harmful to human health or the environment and are or become regulated
by any Governmental Authority, (c) the presence of which require investigation
or remediation under any Environmental Law, (d) the discharge or emission or
release of which requires a permit or license under any Environmental Law or
other Governmental Approval, or (e) which contain, without limitation, asbestos,
polychlorinated biphenyls, urea formaldehyde foam insulation, petroleum
hydrocarbons, petroleum derived substances or waste, crude oil, nuclear fuel,
natural gas or synthetic gas.
“Hedging Agreement” means any agreement with respect to any Interest Rate
Contract, forward rate agreement, commodity swap, forward foreign exchange
agreement, currency swap agreement, cross-currency rate swap agreement, currency
option agreement or other agreement or arrangement designed to alter the risks
of any Person arising from fluctuations in interest rates, currency values or
commodity prices, all as amended, restated, supplemented or otherwise modified
from time to time.
18
CHAR1\1753066v5

--------------------------------------------------------------------------------



“Hedging Obligations” means all existing or future payment and other obligations
owing by a Credit Party under any Hedging Agreement (which such Hedging
Agreement is permitted hereunder) with any Person that is a Lender or an
Affiliate of a Lender.
“Honor Date” has the meaning assigned thereto in Section 2.3(c).
“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.
“Increasing Revolving Lenders” has the meaning assigned thereto in Section 2.8.
“Incremental Term Lenders” has the meaning assigned thereto in Section 2.9.
“Incremental Term Loan Commitment” means (a) as to any Incremental Term Lender,
the obligation of such Incremental Term Lender to make an Incremental Term Loan
to or for the account of a Borrower in accordance with Section 2.9 and (b) as to
all Incremental Term Lenders, the aggregate commitment of all Incremental Term
Lenders to make Incremental Term Loans in accordance with Section 2.9.
“Incremental Term Loan Effective Date” means the date, which shall be a Business
Day, on or before the Maturity Date, but no earlier than thirty (30) days after
any Incremental Term Loan Notification Date (unless a shorter period is agreed
to by all the affected Incremental Term Lenders), on which each of the
Incremental Term Lenders makes Incremental Term Loans to a Borrower pursuant to
Section 2.9.
“Incremental Term Loan Facility” means the incremental term loan facility
established pursuant to Section 2.9.
“Incremental Term Loan Note” means a promissory note made by a Borrower in favor
of an Incremental Term Lender evidencing the Incremental Term Loans made by such
Incremental Term Lender, and any amendments, supplements and modifications
thereto, any substitutes therefor, and any replacements, restatements, renewals
or extension thereof, in whole or in part.
“Incremental Term Loan Notification” means the written notice by the Company of
its request to borrow Incremental Term Loans pursuant to Section 2.9.
“Incremental Term Loan Notification Date” means the date on which the
Incremental Term Loan Notification is received by the Administrative Agent.
“Incremental Term Loan Percentage” means, as to any Incremental Term Lender at
any time, the ratio of (a) the amount of the Incremental Term Loan Commitment of
such Incremental Term Lender to (b) the Incremental Term Loan Commitments of all
Incremental Term Lenders.
“Incremental Term Loans” has the meaning assigned thereto in Section 2.9.
“Indebtedness” means, with respect to the Company and its Restricted
Subsidiaries at any date and without duplication, the sum of the following
calculated in accordance with GAAP:
(a)    all liabilities, obligations and indebtedness for borrowed money
including, but not limited to, obligations evidenced by bonds, debentures, notes
or other similar instruments of any such Person;


19
CHAR1\1753066v5

--------------------------------------------------------------------------------



(b)    all obligations to pay the deferred purchase price of property or
services of any such Person (including, without limitation, all obligations
under non-competition, earn-out or similar agreements), except trade payables
arising in the ordinary course of business not more than one hundred
eighty (180) days past due or that are currently being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided for on the books of the applicable Person;
(c)    the Attributable Indebtedness of such Person with respect to such
Person’s obligations in respect of Capital Leases and Synthetic Leases
(regardless of whether accounted for as indebtedness under GAAP);
(d)    all Indebtedness of any other Person secured by a Lien on any asset owned
or being purchased by the Company or any of its Restricted Subsidiaries
(including indebtedness arising under conditional sales or other title retention
agreements except trade payables arising in the ordinary course of business not
more than one hundred eighty (180) days past due), whether or not such
indebtedness shall have been assumed by the Company or any of its Restricted
Subsidiaries or is limited in recourse;
(e)    all Guaranty Obligations of any such Person;
(f)    all obligations, contingent or otherwise, of any such Person relative to
the face amount of letters of credit, whether or not drawn, including, without
limitation, any Reimbursement Obligation, and banker’s acceptances issued for
the account of any such Person;
(g)    all mandatory obligations of any such Person to redeem, repurchase,
exchange, defease or otherwise make payments in respect of Disqualified Capital
Stock of such Person; and
(h)    all net obligations incurred by any such Person pursuant to Hedging
Agreements;
provided that no obligations in respect of Hedging Agreements shall be included
in any determination of the Company’s and its Restricted Subsidiaries’
compliance with Article IX hereof. For the avoidance of doubt, Indebtedness
shall be calculated subject to the proviso included in the definition of
“Capital Lease.” For all purposes hereof, the Indebtedness of any Person shall
include the Indebtedness of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which such
Person is a general partner or a joint venturer, unless such Indebtedness is
expressly made non-recourse to such Person. The amount of any net obligation of
any Person under any Hedging Agreement on any date shall be deemed to be the
Termination Value thereof as of such date.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.
“Information” has the meaning assigned thereto in Section 13.10.
“Intercompany Debt” has the meaning assigned thereto in Section 10.1(e).
“Interest Expense” means, with respect to the Company and its Restricted
Subsidiaries for any period, the gross interest expense (including, without
limitation, interest expense attributable to Capital Leases, Synthetic Leases
and all net payment obligations pursuant to Hedging Agreements) of the Company
and its Restricted Subsidiaries, all determined for such period on a
Consolidated basis, without duplication, in accordance with GAAP.
20
CHAR1\1753066v5

--------------------------------------------------------------------------------



“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurocurrency Rate Loan exceeds three (3) months, the respective
dates that fall every three (3) months after the beginning of such Interest
Period shall also be Interest Payment Dates; and (b) as to any Base Rate Loan or
Swingline Loan, the last Business Day of each March, June, September and
December and the Maturity Date of the Facility under which such Loan was made
(with Swingline Loans being deemed made under the Revolving Credit Facility for
purposes of this definition).
“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one (1), two
(2), three (3) or six (6) months (or, if agreed to by all of the Appropriate
Lenders, twelve (12) months) thereafter (in each case, subject to availability
for the interest rate applicable to the relevant currency), as selected by the
applicable Borrower in its Loan Notice; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(c)    no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.
“Interest Rate Contract” means any interest rate swap agreement, interest rate
cap agreement, interest rate floor agreement, interest rate collar agreement,
interest rate option or any other agreement regarding the hedging of interest
rate risk exposure executed in connection with hedging the interest rate
exposure of any Person and any confirming letter executed pursuant to such
agreement, all as amended, restated, supplemented or otherwise modified from
time to time.
“Investment” has the meaning assigned thereto in Section 10.3.
“IRS” means the United States Internal Revenue Service.
“ISDA Definitions” means the 2006 ISDA Definitions published by the
International Swaps and Derivatives Association, Inc. or any successor thereto,
as amended or supplemented from time to time, or any successor definitional
booklet for interest rate derivatives published from time to time by the
International Swaps and Derivatives Association, Inc. or such successor thereto.
“ISP” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable Issuing Lender and the Company (or any Restricted
Subsidiary) or in favor of the applicable Issuing Lender and relating to such
Letter of Credit.

21
CHAR1\1753066v5

--------------------------------------------------------------------------------



“Issuing Lender” means each of (a) Bank of America, through itself or through
one of its designated Affiliates or branch offices, (b) such other Lender
selected by the Company pursuant to Section 2.3(k) from time to time to issue
such Letter of Credit (provided that no Lender shall be required to become an
Issuing Lender pursuant to this clause (b) without such Lender’s consent), or
any successor issuer thereof or (c) any Lender selected by the Company (with the
prior consent of the Administrative Agent) to replace a Lender who is a
Defaulting Lender at the time of such Lender’s appointment as an Issuing Lender
(provided that no Lender shall be required to become an Issuing Lender pursuant
to this clause (c) without such Lender’s consent), or any successor issuer
thereof, each in its capacity as issuer of any Letter of Credit, or any
successor thereto.
“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Percentage. All L/C Advances shall be denominated in Dollars.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a borrowing of Revolving Credit Loans. All L/C Borrowings shall be
denominated in Dollars.
“L/C Commitment” means the lesser of (a) $50,000,000 and (b) the Dollar
Tranche Revolving Credit Commitment. The initial amount of each Issuing Lender’s
L/C Commitment is set forth on Schedule 2.3, or if an Issuing Lender has entered
into an Assignment and Assumption or has otherwise assumed an L/C Commitment
after the Closing Date, the amount set forth for such Issuing Lender as its L/C
Commitment in the Register maintained by the Administrative Agent. The Letter of
Credit Commitment of an Issuing Lender may be modified from time to time by
agreement between such Issuing Lender and the Company, and notified to the
Administrative Agent.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Facility” means the letter of credit facility under the Dollar
Tranche established pursuant to Section 2.3.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts (including all L/C Credit Extensions). For purposes
of computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.7. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
“Lender” means each Person executing this Agreement as a Lender (including,
without limitation, an Issuing Lender, and the Swingline Lender unless the
context otherwise requires) set forth on the signature pages hereto and each
Person that hereafter becomes a party to this Agreement as a Lender pursuant to
Section 2.8, 2.9 or 13.9.
“Lender Addition and Acknowledgement Agreement” means each agreement, in form
and substance satisfactory to the Administrative Agent, executed pursuant to
Section 2.8 and/or Section 2.9 by the Company and any existing Lender or New
Lender committing to provide an increase in the Revolving Credit Commitment
and/or Incremental Term Loans and, in each case, acknowledged by the
Administrative Agent and each Guarantor, (a) setting forth the terms and
conditions of (i) any increase in the Revolving Credit Commitment pursuant to
Section 2.8 and/or (ii) any Incremental Term Loans pursuant to Section 2.9
22
CHAR1\1753066v5

--------------------------------------------------------------------------------



and (b) acknowledging that any New Lender shall be a party hereto and have the
rights (including, without limitation, voting rights) and obligations of a
Lender hereunder.
“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable Issuing Lender.
“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date then in effect for the Revolving Credit Facility (or, if such
day is not a Business Day, the next preceding Business Day).
“Letter of Credit Report” means a certificate substantially the form of Exhibit
L or any other form approved by the Administrative Agent.
“Letters of Credit” means any standby letter of credit issued hereunder. Letters
of Credit may be issued in Dollars or in a Foreign Currency and shall include
the Existing Letters of Credit. Notwithstanding anything to the contrary
contained herein, a letter of credit issued by an Issuing Lender other than Bank
of America shall not be a “Letter of Credit” for purposes of the Loan Documents
until such time as the Administrative Agent has been notified in writing of the
issuance thereof by the applicable Issuing Lender.
“Leverage Ratio Increase Requirements” means, in connection with any request by
the Company to increase the maximum Net Leverage Ratio under Section 9.1 by 0.50
for a four consecutive fiscal quarter period, the following:
(i)    the Company delivers such request in writing to the Administrative Agent
at least three (3) Business Days (or such shorter period as may be agreed to by
the Administrative Agent) prior to the date on which such request is to be given
effect;
(ii)    such request is delivered in connection with a Permitted Acquisition
with an aggregate amount of cash consideration and any assumed debt, earn-outs
(valued at an amount reasonably determined in good faith by the Company to be
payable in connection with such earn-outs) and deferred payments of at least
$50,000,000;
(iii)    such election is made no more than two times during the term of this
Agreement;
(iv)    such election is only given effect for the four consecutive fiscal
quarter period following the date on which the applicable Permitted Acquisition
is consummated (by way of example only, if the Permitted Acquisition is
consummated on May 15, 2021, for the fiscal quarters ending June 30, 2021,
September 30, 2021, December 31, 2021 and March 31, 2022);
(v)    only one such election may be given effect during any four consecutive
fiscal quarter period; and
(vi)    the maximum Net Leverage Ratio under Section 9.1 shall revert to the
then permitted Net Leverage Ratio (without giving effect to any such increase)
for at least two fiscal quarters before another increase may be invoked.


23
CHAR1\1753066v5

--------------------------------------------------------------------------------



“LIBOR Quoted Currency” means Dollars and Pounds Sterling, in each case as long
as there is a published LIBOR Rate with respect thereto.
“LIBOR Rate” shall have the meaning set forth in the definition of “Eurocurrency
Rate”.
“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease or other title retention agreement relating to such asset.
“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Guaranty Agreement, the Security Documents, each Lender
Addition and Acknowledgement Agreement (if any) and each other document,
instrument, certificate and agreement executed and delivered by the Company or
any Restricted Subsidiary thereof in connection with this Agreement or otherwise
referred to herein or contemplated hereby (other than any agreement, document,
certificate or instrument related to a Bank Product), all as may be amended,
restated, supplemented or otherwise modified from time to time.
“Loan Notice” means a notice of (a) a request for an Extension of Credit, (b) a
conversion of Loans from one Type to the other, or (c) a continuation of
Eurocurrency Rate Loans, pursuant to Section 2.2(a), which shall be
substantially in the form of Exhibit B or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
applicable Borrower.
“Loans” means the collective reference to the Revolving Credit Loans, the Term
Loan, the Swingline Loans, and the Incremental Term Loans, if any, and “Loan”
means any of such Loans.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurocurrency market.
“Mandatory Cost” means any amount incurred periodically by any Lender during the
term of this Agreement which constitutes fees, costs or charges imposed on
lenders generally in the jurisdiction in which such Lender is domiciled, subject
to regulation, or has its Lending Office by any Governmental Authority.
“Material Adverse Effect” means, with respect to the Company and its Restricted
Subsidiaries, a material adverse effect on (a) the properties, business, results
of operations or financial condition of the Company and its Restricted
Subsidiaries, taken as a whole, (b) the ability of any such Person to perform
its obligations under the Loan Documents to which it is a party, or (c) the
legality, validity, binding effect or enforceability of any Loan Document.
“Material Domestic Subsidiary” means (a) any Domestic Subsidiary that is a
Subsidiary Borrower or (b) any Domestic Subsidiary that is a Restricted
Subsidiary of the Company that (i) individually (x) owns assets with a fair
market value in excess of ten percent (10%) of the Consolidated assets of the
Company and its Restricted Subsidiaries as of the most recent Fiscal Year end or
(y) accounted for more than ten percent (10%) of EBITDA of the Company and its
Restricted Subsidiaries for the most recently ended Fiscal Year or (ii)
collectively with all other Domestic Subsidiaries that are not Material Domestic
Subsidiaries (x) owns assets with a fair market value in excess of fifteen
percent (15%) of the Consolidated assets of the Company and its Restricted
Subsidiaries as of the most recent Fiscal Year end or (y) accounted
24
CHAR1\1753066v5

--------------------------------------------------------------------------------



for more than fifteen percent (15%) of EBITDA of the Company and its Restricted
Subsidiaries for the most recently ended Fiscal Year.
“Material Foreign Subsidiary” means (a) any Foreign Subsidiary that is a
Subsidiary Borrower or (b) any Foreign Subsidiary that is a Restricted
Subsidiary of the Company that (i) individually (x) owns assets with a fair
market value in excess of ten percent (10%) of the Consolidated assets of the
Company and its Restricted Subsidiaries as of the most recent Fiscal Year end or
(y) accounted for more than ten percent (10%) of EBITDA of the Company and its
Restricted Subsidiaries for the most recently ended Fiscal Year or (ii)
collectively with all other Foreign Subsidiaries that are not Material Foreign
Subsidiaries (x) owns assets with a fair market value in excess of fifteen
percent (15%) of the Consolidated assets of the Company and its Restricted
Subsidiaries as of the most recent Fiscal Year end or (y) accounted for more
than fifteen percent (15%) of EBITDA of the Company and its Restricted
Subsidiaries for the most recently ended Fiscal Year.
“Material Subsidiary” means any Material Domestic Subsidiary or any Material
Foreign Subsidiary.
“Maturity Date” means the earliest to occur of (a) October 30, 2025, (b) the
date of termination by the Company pursuant to Section 2.6, and (c) the date of
termination by the Administrative Agent on behalf of the Lenders pursuant to
Section 11.2(a).
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Company or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding six (6) years.
“Net Income” means, with respect to the Company and its Restricted Subsidiaries,
for any period of determination, the net income (or loss) of the Company and its
Restricted Subsidiaries for such period, determined on a Consolidated basis in
accordance with GAAP; provided that there shall be excluded from Net Income (a)
the net income (or loss) of any Person (other than a Restricted Subsidiary which
shall be subject to clause (c) below), in which the Company or any of its
Restricted Subsidiaries has a joint interest with a third party, except to the
extent such net income is actually paid to the Company or any of its Restricted
Subsidiaries by dividend or other distribution during such period, (b) the net
income (or loss) of any Person accrued prior to the date it becomes a Restricted
Subsidiary of such Person or is merged into or consolidated with such Person or
any of its Restricted Subsidiaries or that Person’s assets are acquired by such
Person or any of its Restricted Subsidiaries except to the extent included
pursuant to the foregoing clause (a), (c) the net income (if positive) of any
Restricted Subsidiary to the extent that the declaration or payment of dividends
or similar distributions by such Restricted Subsidiary to the Company or any of
its Restricted Subsidiaries of such net income (i) is not at the time permitted
by operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute rule or governmental regulation applicable to such
Restricted Subsidiary or (ii) would be subject to any taxes payable on such
dividends or distributions.
“Net Leverage Ratio” has the meaning assigned thereto in Section 9.1.
“Net Proceeds” means, with respect to any Prepayment Event, (a) the cash
proceeds received in respect of such event including any cash received in
respect of any non-cash proceeds (including any cash payments received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise, but excluding any interest
payments), but only as and when received, net of (b) the sum of (i) all
reasonable fees and out-of-pocket expenses paid to third parties
25
CHAR1\1753066v5

--------------------------------------------------------------------------------



(other than Affiliates) in connection with such event, (ii) in the case of a
sale, transfer or other disposition of an asset (including pursuant to a sale
and leaseback transaction or a casualty or a condemnation or similar
proceeding), the amount of all payments required to be made as a result of such
event to repay Indebtedness (other than Loans) secured by such asset (or a
portion thereof) or otherwise subject to mandatory prepayment as a result of
such event and (iii) the amount of all taxes paid (or reasonably estimated to be
payable) and the amount of any reserves established to fund contingent
liabilities reasonably estimated to be payable, in each case during the year
that such event occurred or the next succeeding year and that are directly
attributable to such event (as determined reasonably and in good faith by the
Company’s chief financial officer, corporate controller, treasurer or assistant
treasurer).
“New Lender” means any bank, financial institution or investment fund committing
to make Extensions of Credit pursuant to Section 2.8 or Section 2.9 that was not
a Lender as of the applicable Revolving Credit Increase Effective Date or
Incremental Term Loan Effective Date relating to such Extensions of Credit.
“New Zealand Dollar” means the lawful currency of New Zealand.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (i) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 13.2
and (ii) has been approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.
“Notes” means a Revolving Credit Note, Term Loan Note, Swingline Note, or
Incremental Term Loan Note, if any.
“Notice of Account Designation” a notice substantially in the form of Exhibit C
irrevocably authorizing the Administrative Agent to disburse the proceeds of
each borrowing requested pursuant to Section 2.2 in Same Day Funds by crediting
or wiring such proceeds to the deposit account(s) of the applicable Borrower
identified in such notice.
“Notice of Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit D or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the applicable Borrower.
“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations, (c) all Bank Product Debt and (d) all other fees and commissions
(including attorneys’ fees), charges, indebtedness, loans, liabilities,
financial accommodations, obligations, covenants and duties owing by the Company
or any of its Restricted Subsidiaries to the Lenders or the Administrative
Agent, in each case under any Loan Document or otherwise, with respect to any
Loan or Letter of Credit of every kind, nature and description, direct or
indirect, absolute or contingent, due or to become due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any note; provided,
that “Obligations” of a Guarantor shall exclude any Excluded Hedging Obligations
of such Guarantor.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
26
CHAR1\1753066v5

--------------------------------------------------------------------------------



“Officer’s Compliance Certificate” means a certificate of the chief financial
officer, corporate controller, assistant treasurer or the treasurer of the
Company substantially in the form of Exhibit F.
“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.12).
“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swingline Loans on any date, the Dollar Amount of the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Term Loans, Revolving Credit Loans and Swingline
Loans, as the case may be, occurring on such date; and (b) with respect to any
L/C Obligations on any date, the Dollar Amount of the aggregate outstanding
amount of such L/C Obligations on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrowers of Unreimbursed Amounts.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, an Issuing Lender, or the Swingline
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in a
Foreign Currency, an overnight rate determined by the Administrative Agent or an
Issuing Lender, as the case may be, in accordance with banking industry rules on
interbank compensation.
“Participant” has the meaning assigned thereto in Section 13.9(d).
“Participant Register” has the meaning assigned thereto in Section 13.9(d).
“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001 (Title III of Pub. L. No. 107-56 (signed into law October 26,
2001)), as amended or modified from time to time.
“Payment Event of Default” means any Event of Default specified in
Section 11.1(a) or (b).
“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained, sponsored or contributed to by the Company or
any ERISA Affiliates or (b) has at any time within the
27
CHAR1\1753066v5

--------------------------------------------------------------------------------



preceding six (6) years been maintained, sponsored or contributed to by the
Company or any of its current or former ERISA Affiliates.
“Permitted Acquisitions” means the acquisitions permitted pursuant to
Section 10.3(g).
“Permitted Liens” means the Liens permitted pursuant to Section 10.2.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Platform” has the meaning assigned thereto in Section 7.3.
“Pledge Agreement” means that certain amended and restated pledge agreement of
even date herewith executed by the Credit Parties in favor of the Administrative
Agent for the ratable benefit of itself and the Lenders, substantially in the
form of Exhibit I, as amended, restated, supplemented or otherwise modified from
time to time.
“Pounds Sterling” means the lawful currency of the United Kingdom.
“Pre-Adjustment Successor Rate” has the meaning assigned to such term in Section
4.8(c).
“Prepayment Event” means:
(a)    any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any property or asset of any Credit Party in excess of
$15,000,000 with respect to any individual sale, transfer or disposition, or
$20,000,000 in the aggregate with respect to all such sales, transfers and
assignments, in each case during a Fiscal Year, other than dispositions
described in Section 10.5 (a) through (h); or
(b)    the incurrence by the Company or any Restricted Subsidiary of any
Indebtedness for borrowed money, other than Indebtedness permitted under
Section 10.1.
“Pro Forma Adjustments” means adjustments to EBITDA reflecting any non-recurring
costs, any extraordinary expenses, any synergies, cost savings, operating
expense reductions or other operating improvements in connection with such
Permitted Acquisitions and such other adjustments reasonably acceptable to the
Administrative Agent in connection with any Permitted Acquisitions and any asset
disposition permitted pursuant to Section 10.5 closed during such period that
are reasonably identifiable and factually supportable and otherwise calculated
on a basis consistent with GAAP and Regulation S-X of the Securities Exchange
Act of 1934, as amended, or as approved by the Administrative Agent.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” has the meaning assigned to such term in Section 13.26.
“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Capital Stock.
“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such
28
CHAR1\1753066v5

--------------------------------------------------------------------------------



interbank market, as determined by the Administrative Agent; provided that to
the extent such market practice is not administratively feasible for the
Administrative Agent, then “Rate Determination Date” means such other day as
otherwise reasonably determined by the Administrative Agent).
“Recipient” means the Administrative Agent, any Lender, any Issuing Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Credit Party hereunder.
“Register” has the meaning assigned thereto in Section 13.9(c).
“Reimbursement Obligation” means the obligation of the Borrowers to reimburse
the Issuing Lenders pursuant to Section 2.3(c) for amounts drawn under Letters
of Credit.
“Related Adjustment” means, in determining any Dollar LIBOR Successor Rate, the
first relevant available alternative set forth in the order below that can be
determined by the Administrative Agent applicable to such Dollar LIBOR Successor
Rate:
(a)    the spread adjustment, or method for calculating or determining such
spread adjustment, that has been selected or recommended by the Relevant
Governmental Body for the relevant Pre-Adjustment Successor Rate (taking into
account the interest period, interest payment date or payment period for
interest calculated and/or tenor thereto) and which adjustment or method (x) is
published on an information service as selected by the Administrative Agent from
time to time in its reasonable discretion or (y) solely with respect to Term
SOFR, if not currently published, which was previously so recommended for Term
SOFR and published on an information service acceptable to the Administrative
Agent; or
(b)    the spread adjustment that would apply (or has previously been applied)
to the fallback rate for a derivative transaction referencing the ISDA
Definitions (taking into account the interest period, interest payment date or
payment period for interest calculated and/or tenor thereto).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents, consultants, service providers
and advisors of such Person and of such Person’s Affiliates.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York.
“Required Lenders” means, at any date, any combination of Lenders who hold in
the aggregate more than fifty percent (50%) of the sum of (a) the Commitments
and (b) the aggregate outstanding Extensions of Credit under the Term Loan and
the Incremental Term Loans, or, if the Credit Facility has been terminated
pursuant to Section 11.2, any combination of Lenders holding more than fifty
percent (50%) of the aggregate Extensions of Credit; provided that the
Commitment of, and the portion of the Extensions of Credit, as applicable, held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of the Required Lenders.
“Required Revolving Credit Lenders” means, at any date, any combination of
Lenders who hold in the aggregate more than fifty percent (50%) of the Revolving
Credit Commitments, or, if the Credit Facility has been terminated pursuant to
Section 11.2, any combination of Lenders holding more than fifty percent (50%)
of the aggregate Revolving Credit Loans; provided that the Revolving Credit
Commitment of, and the portion of the Revolving Credit Loans, as applicable,
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of the Required Revolving Credit Lenders.
29
CHAR1\1753066v5

--------------------------------------------------------------------------------



“Resignation Effective Date” has the meaning assigned thereto in
Section 12.6(a).
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller, solely for
purposes of the delivery of incumbency certificates pursuant to Section 5.1, the
secretary or any assistant secretary of a Credit Party and, solely for purposes
of notices given pursuant to Article II, any other officer or employee of the
applicable Credit Party so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
applicable Credit Party designated in or pursuant to an agreement between the
applicable Credit Party and the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Credit Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Credit Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Credit Party.
“Restricted Subsidiary” means, at the date of any determination, any Subsidiary
of the Company that is not an Unrestricted Subsidiary.
“Revolving Credit Commitment” means the Dollar Tranche Revolving Credit
Commitment and the Designated Currency Tranche Revolving Credit Commitment.
“Revolving Credit Commitment Percentage” means, as to any Revolving Credit
Lender at any time, the ratio of (a) the amount of the Revolving Credit
Commitment of such Revolving Credit Lender to (b) the Revolving Credit
Commitments of all Revolving Credit Lenders.
“Revolving Credit Facility” means the Dollar Tranche Revolving Credit Facility
and the Designated Currency Tranche Revolving Credit Facility.
“Revolving Credit Increase Effective Date” means the date, which shall be a
Business Day, on or prior to the date that is three (3) months prior to the
Maturity Date, but no earlier than thirty (30) days after any Revolving Credit
Increase Notification Date (unless a shorter period is agreed to by all affected
Increasing Revolving Lenders), on which each of the Increasing Revolving Lenders
increase (or, in the case of New Lenders, provide) their respective Revolving
Credit Commitments to the Borrowers pursuant to Section 2.8.
“Revolving Credit Increase Notification” means the written notice by the Company
of its desire to increase the Revolving Credit Commitment pursuant to
Section 2.8.
“Revolving Credit Increase Notification Date” means the date on which the
Revolving Credit Increase Notification is received by the Administrative Agent.
“Revolving Credit Lender” means any Dollar Tranche Revolving Credit Lender or
Designated Currency Tranche Revolving Credit Lender.
“Revolving Credit Loans” means any Dollar Tranche Revolving Credit Loans or
Designated Currency Tranche Revolving Credit Loans, as the context requires.
“Revolving Credit Note” means a Dollar Tranche Revolving Credit Note or
Designated Currency Tranche Revolving Credit Note, as applicable.


30
CHAR1\1753066v5

--------------------------------------------------------------------------------



“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc., and any successor thereto.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in a Foreign Currency, same day or other funds as may be determined by
the Administrative Agent or the applicable Issuing Lender, as the case may be,
to be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Foreign Currency.
“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the EU, Her Majesty’s Treasury or other relevant sanctions authority
having jurisdiction over the Company and its Subsidiaries.
“Scheduled Unavailability Date” has the meaning assigned to such term in Section
4.8(c).
“Screen Rate” means the Applicable Reference Rate quote for an Applicable
Currency on the applicable screen page the Administrative Agent designates to
determine such Applicable Reference Rate for such Applicable Currency (or such
other commercially available source providing such quotations for such
Applicable Currency as may be designated by the Administrative Agent from time
to time).
“Security Documents” means the collective reference to the Guaranty Agreement,
the Pledge Agreement and each other agreement or writing pursuant to which any
Credit Party purports to pledge or grant a security interest in Capital Stock
securing the Obligations or any such Person purports to guaranty the payment
and/or performance of the Obligations, in each case, as amended, restated,
supplemented or otherwise modified from time to time.
“Senior Officer” means the chief executive officer, president or chief financial
officer of the Company.
“SOFR” with respect to any Business Day means the secured overnight financing
rate published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) at approximately
8:00 a.m. (New York City time) on the immediately succeeding Business Day and,
in each case, that has been selected or recommended by the Relevant Governmental
Body.
“Solvent” means, with respect to any Person on a particular date, that any such
Person (a) has capital sufficient to carry on its business and transactions and
all business and transactions in which it is about to engage and is able to pay
its debts as they mature, (b) has assets having a value, both at fair valuation
and at present fair saleable value, greater than the amount required to pay its
probable liabilities (including contingencies), and (c) does not believe that it
will incur debts or liabilities beyond its ability to pay such debts or
liabilities as they mature.
“Special Notice Currency” means at any time a Foreign Currency, other than the
currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.
“Specified Credit Party” shall mean each Credit Party that is, at the time on
which the relevant Guaranty Agreement or grant of the relevant security interest
under the Loan Documents by such Credit Party becomes effective with respect to
a Hedging Obligation, a corporation, partnership, proprietorship, organization,
trust or other entity that would not be an “eligible contract participant” under
the Commodity Exchange Act at such time but for the effect of Section 2.12 of
the Guaranty Agreement.
31
CHAR1\1753066v5

--------------------------------------------------------------------------------



“Subordinated Indebtedness” means the collective reference to any Indebtedness
of the Company or any Restricted Subsidiary subordinated in right and time of
payment to the Obligations on subordination terms reasonably satisfactory to the
Administrative Agent.
“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors or other managers of such corporation, partnership,
limited liability company or other entity is at the time owned by or the
management is otherwise controlled by such Person (irrespective of whether, at
the time, Capital Stock of any other class or classes of such corporation,
partnership, limited liability company or other entity shall have or might have
voting power by reason of the happening of any contingency). Unless otherwise
qualified references to “Subsidiary” or “Subsidiaries” herein shall refer to
those of the Company.
“Subsidiary Borrower” has the meaning set forth in Section 2.10.
“Successor Rate” means the Dollar LIBOR Successor Rate or any Foreign Currency
Successor Rate, as applicable.
“Successor Rate Conforming Changes” means, with respect to any proposed
Successor Rate for an Applicable Currency, any conforming changes to the
definition of Base Rate, Interest Period, timing and frequency of determining
rates and making payments of interest and other technical, administrative or
operational matters (including, for the avoidance of doubt, the definition of
Business Day, timing of borrowing requests or prepayment, conversion or
continuation notices and length of lookback periods) as may be appropriate, in
the discretion of the Administrative Agent, to reflect the adoption and
implementation of such Successor Rate and to permit the administration thereof
by the Administrative Agent in a manner substantially consistent with market
practice for such Applicable Currency (or, if the Administrative Agent
determines that adoption of any portion of such market practice for such
Applicable Currency is not administratively feasible or that no market practice
for the administration of such Successor Rate for such Applicable Currency
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement and any other Loan Document).
“Supported QFC” has the meaning assigned to such term in Section 13.26.
“Swingline Commitment” means the lesser of (a) Fifty Million Dollars
($50,000,000) and (b) the Dollar Tranche Revolving Credit Commitment.
“Swingline Facility” means the swingline facility established pursuant to
Section 2.4.
“Swingline Lender” means Bank of America, through itself or through one of its
designated Affiliates or branch offices, in its capacity as provider of
Swingline Loans, or any successor swingline lender hereunder.
“Swingline Loan” has the meaning set forth in Section 2.4.
“Swingline Loan Notice” means a notice of a request for Swingline Loans pursuant
to Section 2.4(b), which shall be substantially in the form of Exhibit E or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.


32
CHAR1\1753066v5

--------------------------------------------------------------------------------



“Swingline Note” means a promissory note made by the Company in favor of the
Swingline Lender evidencing Swingline Loans made by the Swingline Lender,
substantially in the form of Exhibit A-2 hereto, and any amendments, supplements
and modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.
“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, reasonably determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in euro.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Termination Event” means except for any such event or condition that would not
reasonably be expected to have a Material Adverse Effect: (a) with respect to a
Pension Plan, a “Reportable Event” described in Section 4043 of ERISA for which
the notice requirement has not been waived by the PBGC, or (b) the withdrawal of
the Company or any ERISA Affiliate from a Pension Plan during a plan year in
which it was a “substantial employer” as defined in Section 4001(a)(2) of ERISA,
or (c) the termination of a Pension Plan, the filing of a notice of intent to
terminate a Pension Plan or the treatment of a Pension Plan amendment as a
termination, under Section 4041 of ERISA, if the plan assets are not sufficient
to pay all plan liabilities, or (d) the institution of proceedings to terminate,
or the appointment of a trustee with respect to, any Pension Plan by the PBGC,
or (e) any other event or condition which would constitute grounds under
Section 4042(a) of ERISA for the termination of, or the appointment of a trustee
to administer, any Pension Plan, or (f) with respect to a Credit Party, the
imposition of a Lien pursuant to Section 430(k) of the Code or Section 303(k) of
ERISA, or (g) the partial or complete withdrawal of the Company or of any ERISA
Affiliate from a Multiemployer Plan if there is any potential withdrawal
liability would reasonably be expected to be asserted by such plan thereof, or
(h) any event or condition which results in the reorganization or insolvency of
a Multiemployer Plan under Sections 4241 or 4245 of ERISA, or (i) any event or
condition which results in the termination of a Multiemployer Plan under
Section 4041A of ERISA or the institution by PBGC of proceedings to terminate a
Multiemployer Plan under Section 4042 of ERISA.
“Termination Value” means, in respect of any one or more Hedging Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedging Agreements, (a) for any date on or after the
date such Hedging Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedging Agreements, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedging Agreements (which may include a Lender or any
Affiliate of a Lender).
“Term Loan” means the term loan made to the Company pursuant to Section 2.1(c).
“Term Loan Commitment” means (a) as to any Term Loan Lender, the obligation of
such Term Loan Lender to make the Term Loan for the account of the Company
hereunder in an aggregate principal
33
CHAR1\1753066v5

--------------------------------------------------------------------------------



amount at any time outstanding not to exceed the amount set forth opposite such
Term Loan Lender’s name on Schedule 1.1(b), as such Term Loan Commitment may be
reduced at any time or from time to time pursuant to the terms hereof, and (b)
as to all Term Loan Lenders, the aggregate commitment of all Term Loan Lenders
to make the Term Loan, as such amount may be reduced at any time or from time to
time pursuant to the terms hereof.
“Term Loan Commitment Percentage” means, as to any Term Loan Lender at any time,
the ratio of (a) the amount of the Term Loan Commitment of such Term Loan Lender
to (b) the Term Loan Commitments of all Term Loan Lenders.
“Term Loan Credit Facility” means the term loan credit facility established
pursuant to Article II, but excluding the Revolving Credit Facility, the
Swingline Facility, and any Incremental Term Loan Facility.
“Term Loan Lender” means any Lender with a Term Loan Commitment.
“Term Loan Note” means a promissory note made by the Company in favor of a Term
Loan Lender evidencing the portion of the Term Loan made by such Term Loan
Lender, substantially in the form of Exhibit A-3 hereto, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.
“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.
“Total Funded Net Indebtedness” means, as of any date of determination with
respect to the Company and its Restricted Subsidiaries on a Consolidated basis
without duplication, the sum of all Indebtedness of the Company and its
Restricted Subsidiaries minus (a) Indebtedness of the type described in clause
(b) of the definition of Indebtedness, (b) Indebtedness of the type described in
clause (d) of the definition of Indebtedness and (c) Cash on Hand, provided,
however, in no event shall the deduction pursuant to this clause (c) exceed
$100,000,000.
“Tranche” means the Dollar Tranche or the Designated Currency Tranche, as
applicable.
“Transaction Costs” means, without duplication, all transaction fees, charges
and other amounts related to (1) this Agreement and the other Loan Documents,
and (2) any Permitted Acquisition, which fees, charges and other amounts shall
include, without limitation, (a) any financing fees, merger and acquisition fees
(including consulting, advisory or brokerage fees), legal fees and expenses, due
diligence fees or any other reasonably related fees and expenses during such
period in connection therewith, (b) the aggregate amount of all payments funded
from the earnings of the Company and its Restricted Subsidiaries and made during
such period in connection with any Permitted Acquisition, including, without
limitation, indemnity payments, working capital and purchase price adjustments,
earn outs or other contingent payments, and (c) restructuring and business
optimization expenses, including any cost savings and synergies projected by the
Company in good faith to be realized as a result of any such Permitted
Acquisition and any non-recurring restructuring and integration costs and
expenses approved by the Administrative Agent in its sole discretion; provided,
however, that (i) all such Transaction Costs shall be included, if at all, in
any determination of EBITDA during the four consecutive quarter period following
the applicable acquisition (including, without limitation, the quarter in which
such acquisition occurs), and (ii) with respect to any Permitted Acquisition
subject hereto, the aggregate amount of cash Transaction
34
CHAR1\1753066v5

--------------------------------------------------------------------------------



Costs in respect of such Permitted Acquisition that may be added back to EBITDA
shall not exceed 10% of pro forma Consolidated EBITDA for the Company and its
Restricted Subsidiaries (giving effect to such Permitted Acquisition).
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in the State of New York or
appropriate governing state, as amended or modified from time to time.
“UCP” means the Uniform Customs and Practice for Documentary Credits (1993
Revision), effective January, 1994 International Chamber of Commerce Publication
No. 500.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“United States” means the United States of America.
“Unreimbursed Amount” has the meaning assigned thereto in Section 2.3(c).
“Unrestricted Subsidiary” means (a) any Subsidiary of the Company designated by
the Company as an “Unrestricted Subsidiary” pursuant to Section 8.14 and (b) any
direct or indirect Subsidiary of a Subsidiary described in the foregoing clause
(a).
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Special Resolution Regimes” has the meaning assigned to such term in
Section 13.26.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 4.11(e).
“Wholly-Owned” means, with respect to a Subsidiary, that all of the shares of
Capital Stock of such Subsidiary are, directly or indirectly, owned or
controlled by the Company and/or one or more of its Wholly-Owned Subsidiaries
(except for directors’ qualifying shares or other shares required by Applicable
Law to be owned by a Person other than the Company).
“Withholding Agent” means any Credit Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other
35
CHAR1\1753066v5

--------------------------------------------------------------------------------



person, to provide that any such contract or instrument is to have effect as if
a right had been exercised under it or to suspend any obligation in respect of
that liability or any of the powers under that Bail-In Legislation that are
related to or ancillary to any of those powers.
SECTION 1.2    Other Definitions and Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document or unless the context requires otherwise: (a) the
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined, (b) whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms, (c) the words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”, (d) the word “will” shall be construed to have the
same meaning and effect as the word “shall”, (e) any definition of or reference
to any agreement, instrument or other document (including the Loan Documents,
any formation document or governing document of a Credit Party) herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, extended, restated, replaced,
supplemented or otherwise modified from time to time (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (f) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (g) the words
“hereto,” “herein”, “hereof” and “hereunder”, and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (h) all references in
a Loan Document to Articles, Sections, Preliminary Statements, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and
Preliminary Statements, Exhibits and Schedules to, the Loan Document in which
such references appear, (i) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights, (j) any reference to any law shall include all statutory and
regulatory rules, regulations, orders and provisions consolidating, amending,
replacing or interpreting such law and any reference to any law, rule or
regulation shall, unless otherwise specified, refer to such law, rule or
regulation as amended, modified, extended, restated, replaced or supplemented
from time to time, (k) in the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including;” the
words “to” and “until” each mean “to but excluding;” and the word “through”
means “to and including”, (l) section headings herein and in the other Loan
Documents are included for convenience of reference only and shall not affect
the interpretation of this Agreement or any other Loan Document and (m) any
reference herein to a merger, transfer, consolidation, amalgamation, assignment,
sale, disposition or transfer, or similar term, shall be deemed to apply to a
division of or by a limited liability company, or an allocation of assets to a
series of a limited liability company (or the unwinding of such a division or
allocation), as if it were a merger, transfer, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, as applicable, to,
of or with a separate Person, and any division of a limited liability company
shall constitute a separate Person hereunder (and each division of any limited
liability company that is a Subsidiary, joint venture or any other like term
shall also constitute such a Person or entity).
SECTION 1.3    Accounting Terms.
(a)    Accounting Terms. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the audited financial statements
required by Section 7.1(b), except as otherwise specifically prescribed herein.
If the Company notifies the Administrative Agent that the Company requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP (including the adoption of IFRS) or in
the application thereof on the operation of such provision (or if the
Administrative
36
CHAR1\1753066v5

--------------------------------------------------------------------------------



Agent notifies the Company that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.
(b)    Accounting Changes. If at any time any change in GAAP or change in the
Company’s accounting practices under Section 10.9 would affect the computation
of any financial ratio or requirement set forth in any Loan Document, and either
the Company or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Company shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP or change in the Company’s accounting practices under Section 10.9 (subject
to the approval of the Required Lenders); provided that, until so amended, (i)
such ratio or requirement shall continue to be computed in accordance with GAAP
and the Company’s accounting practice prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP
or change in the Company’s accounting practices. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made (i) without giving effect to any election under
Accounting Standards Codification 825-10-25 (previously referred to as Statement
of Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Company or any Subsidiary
at “fair value”, as defined therein and (ii) without giving effect to any
treatment of Indebtedness in respect of convertible debt instruments under
Financial Accounting Standards Board Staff Position APB 14-1 to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof.
SECTION 1.4    UCC Terms. Terms defined in the UCC in effect on the Closing Date
and not otherwise defined herein shall, unless the context otherwise indicates,
have the meanings provided by those definitions. Subject to the foregoing, the
term “UCC” refers, as of any date of determination, to the UCC then in effect.
SECTION 1.5    Rounding. Any financial ratios required to be maintained by the
Company pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
SECTION 1.6    [Intentionally Omitted].
SECTION 1.7    Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar Amount
of the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Amount of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.


37
CHAR1\1753066v5

--------------------------------------------------------------------------------



SECTION 1.8    Exchange Rates; Currency Equivalents.
(a)    The Administrative Agent or the applicable Issuing Lender, as applicable,
shall determine the Exchange Rates as of each Computation Date to be used for
calculating Dollar Amounts of Extensions of Credit and Outstanding Amounts
denominated in Foreign Currencies. Such Exchange Rates shall become effective as
of such Computation Date and shall be the Exchange Rates employed in converting
any amounts between the applicable currencies until the next Computation Date to
occur. Except for purposes of financial statements delivered by Credit Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Amount as so determined by
the Administrative Agent or the applicable Issuing Lender, as applicable.
(b)    Wherever in this Agreement in connection with an Extension of Credit,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Extension
of Credit, Eurocurrency Rate Loan or Letter of Credit is denominated in a
Foreign Currency, such amount shall be the relevant Equivalent Amount of such
Dollar amount (rounded to the nearest unit of such Foreign Currency, with 0.5 of
a unit being rounded upward), as determined by the Administrative Agent or the
applicable Issuing Lender, as the case may be.
(c)    The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any rate that is an
alternative or replacement for or successor to any of such rates (including,
without limitation, any Successor Rate) or the effect of any of the foregoing,
or of any Successor Rate Conforming Changes.
(d)    For purposes of determining compliance with any dollar basket contained
herein, the Dollar Amount of such item shall be calculated at the time of
incurrence or issuance thereof, unless otherwise agreed to by both the Company
and the Administrative Agent.
SECTION 1.9    Additional Foreign Currencies.
(a)    The Company may from time to time request that Eurocurrency Rate Loans be
made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Foreign Currency”; provided that (i)
such requested currency complies with the proviso in the definition of “Foreign
Currency” and (ii) such requested currency shall only be treated as a “LIBOR
Quoted Currency” to the extent that there is published LIBOR rate for such
currency. In the case of any such request with respect to the making of
Eurocurrency Rate Loans, such request shall be subject to the approval of the
Administrative Agent and each Lender with a Commitment under which such currency
is requested to be made available; and in the case of any such request with
respect to the issuance of Letters of Credit, such request shall be subject to
the approval of the Administrative Agent and the applicable Issuing Lender.
(b)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m., ten (10) Business Days prior to the date of the desired Extension of
Credit (or such other time or date as may be agreed by the Administrative Agent
and, in the case of any such request pertaining to Letters of Credit, the
applicable Issuing Lender, in its or their sole discretion). In the case of any
such request pertaining to Eurocurrency Rate Loans, the Administrative Agent
shall promptly
38
CHAR1\1753066v5

--------------------------------------------------------------------------------



notify each Appropriate Lender thereof; and in the case of any such request
pertaining to Letters of Credit, the Administrative Agent shall promptly notify
the applicable Issuing Lender thereof. Each Appropriate Lender (in the case of
any such request pertaining to Eurocurrency Rate Loans) or the applicable
Issuing Lender (in the case of a request pertaining to Letters of Credit) shall
notify the Administrative Agent, not later than 11:00 a.m., five (5) Business
Days after receipt of such request whether it consents, in its sole discretion,
to the making of Eurocurrency Rate Loans or the issuance of Letters of Credit,
as the case may be, in such requested currency.
(c)    Any failure by a Lender or an Issuing Lender, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or such Issuing Lender,
as the case may be, to permit Eurocurrency Rate Loans to be made or Letters of
Credit to be issued in such requested currency. If the Administrative Agent and
all the Appropriate Lenders consent to making Eurocurrency Rate Loans in such
requested currency and the Administrative Agent and such Lenders reasonably
determine that an appropriate interest rate is available to be used for such
requested currency, the Administrative Agent shall so notify the Company and (i)
the Administrative Agent and such Lenders may amend the definition of
Eurocurrency Rate for any Non-LIBOR Quoted Currency to the extent necessary to
add the applicable Eurocurrency Rate for such currency and (ii) to the extent
the definition of Eurocurrency Rate reflects the appropriate interest rate for
such currency or has been amended to reflect the appropriate rate for such
currency, such currency shall thereupon be deemed for all purposes to be a
Foreign Currency for purposes of any Extensions of Credit of Eurocurrency Rate
Loans. If the Administrative Agent and the applicable Issuing Lender consent to
the issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Company and (A) the Administrative Agent and the
applicable Issuing Lender may amend the definition of Eurocurrency Rate for any
Non-LIBOR Quoted Currency to the extent necessary to add the applicable
Eurocurrency Rate for such currency and (B) to the extent the definition of
Eurocurrency Rate reflects the appropriate interest rate for such currency or
has been amended to reflect the appropriate rate for such currency, such
currency shall thereupon be deemed for all purposes to be a Foreign Currency,
for purposes of any Letter of Credit issuances. If the Administrative Agent
shall fail to obtain consent to any request for an additional currency under
this Section 1.9, the Administrative Agent shall promptly so notify the Company.
Any specified currency of an Existing Letter of Credit that is neither Dollars
nor one of the Foreign Currencies specifically listed in the definition of
“Foreign Currency” shall be deemed an Agreed Currency with respect to such
Existing Letter of Credit only.
SECTION 1.10    Change of Currency.
(a)    Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the EU that adopts the euro as its
lawful currency after the date hereof shall be redenominated into euro at the
time of such adoption. If, in relation to the currency of any such member state,
the basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the euro as its lawful
currency; provided that if any Extension of Credit in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Extension of Credit, at the end of the
then current Interest Period.
(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect
39
CHAR1\1753066v5

--------------------------------------------------------------------------------



the adoption of the euro by any member state of the EU and any relevant market
conventions or practices relating to the euro.
(c)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.
SECTION 1.11    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
SECTION 1.12    Pro Forma Calculations. For the purpose of calculating the Net
Leverage Ratio and the financial covenant set forth in Section 9.2 (and each
other section of this Agreement in which pro forma compliance with the financial
covenant set forth in Section 9.2 is tested) for any period, if during such
period the Company or any Restricted Subsidiary shall have made a material
acquisition or material disposition (with materiality calculated in accordance
with Article 11 of Regulation S-X under the Securities Act of 1933), each of the
Net Leverage Ratio and the financial covenant set forth in Section 9.2 (and each
other section of this Agreement in which pro forma compliance with the financial
covenant set forth in Section 9.2 is tested) shall be calculated giving pro
forma effect (in accordance with Article 11 of Regulation S-X under the
Securities Act of 1933) thereto as if such material acquisition or disposition
occurred on the first day of such period; provided that the only pro forma
adjustments to EBITDA shall be the Pro Forma Adjustments.
Article II


CREDIT FACILITIES
SECTION 2.1    Loans.
(a)    Dollar Tranche Revolving Credit Loans. Subject to the terms and
conditions of this Agreement and in reliance upon the representations and
warranties set forth herein, each Dollar Tranche Revolving Credit Lender
severally agrees to make Dollar Tranche Revolving Credit Loans to the Borrowers
in Dollars from time to time during the Availability Period as requested by the
applicable Borrower in accordance with the terms of Section 2.2; provided, that,
(a) the aggregate principal amount of all outstanding Dollar Tranche Revolving
Credit Loans (after giving effect to any amount requested) shall not exceed the
Dollar Tranche Revolving Credit Commitment less the sum of all outstanding
Swingline Loans and L/C Obligations, (b) the principal amount of outstanding
Dollar Tranche Revolving Credit Loans from any Dollar Tranche Revolving Credit
Lender to the Borrowers shall not at any time exceed such Dollar
Tranche Revolving Credit Lender’s Dollar Tranche Revolving Credit Commitment
less such Dollar Tranche Revolving Credit Lender’s Dollar Tranche Revolving
Credit Commitment Percentage of outstanding L/C Obligations and outstanding
Swingline Loans, (c) the aggregate principal amount of all outstanding Revolving
Credit Loans (after giving effect to any amount requested) shall not exceed the
Revolving Credit Commitment less the sum of all outstanding Swingline Loans and
L/C Obligations, and (d) the principal amount of outstanding Revolving Credit
Loans from any Revolving Credit Lender to the Borrowers shall not at any time
exceed such Revolving Credit Lender’s Revolving Credit Commitment less such
Revolving Credit Lender’s Revolving Credit Commitment Percentage of outstanding
L/C Obligations and outstanding Swingline Loans. Each Dollar Tranche Revolving
Credit Loan by a Dollar Tranche Revolving Credit Lender shall be in a principal
amount equal to such Dollar Tranche Revolving Credit Lender’s Dollar
Tranche Revolving Credit Commitment Percentage of the aggregate principal amount
of Dollar
40
CHAR1\1753066v5

--------------------------------------------------------------------------------



Tranche Revolving Credit Loans requested on such occasion. Subject to the terms
and conditions hereof, the Borrowers may borrow, repay and reborrow Dollar
Tranche Revolving Credit Loans hereunder until the Maturity Date.
(b)    Designated Currency Tranche Revolving Credit Loans. Subject to the terms
and conditions of this Agreement and in reliance upon the representations and
warranties set forth herein, each Designated Currency Tranche Revolving Credit
Lender severally agrees to make Designated Currency Tranche Revolving Credit
Loans to the Borrowers in Agreed Currencies from time to time during the
Availability Period as requested by the applicable Borrower in accordance with
the terms of Section 2.2; provided, that, (a) the aggregate principal amount of
all outstanding Designated Currency Tranche Revolving Credit Loans (after giving
effect to any amount requested) shall not exceed the Designated Currency
Tranche Revolving Credit Commitment, (b) the principal amount of outstanding
Designated Currency Tranche Revolving Credit Loans from any Designated Currency
Tranche Revolving Credit Lender to the Borrowers shall not at any time exceed
such Designated Currency Tranche Revolving Credit Lender’s Designated Currency
Tranche Revolving Credit Commitment, (c) the aggregate principal amount of all
outstanding Revolving Credit Loans (after giving effect to any amount requested)
shall not exceed the Revolving Credit Commitment less the sum of all outstanding
Swingline Loans and L/C Obligations, and (d) the principal amount of outstanding
Revolving Credit Loans from any Revolving Credit Lender to the Borrowers shall
not at any time exceed such Revolving Credit Lender’s Revolving Credit
Commitment less such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of outstanding L/C Obligations and outstanding Swingline Loans. Each
Designated Currency Tranche Revolving Credit Loan by a Designated Currency
Tranche Revolving Credit Lender shall be in a principal amount equal to such
Designated Currency Tranche Revolving Credit Lender’s Designated Currency
Tranche Revolving Credit Commitment Percentage of the aggregate principal amount
of Designated Currency Tranche Revolving Credit Loans requested on such
occasion. Subject to the terms and conditions hereof, the Borrowers may borrow,
repay and reborrow Designated Currency Tranche Revolving Credit Loans hereunder
until the Maturity Date. The Administrative Agent will determine the Dollar
Amount of each borrowing of Designated Currency Tranche Revolving Credit Loans
as of the date two (2) Business Days prior to the date of such borrowing or, if
applicable, the date of continuation or conversion of any such borrowing, and
all Designated Currency Tranche Revolving Credit Loans on and as of the last
Business Day of each calendar quarter and, during the continuation of an Event
of Default, on any other Business Day elected by the Administrative Agent in its
discretion or upon the instruction of the Required Lenders or a majority (based
on Commitments, and if Commitments have been terminated, by outstandings) of the
Designated Currency Tranche Revolving Credit Lenders (excluding Defaulting
Lenders). Each day upon or as of which the Administrative Agent determines
Dollar Amounts as described in this paragraph is herein described as a
“Computation Date” with respect to each Designated Currency Tranche Revolving
Credit Loan (including payments of interest and fees thereon and in connection
therewith) for which a Dollar Amount is determined on or as of such day.
(c)    Term Loan. Subject to the terms and conditions of this Agreement
(including, without limitation, Section 5.1 hereof) and in reliance upon the
representations and warranties set forth herein, each Term Loan Lender severally
agrees to make a Term Loan to the Company in Dollars on the Closing Date as
requested by the Company in accordance with the terms of Section 2.2; provided,
that (a) the aggregate principal amount of the outstanding Term Loan shall not
exceed the Term Loan Commitment and (b) the principal amount of the outstanding
Term Loan from any Term Loan Lender to the Company shall not at any time exceed
such Term Loan Lender’s Term Loan Commitment. The Term Loan made by a Term Loan
Lender shall be in a principal amount equal to such Term Loan Lender’s Term Loan
Commitment Percentage of the aggregate
41
CHAR1\1753066v5

--------------------------------------------------------------------------------



principal amount of the Term Loan. The Term Loan may not be repaid and
subsequently reborrowed. The aggregate Term Loan Commitment shall be permanently
reduced by the principal amount of any Term Loan extended hereunder.
SECTION 2.2    Borrowings, Conversions and Continuations of Loans.
(a)    Notice of Borrowing. Each Extension of Credit, each conversion of Loans
from one Type to the other, and each continuation of Eurocurrency Rate Loans
shall be made upon the applicable Borrower’s irrevocable notice to the
Administrative Agent, which may be given by: (A) telephone or (B) a Loan Notice;
provided that any telephonic notice must be confirmed immediately by delivery to
the Administrative Agent of a Loan Notice. Each such Loan Notice must be
received by the Administrative Agent not later than 11:00 a.m. (i) three (3)
Business Days prior to the requested date of any Extension of Credit of,
conversion to or continuation of Eurocurrency Rate Loans denominated in Dollars
or of any conversion of Eurocurrency Rate Loans denominated in Dollars to Base
Rate Loans, (ii) four (4) Business Days (or five (5) Business Days in the case
of a Special Notice Currency) prior to the requested date of any Extension of
Credit or continuation of Eurocurrency Rate Loans denominated in Foreign
Currencies, and (iii) on the requested date of any Extension of Credit of Base
Rate Loans. Each Extension of Credit of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a principal amount of the Dollar Amount of
$2,500,000 or a whole multiple of the Dollar Amount of $100,000 in excess
thereof (or, in connection with any conversion or continuation of a Term Loan,
if less, the entire principal thereof then outstanding). Except as provided in
Sections 2.3(c) and 2.4(c), each Extension of Credit of or conversion to Base
Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$100,000 in excess thereof (or, in connection with any conversion or
continuation of a Term Loan, if less, the entire principal thereof then
outstanding). Each Loan Notice and each telephonic notice shall specify (A) the
applicable Facility and whether the applicable Borrower is requesting an
Extension of Credit, a conversion of Loans from one Type to the other, or a
continuation of Loans, as the case may be, under such Facility, (B) the
requested date of the Extension of Credit, conversion or continuation, as the
case may be (which shall be a Business Day), (C) the principal amount of Loans
to be borrowed, converted or continued, (D) the Type of Loans to be borrowed or
to which existing Loans are to be converted, (E) if applicable, the duration of
the Interest Period with respect thereto, (F) the currency of the Loans to be
borrowed, and (G) if applicable, the Subsidiary Borrower. If the applicable
Borrower fails to specify a currency in a Loan Notice requesting an Extension of
Credit, then the Loans so requested shall be made in Dollars. If the applicable
Borrower fails to specify a Type of Loan in a Loan Notice or if the applicable
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Loans shall be made as, or converted to, Base Rate Loans;
provided, however, that in the case of a failure to timely request a
continuation of Loans denominated in a Foreign Currency, such Loans shall be
continued as Eurocurrency Rate Loans in their original currency with an Interest
Period of one (1) month. Any such automatic conversion to Base Rate Loans shall
be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurocurrency Rate Loans. If the applicable Borrower
requests an Extension of Credit of, conversion to, or continuation of
Eurocurrency Rate Loans in any such Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
(1) month. Notwithstanding anything to the contrary herein, a Swingline Loan may
not be converted to a Eurocurrency Rate Loan. Except as provided pursuant to
Section 2.2(c), no Loan may be converted into or continued as a Loan denominated
in a different currency, but instead must be repaid in the original currency of
such Loan and reborrowed in the other currency.
(b)    Advances. Following receipt of a Loan Notice for a Facility, the
Administrative Agent shall promptly notify each Appropriate Lender of the amount
and currency of its Commitment Percentage under such Facility of the applicable
Loans, and if no timely notice of a
42
CHAR1\1753066v5

--------------------------------------------------------------------------------



conversion or continuation is provided by the applicable Borrower, the
Administrative Agent shall notify each Appropriate Lender of the details of any
automatic conversion to Base Rate Loans or continuation of Loans denominated in
a currency other than Dollars, in each case as described in Section 2.2(a). In
the case of an Extension of Credit, each Appropriate Lender shall make the
amount of its Loan available to the Administrative Agent in Same Day Funds at
the Administrative Agent’s Office for the applicable currency not later than
1:00 p.m., in the case of any Loan denominated in Dollars, and not later than
the Applicable Time specified by the Administrative Agent in the case of any
Loan in a Foreign Currency, in each case on the Business Day specified in the
applicable Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 5.2 (and, if such Extension of Credit is the initial Extension of
Credit, Section 5.1), the Administrative Agent shall make all funds so received
available to the applicable Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the applicable
Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
applicable Borrower; provided, however, that if, on the date a Loan Notice with
respect to a borrowing of Revolving Credit Loans denominated in Dollars is given
by a Borrower, there are L/C Borrowings outstanding, then the proceeds of such
borrowing of Revolving Credit Loans, first, shall be applied to the payment in
full of any such L/C Borrowings, and second, shall be made available to the
applicable Borrower as provided above.
(c)    Eurocurrency Rate Loans. Except as otherwise provided herein, a
Eurocurrency Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurocurrency Rate Loan. During the existence of an
Event of Default, at the written request of the Required Lenders, no Loans may
be requested as, converted to or continued as Eurocurrency Rate Loans.
(d)    Interest Rates. Each determination of an interest rate by the
Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrowers and the Lenders in the absence of
manifest error.
(e)    Interest Periods. After giving effect to all borrowings, all conversions
of Loans from one Type to the other, and all continuations of Loans as the same
Type, there shall not be more than 12 Interest Periods in effect.
(f)    Cashless Settlement Mechanism. Notwithstanding anything to the contrary
in this Agreement, any Lender may exchange, continue or rollover all or the
portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Company, the
Administrative Agent and such Lender.
SECTION 2.3    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) each Issuing
Lender agrees, in reliance upon the agreements of the Dollar Tranche Revolving
Credit Lenders set forth in this Section, (1) from time to time on any Business
Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit for the account of the Company or
any of its Restricted Subsidiaries organized under the laws of the United States
or any state thereof or any country in which a Borrower is organized or, in each
Issuing Lender’s sole and absolute discretion, any of the Company’s
43
CHAR1\1753066v5

--------------------------------------------------------------------------------



other Foreign Subsidiaries that are Restricted Subsidiaries, and to amend or
extend Letters of Credit previously issued by it, in accordance with Section
2.3(b), and (2) to honor drawings under the Letters of Credit; and (B) the
Dollar Tranche Revolving Credit Lenders severally agree to participate in
Letters of Credit issued under such Tranche for the account of the Company or
its Restricted Subsidiaries and any drawings thereunder; provided no Issuing
Lender shall be obligated to issue a Letter of Credit if, after giving effect to
any Letter of Credit, (w) the L/C Obligations would exceed the L/C Commitment,
(x) the aggregate principal amount of outstanding Revolving Credit Loans, plus
the aggregate principal amount of outstanding Swingline Loans, plus the
aggregate amount of L/C Obligations would exceed the Revolving Credit Commitment
and (y) the aggregate principal amount of outstanding Dollar Tranche Revolving
Credit Loans, plus the aggregate principal amount of outstanding Swingline Loans
plus the aggregate amount of L/C Obligations would exceed the Dollar
Tranche Revolving Credit Commitment. Each request by a Borrower for the issuance
or amendment of a Letter of Credit shall be deemed to be a representation by
such Borrower that the Letter of Credit so requested complies with the
conditions set forth in the proviso to the preceding sentence. Within the
foregoing limits, and subject to the terms and conditions hereof, the Borrowers’
ability to obtain Letters of Credit shall be fully revolving, and accordingly
the Borrowers may, during the foregoing period, obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed. All Existing Letters of Credit shall be deemed to have been issued
pursuant hereto and deemed L/C Obligations, and from and after the Closing Date
shall be subject to and governed by the terms and conditions hereof.
(ii)    No Issuing Lender shall issue any Letter of Credit if:
(A)    subject to Section 2.3(b)(iv), the expiry date of the requested Letter of
Credit would occur more than twelve (12) months after the date of issuance or
last extension, unless the Required Revolving Credit Lenders have approved such
expiry date; or
(B)    the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date.
(iii)    No Issuing Lender shall be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Lender from
issuing the Letter of Credit, or any law applicable to such Issuing Lender or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Lender shall
prohibit, or request that such Issuing Lender refrain from, the issuance of
letters of credit generally or the Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to the Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which such Issuing Lender in good faith
deems material to it;
44
CHAR1\1753066v5

--------------------------------------------------------------------------------



(B)    the issuance of the Letter of Credit would violate one or more policies
of such Issuing Lender applicable to letters of credit generally;
(C)    except as otherwise agreed by the Administrative Agent and such Issuing
Lender, the Letter of Credit is in an initial stated amount less than $25,000;
(D)    except as otherwise agreed by the Administrative Agent and the applicable
Issuing Lender, the Letter of Credit is to be denominated in a currency other
than Dollars or a Foreign Currency;
(E)    any Revolving Credit Lender is at that time a Defaulting Lender, unless
the applicable Issuing Lender has entered into arrangements, including the
delivery of Cash Collateral, reasonably satisfactory to such Issuing Lender with
the Company or such Revolving Credit Lender to eliminate the Issuing Lender’s
actual or potential Fronting Exposure (after giving effect to
Section 4.14(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which such Issuing Lender has actual or potential
Fronting Exposure, as it may elect in its sole discretion; or
(F)    the applicable Issuing Lender does not as of the issuance date of the
requested Letter of Credit issue Letters of Credit in the requested currency.
(iv)    No Issuing Lender shall amend any Letter of Credit if such Issuing
Lender would not be permitted at such time to issue the Letter of Credit in its
amended form under the terms hereof.
(v)    No Issuing Lender shall be under any obligation to amend any Letter of
Credit if (A) such Issuing Lender would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
the Letter of Credit.
(vi)    Each Issuing Lender shall act on behalf of the Dollar Tranche Revolving
Credit Lenders with respect to any Letters of Credit issued by it and the
documents associated therewith, and each Issuing Lender shall have all of the
benefits and immunities (A) provided to the Administrative Agent in Article XII
with respect to any acts taken or omissions suffered by such Issuing Lender in
connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in Article XII included such Issuing Lender
with respect to such acts or omissions, and (B) as additionally provided herein
with respect to such Issuing Lender.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the applicable Borrower delivered to the applicable Issuing
Lender (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of such Borrower and/or such Restricted Subsidiary, as required by such Issuing
Lender. Such Letter of Credit Application may be sent by fax transmission, by
United States mail, by overnight courier,
45
CHAR1\1753066v5

--------------------------------------------------------------------------------



by electronic transmission using the system provided by the applicable Issuing
Lender, by personal delivery or by any other means acceptable to such Issuing
Lender. Such Letter of Credit Application must be received by the applicable
Issuing Lender and the Administrative Agent not later than 11:00 a.m. at least
three (3) Business Days (or such earlier date and time as the Administrative
Agent and such Issuing Lender may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the applicable Issuing Lender: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount and currency thereof and in the absence of specification of
currency shall be deemed a request for a Letter of Credit denominated in
Dollars; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
applicable Issuing Lender may reasonably require. In the case of a request for
an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the
applicable Issuing Lender (1) the Letter of Credit to be amended; (2) the
proposed date of amendment thereof (which shall be a Business Day); (3) the
nature of the proposed amendment; and (4) such other matters as such Issuing
Lender may reasonably require. Additionally, the applicable Borrower shall
furnish to the applicable Issuing Lender and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as such Issuing Lender or the
Administrative Agent may reasonably require.
(ii)    Promptly after receipt of any Letter of Credit Application, the
applicable Issuing Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received a copy of
such Letter of Credit Application from the applicable Borrower and, if not, such
Issuing Lender will provide the Administrative Agent with a copy thereof. Unless
the applicable Issuing Lender has received written notice from any Revolving
Credit Lender, the Administrative Agent or any Credit Party, at least one (1)
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article V shall not then be satisfied, then, subject to the terms and conditions
hereof, such Issuing Lender shall, on the requested date, issue a Letter of
Credit for the account of the applicable Borrower (or the applicable Restricted
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with such Issuing Lender’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable Issuing Lender a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Credit Lender’s Applicable Percentage times the amount of such Letter
of Credit.
(iii)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable Issuing Lender will also deliver to the
applicable Borrower and the Administrative Agent a true and complete copy of
such Letter of Credit or amendment.
(iv)    If the applicable Borrower so requests in any applicable Letter of
Credit Application, the applicable Issuing Lender may, in its sole discretion,
agree to issue a
46
CHAR1\1753066v5

--------------------------------------------------------------------------------



standby Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the applicable Issuing Lender to prevent any such
extension at least once in each twelve (12) month period (commencing with the
date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve (12) month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the applicable Issuing Lender,
the applicable Borrower shall not be required to make a specific request to such
Issuing Lender for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Dollar Tranche Revolving Credit Lenders shall be deemed to
have authorized (but may not require) the applicable Issuing Lender to permit
the L/C Credit Extension at any time to an expiry date not later than the Letter
of Credit Expiration Date; provided, however, that such Issuing Lender shall not
permit any such extension if (A) such Issuing Lender has determined that it
would not be permitted, or would have no obligation at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of clause (ii) or (iii) of Section 2.3(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven (7) Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Revolving Credit Lenders have elected not to permit such extension or (2) from
the Administrative Agent, any Revolving Credit Lender or any Borrower that one
or more of the applicable conditions specified in Section 5.2 is not then
satisfied, and in each such case directing such Issuing Lender not to permit
such extension.
(v)    If the applicable Borrower so requests in any applicable Letter of Credit
Application, the applicable Issuing Lender may, in its sole discretion, agree to
issue a Letter of Credit that permits the automatic reinstatement of all or a
portion of the stated amount thereof after any drawing thereunder (each, an
“Auto-Reinstatement Letter of Credit”). Unless otherwise directed by the
applicable Issuing Lender, the applicable Borrower shall not be required to make
a specific request to such Issuing Lender to permit such reinstatement. Once an
Auto-Reinstatement Letter of Credit has been issued, except as provided in the
following sentence, the Dollar Tranche Revolving Credit Lenders shall be deemed
to have authorized (but may not require) such Issuing Lender to reinstate all or
a portion of the stated amount thereof in accordance with the provisions of such
Letter of Credit. Notwithstanding the foregoing, if such Auto-Reinstatement
Letter of Credit permits the applicable Issuing Lender to decline to reinstate
all or any portion of the stated amount thereof after a drawing thereunder by
giving notice of such non-reinstatement within a specified number of days after
such drawing (the “Non-Reinstatement Deadline”), such Issuing Lender shall not
permit such reinstatement if it has received a notice (which may be by telephone
or in writing) on or before the day that is seven (7) Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Required
Revolving Credit Lenders have elected not to permit such reinstatement or
(B) from the Administrative Agent, any Revolving Credit Lender or any Borrower
that one or more of the applicable conditions specified in Section 5.2 is not
then satisfied (treating such reinstatement as a Letter of Credit for purposes
of this clause) and, in each case, directing the applicable Issuing Lender not
to permit such reinstatement.
(vi)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable Issuing Lender will also deliver to the
applicable Borrower and the Administrative Agent a true and complete copy of
such Letter of Credit or amendment.


47
CHAR1\1753066v5

--------------------------------------------------------------------------------



(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable Issuing Lender shall
notify the applicable Borrower and the Administrative Agent thereof. In the case
of a Letter of Credit denominated in a Foreign Currency, the applicable Borrower
shall reimburse the applicable Issuing Lender in such Foreign Currency, unless
(A) such Issuing Lender (at its option) shall have specified in such notice that
it will require reimbursement in Dollars, or (B) in the absence of any such
requirement for reimbursement in Dollars, such Borrower shall have notified the
applicable Issuing Lender promptly following receipt of the notice of drawing
that such Borrower will reimburse the applicable Issuing Lender in Dollars. In
the case of any such reimbursement in Dollars of a drawing under a Letter of
Credit denominated in a Foreign Currency, the applicable Issuing Lender shall
notify the applicable Borrower of the Dollar Amount of the drawing promptly
following the determination thereof. Not later than 11:00 a.m. on the first
Business Day after the date of any payment by the applicable Issuing Lender
under a Letter of Credit to be reimbursed in Dollars, or the Applicable Time on
the date of any payment by an Issuing Lender under a Letter of Credit to be
reimbursed in a Foreign Currency (each such date, an “Honor Date”), the
applicable Borrower shall reimburse the applicable Issuing Lender through the
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency. In the event that (A) a drawing denominated in a Foreign
Currency is to be reimbursed in Dollars pursuant to the second sentence in this
Section 2.3(c)(i) and (B) the Dollar amount paid by the applicable Borrower,
whether on or after the Honor Date, shall not be adequate on the date of that
payment to purchase in accordance with normal banking procedures a sum
denominated in the Foreign Currency equal to the drawing, the Company agrees, as
a separate and independent obligation, to indemnify the applicable Issuing
Lender for the loss resulting from its inability on that date to purchase the
Foreign Currency in the full amount of the drawing. If the applicable Borrower
fails to so reimburse the applicable Issuing Lender by such time, the
Administrative Agent shall promptly notify each Dollar Tranche Revolving Credit
Lender of the Honor Date, the amount of the unreimbursed drawing (expressed in
the Dollar Amount thereof in the case of a Letter of Credit denominated in a
Foreign Currency) (the “Unreimbursed Amount”), and the amount of such Dollar
Tranche Revolving Credit Lender’s Applicable Percentage thereof. In such event,
the applicable Borrower shall be deemed to have requested a borrowing of Dollar
Tranche Revolving Credit Loans that are Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.2 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Dollar
Tranche Revolving Credit Commitments and the conditions set forth in Section 5.2
(other than the delivery of a Loan Notice). Any notice given by the applicable
Issuing Lender or the Administrative Agent pursuant to this Section 2.3(c)(i)
may be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.
(ii)    Each Dollar Tranche Revolving Credit Lender shall upon any notice
pursuant to Section 2.3(c)(i) make funds available (and the Administrative Agent
may apply Cash Collateral provided for this purpose) for the account of the
applicable Issuing Lender, in Dollars, at the Administrative Agent’s Office for
Dollar-denominated payments in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.3(c)(iii), each Dollar Tranche Revolving
48
CHAR1\1753066v5

--------------------------------------------------------------------------------



Credit Lender that so makes funds available shall be deemed to have made a Base
Rate Loan to the applicable Borrower in such amount. The Administrative Agent
shall remit the funds so received to the applicable Issuing Lender in Dollars.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a borrowing of Dollar Tranche Revolving Credit Loans that are Base Rate Loans
because the conditions set forth in Section 5.2 cannot be satisfied or for any
other reason, the applicable Borrower shall be deemed to have incurred from the
applicable Issuing Lender an L/C Borrowing in the amount of the Unreimbursed
Amount that is not so refinanced, which L/C Borrowing shall be due and payable
on demand (together with interest) and shall bear interest until paid or
refinanced at the Default Rate. In such event, each Dollar Tranche Revolving
Credit Lender’s payment to the Administrative Agent for the account of the
applicable Issuing Lender pursuant to Section 2.3(c)(ii) shall be deemed payment
in respect of its participation in such L/C Borrowing and shall constitute an
L/C Advance from such Lender in satisfaction of its participation obligation
under this Section.
(iv)    Until each Dollar Tranche Revolving Credit Lender funds its Dollar
Tranche Revolving Credit Loan or L/C Advance pursuant to this Section 2.3(c) to
reimburse the applicable Issuing Lender for any amount drawn under any Letter of
Credit, interest in respect of such Lender’s Applicable Percentage of such
amount shall be solely for the account of such Issuing Lender.
(v)    Each Dollar Tranche Revolving Credit Lender’s obligation to make Dollar
Tranche Revolving Credit Loans or L/C Advances to reimburse the applicable
Issuing Lender for amounts drawn under Letters of Credit, as contemplated by
this Section 2.3(c), shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the
applicable Issuing Lender, the applicable Borrower, any Restricted Subsidiary or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default; or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Dollar Tranche
Revolving Credit Lender’s obligation to make Dollar Tranche Revolving Credit
Loans pursuant to this Section 2.3(c) is subject to the conditions set forth in
Section 5.2 (other than delivery by the applicable Borrower of a Loan Notice).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the applicable Borrower to reimburse the applicable Issuing Lender
for the amount of any payment made by such Issuing Lender under any Letter of
Credit, together with interest as provided herein.
(vi)    If any Dollar Tranche Revolving Credit Lender fails to make available to
the Administrative Agent for the account of the applicable Issuing Lender any
amount required to be paid by such Lender pursuant to the foregoing provisions
of this Section 2.3(c) by the time specified in Section 2.3(c)(ii), then,
without limiting the other provisions of this Agreement, the applicable Issuing
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such Issuing Lender at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, plus any administrative,
processing or similar fees customarily charged by such Issuing Lender in
connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s Dollar
Tranche Revolving Credit Loan included in the relevant borrowing of Dollar
Tranche Revolving Credit Loans or L/C
49
CHAR1\1753066v5

--------------------------------------------------------------------------------



Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the applicable Issuing Lender submitted to any Dollar Tranche
Revolving Credit Lender (through the Administrative Agent) with respect to any
amounts owing under this Section 2.3(c)(vi) shall be conclusive absent manifest
error.
(d)    Repayment of Participations.
(i)    At any time after the applicable Issuing Lender has made a payment under
any Letter of Credit and has received from any Dollar Tranche Revolving Credit
Lender such Lender’s L/C Advance in respect of such payment in accordance with
Section 2.3(c), if the Administrative Agent receives for the account of such
Issuing Lender any payment in respect of the related Unreimbursed Amount or
interest thereon (whether directly from the applicable Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to such Lender its Applicable
Percentage thereof in Dollars and in the same funds as those received by the
Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the applicable Issuing Lender pursuant to Section 2.3(c)(i) is required to be
returned under any of the circumstances described in Section 13.5 (including
pursuant to any settlement entered into by such Issuing Lender in its
discretion), each Dollar Tranche Revolving Credit Lender shall pay to the
Administrative Agent for the account of such Issuing Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
(e)    Obligations Absolute. The obligation of each Borrower to reimburse the
applicable Issuing Lender for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower or any Restricted Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), any Issuing Lender
or any other Person, whether in connection with this Agreement or by such Letter
of Credit, the transactions contemplated hereby or any agreement or instrument
relating thereto, or any unrelated transaction;
(iii)    any draft, demand, endorsement, certificate or other document presented
under or in connection with such Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;
50
CHAR1\1753066v5

--------------------------------------------------------------------------------



(iv)    waiver by the applicable Issuing Lender of any requirement that exists
for the Issuing Lender’s protection and not the protection of any Borrowers or
any waiver by the applicable Issuing Lender which does not in fact materially
prejudice any Borrower;
(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
(vi)    any payment made by any Issuing Lender in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under, such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable;
(vii)    any payment by any Issuing Lender under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such Issuing Lender under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
(viii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any
Restricted Subsidiary; or
(ix)    any adverse change in the relevant exchange rates or in the availability
of the relevant Foreign Currency to any Borrower or any Restricted Subsidiary or
in the relevant currency markets generally.
The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with such Borrower’s instructions or other irregularity,
such Borrower will immediately notify the applicable Issuing Lender. The
applicable Borrower shall be conclusively deemed to have waived any such claim
against the applicable Issuing Lender and its correspondents unless such notice
is given as aforesaid.
(f)    Role of Issuing Lender. Each Lender and each Borrower agree that, in
paying any drawing under a Letter of Credit, no Issuing Lender shall have any
responsibility to obtain any document (other than any sight or time draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of any
Issuing Lender, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of any Issuing Lender
shall be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Revolving Credit Lenders,
Required Revolving Credit Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. Each Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude such Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of any Issuing Lender, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of any Issuing Lender
shall be liable or
51
CHAR1\1753066v5

--------------------------------------------------------------------------------



responsible for any of the matters described in Section 2.3(e); provided,
however, that anything in such clauses to the contrary notwithstanding, a
Borrower may have a claim against an Issuing Lender, and an Issuing Lender may
be liable to such Borrower, to the extent, but only to the extent, of any
direct, as opposed to consequential or exemplary, damages suffered by such
Borrower which such Borrower proves, as determined by a final nonappealable
judgment of a court of competent jurisdiction, were caused by such Issuing
Lender’s bad faith, willful misconduct or gross negligence or such Issuing
Lender’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight or time draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, each Issuing
Lender may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and no Issuing Lender shall be responsible for the
validity or sufficiency of any instrument transferring, endorsing or assigning
or purporting to transfer, endorse or assign a Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason. Each Issuing Lender may send a Letter
of Credit or conduct any communication to or from the beneficiary via the
Society for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.
(g)    Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the applicable Issuing Lender and the applicable Borrower when a
Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), the rules of the ISP shall apply to each standby
Letter of Credit. Notwithstanding the foregoing, no Issuing Lender shall be
responsible to the applicable Borrower for, and each Issuing Lender’s rights and
remedies against such Borrower shall not be impaired by, any action or inaction
of such Issuing Lender required or permitted under any law, order, or practice
that is required or permitted to be applied to any Letter of Credit or this
Agreement, including Applicable Law or any order of a jurisdiction where such
Issuing Lender or the beneficiary is located, the practice stated in the ISP or
UCP, as applicable, or in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade - International Financial Services Association (BAFT-IFSA), or
the Institute of International Banking Law & Practice, whether or not any Letter
of Credit chooses such law or practice.
(h)    Letter of Credit Fees. The Company shall pay to the Administrative Agent
for the account of each Dollar Tranche Revolving Credit Lender in accordance,
subject to Section 4.14, with its Applicable Percentage a Letter of Credit fee
(the “Letter of Credit Fee”) for each Letter of Credit equal to the Applicable
Margin for Eurocurrency Rate Loans times the Dollar Amount of the daily amount
available to be drawn under such Letter of Credit. Letter of Credit Fees shall
be (1) due and payable on the last Business Day of each fiscal quarter,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(2) computed on a quarterly basis in arrears. If there is any change in the
Applicable Margin during any quarter, the daily amount available to be drawn
under each Letter of Credit shall be computed and multiplied by the Applicable
Margin separately for each period during such quarter that such Applicable
Margin was in effect.
(i)    Fronting Fee and Documentary and Processing Charges Payable to Issuing
Lender. The Company shall pay directly to each Issuing Lender for its own
account a fronting fee with respect to each Letter of Credit, at the rate per
annum specified in a writing between the Company and the applicable Issuing
Lender, computed on the Dollar Amount of the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears. Such fronting fee
shall be due and payable on the date that is ten (10) Business Days following
each fiscal quarter end,
52
CHAR1\1753066v5

--------------------------------------------------------------------------------



commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.7. In addition, the Company shall pay directly to each Issuing
Lender for its own account, in Dollars, the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
such Issuing Lender relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.
(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k)    Additional Issuing Lenders.  Any Lender hereunder may become an Issuing
Lender upon receipt by the Administrative Agent of a fully executed notice which
shall be signed by the Company, the Administrative Agent and each Issuing
Lender.
(l)    Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Company
shall be obligated to reimburse the applicable Issuing Lender hereunder for any
and all drawings under such Letter of Credit. The Company hereby acknowledges
that the issuance of Letters of Credit for the account of Restricted
Subsidiaries inures to the benefit of the Company, and that the Company’s
business derives substantial benefits from the businesses of such Restricted
Subsidiaries.
(m)    Letter of Credit Reports. Unless otherwise agreed by the Administrative
Agent, each Issuing Lender shall, in addition to its notification obligations
set forth elsewhere in this Section, provide the Administrative Agent a Letter
of Credit Report, as set forth below:
(i)    reasonably prior to the time that such Issuing Lender issues, amends,
renews, increases or extends a Letter of Credit, the date of such issuance,
amendment, renewal, increase or extension and the stated amount of the
applicable Letters of Credit after giving effect to such issuance, amendment,
renewal or extension (and whether the amounts thereof shall have changed);
(ii)    on each Business Day on which such Issuing Lender makes a payment
pursuant to a Letter of Credit;
(iii)    on any Business Day on which any Borrower fails to reimburse a payment
made pursuant to a Letter of Credit required to be reimbursed to such Issuing
Lender on such day, the date of such failure and the amount of such payment;
(iv)    on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such
Issuing Lender; and
(v)    for so long as any Letter of Credit issued by an Issuing Lender is
outstanding, such Issuing Lender shall deliver to the Administrative Agent (A)
on the last Business Day of each calendar month, (B) at all other times a Letter
of Credit Report is required to be delivered pursuant to this Agreement, and (C)
on each date that (1) an L/C Credit Extension occurs or (2) there is any
expiration, cancellation and/or disbursement, in each case, with respect to any
such Letter of Credit, a Letter of Credit Report appropriately
53
CHAR1\1753066v5

--------------------------------------------------------------------------------



completed with the information for every outstanding Letter of Credit issued by
such Issuing Lender.
SECTION 2.4    Swingline Loans.
(a)    The Swingline. Subject to the terms and conditions set forth herein, the
Swingline Lender, in reliance upon the agreements of the other Dollar Tranche
Revolving Credit Lenders set forth in this Section, may in its sole discretion
make loans to the Company (each such loan, a “Swingline Loan”). Each such
Swingline Loan may be made, subject to the terms and conditions set forth
herein, to the Company, in Dollars, from time to time on any Business Day.
During the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swingline Commitment, notwithstanding the fact
that such Swingline Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Revolving Credit Loans and L/C Obligations of the Lender
acting as Swingline Lender, may exceed the amount of such Lender’s Revolving
Credit Commitment; provided, however, that (i) after giving effect to any
Swingline Loan, the aggregate principal amount of all outstanding Swingline
Loans, shall not exceed the lesser of (A) the Dollar Tranche Revolving Credit
Commitment less the sum of all outstanding Dollar Tranche Revolving Credit Loans
and the L/C Obligations and (B) the Swingline Commitment, (ii) the Company shall
not use the proceeds of any Swingline Loan to refinance any outstanding
Swingline Loan, and (iii) the Swingline Lender shall not be under any obligation
to make any Swingline Loan if it shall determine (which determination shall be
conclusive and binding absent manifest error) that it has, or by such Extension
of Credit may have, Fronting Exposure. Within the foregoing limits, and subject
to the other terms and conditions hereof, the Company may borrow under this
Section, prepay under Section 2.5, and reborrow under this Section. Each
Swingline Loan shall bear interest only at a rate based on the Base Rate plus
the Applicable Margin. Immediately upon the making of a Swingline Loan, each
Dollar Tranche Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swingline Lender a
risk participation in such Swingline Loan in an amount equal to the product of
such Dollar Tranche Revolving Credit Lender’s Applicable Percentage times the
amount of such Swingline Loan.
(b)    Borrowing Procedures. Each borrowing of Swingline Loans shall be made
upon the Company’s irrevocable notice to the Swingline Lender and the
Administrative Agent, which may be given by: (A) telephone or (B) a Swingline
Loan Notice; provided that any telephonic notice must be confirmed promptly by
delivery to the Swingline Lender and the Administrative Agent of a Swingline
Loan Notice. Each such Swingline Loan Notice must be received by the Swingline
Lender and the Administrative Agent not later than 2:00 p.m. on the requested
borrowing date, and shall specify (i) the amount to be borrowed, which shall be
a minimum of $100,000, and (ii) the requested date of the Swingline Loan (which
shall be a Business Day). Promptly after receipt by the Swingline Lender of any
Swingline Loan Notice, the Swingline Lender will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has also
received such Swingline Loan Notice and, if not, the Swingline Lender will
notify the Administrative Agent (by telephone or in writing) of the contents
thereof. Unless the Swingline Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any Dollar
Tranche Revolving Credit Lender) prior to 3:00 p.m. on the date of the proposed
borrowing of Swingline Loans (A) directing the Swingline Lender not to make such
Swingline Loan as a result of the limitations set forth in the first proviso to
the first sentence of Section 2.4(a), or (B) that one or more of the applicable
conditions specified in Article V is not then satisfied, then, subject to the
terms and conditions hereof, the Swingline Lender will, not later than 3:00 p.m.
on the borrowing date specified in such Swingline Loan Notice, make the amount
54
CHAR1\1753066v5

--------------------------------------------------------------------------------



of its Swingline Loan available to the Company at its office by crediting the
account of the Company on the books of the Swingline Lender in Same Day Funds.
(c)    Refinancing of Swingline Loans.
(i)    The Swingline Lender at any time in its sole discretion may request, on
behalf of the Company (which hereby irrevocably authorizes the Swingline Lender
to so request on its behalf), that each Dollar Tranche Revolving Credit Lender
make a Base Rate Loan in an amount equal to such Lender’s Applicable Percentage
of the amount of Swingline Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.2, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Revolving Credit
Facility and the conditions set forth in Section 5.2. The Swingline Lender shall
furnish the Company with a copy of the applicable Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Dollar Tranche
Revolving Credit Lender shall make an amount equal to its Applicable Percentage
of the amount specified in such Loan Notice available to the Administrative
Agent in Same Day Funds (and the Administrative Agent may apply Cash Collateral
available with respect to the applicable Swingline Loan) for the account of the
Swingline Lender at the Administrative Agent’s Office for Dollar-denominated
payments not later than 1:00 p.m. on the day specified in such Loan Notice,
whereupon, subject to Section 2.4(c)(ii), each Dollar Tranche Revolving Credit
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the Company in such amount. The Administrative Agent shall remit the
funds so received to the Swingline Lender.
(ii)    If for any reason any Swingline Loan cannot be refinanced by such a
borrowing of Revolving Credit Loans in accordance with Section 2.4(c)(i), the
request for Base Rate Loans submitted by the Swingline Lender as set forth
herein shall be deemed to be a request by the Swingline Lender that each of the
Dollar Tranche Revolving Credit Lenders fund its risk participation in the
relevant Swingline Loan and each Dollar Tranche Revolving Credit Lender’s
payment to the Administrative Agent for the account of the Swingline Lender
pursuant to Section 2.4(c)(i) shall be deemed payment in respect of such
participation.
(iii)    If any Dollar Tranche Revolving Credit Lender fails to make available
to the Administrative Agent for the account of the Swingline Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.4(c) by the time specified in Section 2.4(c)(i), the Swingline Lender
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the Swingline Lender at a rate per annum equal to the applicable
Overnight Rate from time to time in effect, plus any administrative, processing
or similar fees customarily charged by the Swingline Lender in connection with
the foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Credit
Loan included in the relevant borrowing of Revolving Credit Loans or funded
participation in the relevant Swingline Loan, as the case may be. A certificate
of the Swingline Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.


55
CHAR1\1753066v5

--------------------------------------------------------------------------------



(iv)    Each Dollar Tranche Revolving Credit Lender’s obligation to make
Revolving Credit Loans or to purchase and fund risk participations in Swingline
Loans pursuant to this Section 2.4(c) shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the Swingline Lender, the Company or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided however, that each Dollar Tranche Revolving Credit Lender’s obligation
to make Revolving Credit Loans pursuant to this Section 2.4(c) is subject to the
conditions set forth in Section 5.2 (other than delivery by the Company of a
Loan Notice). No such funding of risk participations shall relieve or otherwise
impair the obligation of the Company to repay Swingline Loans, together with
interest as provided herein.
(d)    Repayment of Participations.
(i)    At any time after any Dollar Tranche Revolving Credit Lender has
purchased and funded a risk participation in a Swingline Loan, if the Swingline
Lender receives any payment on account of such Swingline Loan, the Swingline
Lender will distribute to such Dollar Tranche Revolving Credit Lender its
Applicable Percentage thereof in the same funds as those received by the
Swingline Lender.
(ii)    If any payment received by the Swingline Lender in respect of principal
or interest on any Swingline Loan is required to be returned by the Swingline
Lender under any of the circumstances described in Section 13.5 (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Dollar Tranche Revolving Credit Lender shall pay to the
Swingline Lender its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the applicable
Overnight Rate. The Administrative Agent will make such demand upon the request
of the Swingline Lender. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.
(e)    Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the Company for interest on the Swingline Loans. Until
each Dollar Tranche Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section to refinance such Dollar Tranche
Revolving Credit Lender’s Applicable Percentage of any Swingline Loan, interest
in respect of such Applicable Percentage shall be solely for the account of the
Swingline Lender.
(f)    Payments Directly to Swingline Lender. The Company shall make all
payments of principal and interest in respect of the Swingline Loans directly to
the Swingline Lender.
SECTION 2.5    Prepayments.
(a)    Mandatory.
(i)    If (x) at any time, the outstanding principal amount of all Revolving
Credit Loans plus the sum of all outstanding Swingline Loans and L/C Obligations
exceeds the Revolving Credit Commitment, (y) at any time, the outstanding
principal amount of all Dollar Tranche Revolving Credit Loans plus the sum of
all outstanding Swingline Loans and L/C Obligations exceeds the Dollar
Tranche Revolving Credit Commitment or (z) on
56
CHAR1\1753066v5

--------------------------------------------------------------------------------



any Computation Date, the outstanding principal amount of all Designated
Currency Tranche Revolving Credit Loans exceeds 105% of the Designated Currency
Tranche Revolving Credit Commitment, the Borrowers agree to repay immediately
upon notice from the Administrative Agent, by payment to the Administrative
Agent for the account of the Lenders, Extensions of Credit in an amount equal to
such excess with each such repayment applied first to the principal amount of
outstanding Swingline Loans, second to the principal amount of all outstanding
Loans and third, with respect to any Letters of Credit then outstanding, a
payment of cash collateral into a cash collateral account opened by the
Administrative Agent, for the benefit of the Revolving Credit Lenders in an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit (such cash collateral to be applied in accordance with
Section 11.2(b), and such cash collateral to be shared ratably between Letters
of Credit issued and outstanding under the Dollar Tranche and the Designated
Currency Tranche).
(ii)    In the event and on each occasion that any Net Proceeds are received by
or on behalf of the Company or any Restricted Subsidiary in respect of any
Prepayment Event, the Company, subject to Section 2.10(b), shall, promptly, and
in any event within five (5) Business Days after such Net Proceeds are received
by the Company or such Restricted Subsidiary, prepay the Term Loan as set forth
below in an aggregate amount equal to 100% of such Net Proceeds; provided that,
in the case of any event described in clause (a) of the definition of the term
“Prepayment Event”, if a Responsible Officer of the Company shall deliver to the
Administrative Agent a certificate to the effect that the Company or the
applicable Restricted Subsidiary, as the case may be, intends to apply the Net
Proceeds from such event (or a portion thereof specified in such certificate),
within 360 days after receipt of such Net Proceeds, to acquire real property,
equipment or other assets (excluding inventory) to be used or useful in the
business of the Company or the applicable Restricted Subsidiary, as the case may
be, or to consummate a Permitted Acquisition, then no prepayment shall be
required pursuant to this paragraph in respect of the Net Proceeds specified in
such certificate; provided, further, that to the extent any such Net Proceeds
have not been so applied by the end of such 360-day period, then a prepayment
shall be required at the end of such period in an amount equal to such Net
Proceeds that have not been so applied. All prepayments under this clause (ii)
shall be applied to prepay the Term Loan (to be applied to installments thereof
pro rata). No prepayments shall be required under this clause (ii) subsequent to
the termination or expiry of the Term Loan Commitments and the full repayment of
the outstanding Term Loan.
(iii)    Notwithstanding any other provisions of this Section 2.5(a) to the
contrary, (i) to the extent that any Net Proceeds in respect of any Prepayment
Event by a Foreign Subsidiary is prohibited or delayed by Applicable Law from
being repatriated to the United States, the portion of such Net Proceeds so
affected will not be required to be applied to repay the Term Loan at the times
provided above but may be retained by the applicable Foreign Subsidiary so long,
but only so long, as the Applicable Law will not permit repatriation to the
United States (the Company hereby agreeing to cause the applicable Foreign
Subsidiary to promptly use commercially reasonable efforts to take all actions
reasonably required by the Applicable Law to permit such repatriation), and once
such repatriation of any of such affected Net Proceeds is permitted under the
Applicable Law, such repatriation will be effected and such repatriated Net
Proceeds will be promptly applied (net of additional taxes payable or reserved
against as a result thereof) to the repayment of the Term Loan pursuant to
Section 2.5(a)(ii), to the extent provided herein and (ii) to the extent that
the Company has determined in good faith that repatriation of any
57
CHAR1\1753066v5

--------------------------------------------------------------------------------



or all of such Net Proceeds would have a material adverse tax consequence, the
Net Proceeds so affected may be retained by the applicable Foreign Subsidiary.
(b)    Optional. Any Borrower may at any time and from time to time prepay,
without premium or penalty but including any amount required to be paid pursuant
to Section 4.9 hereof, Revolving Credit Loans, the Term Loan, Incremental Term
Loans and Swingline Loans, in whole or in part, with irrevocable prior written
notice to the Administrative Agent substantially in the form attached hereto as
Exhibit D (a “Notice of Prepayment”) given not later than 11:00 a.m. (i) on the
same Business Day as each Base Rate Loan and each Swingline Loan, (ii) at least
three (3) Business Days before each Eurocurrency Rate Loan under the Dollar
Tranche, and (iii) at least four (4) Business Days (or five (5), in the case of
prepayment of Loans denominated in Special Notice Currencies) before each Loan
under the Designated Currency Tranche (or, in each case of clause (i) through
clause (iii), such shorter time as agreed to by the Administrative Agent),
specifying the date and amount of prepayment and whether the prepayment is of
Dollar Tranche Revolving Credit Loans, Designated Currency Tranche Revolving
Credit Loans, Term Loan, Incremental Term Loan, Swingline Loans, Eurocurrency
Rate Loans, Base Rate Loans or a combination thereof, and, if of a combination
thereof, the amount allocable to each. Upon receipt of such notice, the
Administrative Agent shall promptly notify each Dollar Tranche Revolving Credit
Lender, each Designated Currency Tranche Revolving Credit Lender, Term Loan
Lender, Incremental Term Lender or Swingline Lender, as applicable. In the
absence of direction otherwise in such Notice of Prepayment, any optional
prepayment of Term Loans or Incremental Term Loans under this Section 2.5(b)
shall be applied to the remaining installments in order of maturity. If any such
notice is given, the amount specified in such notice shall be due and payable on
the date set forth in such notice. Partial prepayments shall be in an aggregate
Dollar Amount of $1,000,000 or a whole multiple of $100,000 in excess thereof
with respect to Base Rate Loans (other than Swingline Loans) and Eurocurrency
Rate Loans and $100,000 or a whole multiple of $100,000 in excess thereof with
respect to Swingline Loans. A Notice of Prepayment received after 11:00 a.m.
shall be deemed received on the next Business Day. Each such repayment shall be
accompanied by any amount required to be paid pursuant to Section 4.9 hereof.
Notwithstanding the foregoing, the applicable Borrower may rescind or postpone
any Notice of Prepayment if such prepayment would have resulted from a
refinancing of a Credit Facility, which refinancing shall not be consummated or
otherwise shall be delayed; provided, that such Borrower shall pay all amounts
required pursuant to Section 4.9 as a result of the rescission or postponement
of such notice.
(c)    Limitation on Prepayment of Eurocurrency Rate Loans. No Borrower may
prepay any Eurocurrency Rate Loan on any day other than on the last day of the
Interest Period applicable thereto unless such prepayment is accompanied by any
amount required to be paid pursuant to Section 4.9 hereof.
(d)    Bank Product Obligations Unaffected. Any repayment or prepayment made
pursuant to this Section shall not affect the Borrowers’ obligation to continue
to make payments under any Bank Product, which shall remain in full force and
effect notwithstanding such repayment or prepayment, subject to the terms of
such Bank Product.
SECTION 2.6    Termination or Reduction of Commitments.
(a)    Voluntary Reduction. The Company shall have the right at any time and
from time to time, upon at least five (5) Business Days’ (or such shorter period
as may be agreed by the Administrative Agent) prior written notice to the
Administrative Agent, to permanently reduce, without premium or penalty, but
including any amount required to be paid pursuant to Section 4.9 hereof, (i) the
entire Revolving Credit Commitment under both Tranches (with a corresponding
58
CHAR1\1753066v5

--------------------------------------------------------------------------------



permanent reduction of the Swingline Commitment and the L/C Commitment) at any
time or (ii) portions of the Dollar Tranche Revolving Credit Commitment or the
Designated Currency Tranche Revolving Credit Commitment, from time to time, in
each case in an aggregate principal Dollar Amount of not less than $2,500,000 or
any whole multiple of $1,000,000 in excess thereof. Any reduction of the Dollar
Tranche Revolving Credit Commitment or the Designated Currency Tranche Revolving
Credit Commitment, as applicable, shall be applied to the Dollar
Tranche Revolving Credit Commitment or the Designated Currency Tranche Revolving
Credit Commitment of each Dollar Tranche Revolving Credit Lender or Designated
Currency Tranche Revolving Credit Lender according to its Dollar
Tranche Revolving Credit Commitment Percentage or Designated Currency
Tranche Revolving Credit Commitment Percentage, as applicable. All commitment
fees accrued until the effective date of any termination of the Revolving Credit
Commitment shall be paid on the effective date of such termination.
(b)    Corresponding Payment. Each permanent reduction permitted or required
pursuant to this Section shall be accompanied by a payment of principal
sufficient to reduce the aggregate outstanding Revolving Credit Loans, Swingline
Loans, and L/C Obligations, as applicable, after such reduction to the Revolving
Credit Commitment (and, if applicable, the Swingline Commitment), as so reduced,
and if the Revolving Credit Commitment as so reduced is less than the aggregate
amount of all outstanding Letters of Credit, the Borrowers shall be required to
deposit cash collateral in a cash collateral account opened by the
Administrative Agent in an amount equal to the aggregate then undrawn and
unexpired amount of such Letters of Credit. Such cash collateral shall be
applied in accordance with Section 11.2(b). If only one Tranche is being
reduced, such cash collateral shall be applied toward the Letters of Credit
issued under such Tranche. Any reduction of the Revolving Credit Commitment to
zero shall be accompanied by payment of all outstanding Revolving Credit Loans
and Swingline Loans (and furnishing of cash collateral satisfactory to the
Administrative Agent for all L/C Obligations) and shall result in the
termination of the Revolving Credit Commitments and the Revolving Credit
Facility. Such cash collateral shall be applied in accordance with
Section 11.2(b). If the reduction of the Revolving Credit Commitment requires
the repayment of any Eurocurrency Rate Loan, such repayment shall be accompanied
by any amount required to be paid pursuant to Section 4.9 hereof.
SECTION 2.7    Repayment of Loans. In each case, subject to Section 2.10(b):
(a)    Term Loans. On the last Business Day of each calendar quarter during the
term of this Agreement, commencing on March 31, 2021, the Company shall repay to
the Term Loan Lenders a portion of the aggregate principal amount of all Term
Loans then outstanding in an amount equal to $2,500,000 (which amount shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.5), unless accelerated sooner pursuant
to Section 11.2(a); provided, however, that (i) the final principal repayment
installment of the Term Loans shall be repaid on the Maturity Date for the Term
Loan Credit Facility and in any event shall be in an amount equal to the
aggregate principal amount of all Term Loans outstanding on such date and (ii)
(A) if any principal repayment installment to be made by the Company (other than
principal repayment installments on Eurocurrency Rate Loans) shall come due on a
day other than a Business Day, such principal repayment installment shall be due
on the next succeeding Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be and (B) if any
principal repayment installment to be made by the Company on a Eurocurrency Rate
Loan shall come due on a day other than a Business Day, such principal repayment
installment shall be extended to the next succeeding Business Day unless the
result of such extension would be to extend such principal repayment installment
into another calendar month, in which event such principal repayment installment
shall be due on the immediately preceding Business Day.
59
CHAR1\1753066v5

--------------------------------------------------------------------------------



(b)    Revolving Credit Loans. The Borrowers shall repay to the Revolving Credit
Lenders on the Maturity Date for the Revolving Credit Facility the aggregate
principal amount of all Revolving Credit Loans outstanding on such date.
(c)    Swingline Loans. The Company shall repay each Swingline Loan on the
earlier to occur of (i) the date ten (10) Business Days after such Loan is made
and (ii) the Maturity Date for the Revolving Credit Facility.
SECTION 2.8    Increase of Revolving Credit Commitment.
(a)    As an alternative to, or in addition to, Section 2.9 below, subject to
the conditions set forth below, at any time prior to the Maturity Date, the
Company shall have the right upon not less than thirty (30) days’ (or such
shorter period as may be agreed to by the Administrative Agent) prior written
notice to the Administrative Agent pursuant to a Revolving Credit Increase
Notification, to request an increase in the Revolving Credit Commitment in an
aggregate principal amount as may be specified by the Company. Such Revolving
Credit Increase Notification shall specify the applicable Revolving Credit
Increase Effective Date and shall also specify the Tranche subject to increase;
provided, that if the Company seeks to increase both Tranches, it shall indicate
how such increase is to be allocated between the Tranches.
(b)    Increases in the Revolving Credit Commitment shall be obtained from
existing Revolving Credit Lenders or New Lenders that qualify as Eligible
Assignees (each such New Lender, collectively with the existing Revolving Credit
Lenders providing increased Revolving Credit Commitments, the “Increasing
Revolving Lenders”), in each case in accordance with this Section 2.8; provided
that no Revolving Credit Lender shall have any obligation to provide any portion
of such increase, and a Revolving Credit Lender may agree to only increase its
Commitment under a single Tranche.
(c)    The following terms and conditions shall apply to each increase in the
Revolving Credit Commitment:
(i)    such increase in the Revolving Credit Commitment pursuant to this
Section 2.8 (and any Extensions of Credit made thereunder) shall constitute
Obligations of the Borrowers and shall be guaranteed and, if applicable, secured
with the other Extensions of Credit on a pari passu basis;
(ii)    the Administrative Agent shall have received from the Company an
Officer’s Compliance Certificate, in each case in form and substance reasonably
satisfactory to the Administrative Agent, demonstrating that, as of the
Revolving Credit Increase Effective Date and after giving effect to any such
increase in the Revolving Credit Commitment (and, if applicable, any
simultaneous Incremental Term Loan made pursuant to Section 2.9) and any
Extensions of Credit made or to be made in connection therewith, the Company
will be in pro forma compliance with the financial covenants set forth in
Section 9.1 and Section 9.2;
(iii)    no Default or Event of Default shall have occurred and be continuing as
of the applicable Revolving Credit Increase Effective Date and immediately after
giving effect to such increase in the Revolving Credit Commitment pursuant to
this Section 2.8 (and, if applicable, any simultaneous Incremental Term Loan
made pursuant to Section 2.9) and any Extensions of Credit made in connection
therewith;
60
CHAR1\1753066v5

--------------------------------------------------------------------------------



(iv)    the representations and warranties made by each Credit Party in this
Agreement and the other Loan Documents shall be true and correct in all material
respects (or, if qualified by materiality or Material Adverse Effect, in all
respects) on and as of the Revolving Credit Increase Effective Date with the
same effect as if made on and as of such date (other than those representations
and warranties that by their terms speak as of a particular date, which
representations and warranties shall be true and correct in all material
respects (or, if qualified by materiality or Material Adverse Effect, in all
respects) as of such particular date);
(v)    in no event shall the aggregate amount of all increases in the Revolving
Credit Commitment pursuant to this Section 2.8 exceed the sum of (i) (x)
$250,000,000 less (y) the sum of (A) the aggregate principal amount of all
simultaneous or prior Incremental Term Loans made pursuant to
Section 2.9(c)(v)(i) and (B) the aggregate principal amount of all prior
increases to the Revolving Credit Commitment made pursuant to this
Section 2.8(c)(v)(i) plus (ii) at the Borrower’s option, up to an amount of
increased Revolving Credit Commitments such that the Net Leverage Ratio
(calculated on a pro forma basis after giving effect to such increases (assuming
the borrowing of the maximum credit thereunder) and the application of the
proceeds therefrom) shall be no greater than 3.25 to 1.00;
(vi)    the amount of such increase in the Revolving Credit Commitment pursuant
to this Section 2.8 shall not be less than a minimum principal amount of
$10,000,000, or, if less, the remaining amount permitted pursuant to clause (v)
above;
(vii)    unless previously provided, the Administrative Agent shall have
received a resolution duly adopted by the board of directors of each Credit
Party authorizing such increase in the Revolving Credit Commitment;
(viii)    the Borrowers and each Increasing Revolving Lender shall execute and
deliver a Lender Addition and Acknowledgement Agreement to the Administrative
Agent, for its acceptance and recording in the Register;
(ix)    the Administrative Agent shall have received any documents or
information, including any joinder agreement and opinions of counsel, in
connection with such increase in the Revolving Credit Commitment as it may
request in its reasonable discretion; and
(x)    the outstanding Revolving Credit Loans and Revolving Credit Commitment
Percentages of L/C Obligations under the applicable Tranche will be reallocated
by the Administrative Agent on the applicable Revolving Credit Increase
Effective Date among the Revolving Credit Lenders subject to such Tranche in
accordance with their revised Revolving Credit Commitment Percentages in respect
of such Tranche (and the Revolving Credit Lenders under such Tranche agree to
make all payments and adjustments necessary to effect such reallocation and the
Borrowers shall pay any and all costs required pursuant to Section 4.9 in
connection with such reallocation as if such reallocation were a repayment).
(d)    Notwithstanding the provisions of Section 13.2 to the contrary, the
Administrative Agent is hereby authorized to execute and deliver amendment
documentation evidencing any amendments necessary to effectuate the proposed
increase in the Revolving Credit Commitment pursuant to this Section 2.8 on
behalf of the Revolving Credit Lenders; provided that such
61
CHAR1\1753066v5

--------------------------------------------------------------------------------



amendment shall not modify this Agreement or any other Loan Document in any
manner materially adverse to any Lender without the consent of such Lenders
materially adversely affected thereby in accordance with Section 13.2 hereof.
(e)    Upon the execution, delivery, acceptance and recording of the applicable
Lender Addition and Acknowledgement Agreement, from and after the applicable
Revolving Credit Increase Effective Date, (i) each Increasing Revolving Lender
shall have a Revolving Credit Commitment as set forth in the Register and all
the rights and obligations of a Revolving Credit Lender with a Revolving Credit
Commitment hereunder and (ii) all Revolving Credit Loans made on account of the
increased portion of the Revolving Credit Commitment pursuant to this
Section 2.8 shall bear interest at the rate as determined and agreed to at the
time of such increase by the Borrowers and each Increasing Revolving Lender.
(f)    The Administrative Agent shall maintain a copy of each Lender Addition
and Acknowledgement Agreement delivered to it in accordance with Section 2.8(c).
(g)    The Applicable Margin and pricing grid for the additional Revolving
Credit Commitments (and corresponding Loans) shall be the same as the Applicable
Margin and pricing grid for the Revolving Credit Commitments (and corresponding
Loans) in effect prior to the increase thereof unless the Applicable Margin and
pricing grid for the Revolving Credit Commitment (and corresponding Loan) as in
effect prior to the increase thereof are increased to an amount that is equal to
the Applicable Margin and pricing grid for such additional Revolving Credit
Commitments (and corresponding Loans), it being agreed that the consent of any
Lender that is not an Increasing Revolving Lender shall not be required for any
amendment required to effect the foregoing.
SECTION 2.9    Optional Incremental Term Loans.
(a)    As an alternative to, or in addition to, Section 2.8 above, subject to
the conditions set forth below, at any time prior to the Maturity Date, the
Company shall have the right upon not less than thirty (30) days’ (or such
shorter period as may be agreed to by the Administrative Agent) prior written
notice to the Administrative Agent pursuant to an Incremental Term Loan
Notification, to request term loans in an aggregate principal amount as may be
specified by the Company (such term loans, the “Incremental Term Loans”). Such
Incremental Term Loan Notification shall specify the applicable Incremental Term
Loan Effective Date, and on or prior to such date, the applicable Borrower shall
deliver a Loan Notice with respect to such Incremental Term Loan.
(b)    Each Incremental Term Loan shall be obtained from existing Lenders or
from New Lenders that qualify as Eligible Assignees (each such New Lender,
collectively with the existing Lenders providing Incremental Term Loans, the
“Incremental Term Lenders”), in each case in accordance with this Section 2.9;
provided that no Lender shall have any obligation to provide any portion of such
Incremental Term Loans.
(c)    The following terms and conditions shall apply to each Incremental Term
Loan:
(i)    such Incremental Term Loan made pursuant to this Section 2.9 shall
constitute an Obligation of the applicable Borrower and shall be guaranteed and,
if applicable, secured with the other Extensions of Credit on a pari passu
basis;


62
CHAR1\1753066v5

--------------------------------------------------------------------------------



(ii)    the Administrative Agent shall have received from the Company an
Officer’s Compliance Certificate, in each case in form and substance reasonably
satisfactory to the Administrative Agent, demonstrating that, as of the
Incremental Term Loan Effective Date and after giving effect to any such
Incremental Term Loan (and, if applicable, any simultaneous increase in the
Revolving Credit Commitment pursuant to Section 2.8), the Company will be in pro
forma compliance with the financial covenants set forth in Section 9.1 and
Section 9.2;
(iii)    no Default or Event of Default shall have occurred and be continuing as
of the applicable Incremental Term Loan Effective Date and immediately after
giving effect to the making of any such Incremental Term Loans (and, if
applicable, any simultaneous increase in the Revolving Credit Commitment
pursuant to Section 2.8);
(iv)    the representations and warranties made by each Credit Party in this
Agreement and in the other Loan Documents shall be true and correct in all
material respects (or, if qualified by materiality or Material Adverse Effect,
in all respects) on and as of the Incremental Term Loan Effective Date with the
same effect as if made on and as of such date (other than those representations
and warranties that by their terms speak as of a particular date, which
representations and warranties shall be true and correct in all material
respects (or, if qualified by materiality or Material Adverse Effect, in all
respects) as of such particular date);
(v)    in no event shall the aggregate principal amount of all Incremental Term
Loans made pursuant to this Section 2.9 exceed the sum of (i) (x) $250,000,000
less (y) the sum of (A) the aggregate principal amount of all prior or
simultaneous increases in the Revolving Credit Commitment made pursuant to
Section 2.8(c)(v)(i) and (B) the aggregate principal amount of all prior
Incremental Term Loans made pursuant to Section 2.9(c)(v)(i) plus (ii) at the
Borrower’s option, up to an amount of Incremental Term Loans such that the Net
Leverage Ratio (calculated on a pro forma basis after giving effect to such
increases (assuming the borrowing of the maximum credit thereunder) and the
application of the proceeds therefrom) shall be no greater than 3.25 to 1.00;
(vi)    the amount of such Incremental Term Loan obtained hereunder shall not be
less than a minimum principal amount of $10,000,000, or, if less, the remaining
amount permitted pursuant to clause (v) above;
(vii)    any Incremental Term Loan shall: (A) have a maturity date that is no
earlier than the then latest Maturity Date; (B) have a weighted average life to
maturity that is no shorter than the weighted average life to maturity of the
existing Term Loans (it being understood that, subject to the foregoing, the
amortization schedule applicable to such Incremental Term Loan shall be
determined by the applicable Borrower and the Lenders of such Incremental Term
Loan); and (C) otherwise have terms and conditions, subject to the conditions
set forth in the preceding clauses (A) and (B), as are determined by the
applicable Borrower and the Lenders of such Incremental Term Loan; provided,
however, the negative covenants and events of default relating to such
Incremental Term Loan, if not consistent with the terms of the existing Credit
Facility, shall not be, as determined by the Company its reasonable business
judgment, materially more restrictive, taken as a whole, to the Company and its
Restricted Subsidiaries than the existing Credit Facility (except to the extent
permitted above or below with respect to the maturity date, amortization,
mandatory prepayments and interest rate and except for such other terms which
(x) the
63
CHAR1\1753066v5

--------------------------------------------------------------------------------



existing Lenders receive the benefit of such more restrictive terms of or (y)
are applicable only after the latest Maturity Date then in effect);
(viii)    unless previously provided, the Administrative Agent shall have
received a resolution duly adopted by the board of directors of each Credit
Party authorizing such Incremental Term Loan;
(ix)    each Incremental Term Loan shall be made on the applicable Incremental
Term Loan Effective Date specified in the Incremental Term Loan Notification and
will mature and amortize in a manner reasonably acceptable to the Administrative
Agent, the Incremental Term Lenders making such Incremental Term Loan and the
Company, but such Incremental Term Loan will not in any event have a maturity
date earlier than the Maturity Date;
(x)    the Borrowers and each Incremental Term Lender shall execute and deliver
a Lender Addition and Acknowledgement Agreement to the Administrative Agent, for
its acceptance and recording in the Register; and
(xi)    the Administrative Agent shall have received any documents or
information, including any joinder agreements and opinions of counsel, in
connection with such Incremental Term Loan as it may request in its reasonable
discretion.
(d)    Notwithstanding the provisions of Section 13.2 to the contrary, the
Administrative Agent is hereby authorized to execute and deliver amendment
documentation evidencing any amendments necessary to effectuate the Incremental
Term Loan pursuant to this Section 2.9 on behalf of the Lenders; provided that
such amendment shall not modify this Agreement or any other Loan Document in any
manner materially adverse to any Lender without the consent of such Lenders
adversely affected thereby in accordance with Section 13.2 hereof.
(e)    Upon the execution, delivery, acceptance and recording of the applicable
Lender Addition and Acknowledgement Agreement, from and after the applicable
Incremental Term Loan Effective Date, each Incremental Term Lender shall have an
Incremental Term Loan Commitment as set forth in the Register and all the rights
and obligations of a Lender with such an Incremental Term Loan Commitment
hereunder. The applicable Incremental Term Lenders shall make the Incremental
Term Loans to the applicable Borrower on the applicable Incremental Term Loan
Effective Date in an amount equal to the Incremental Term Loan Commitment of
each Incremental Term Lender with respect to such Incremental Term Loan as
agreed upon pursuant to subsection (b) above.
(f)    The Administrative Agent shall maintain a copy of each Lender Addition
and Acknowledgement Agreement delivered to it in accordance with Section 2.9(c).
(g)    The Applicable Margin and pricing grid, if applicable, for the
Incremental Term Loans shall be determined on the applicable Incremental Term
Loan Effective Date; provided, however, that the Applicable Margin and pricing
grid, if any, for any Incremental Term Loan shall not exceed the Applicable
Margin and pricing grid for the Term Loans and the Revolving Credit Commitment
by more than 50 basis points unless the Applicable Margin and pricing grid for
the Term Loans and the Revolving Credit Commitment are increased to an amount
that is no more than 50 basis points less than the Applicable Margin and pricing
grid for the applicable Incremental Term Loan.


64
CHAR1\1753066v5

--------------------------------------------------------------------------------



SECTION 2.10    Additional Borrowers.
(a)    Subsidiary Borrowers. The Company may from time to time request that a
Restricted Subsidiary be added to this Agreement and the other Loan Documents as
an additional Borrower with the ability to request and receive Extensions of
Credit from the Lenders (each, a “Subsidiary Borrower”). No more than five (5)
requests shall be delivered during the term of this Agreement. Each such request
shall be delivered in writing to the Administrative Agent and the Lenders and
shall specify the name of such Subsidiary, such Subsidiary’s jurisdiction of
organization, the Tranche under which such Subsidiary would be able to request
and receive Extensions of Credit from the Lenders, and the Business Day on which
the Company would like such joinder to be given effect. Such request shall be
delivered at least thirty (30) days (or such shorter period as may be agreed by
the Administrative Agent in its sole discretion) prior to the date on which the
Company wishes to join such Subsidiary Borrower hereto. The Administrative Agent
and the Lenders, subsequent to their receipt of such request, may ask the
Company for additional information related to the proposed Subsidiary Borrower
in their respective reasonable discretion. Taxes resulting from payments to any
Lender by any such Subsidiary Borrower shall not be treated as Indemnified Taxes
to the extent that Taxes resulting from such payment would have been Excluded
Taxes if such payments had been made by the Company. In addition, no Lender
shall be required to make Extensions of Credit to such Subsidiary Borrower if
such Lender shall have given notice to the Administrative Agent and the Company
within fifteen (15) Business Days after its receipt of the request to join such
Subsidiary Borrower hereto that such Lender has determined in good faith that it
would be subject, in making Extensions of Credit to such Subsidiary Borrower, to
(i) regulatory or legal limitations or restrictions, (ii) material internal
operations burdens or (iii) material financial disadvantage arising out of or
attributable to the location or jurisdiction of organization of such Subsidiary
Borrower or the nature of its activities. If all of the Lenders under the
applicable Tranche inform the Administrative Agent and the Company that they are
subject to such regulatory, legal or other burdens or limitations and
restrictions or are otherwise disadvantaged as described above, then such
Subsidiary Borrower shall not be joined hereto. If only a subset of the Lenders
are unable to make Extensions of Credit to such Subsidiary Borrower as a result
of the foregoing, then the Administrative Agent shall have the right to adjust
(including, without limitation, further tranching hereof) the provisions of
Article II and the other terms and conditions of this Agreement as it may
reasonably determine to enable the Lenders that are able to make Extensions of
Credit to such Subsidiary Borrower without becoming subject to any such
regulatory or any legal restriction or limitation or such burden or financial
disadvantage, and without causing the Company or any Subsidiary Borrower to
incur any such disadvantages of its own (including any such disadvantage in the
form of being required to indemnify Lenders for withholding payments including
Taxes), to make Extensions of Credit available to such Subsidiary Borrower on a
non-pro rata basis with Lenders that are not so able, with such adjustments to
be made in a manner that, to the extent practicable, are reasonably equitable to
all the Lenders. In order to join a Subsidiary Borrower hereto, the Company
shall cause the delivery of the following to the Administrative Agent and the
Lenders at least five (5) Business Days prior to the date on which the Company
has requested that such joinder be given effect: (i) a joinder agreement
executed by the Company, the applicable Subsidiary Borrower and the
Administrative Agent, in form and substance reasonably acceptable to each of
them, pursuant to which such Subsidiary Borrower shall agree to be bound by the
terms and conditions hereof and shall be entitled to request and receive
Extensions of Credit hereunder; (ii) appropriate Notes made by such Subsidiary
Borrower in favor of the applicable Lenders; (iii) organizational documents,
resolutions, incumbency certificates and other similar corporate documents in
respect of such Subsidiary Borrower, each in form and substance reasonably
acceptable to the Administrative Agent, (iv) opinions of counsel for the
Subsidiary Borrower in form and substance reasonably acceptable to the
Administrative Agent; (v) documentation and other information reasonably
requested by the
65
CHAR1\1753066v5

--------------------------------------------------------------------------------



Lenders or the Administrative Agent under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act and the
Beneficial Ownership Regulation; (vi) no-default certificates, borrowing
requests and other similar deliverables as required for the Company under
Sections 5.1 and 5.2; and (vii) such other agreements, documents and instruments
reasonably requested by the Administrative Agent (it being agreed that the forms
of agreements and deliverables delivered by the Company on the Closing Date are
acceptable for purposes of any Domestic Subsidiary being added as a Subsidiary
Borrower). Upon satisfaction of the requirements set forth in this Section 2.10,
the applicable Subsidiary Borrower shall for all purposes of this Agreement be a
party to this Agreement. The Company and the Administrative Agent may enter into
an amendment hereto, in form and substance reasonably acceptable to each of
them, to give further effect to the addition of such Subsidiary Borrower hereto,
and the Lenders authorize the Administrative Agent to enter into such an
amendment; provided, however, that such amendment shall be technical and
ministerial in nature and shall be focused solely on appropriately inserting the
Subsidiary Borrower into this Agreement and the other Loan Documents. The
Company shall guarantee the Obligations of each Subsidiary Borrower on terms and
conditions reasonably acceptable to the Administrative Agent.
(b)    Obligations. The Obligations of the Company and each of the Subsidiary
Borrowers that are Domestic Subsidiaries shall be joint and several in nature
regardless of which such Person actually receives Extensions of Credit hereunder
or the amount of such Extensions of Credit received or the manner in which the
Administrative Agent, any Issuing Lender or any Lender accounts for such
Extensions of Credit on its books and records. Notwithstanding anything
contained to the contrary herein or in any Loan Document (including any
Subsidiary Borrower joinder agreement), (A) no Subsidiary Borrower that is a
Foreign Subsidiary shall be obligated with respect to any Obligations of the
Company or of any Domestic Subsidiary and, for the avoidance of doubt, no
Subsidiary Borrower that is a Foreign Subsidiary shall be obligated to make any
payment with respect to any Obligation of the Company or any Domestic Subsidiary
hereunder or under any other Loan Document, (B) the Obligations owed by a
Subsidiary Borrower that is a Foreign Subsidiary shall be several and not joint
with the Obligations of the Company or of any Subsidiary Borrower that is a
Domestic Subsidiary and (C) no Subsidiary Borrower that is a Foreign Subsidiary
shall be obligated as a Guarantor under the Guaranty Agreement with respect to
the Obligations of the Company or any Domestic Subsidiary.
(c)    Appointment. Each Subsidiary of the Company that is or becomes a
“Subsidiary Borrower” pursuant to this Section 2.10 hereby irrevocably appoints
the Company to act as its agent for all purposes of this Agreement and the other
Loan Documents and agrees that (i) the Company may execute such documents on
behalf of such Subsidiary Borrower as the Company deems appropriate in its sole
discretion and each Subsidiary Borrower shall be obligated by all of the terms
of any such document executed on its behalf, (ii) any notice or communication
delivered by the Administrative Agent or the Lender to the Company shall be
deemed delivered to each Subsidiary Borrower and (iii) the Administrative Agent
or the Lenders may accept, and be permitted to rely on, any document, instrument
or agreement executed by the Company on behalf of each of the Credit Parties.
(d)    Termination. The Company may from time to time, upon not less than 15
Business Days’ notice from the Company to the Administrative Agent (or such
shorter period as may be agreed by the Administrative Agent), terminate a
Subsidiary Borrower’s status as such, provided that there are no outstanding
Loans payable by such Subsidiary Borrower, or other amounts payable by such
Subsidiary Borrower on account of any Loans made to it, as of the effective date
of such termination.


66
CHAR1\1753066v5

--------------------------------------------------------------------------------



ARTICLE III
[INTENTIONALLY OMITTED]
ARTICLE IV
GENERAL LOAN PROVISIONS


SECTION 4.1    Interest and Default Rate.
(a)    Interest. Subject to the provisions of Section 4.1(b), (i) each
Eurocurrency Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof for each Interest Period from the applicable borrowing
date at a rate per annum equal to the Eurocurrency Rate for such Interest Period
plus the Applicable Margin for such Facility; (ii) each Base Rate Loan under a
Facility shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Margin for such Facility; and (iii) each Swingline Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Margin for the Revolving Credit Facility. To the extent that any calculation of
interest or any fee required to be paid under this Agreement shall be based on
(or result in) a calculation that is less than zero, such calculation shall be
deemed zero for purposes of this Agreement.
(b)    Default Rate.
(i)    Upon the occurrence and during the continuance of a Payment Event of
Default, such overdue amount shall thereafter bear interest at a fluctuating
interest rate per annum equal to the Default Rate until paid in full to the
fullest extent permitted by applicable Laws.
(ii)    Upon the request of the Required Lenders, while any Event of Default
exists (including a Payment Event of Default), all outstanding Obligations
(including Letter of Credit Fees) may accrue at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(iii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest Payments. Interest on each Loan shall be due and payable in
arrears on each Interest Payment Date applicable thereto and at such other times
as may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.
(d)    Maximum Rate. In no contingency or event whatsoever shall the aggregate
of all amounts deemed interest under this Agreement charged or collected
pursuant to the terms of this Agreement exceed the highest rate permissible
under any Applicable Law which a court of competent jurisdiction shall, in a
final determination, deem applicable hereto. In the event that such a court
determines that the Lenders have charged or received interest hereunder in
excess of the highest applicable rate, the rate in effect hereunder shall
automatically be reduced to the maximum rate permitted by Applicable Law and the
Lenders shall at the Administrative Agent’s option (i) promptly refund to the
Company (or the applicable Borrower) any interest received by the Lenders in
excess of the maximum lawful rate or (ii) apply such excess to the principal
balance
67
CHAR1\1753066v5

--------------------------------------------------------------------------------



of the Obligations on a pro rata basis. It is the intent hereof that no Borrower
pay or contract to pay, and that neither the Administrative Agent nor any Lender
receive or contract to receive, directly or indirectly in any manner whatsoever,
interest in excess of that which may be paid by a Borrower under Applicable Law.
SECTION 4.2    Computation of Interest and Fees.
(a)    All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurocurrency Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365 day year), or, in
the case of interest in respect of Loans denominated in Foreign Currencies as to
which market practice differs from the foregoing, in accordance with such market
practice. Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 4.4(a), bear interest
for one (1) day. Each determination by the Administrative Agent of an interest
rate or fee hereunder shall be conclusive and binding for all purposes, absent
manifest error.
(b)    Notwithstanding the foregoing, in the event that any financial statement
or Officer’s Compliance Certificate delivered pursuant to Section 7.1 or
Section 7.2 is shown to be inaccurate (regardless of whether (A) this Agreement
is in effect, (B) the Revolving Credit Commitments, Swingline Commitments, or
Term Loan Commitments are in effect, or (C) any Extension of Credit is
outstanding when such inaccuracy is discovered or such financial statement or
Officer’s Compliance Certificate was delivered), and such inaccuracy, if
corrected, would have led to the application of (i) a higher Applicable Margin
for any period (an “Applicable Period”) than the Applicable Margin applied for
such Applicable Period, and only in such case, then (1) the Company shall
promptly deliver to the Administrative Agent a corrected Officer’s Compliance
Certificate for such Applicable Period, (2) the Applicable Margin for such
Applicable Period shall be determined as if the Net Leverage Ratio in the
corrected Officer’s Compliance Certificate were applicable for such Applicable
Period and (3) the Company shall promptly pay to the Administrative Agent the
accrued additional interest and fees, as applicable, owing as a result of such
increased Applicable Margin for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent in accordance with Section 4.4 and
(ii) a lower Applicable Margin for such Applicable Period, the Lenders shall
have no obligation to repay any interest or fees to the Company; provided that
if, as a result of any restatement or other event, a proper calculation of the
Net Leverage Ratio would have resulted in higher pricing for one or more periods
and lower pricing for one or more other periods (due to the shifting of income
or expenses from one period to another period or any similar reason), then the
amount payable by the Company pursuant to clause (i) above shall be based upon
the excess, if any, of the amount of interest and fees that should have been
paid for all Applicable Periods over the amount of interest and fees paid for
all such Applicable Periods. Nothing in this paragraph shall limit the rights of
the Administrative Agent and Lenders with respect to Section 4.1(b) and
Section 11.2.


SECTION 4.3    Fees.
In addition to certain fees described in subsections (h) and (i) of Section 2.3:


68
CHAR1\1753066v5

--------------------------------------------------------------------------------



(a)    Commitment Fee (Revolving Credit Facility). Commencing on the Closing
Date, the Company shall pay to the Administrative Agent, for the account of the
Lenders (other than any Defaulting Lenders), a non-refundable commitment fee at
a rate per annum equal to the Applicable Margin times (i) for Lenders under the
Dollar Tranche, the actual daily unused portion of the Revolving Credit
Commitment for such Tranche (other than the Defaulting Lenders, if any);
provided, that the amount of outstanding Swingline Loans shall not be considered
usage of the Revolving Credit Commitment under such Tranche for the purpose of
calculating such commitment fee; and (ii) for Lenders under the Designated
Currency Tranche, the actual daily unused portion of the Revolving Credit
Commitment for such Tranche (other than the Defaulting Lenders, if any). The
commitment fee shall be payable in arrears on the last Business Day of each
calendar quarter during the term of this Agreement commencing December 31, 2020,
and on the last day of the Availability Period. Such commitment fee shall be
distributed by the Administrative Agent to the Revolving Credit Lenders (other
than any Defaulting Lender) under a Tranche pro rata in accordance with the
Revolving Credit Lenders’ respective Revolving Credit Commitment Percentages
under such Tranche.
(b)    Administrative Agent’s Fees. In order to compensate the Administrative
Agent for structuring and syndicating the Loans and for its obligations
hereunder, the Company agrees to pay to the Administrative Agent and its
Affiliates, for their own account, the fees set forth in the Administrative
Agent Fee Letter.
(c)    Other Fees. The Company shall pay to the Lenders, in Dollars, such fees
as shall have been separately agreed upon in writing in the amounts and at the
times so specified. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
SECTION 4.4    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by any Borrower, subject to Section
4.11(a), shall be made free and clear of and without condition or deduction for
any counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein and except with respect to principal of and interest on Loans
denominated in a Foreign Currency all payments by a Borrower hereunder shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the applicable Administrative Agent’s Office in
Dollars and in Same Day Funds not later than 2:00 p.m. on the date specified
herein. Except as otherwise expressly provided herein, all payments by the
Company and the Subsidiary Borrowers hereunder with respect to principal and
interest on Loans denominated in a Foreign Currency shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in such Foreign
Currency and in Same Day Funds not later than the Applicable Time specified by
the Administrative Agent on the dates specified herein. Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States. If, for any
reason, any of the Company or a Subsidiary Borrower is prohibited by any
Applicable Law from making any required payment hereunder in a Foreign Currency,
the Company or such Subsidiary Borrower shall make such payment in Dollars in
the Dollar Amount of the Foreign Currency payment amount. The Administrative
Agent will promptly distribute to each Lender its Commitment Percentage in
respect of the relevant Facility (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by the Administrative Agent (i) after 2:00
p.m., in the case of payments in Dollars, or (ii) after the Applicable Time
specified by the Administrative Agent, in the case of payments in a Foreign
Currency, shall in each case be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. Subject to
Section 2.7(a)
69
CHAR1\1753066v5

--------------------------------------------------------------------------------



and as otherwise specifically provided for in this Agreement, if any payment to
be made by a Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.
(b)    (i)    Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Extension of Credit of Eurocurrency Rate Loans (or, in the
case of any Extension of Credit of Base Rate Loans, prior to 12:00 noon on the
date of such Extension of Credit) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Extension of Credit, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.2 (or, in the case of an Extension of
Credit of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.2) and may, in reliance
upon such assumption, make available to the applicable Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Extension of Credit available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by such Borrower, the
interest rate applicable to Base Rate Loans or in the case of Foreign Currencies
in accordance with such market practice, in each case, as applicable. If such
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to such Borrower the amount of such interest paid by such Borrower for such
period. If such Lender pays its share of the applicable Extension of Credit to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Extension of Credit. Any payment by any Borrower shall be
without prejudice to any claim such Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.
(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the applicable Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Lenders hereunder that such Borrower
will not make such payment, the Administrative Agent may assume that such
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Appropriate Lenders or the
Issuing Lenders, as the case may be, the amount due. In such event, if the
applicable Borrower has not in fact made such payment, then each of the
Appropriate Lenders or the Issuing Lenders, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or such Issuing Lender, in Same Day Funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.
A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing
70
CHAR1\1753066v5

--------------------------------------------------------------------------------



provisions of this Agreement, and such funds are not made available to the
applicable Borrower by the Administrative Agent because the conditions to the
applicable Extension of Credit set forth in Article V are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Term Loans and Revolving Credit Loans, to fund participations in Letters
of Credit and Swingline Loans and to make payments pursuant to Section 13.4(c)
are several and not joint. The failure of any Lender to make any Loan, to fund
any such participation or to make any payment under Section 13.4(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 13.4(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(f)    Pro Rata Treatment. Except to the extent otherwise provided herein:
(i) each Extension of Credit (other than borrowings of Swingline Loans) shall be
made from the Appropriate Lenders, each payment of fees under Section 4.3 and
Section 2.3(h) and (i) shall be made for account of the Appropriate Lenders, and
each termination or reduction of the amount of the Commitments shall be applied
to the respective Commitments of the Lenders, pro rata according to the amounts
of their respective Commitments; (ii) each Extension of Credit shall be
allocated pro rata among the Lenders according to the amounts of their
respective Commitments (in the case of the making of Revolving Credit Loans) or
their respective Loans that are to be included in such Extension of Credit (in
the case of conversions and continuations of Loans); (iii) each payment or
prepayment of principal of Loans by the Borrowers shall be made for account of
the Appropriate Lenders pro rata in accordance with the respective unpaid
principal amounts of the Loans held by them; and (iv) each payment of interest
on Loans by the Borrowers shall be made for account of the Appropriate Lenders
pro rata in accordance with the amounts of interest on such Loans then due and
payable to the respective Appropriate Lenders.
SECTION 4.5    Evidence of Debt.
(a)    Extensions of Credit. The Extensions of Credit made by each Lender shall
be evidenced by one or more accounts or records (including the Register
maintained pursuant to Section 13.9(c)) maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
(including the Register maintained pursuant to Section 13.9(c)) maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Extensions of Credit made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent (including the Register maintained pursuant to Section 13.9(c)) shall
control in the absence of manifest error. Upon the request of any Lender made
through the Administrative Agent, a Borrower shall execute and deliver to such
Lender (through the Administrative Agent) a Revolving Credit Note, Term Loan
Note, Swingline Note, and/or Incremental Term Loan Note, as applicable, which
shall
71
CHAR1\1753066v5

--------------------------------------------------------------------------------



evidence such Lender’s Revolving Credit Loans, Term Loan, Swingline Loans and/or
Incremental Term Loans, as applicable, in addition to such accounts or records.
(b)    Participations. In addition to the accounts and records referred to in
subsection (a), each Revolving Credit Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records (including
the Participant Register maintained pursuant to Section 13.9(d)) evidencing the
purchases and sales by such Revolving Credit Lender of participations in L/C
Obligations and Swingline Loans. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Revolving Credit Lender in respect of such matters, the accounts
and records of the Administrative Agent (including the Participant Register
maintained pursuant to Section 13.9(d)) shall control in the absence of manifest
error.
SECTION 4.6    Adjustments.
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations in respect of any of the
Facilities due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations in respect of
the Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time obtained by all the Lenders at such time or
(b) Obligations in respect of any of the Facilities owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities owing (but not due and payable) to all Lenders hereunder and under
the other Loan Documents at such time) of payments on account of the Obligations
in respect of the Facilities owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time, then, in each case under clauses (a) and (b) above, the
Lender receiving such greater proportion shall (A) notify the Administrative
Agent of such fact, and (B) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swingline Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations in respect of the Facilities
then due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be, provided that:
(I)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(II)    the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of a Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 4.13, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swingline Loans to any assignee
or participant, other than
72
CHAR1\1753066v5

--------------------------------------------------------------------------------



an assignment to any Credit Party or any Affiliate thereof (as to which the
provisions of this Section shall apply).
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.
SECTION 4.7    Illegality.
(a)    If any Lender determines that any law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund or charge interest with
respect to any Extension of Credit or to determine or charge interest rates
based upon the Eurocurrency Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars or any Foreign Currency in the applicable interbank
market, then, on notice thereof by such Lender to the Company through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans in Dollars, to convert Base Rate Loans to
Eurocurrency Rate Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Company that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (A) the Borrowers shall, subject to Section 2.10(b),
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable and such Loans are denominated in Dollars, convert all
Eurocurrency Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans and (B) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurocurrency Rate, the Administrative Agent shall during
the period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate. Upon any such prepayment or conversion, the Borrowers shall
also pay accrued interest on the amount so prepaid or converted, together with
any additional amounts required pursuant to Section 4.10.
(b)    If, in any applicable jurisdiction, the Administrative Agent, any Issuing
Lender or any Lender determines that any Applicable Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for the
Administrative Agent, any Issuing Lender or any Lender to (i) perform any of its
obligations hereunder or under any other Loan Document, (ii) to fund, hold a
commitment or maintain its participation in any Loan or Letter of Credit or
(iii) issue, make, maintain, fund or charge interest or fees with respect to any
Extension of Credit to any Subsidiary Borrower who is organized under the laws
of a jurisdiction other than the United States, a State thereof or the District
of Columbia such Person shall promptly notify the Administrative Agent, then,
upon the Administrative Agent notifying the Company, and until such notice by
such
73
CHAR1\1753066v5

--------------------------------------------------------------------------------



Person is revoked, any obligation of such Person to issue, make, maintain, fund
or charge interest or fees with respect to any such Extension of Credit shall be
suspended, and to the extent required by applicable Law, cancelled. Upon receipt
of such notice, the Credit Parties shall, (A) repay that Person’s participation
in the Loans or other applicable Obligations on the last day of the Interest
Period for each Loan or other Obligation occurring after the Administrative
Agent has notified the Company or, if earlier, the date specified by such Person
in the notice delivered to the Administrative Agent (being no earlier than the
last day of any applicable grace period permitted by applicable Law), (B) to the
extent applicable to an Issuing Lender, Cash Collateralize that portion of
applicable L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit to the extent not otherwise Cash Collateralized and (C) take all
reasonable actions requested by such Person to mitigate or avoid such
illegality.
SECTION 4.8    Inability to Determine Rates.
(a)    If in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof, (i)  the Administrative Agent determines
that (A) deposits (whether in Dollars or a Foreign Currency) are not being
offered to banks in the applicable offshore interbank eurocurrency market for
such currency for the applicable amount and Interest Period of such Eurocurrency
Rate Loan or (B) adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan (whether denominated in Dollars or a Foreign Currency) or
in connection with an existing or proposed Base Rate Loan (in each case with
respect to clause (i), “Impacted Loans”), or (ii) the Administrative Agent or
the Required Lenders determine that for any reason Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will promptly so notify the Company and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurocurrency
Rate Loans in the affected currency or currencies shall be suspended (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods), and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the applicable
Borrower may revoke any pending request for an Extension of Credit of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies (to the extent of the affected Eurocurrency Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for an Extension of Credit of Base Rate Loans in Dollars
in the amount specified therein.
(b)    Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent in consultation with the Company and the Required Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of this Section, (2) the Administrative
Agent or the Required Lenders notify the Administrative Agent and the Company
that such alternative interest rate does not adequately and fairly reflect the
cost to the Lenders of funding the Impacted Loans, or (3) any Lender determines
that any law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for such Lender or its applicable Lending Office
to make, maintain or fund Loans whose interest is determined by reference to
such alternative rate of interest or to determine or charge interest rates based
upon such rate or any Governmental Authority has imposed
74
CHAR1\1753066v5

--------------------------------------------------------------------------------



material restrictions on the authority of such Lender to do any of the foregoing
and provides the Administrative Agent and the Company written notice thereof.
(c)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Company or Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to the Company) that the Company or Required Lenders (as applicable) have
determined, that:
(i)    adequate and reasonable means do not exist for ascertaining the
Applicable Reference Rate for an Applicable Currency for any Interest Period
hereunder or any other tenors of the Applicable Reference Rate for an Applicable
Currency, including, without limitation, because the Screen Rate is not
available or published on a current basis and such circumstances are unlikely to
be temporary; or
(ii)    the administrator of the Screen Rate for an Applicable Currency or a
Governmental Authority having jurisdiction over the Administrative Agent or such
administrator has made a public statement identifying a specific date after
which the Applicable Reference Rate for an Applicable Currency or the Screen
Rate for an Applicable Currency shall no longer be made available, or used for
determining the interest rate of loans denominated in such Applicable Currency,
provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent, that will
continue to provide the Applicable Reference Rate for such Applicable Currency
after such specific date (such specific date, the “Scheduled Unavailability
Date”); or
(iii)    the administrator of the Screen Rate for an Applicable Currency or a
Governmental Authority having jurisdiction over such administrator has made a
public statement announcing that all Interest Periods and other tenors of the
Applicable Reference Rate for an Applicable Currency are no longer
representative; or
(iv)    syndicated loans currently being executed, or that include language
similar to that contained in this Section 4.8, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace the
Applicable Reference Rate for an Applicable Currency;
then, with respect to Dollars in the case of clauses (i)-(iii) above, on a date
and time determined by the Administrative Agent (any such date, the “Applicable
Reference Rate Replacement Date”), which date shall be at the end of an Interest
Period or on the relevant interest payment date, as applicable, for interest
calculated and shall occur reasonably promptly upon the occurrence of any of the
events or circumstances under clauses (i), (ii) or (iii) above and, solely with
respect to clause (ii) above, no later than the Scheduled Unavailability Date,
LIBOR will be replaced hereunder and under any Loan Document with, subject to
the proviso below, the first available alternative set forth in the order below
for any payment period for interest calculated that can be determined by the
Administrative Agent, in each case, without any amendment to, or further action
or consent of any other party to, this Agreement or any other Loan Document (the
“Dollar LIBOR Successor Rate”; and any such rate before giving effect to the
Related Adjustment, the “Pre-Adjustment Successor Rate”):
(x)    Term SOFR plus the Related Adjustment; and


75
CHAR1\1753066v5

--------------------------------------------------------------------------------



(y)     SOFR plus the Related Adjustment;
and with respect to Dollars in the case of clause (iv) above, the Company and
the Administrative Agent may amend this Agreement solely for the purpose of
replacing LIBOR with respect to Dollars under this Agreement and under any other
Loan Document in accordance with the definition of “Dollar LIBOR Successor Rate”
and such amendment will become effective at 5:00 p.m., on the fifth (5th)
Business Day after the Administrative Agent shall have notified all Lenders and
the Company of the occurrence of the circumstances described in clause (iv)
above unless, prior to such time, Lenders comprising the Required Lenders have
delivered to the Administrative Agent written notice that such Required Lenders
object to the implementation of a Dollar LIBOR Successor Rate pursuant to such
clause;
provided that, if the Administrative Agent determines that Term SOFR has become
available, is administratively feasible for the Administrative Agent and would
have been identified as the Pre-Adjustment Successor Rate in accordance with the
foregoing if it had been so available at the time that the Dollar LIBOR
Successor Rate then in effect was so identified, and the Administrative Agent
notifies the Company and each Lender of such availability, then from and after
the beginning of the Interest Period, relevant interest payment date or payment
period for interest calculated, in each case, commencing no less than thirty
(30) days after the date of such notice, the Pre-Adjustment Successor Rate shall
be Term SOFR and the Dollar LIBOR Successor Rate shall be Term SOFR plus the
relevant Related Adjustment;
then, with respect to any Foreign Currency, reasonably promptly after such
determination by the Administrative Agent or receipt by the Administrative Agent
of such notice, as applicable, the Administrative Agent and the Company may
amend this Agreement solely for the purpose of replacing the Applicable
Reference Rate for the Applicable Currency in accordance with this Section 4.8
with another alternate benchmark rate giving due consideration to any evolving
or then existing convention for similar syndicated credit facilities syndicated
in the U.S. and denominated in the Applicable Currency for such alternative
benchmarks and, in each case, including any mathematical or other adjustments to
such benchmark giving due consideration to any evolving or then existing
convention for similar syndicated credit facilities syndicated in the U.S. and
denominated in the Applicable Currency for such benchmarks, each of which
adjustments or methods for calculating such adjustments shall be published on
one or more information services as selected by the Administrative Agent from
time to time in its reasonable discretion and may be periodically updated (each,
an “Adjustment;” and any such proposed rate, a “Foreign Currency Successor
Rate”), and any such amendment shall become effective at 5:00 p.m. on the fifth
(5th) Business Day after the Administrative Agent shall have posted such
proposed amendment to all Lenders and the Company unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders object to such amendment.
The Administrative Agent will promptly (in one or more notices) notify the
Company and each Lender of (x) any occurrence of any of the events, periods or
circumstances under clauses (i) through (iii) above, (y) an Applicable Reference
Rate Replacement Date and (z) the Successor Rate.
Any Successor Rate shall be applied in a manner consistent with market practice;
provided that to the extent such market practice is not administratively
feasible for the
76
CHAR1\1753066v5

--------------------------------------------------------------------------------



Administrative Agent, such Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.
Notwithstanding anything else herein, if at any time any Successor Rate as so
determined would otherwise be less than 0%, the Successor Rate will be deemed to
be 0% for the purposes of this Agreement and the other Loan Documents.
In connection with the implementation of a Successor Rate for any currency, the
Administrative Agent will have the right to make Successor Rate Conforming
Changes with respect to such currency from time to time and, notwithstanding
anything to the contrary herein or in any other Loan Document, any amendments
implementing such Successor Rate Conforming Changes will become effective
without any further action or consent of any other party to this Agreement;
provided that, with respect to any such amendment effected, the Administrative
Agent shall post each such amendment implementing such Successor Rate Conforming
Changes for the Applicable Currency to the Company and the Lenders reasonably
promptly after such amendment becomes effective.
If the events or circumstances of the type described in Section 4.8(c)(i) to
(iii) have occurred with respect to the Successor Rate then in effect, then the
successor rate thereto shall be determined in accordance with the definition of
“Dollar LIBOR Successor Rate” or “Foreign Currency Successor Rate,” as
applicable.
(d)    Notwithstanding anything to the contrary herein, in the case of Dollars
(i) after any such determination by the Administrative Agent or receipt by the
Administrative Agent of any such notice described under Section 4.8(c)(i) to
(iii), as applicable, if the Administrative Agent determines that none of the
Dollar LIBOR Successor Rates are available on or prior to the Applicable
Reference Rate Replacement Date, (ii) if the events or circumstances described
in Section 4.8(c)(iv) have occurred but none of the Dollar LIBOR Successor Rates
are available, or (iii) if the events or circumstances of the type described in
Section 4.8(c)(i) to (iii) have occurred with respect to the Dollar LIBOR
Successor Rate then in effect and the Administrative Agent determines that none
of the Dollar LIBOR Successor Rates are available, then in each case, the
Administrative Agent and the Company may amend this Agreement solely for the
purpose of replacing LIBOR or any then current Dollar LIBOR Successor Rate in
accordance with this Section 4.8 at the end of any Interest Period, relevant
interest payment date or payment period for interest calculated, as applicable,
with another alternate benchmark rate giving due consideration to any evolving
or then existing convention for similar syndicated credit facilities syndicated
in the U.S. and denominated in Dollars for such alternative benchmarks and, in
each case, including any Related Adjustments and any other mathematical or other
adjustments to such benchmark giving due consideration to any evolving or then
existing convention for similar syndicated credit facilities syndicated in the
U.S. and denominated in Dollars for such benchmarks, which adjustment or method
for calculating such adjustment shall be published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion and may be periodically updated. For the avoidance of doubt, any such
proposed rate and adjustments shall constitute a Dollar LIBOR Successor Rate.
Any such amendment shall become effective at 5:00 p.m. on the fifth (5th)
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Company unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders object to such amendment.


77
CHAR1\1753066v5

--------------------------------------------------------------------------------



(e)    If, at the end of any Interest Period, relevant interest payment date or
payment period for interest calculated, no Successor Rate for an Applicable
Currency has been determined in accordance with clauses (c) or (d) of this
Section 4.8 and the circumstances under clauses (c)(i) or (c)(iii) above exist
or the Scheduled Unavailability Date has occurred (as applicable), the
Administrative Agent will promptly so notify the Company and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurocurrency
Rate Loans in each such Applicable Currency shall be suspended, (to the extent
of the affected Eurocurrency Rate Loans, Interest Periods, interest payment
dates or payment periods), and (y) in the case of LIBOR, the Eurocurrency Rate
component shall no longer be utilized in determining the Base Rate, until the
applicable Successor Rate has been determined in accordance with clauses (c) or
(d). Upon receipt of such notice, the Borrowers may revoke any pending request
for a borrowing of, conversion to or continuation of Eurocurrency Rate Loans in
each such affected Applicable Currency (to the extent of the affected
Eurocurrency Rate Loans, Interest Periods, interest payment dates or payment
periods) or, failing that, will be deemed to have converted each such request
into a request for a borrowing of Base Rate Loans denominated in Dollars in the
Dollar Amount of the amount specified therein and (ii) (A) any outstanding
affected Eurocurrency Rate Loans denominated in Dollars will be deemed to have
been converted into Base Rate Loans at the end of the applicable Interest Period
and (B) any outstanding affected Eurocurrency Rate Loans denominated in a
Foreign Currency, at the Company’s election, shall either (1) be converted into
a borrowing of Base Rate Loans denominated in Dollars in the Dollar Amount of
the amount of such outstanding Eurocurrency Rate Loan at the end of the
applicable Interest Period or (2) be prepaid at the end of the applicable
Interest Period in full; provided that if no election is made by the Company by
the earlier of (x) the date that is three Business Days after receipt by the
Company of such notice and (y) the last day of the current Interest Period for
the applicable Eurocurrency Rate Loan, the Company shall be deemed to have
elected clause (1) above.
SECTION 4.9    Indemnity. Each Borrower hereby indemnifies, subject to Section
2.10(b), each of the Lenders against any actual loss or expense which may arise
or be attributable to each Lender’s obtaining, liquidating or employing deposits
or other funds acquired to effect, fund or maintain any Loan (a) as a
consequence of any failure by such Borrower to make any payment when due of any
amount due hereunder in connection with a Eurocurrency Rate Loan, (b) due to any
failure of such Borrower to borrow, continue or convert on a date specified
therefor in a Loan Notice or (c) due to any payment, prepayment or conversion of
any Eurocurrency Rate Loan on a date other than the last day of the Interest
Period therefor. The amount of such loss or expense shall be determined, in the
applicable Lender’s sole discretion, based upon the assumption that such Lender
funded its Commitment Percentage of the Eurocurrency Rate Loans in the London
interbank market (or other applicable market for Foreign Currencies) and using
any reasonable attribution or averaging methods which such Lender deems
appropriate and practical. A certificate of such Lender setting forth the basis
for determining such amount or amounts necessary to compensate such Lender shall
be forwarded to the applicable Borrower through the Administrative Agent and
shall be conclusively presumed to be correct save for manifest error.
SECTION 4.10    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the LIBOR Rate) or any Issuing Lender;
78
CHAR1\1753066v5

--------------------------------------------------------------------------------



(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations with respect to this Agreement, or its
deposits, reserves, other liabilities or capital attributable thereto; or
(iii)    impose on any Lender or any Issuing Lender or the London interbank
market (or other applicable market for Foreign Currencies) any other condition,
cost or expense (other than Taxes) affecting this Agreement or Eurocurrency Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender, such
Issuing Lender or other Recipient hereunder (whether of principal, interest or
any other amount) (including, in all cases, the Lenders under the Designated
Currency Tranche being required to convert a Loan from one Agreed Currency to
another Agreed Currency), then, upon request of such Lender, such Issuing Lender
or other Recipient, the Company will pay (or will cause the applicable
Subsidiary Borrower to pay) to such Lender, such Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Lender or other Recipient, as the case may
be, for such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or any Issuing Lender determines that
any Change in Law affecting such Lender or such Issuing Lender or any lending
office of such Lender or such Lender’s or such Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s or such Issuing Lender’s capital
or on the capital of such Lender’s or such Issuing Lender’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit held by, such Lender, or
the Letters of Credit issued by such Issuing Lender, to a level below that which
such Lender or such Issuing Lender or such Lender’s or such Issuing Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Lender’s policies and the policies
of such Lender’s or such Issuing Lender’s holding company with respect to
capital adequacy and liquidity), then from time to time upon the written request
of such Lender, the Company shall promptly pay (or shall cause the applicable
Subsidiary Borrower to promptly pay) to such Lender or such Issuing Lender, as
the case may be, such additional amount or amounts as will compensate such
Lender or such Issuing Lender or such Lender’s or such Issuing Lender’s holding
company for any such reduction suffered.
(c)    Mandatory Costs.  If any Lender or any Issuing Lender incurs any
Mandatory Costs attributable to the Obligations, then from time to time the
Company will pay (or cause the applicable Subsidiary Borrower to pay) to such
Lender or such Issuing Lender, as the case may be, such Mandatory Costs.  Such
amount shall be expressed as a percentage rate per annum and shall be payable on
the full amount of the applicable Obligations.
(d)    Certificates for Reimbursement. A certificate of a Lender or an Issuing
Lender setting forth the amount or amounts necessary to compensate such Lender
or such Issuing Lender or its holding company, as the case may be, as specified
in paragraph (a), (b) or (c) of this Section and delivered to the Company shall
be conclusive absent manifest error. The Company
79
CHAR1\1753066v5

--------------------------------------------------------------------------------



shall pay (or shall cause the applicable Subsidiary Borrower to pay) such Lender
or such Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
(e)    Delay in Requests. Failure or delay on the part of any Lender or any
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Lender’s right to demand
such compensation; provided that the Borrowers shall not be required to
compensate a Lender or an Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender or such Issuing Lender, as the case may be, notifies
the Company of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or such Issuing Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
SECTION 4.11    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of any Credit
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by Applicable Laws. If any Applicable Laws (as
determined in the good faith discretion of an applicable Withholding Agent)
require the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.
(ii)    If any Withholding Agent shall be required by the Code to withhold or
deduct any Taxes, including both United States federal backup withholding and
withholding taxes, from any payment, then (A) such Withholding Agent shall
withhold or make such deductions as are determined by such Withholding Agent to
be required based upon the information and documentation it has received
pursuant to subsection (e) below, (B) such Withholding Agent shall timely pay
the full amount withheld or deducted to the relevant Governmental Authority in
accordance with the Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Credit Party, subject to Section 2.10(b), shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 4.11) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.
(iii)    If any Withholding Agent shall be required by any Applicable Laws other
than the Code to withhold or deduct any Taxes from any payment, then (A) such
Withholding Agent, as required by such Applicable Laws, shall withhold or make
such deductions as are determined by it to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) such Withholding Agent, to the extent required by such Applicable Laws,
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with such Applicable Laws, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Credit Party, subject to
80
CHAR1\1753066v5

--------------------------------------------------------------------------------



Section 2.10(b), shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 4.11) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
(b)    Payment of Other Taxes by the Credit Parties. Without limiting the
provisions of subsection (a) above, the Credit Parties shall timely pay to the
relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(c)    Tax Indemnifications.
(i)    Subject to Section 2.10(b), each of the Credit Parties shall, and does
hereby, jointly and severally indemnify each Recipient, and shall make payment
in respect thereof within ten (10) days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 4.11) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Company by a Lender or an Issuing Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or an Issuing Lender, shall be conclusive absent manifest error. Each of
the Credit Parties shall also, and does hereby, jointly and severally indemnify
the Administrative Agent, and shall make payment in respect thereof within ten
(10) days after demand therefor, for any amount which a Lender or an Issuing
Lender for any reason fails to pay indefeasibly to the Administrative Agent as
required pursuant to Section 4.11(c)(ii) below.
(ii)    Each Lender and each Issuing Lender shall, and does hereby, severally
indemnify and shall make payment in respect thereof within ten (10) days after
demand therefor, (A) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or such Issuing Lender (but only to the extent that
any Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (B) the Administrative Agent and the Credit Parties, as applicable,
against any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 13.9(d) relating to the maintenance of a Participant
Register and (C) the Administrative Agent and the Credit Parties, as applicable,
against any Excluded Taxes attributable to such Lender or such Issuing Lender,
in each case, that are payable or paid by the Administrative Agent or a Credit
Party in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender and each Issuing Lender hereby authorizes the Administrative Agent
to set off and apply any and all amounts at any time owing to such Lender or
such Issuing Lender, as the case may be, under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii).
(d)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Credit Party to a Governmental Authority, as provided in this
Section 4.11, the Company shall
81
CHAR1\1753066v5

--------------------------------------------------------------------------------



deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
any return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(e)    Status of Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 4.11(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;


82
CHAR1\1753066v5

--------------------------------------------------------------------------------



(2)    executed originals of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit K-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit K-2 or Exhibit K-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit K-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies (or originals, as required) of any other form prescribed
by Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Company or
the Administrative Agent to determine the withholding or deduction required to
be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by Applicable Law and at such time or times reasonably requested by
the Company or the Administrative Agent such documentation prescribed by
Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.


83
CHAR1\1753066v5

--------------------------------------------------------------------------------



(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 4.11 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.
(f)    Treatment of Certain Refunds. Unless required by Applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an Issuing Lender, or have any obligation to pay
to any Lender or any Issuing Lender, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or such Issuing Lender, as the
case may be. If any Recipient determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Credit Party or with respect to which any Credit Party has
paid additional amounts pursuant to this Section 4.11, it shall pay to such
Credit Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Credit Party under this
Section 4.11 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that each Credit
Party, upon the request of the Recipient, agrees to repay the amount paid over
to such Credit Party (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Recipient in the event the Recipient
is required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the applicable
Recipient be required to pay any amount to such Credit Party pursuant to this
subsection the payment of which would place the Recipient in a less favorable
net after-Tax position than such Recipient would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This subsection shall not
be construed to require any Recipient to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any
Credit Party or any other Person.
(g)    Survival. Each party’s obligations under this Section 4.11 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or an Issuing Lender, the termination
of the Commitments and the repayment, satisfaction or discharge of all other
Obligations.
(h)    Defined Term. For purposes of this Section 4.11, the term “Applicable
Law” includes FATCA.
SECTION 4.12    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.10, or requires any Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 4.11, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 4.10 or Section 4.11, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Company
hereby agrees to pay (or to cause the applicable Subsidiary Borrower to pay) all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
84
CHAR1\1753066v5

--------------------------------------------------------------------------------



(b)    Replacement of Lenders. If any Lender requests compensation under
Section 4.10, or if any Borrower is required to pay any Indemnified Taxes or
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 4.11 and, in each case, such Lender has declined
or is unable to designate a different lending office in accordance with
clause (a) above, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, or if any other circumstance exists hereunder that gives the Company the
right to replace a Lender as a party hereto, then the Company may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 13.9), all of its interests, rights (other than its existing rights to
payments pursuant to Sections 4.10 and 4.11) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:
(i)    the Company shall have paid (or caused a Subsidiary Borrower to pay) to
the Administrative Agent the assignment fee (if any) specified in
Section 13.9(b);
(ii)    such Lender shall have received payment of an amount equal to 100% of
the outstanding principal of its Loans and L/C Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 4.9) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Company or applicable Subsidiary Borrower (in the case of all other
amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 4.10 or payments required to be made pursuant to
Section 4.11, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    such assignment does not conflict with applicable Laws; and
(v)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.
SECTION 4.13    Cash Collateral.
(a)    Cash Collateral. At any time that there shall exist a Defaulting Lender,
within one (1) Business Day following the written request of the Administrative
Agent, any Issuing Lender (with a copy to the Administrative Agent) or the
Swingline Lender (with a copy to the Administrative Agent), the Company shall
(or shall cause the applicable Subsidiary Borrower to) Cash Collateralize all
Fronting Exposure of the Issuing Lenders and the Swingline Lender with respect
to such Defaulting Lender (determined after giving effect to Section 4.14(b) and
any Cash Collateral provided by the Defaulting Lender).
(b)    Grant of Security Interest. Each Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Lenders and the Lenders (including the Swingline
85
CHAR1\1753066v5

--------------------------------------------------------------------------------



Lender), and agrees to maintain, a first priority security interest in all such
Cash Collateral as security for the Defaulting Lenders’ obligations to which
such Cash Collateral may be applied pursuant to clause (c) below. If at any time
the Administrative Agent, an Issuing Lender, or Swingline Lender determines that
Cash Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure, the Company will,
promptly upon demand by the Administrative Agent, any Issuing Lender, or
Swingline Lender pay or provide (or cause the applicable Subsidiary Borrower to
pay or provide) to the Administrative Agent additional Cash Collateral in an
amount sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section or Section 4.14 in
respect of Letters of Credit, or Swingline Loans, shall be held and applied to
the satisfaction of the specific L/C Obligations, Swingline Loans, obligations
to fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.
(d)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce Fronting Exposure or other obligations shall no
longer be required to be held as Cash Collateral pursuant to this Section 4.13
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the determination by the
Administrative Agent, each Issuing Lender, and the Swingline Lender that there
exists excess Cash Collateral; provided that, subject to Section 4.14, the
Person providing Cash Collateral and each applicable Issuing Lender, and the
Swingline Lender may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations.
SECTION 4.14    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and
Section 13.2.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XI or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.5 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Lender, or the Swingline Lender
hereunder; third, to Cash Collateralize each Issuing Lender’s or Swingline
Lender’s Fronting Exposure with respect to such Defaulting Lender in accordance
with Section 4.13; fourth, as the Company may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its
86
CHAR1\1753066v5

--------------------------------------------------------------------------------



portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a non-interest bearing deposit account and released
pro rata in order to (x) satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement and (y) Cash
Collateralize each Issuing Lender’s, and the Swingline Lender’s future Fronting
Exposure with respect to such Defaulting Lender in accordance with Section 4.13;
sixth, to the payment of any amounts owing to the Lenders, the Issuing Lenders,
or the Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Lenders, the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by any Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (A)
such payment is a payment of the principal amount of any Loans or L/C
Obligations in respect of which such Defaulting Lender has not fully funded its
appropriate share and (B) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 5.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations, and Swingline Loans are held by the Lenders
pro rata in accordance with the Commitments under the applicable Credit Facility
and applicable Tranche without giving effect to Section 4.14(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 4.14(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)    Certain Fees.
(A)    Commitment Fees. No Defaulting Lender shall be entitled to receive any
commitment fee for any period during which that Lender is a Defaulting Lender
(and the Company shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).
(B)    Letter of Credit Fees. Each Defaulting Lender shall be entitled to
receive letter of credit fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage
under the applicable Tranche of the stated amount of Letters of Credit under the
applicable Tranche for which it has provided Cash Collateral pursuant to
Section 4.13.
(C)    Reallocation of Fees. With respect to any letter of credit fee not
required to be paid to any Defaulting Lender pursuant to clause (B) above, the
Company shall (x) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each Issuing
Lender the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to such Issuing Lender’s Fronting Exposure to such
87
CHAR1\1753066v5

--------------------------------------------------------------------------------



Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.
(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in L/C Obligations and Swingline
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Applicable Percentages under the applicable Tranche (calculated
without regard to such Defaulting Lender’s Revolving Credit Commitment in
respect of such Tranche) but only to the extent that (x) the conditions set
forth in Section 5.2 are satisfied at the time of such reallocation (and, unless
the Company shall have otherwise notified the Administrative Agent at such time,
the Company shall be deemed to have represented and warranted that such
conditions are satisfied at such time) and (y) such reallocation does not cause
the aggregate principal amount of outstanding Revolving Credit Loans and
participations in L/C Obligations and Swingline Loans any Non-Defaulting Lender
at such time under the applicable Tranche to exceed such Non-Defaulting Lender’s
Revolving Credit Commitment in respect of such Tranche. Subject to Section
13.25, no reallocation hereunder shall constitute a waiver or release of any
claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
(v)    Cash Collateral and Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Company shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, ratably prepay Swingline Loans in an amount
equal to the Swingline Lender’s respective Fronting Exposure and (y) second,
Cash Collateralize each Issuing Lender’s Fronting Exposure in accordance with
the procedures set forth in Section 4.13.
(b)    Defaulting Lender Cure. If the Company, the Administrative Agent and the
Swingline Lender, and each Issuing Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages in respect of the applicable Tranche (without giving
effect to Section 4.14(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.
(c)    New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan, and (ii) no Issuing Lender shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.


88
CHAR1\1753066v5

--------------------------------------------------------------------------------



Article V


CLOSING; CONDITIONS OF CLOSING AND BORROWING
SECTION 5.1    Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lenders to close this Agreement and to make the initial Loan
or issue or participate in the initial Letter of Credit, if any, is subject to
the satisfaction of each of the following conditions:
(a)    Executed Loan Documents. This Agreement, a Revolving Credit Note in favor
of each Revolving Credit Lender requesting a Revolving Credit Note, a Term Loan
Note in favor of each Term Loan Lender requesting a Term Loan Note, a Swingline
Note in favor of the Swingline Lender (if requested thereby), the applicable
Security Documents, together with any other applicable Loan Documents, shall
have been duly authorized, executed and delivered to the Administrative Agent by
the parties thereto, shall be in full force and effect and no Default or Event
of Default shall exist hereunder or thereunder.
(b)    Closing Certificates; Etc. The Administrative Agent shall have received
each of the following in form and substance reasonably satisfactory to the
Administrative Agent:
(i)    Officer’s Certificate of the Company. A certificate from a Responsible
Officer of the Company certifying that the conditions set forth in Section
5.1(f), 5.2(a) and 5.2(b) are satisfied as of the Closing Date.
(ii)    Certificate of Secretary of each Credit Party. A certificate of a
Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles or certificate of incorporation or
formation of such Credit Party and all amendments thereto, certified as of a
recent date by the appropriate Governmental Authority in its jurisdiction of
incorporation or formation, (B) the bylaws or other governing document of such
Credit Party as in effect on the Closing Date, (C) resolutions duly adopted by
the board of directors or other governing body of such Credit Party authorizing
the transactions contemplated hereunder and the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party, and (D) each certificate required to be delivered pursuant to
Section 5.1(b)(iii).
(iii)    Certificates of Good Standing. Certificates as of a recent date of the
good standing of each Credit Party under the laws of its jurisdiction of
organization.
(iv)    Opinions of Counsel. Favorable opinions of counsel to the Credit Parties
addressed to the Administrative Agent and the Lenders with respect to the Credit
Parties, the Loan Documents and such other matters as the Lenders shall request,
each in form and substance reasonably satisfactory to the Administrative Agent.
(c)    No Litigation. The absence of any action, suit, investigation or
proceeding pending or, to the knowledge of the Credit Parties, threatened in any
court or before any arbitrator or Governmental Authority that would reasonably
be expected to have a Material Adverse Effect.
(d)    Financial Matters.
89
CHAR1\1753066v5

--------------------------------------------------------------------------------



(i)    Financial Statements. The Administrative Agent shall have received (x)
the audited Consolidated financial statements of the Company and its
Subsidiaries for Fiscal Years 2017, 2018 and 2019, (y) the unaudited
Consolidated financial statements of the Company and its Subsidiaries for the
fiscal quarter ended June 30, 2020 and (z) the Consolidated forecasted balance
sheet, statements of income and cash flows of the Company and its Restricted
Subsidiaries for the Fiscal Years 2020, 2021, 2022, 2023, 2024 and 2025, all in
form and substance reasonably satisfactory to the Administrative Agent and
prepared in accordance with GAAP.
(ii)    Financial Condition Certificate. The Company shall have delivered to the
Administrative Agent a certificate, in form and substance reasonably
satisfactory to the Administrative Agent, and certified as accurate by a
Responsible Officer of the Company, that (A) after giving effect to the
transactions contemplated hereby on the Closing Date, the Company and each of
its Restricted Subsidiaries, taken as a whole are Solvent, (B) after giving
effect to the transactions contemplated hereby on the Closing Date, the Company
is in pro forma compliance with the covenants contained in Section 9.1 and
Section 9.2 hereof, and (C) the financial projections previously delivered to
the Administrative Agent represent the good faith estimates (utilizing
reasonable assumptions) of the financial condition and operations of the Company
and its Restricted Subsidiaries, taken as a whole, in all material respects.
(iii)    Payment at Closing; Fee Letters. The Company shall have paid to the
Administrative Agent and the Lenders the fees set forth or referenced in
Section 4.3 to the extent payable on the Closing Date and any other accrued and
unpaid fees or commissions due hereunder (including, without limitation,
reasonable and documented out-of-pocket legal fees and expenses) and to any
other Person such amount as may be due thereto in connection with the
transactions contemplated hereby, including all taxes, fees and other charges in
connection with the execution, delivery, recording, filing and registration of
any of the Loan Documents, in each case to the extent invoiced at least one day
prior to the Closing Date.
(iv)    Existing Credit Agreement. The Credit Parties shall have (A) paid all
accrued and unpaid interest on the term loan outstanding under the Existing
Credit Agreement to the Closing Date, (B) paid all accrued and unpaid interest
on the dollar tranche revolving credit loans outstanding under the Existing
Credit Agreement to the Closing Date, (C) paid all accrued and unpaid interest
on the designated currency tranche revolving credit loans outstanding under the
Existing Credit Agreement to the Closing Date, (D) to the extent necessary,
repaid any term loans in excess of the Term Loan Commitments of the Lenders
hereunder as of the Closing Date, (E) prepaid any dollar tranche revolving
credit loans outstanding under the Existing Credit Agreement to the extent
necessary to keep the outstanding Dollar Tranche Revolving Credit Loans ratable
with the revised Dollar Tranche Revolving Credit Commitments as of the Closing
Date, (F) prepaid any designated currency tranche revolving credit loans
outstanding under the Existing Credit Agreement to the extent necessary to keep
the outstanding Designated Currency Tranche Revolving Credit Loans ratable with
the revised Designated Currency Tranche Revolving Credit Commitments as of the
Closing Date and (G) paid all accrued fees owing to the lenders under the
Existing Credit Agreement to the Closing Date.
(e)    Collateral.


90
CHAR1\1753066v5

--------------------------------------------------------------------------------



(i)    Filings and Recordings. The Administrative Agent shall have received all
filings and recordations that are necessary to perfect the security interests of
the Administrative Agent, on behalf of itself and the Lenders, in the
Collateral, and the Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that upon such filings and recordations
such security interests constitute valid and perfected first priority Liens
thereon; provided, however, that no pledge documentation governed by the local
laws of a Foreign Subsidiary’s jurisdiction of organization shall be required as
of the Closing Date.
(ii)    Pledged Collateral. To the extent applicable, the Administrative Agent
shall have received original stock certificates or other certificates evidencing
the Capital Stock pledged pursuant to the Security Documents, together with an
undated stock power for each such certificate duly executed in blank by the
registered owner thereof.
(iii)    Lien Search. The Administrative Agent shall have received the results
of a Lien search (including a search as to judgments, pending litigation and tax
matters), in form and substance reasonably satisfactory thereto, made against
the Credit Parties under the Uniform Commercial Code (or applicable judicial
docket) as in effect in each jurisdiction in which filings or recordations under
the Uniform Commercial Code should be made to evidence or perfect security
interests in substantially all of the assets of such Credit Party, indicating
among other things that its assets are free and clear of any Lien except for
Permitted Liens.
(f)    Consents. The Administrative Agent shall have received evidence that all
boards of directors, governmental, shareholder and material third party consents
and approvals necessary in connection with the entering into of this Agreement
have been obtained.
(g)    Miscellaneous.
(i)    Loan Notice. The Administrative Agent shall have received a Loan Notice
from the applicable Borrower in accordance with Section 2.2 (if a Loan is to be
made or a Letter of Credit issued) and a Notice of Account Designation
specifying the account or accounts to which the proceeds of any Loans made on or
after the Closing Date are to be disbursed.
(ii)    Anti-Money-Laundering; Beneficial Ownership. To the extent reasonably
requested by any Lender at least ten (10) days prior to the Closing Date, each
Borrower shall have provided to such Lender, and such Lender shall be reasonably
satisfied with, the documentation and other information so requested in
connection with applicable “know your customer” and anti-money-laundering rules
and regulations, including, without limitation, the Patriot Act, and any Credit
Party that qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation shall have delivered to each Lender that so requests, a Beneficial
Ownership Certification in relation to such Credit Party.
(iii)    Other Documents. All opinions, certificates and other instruments and
all proceedings in connection with the transactions contemplated by this
Agreement shall be in form and substance reasonably satisfactory to the
Administrative Agent. The Administrative Agent shall have received copies of all
other documents, certificates and instruments reasonably requested thereby, with
respect to the transactions contemplated by this Agreement.
91
CHAR1\1753066v5

--------------------------------------------------------------------------------



Without limiting the generality of the provisions of Section 12.3(c), for
purposes of determining compliance with the conditions specified in this
Section 5.1, the Administrative Agent and each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.
SECTION 5.2    Conditions to All Extensions of Credit. The obligations of the
Lenders to make any Extensions of Credit (including the initial Extension of
Credit), and/or any Issuing Lender to issue or extend any Letter of Credit are
subject to the satisfaction of the following conditions precedent on the
relevant borrowing, issuance or extension date:
(a)    Continuation of Representations and Warranties. The representations and
warranties contained in Article VI shall (i) with respect to representations and
warranties that contain a materiality qualification, be true and correct on and
as of the date of such Extension of Credit and (ii) with respect to
representations and warranties that do not contain a materiality qualification,
be true and correct in all material respects on and as of such borrowing,
issuance or extension date with the same effect as if made on and as of such
date, except for any representation and warranty made as of an earlier date,
shall (x) with respect to representations and warranties that contain a
materiality qualification, be true and correct as of such earlier date and (y)
with respect to representations and warranties that do not contain a materiality
qualification, be true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 5.2(a), the representations
and warranties contained in Section 6.1(o) shall be deemed to refer to the most
recent statements furnished pursuant to Section 7.1(b).
(b)    No Existing Default. No Default or Event of Default shall have occurred
and be continuing (i) on the borrowing date with respect to such Loan or after
giving effect to the Loans to be made on such date or (ii) on the issuance or
extension date with respect to such Letter of Credit or after giving effect to
the issuance or extension of such Letter of Credit on such date.
(c)    Notices. The Administrative Agent, and, if applicable, the applicable
Issuing Lender or the Swingline Lender shall have received a Loan Notice in
accordance with the requirements hereof.
(d)    Subsidiary Borrower. If the applicable Borrower is a Subsidiary Borrower,
the conditions of Section 2.10 to the designation of such Borrower as a
Subsidiary Borrower shall have been satisfied.
(e)    Foreign Currency. In the case of an Extension of Credit to be denominated
in a Foreign Currency, such currency remains an Agreed Currency.
(f)    Legal Impediment. In the case of an Extension of Credit to a Subsidiary
Borrower that is a Foreign Subsidiary, there shall be no impediment,
restriction, limitation or prohibition imposed under Applicable Law or by any
Governmental Authority, as to the proposed financing under this Agreement or the
repayment thereof or as to rights created under any Loan Document or as to
application of the proceeds of the realization of any such rights.
Each Loan Notice (other than a Loan Notice requesting only a conversion of Loans
to the other Type or a continuation of Eurocurrency Rate Loans) submitted by a
Borrower shall be deemed to be a representation and warranty by such Borrower
that the conditions specified in Sections 5.2(a) and (b) have been satisfied on
and as of the date of the applicable Extension of Credit.
92
CHAR1\1753066v5

--------------------------------------------------------------------------------



Article VI


REPRESENTATIONS AND WARRANTIES OF THE BORROWER
SECTION 6.1    Representations and Warranties. To induce the Administrative
Agent and Lenders to enter into this Agreement and to induce the Lenders to make
Extensions of Credit, the Borrowers hereby represent and warrant to the
Administrative Agent and Lenders both before and after giving effect to the
transactions contemplated hereunder that:
(a)    Organization; Power; Qualification. Each of the Company and its Material
Subsidiaries (i) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or formation, (ii) has the
power and authority to own its properties and to carry on its business as now
being and hereafter proposed to be conducted and is duly qualified and (iii) is
authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization except where the failure to be so qualified would not reasonably
be expected to result in a Material Adverse Effect. The jurisdictions in which
the Company and its Restricted Subsidiaries are organized as of the Closing Date
are described on Schedule 6.1(a).
(b)    Ownership. Each Subsidiary of the Company as of the Closing Date is
listed on Schedule 6.1(b) and each Unrestricted Subsidiary is identified on
Schedule 6.1(b). As of the Closing Date, the capitalization of the Company and
its Subsidiaries consists of the number of shares or other ownership interests,
authorized, issued and outstanding, of such classes and series, with or without
par value, described on Schedule 6.1(b). All outstanding shares or other
ownership interests have been duly authorized and validly issued and are fully
paid and nonassessable (to the extent such concept is applicable), with no
personal liability attaching to the ownership thereof, and not subject to any
preemptive or similar rights. The shareholders (or members, partners or other
owners, as applicable) of the Subsidiaries of the Company and the number of
shares or other ownership interests owned by each as of the Closing Date are
described on Schedule 6.1(b). As of the Closing Date, there are no outstanding
stock purchase warrants, subscriptions, options, securities, instruments or
other rights of any type or nature whatsoever, which are convertible into,
exchangeable for or otherwise provide for or permit the issuance of Capital
Stock of the Company or its Subsidiaries, except as described on
Schedule 6.1(b).
(c)    Authorization of Agreement, Loan Documents and Borrowing. Each of the
Credit Parties has the right, power and authority and has taken all necessary
corporate and other action to authorize the execution, delivery and performance
of this Agreement and each of the other Loan Documents to which it is a party in
accordance with their respective terms. This Agreement and each of the other
Loan Documents has been duly executed and delivered by the duly authorized
officers of each Credit Party party thereto, and each such document constitutes
the legal, valid and binding obligation of each Credit Party party thereto,
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar state
or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.
(d)    Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc. The
execution, delivery and performance by each Credit Party of the Loan Documents
to which each such Person is a party, in accordance with their respective terms,
the Extensions of Credit hereunder and the transactions contemplated hereby do
not and will not, by the passage of time, the giving of notice or otherwise, (i)
require any material Governmental Approval except any approvals previously or
concurrently received or violate any material Applicable Law, in each case
relating
93
CHAR1\1753066v5

--------------------------------------------------------------------------------



to the Company or any of its Restricted Subsidiaries, (ii) conflict with, result
in a breach of or constitute a default under the articles of incorporation,
bylaws or other organizational documents of such Credit Party, (iii) conflict
with, result in a breach of or constitute a default under any indenture,
agreement or other instrument in an aggregate principal amount of at least
$40,000,000 or under which amounts payable or receivable are at least
$40,000,000 to which the Company or any of its Restricted Subsidiaries is a
party or by which any of its properties may be bound, (iv) result in or require
the creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by such Person other than Liens arising under the
Loan Documents or (v) require any consent or authorization of, filing with, or
other act in respect of, an arbitrator or Governmental Authority and no consent
of any other Person is required in connection with the execution, delivery,
performance, validity or enforceability of this Agreement, other than (A)
consents, authorizations, filings or other acts or consents obtained or for
which the failure to obtain or make could not individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect and (B) consents or
filings, if any, under the UCC.
(e)    Compliance with Law; Governmental Approvals. Except where the failure to
do so, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect, each of the Company and its Restricted
Subsidiaries (i) has all Governmental Approvals required by any Applicable Law
for it to conduct its business, each of which is in full force and effect, is
final and not subject to review on appeal and is not the subject of any pending
or, to the knowledge of the Company, threatened attack by direct or collateral
proceeding, (ii) is in compliance with each Governmental Approval applicable to
it and in compliance with all other Applicable Laws relating to it or any of its
respective properties and (iii) has timely filed all material reports, documents
and other materials required to be filed by it under all Applicable Laws with
any Governmental Authority and has retained all material records and documents
required to be retained by it under Applicable Law.
(f)    Tax Returns and Payments. The Company and its Restricted Subsidiaries
have timely filed or caused to be filed or received an extension of the time to
file all federal and other material tax returns and reports required to have
been filed, and has paid, or caused to be paid, all federal and other material
Taxes, assessments and governmental charges or levies upon it and its property,
income, profits and assets which are due and payable except any amount the
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided for on the books of such Person. No Governmental Authority has asserted
any Lien or other claim against the Company or any Restricted Subsidiary thereof
with respect to unpaid taxes which has not been discharged or resolved other
than (i) any amount the validity of which is currently being contested in good
faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided for on the books of such Person or (ii)
Permitted Liens.
(g)    Intellectual Property Matters. Each of the Company and its Material
Subsidiaries owns or possesses rights to use all material and franchises,
licenses, copyrights, copyright applications, patents, patent rights or
licenses, patent applications, trademarks, trademark rights, service mark,
service mark rights, trade names, trade name rights, copyrights and rights with
respect to the foregoing which are required to conduct its business. To the
Borrowers’ knowledge, no event has occurred which permits, or after notice or
lapse of time or both would permit, the revocation or termination of any such
rights, and to the Borrowers’ knowledge, no Borrower nor any Restricted
Subsidiary thereof is liable to any Person for infringement under Applicable Law
with respect to any such rights as a result of its business operations, except
as would not reasonably be expected to have a Material Adverse Effect.
94
CHAR1\1753066v5

--------------------------------------------------------------------------------



(h)    Environmental Matters. Except as would not reasonably be expected to have
a Material Adverse Effect:
(i)    the properties owned, leased or operated by the Company and its
Restricted Subsidiaries do not contain any Hazardous Materials in amounts or
concentrations which (A) constitute or constituted a violation of applicable
Environmental Laws or (B) could give rise to liability under applicable
Environmental Laws;
(ii)    the Company, each Restricted Subsidiary and properties owned, leased or
operated by the Company and its Restricted Subsidiaries and all operations
conducted by the Company or its Restricted Subsidiaries in connection therewith
are in compliance, and have been for the past five years in compliance, with all
applicable Environmental Laws, and there is no contamination at, under or about
such properties or such operations which could interfere with the continued
operation of such properties or impair the fair saleable value thereof;
(iii)    neither the Company nor any Restricted Subsidiary thereof has received
any unresolved notice of violation, alleged violation, non-compliance, liability
or potential liability regarding Environmental Claims, Hazardous Materials, or
compliance with Environmental Laws, nor does the Company or any Restricted
Subsidiary thereof have knowledge that any such notice will be received or is
being threatened;
(iv)    neither the Company nor any Restricted Subsidiary thereof has received
notice that any Hazardous Materials have been transported or disposed of to or
from the properties owned, leased or operated by the Company and its Restricted
Subsidiaries in violation of, or in a manner or to a location which would
reasonably be expected to give rise to a liability under, Environmental Laws;
(v)    no judicial proceedings or governmental or administrative action is
pending, or, to the knowledge of the Company, threatened, against the Company or
any of its Restricted Subsidiaries under any Environmental Law with respect to
such properties or operations conducted in connection therewith, nor are there
any administrative or judicial consent decrees, other decrees, consent orders or
other orders outstanding under any Environmental Law with respect to the
Company, any Restricted Subsidiary or such properties or such operations; and
(vi)    there has been no release, or to the Company’s knowledge, threat of
release, of Hazardous Materials at or from properties owned, leased or operated
by the Company or any Restricted Subsidiary, now or, to the Company’s knowledge,
in the past, in violation of or in amounts or in a manner that would reasonably
be expected to give rise to a material liability under Environmental Laws.
(i)    ERISA.
(i)    The Company represents and warrants as of the Closing Date that the
Company does not and will not hold “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans;
(ii)    The Company and each ERISA Affiliate is in material compliance with all
applicable provisions of ERISA and the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans and the
terms therefor
95
CHAR1\1753066v5

--------------------------------------------------------------------------------



except for any required amendments for which the remedial amendment period as
defined in Section 401(b) of the Code has not yet expired and except where a
failure to so comply would not reasonably be expected to have a Material Adverse
Effect. Each Employee Benefit Plan that is intended to be qualified under
Section 401(a) of the Code either has obtained a favorable determination letter
as to its qualified status under the Code or is in a prototype or volume
submitter plan document that has been pre-approved by the IRS as is evidenced by
a letter from the IRS. No liability has been incurred by the Company or any
ERISA Affiliate which remains unsatisfied for any taxes or penalties with
respect to any Employee Benefit Plan or any Multiemployer Plan except for a
liability that would not reasonably be expected to have a Material Adverse
Effect;
(iii)    As of the Closing Date, no Pension Plan has been terminated, nor has
any Pension Plan failed to satisfy the minimum funding standard within the
meaning of such sections of the Code or ERISA, and no Pension Plan has applied
for or received a waiver of the minimum funding standard or an extension of any
amortization period within the meaning of Section 412 of the Code or
Section 302, 303 or 304 of ERISA, nor has the Company or any ERISA Affiliate
failed to make any contributions or to pay any amounts due and owing as required
by Section 412 of the Code, Section 302 of ERISA or the terms of any Pension
Plan or Multiemployer Plan prior to the due dates of such contributions under
Section 412 of the Code or Section 302 of ERISA, nor has there been any event
requiring any disclosure under Section 4041(c)(3)(C) or 4063(a) of ERISA with
respect to any Pension Plan;
(iv)    Except where the failure of any of the following representations to be
correct in all material respects would not reasonably be expected to have a
Material Adverse Effect, neither the Company nor any ERISA Affiliate has: (A)
engaged in a nonexempt prohibited transaction described in Section 406 of the
ERISA or Section 4975 of the Code, (B) incurred any liability to the PBGC which
remains outstanding other than the payment of premiums and there are no premium
payments which are due and unpaid, (C) failed to make a required contribution or
payment to a Multiemployer Plan, or (D) failed to make a required installment or
other required payment under Section 412 of the Code;
(v)    No Termination Event has occurred; and
(vi)    Except where the failure of any of the following representations to be
correct in all material respects would not reasonably be expected to have a
Material Adverse Effect, no proceeding, claim (other than a benefits claim in
the ordinary course of business), lawsuit and/or investigation is existing or,
to the knowledge of the Company, threatened concerning or involving any (A)
employee welfare benefit plan (as defined in Section 3(1) of ERISA) currently
maintained or contributed to by the Company or any ERISA Affiliate, (B) Pension
Plan or (C) Multiemployer Plan.
(j)    Margin Stock. Neither the Company nor any Restricted Subsidiary thereof
is engaged principally or as one of its activities in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” (as each
such term is defined or used, directly or indirectly, in Regulation U of the
Board of Governors of the Federal Reserve System). No part of the proceeds of
any of the Loans or Letters of Credit will be used for purchasing or carrying
margin stock in contravention of Regulation T, U or X of such Board of
Governors, or for any purpose which violates, or which would be inconsistent
with, the provisions of Regulation T, U or X of such Board of Governors.
96
CHAR1\1753066v5

--------------------------------------------------------------------------------



(k)    Government Regulation. Neither the Company nor any Restricted Subsidiary
thereof is an “investment company” or a company “controlled” by an “investment
company” (as each such term is defined or used in the Investment Company Act of
1940, as amended).
(l)    Subsidiaries. Each Subsidiary of the Company that is a Material Domestic
Subsidiary as of the Closing Date is listed on Schedule 6.1(l) hereto.
(m)    Employee Relations. Neither the Company nor any Restricted Subsidiary
thereof is, as of the Closing Date, party to any collective bargaining agreement
or has any labor union been recognized as the representative of the employees of
the Company or any Restricted Subsidiary thereof except as set forth on
Schedule 6.1(m). The Company knows of no pending, threatened or contemplated
strikes, work stoppage or other collective labor disputes involving its
employees or those of its Restricted Subsidiaries that would reasonably be
expected to have a Material Adverse Effect.
(n)    Financial Statements. The audited Consolidated balance sheet of the
Company and its Restricted Subsidiaries as of December 31, 2019 and the related
audited statements of income and retained earnings and cash flows for the Fiscal
Year then ended, copies of which have been furnished to the Administrative Agent
and each Lender, are complete and correct and fairly present in all material
respects on a Consolidated basis the assets, liabilities and financial position
of the Company and its Restricted Subsidiaries as at such dates, and the results
of the operations and changes of financial position for the periods then ended
(other than customary year-end adjustments for unaudited financial statements).
All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP (but, in the case of any
such financial statements, schedules and notes which are unaudited, only to the
extent GAAP is applicable to interim unaudited reports).
(o)    No Material Adverse Change. Since December 31, 2019, no event has
occurred or condition arisen that has had or would reasonably be expected to
have a Material Adverse Effect.
(p)    Solvency. As of the Closing Date and after giving effect to each
Extension of Credit made hereunder, the Company and each of its Restricted
Subsidiaries, taken as a whole, will be Solvent.
(q)    Titles to Properties. Each of the Company and its Material Subsidiaries
has such title to the real property owned or leased by it as is necessary to the
conduct of its business.
(r)    Liens. None of the properties and assets of the Company or any Restricted
Subsidiary thereof is subject to any Lien, except Permitted Liens.
(s)    Litigation. Except for matters that would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, there are
no actions, suits or proceedings pending nor, to the knowledge of the Company,
threatened in writing against or in any other way relating adversely to or
affecting the Company or any Restricted Subsidiary thereof or any of their
respective properties in any court or before any arbitrator of any kind or
before or by any Governmental Authority.
(t)    Absence of Defaults. No event has occurred or is continuing which
constitutes a Default or an Event of Default.


97
CHAR1\1753066v5

--------------------------------------------------------------------------------



(u)    Senior Indebtedness Status. The Obligations of the Company and each other
Credit Party under this Agreement and each of the other Loan Documents rank and
shall continue to rank at least senior in priority of payment to all
Subordinated Indebtedness of each such Person and is designated as “Senior
Indebtedness” or otherwise treated as senior debt under all instruments and
documents, now or in the future, relating to all Subordinated Indebtedness of
such Person.
(v)    Sanctions Concerns. No Credit Party, nor any Subsidiary, nor, to the
knowledge of the Credit Parties and their Subsidiaries, any director, officer,
employee, agent, affiliate or representative thereof, is an individual or entity
that is, or is owned or controlled by any individual or entity that is (i)
currently the subject or target of any Sanctions, (ii) included on OFAC’s List
of Specially Designated Nationals, Her Majesty’s Treasury’s Consolidated List of
Financial Sanctions Targets and the Investment Ban List, or any similar list
enforced by any other relevant sanctions authority to which the Company or its
Subsidiaries are subject or (iii) located, organized or resident in a Designated
Jurisdiction.
(w)    Anti-Corruption Laws. The Credit Parties and their Subsidiaries have
conducted their business in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions applicable to the Company and its
Subsidiaries, and have instituted and maintained policies and procedures that,
in the Company’s reasonable business judgment, are designed to promote and
achieve compliance with such laws.
(x)    No Affected Financial Institutions. No Credit Party is an Affected
Financial Institution.
(y)    Disclosure. No financial statement, material report, material certificate
or other material information furnished in writing (taken as a whole) by or on
behalf of any of the Credit Parties to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not materially misleading;
provided that, with respect to projected financial information, pro forma
financial information, estimated financial information and other projected or
estimated information, the Company represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time; provided, further, that such forecasted statements are being made as to
future events and are not to be viewed as facts, are subject to significant
uncertainties and contingencies, many of which are beyond the control of any
Credit Party, that no assurance can be given that any particular item contained
in such forecasted statements will be realized and that the actual results
during the period or periods covered by any such business plan and operating and
capital budget may differ significantly from the projected results or other
forward looking information, and such differences may be material. The
information included in each Beneficial Ownership Certification, if applicable,
is true and correct in all respects.
(z)    Security Documents. The Security Documents create valid and enforceable
security interests in, and Liens on, the Collateral purported to be covered
thereby. Except as set forth in the Security Documents, such security interests
and Liens are currently (or will be, upon (i) the filing of appropriate
financing statements with the Secretary of State of the state of incorporation
or organization for each Credit Party in favor of the Administrative Agent, on
behalf of the Lenders, and (ii) the Administrative Agent obtaining control or
possession over those items of Collateral in which a security interest is
perfected through control or possession) perfected
98
CHAR1\1753066v5

--------------------------------------------------------------------------------



security interests and Liens in favor of the Administrative Agent, for the
benefit of the Lenders, prior to all other Liens other than Permitted Liens.
(aa)    Representations as to Foreign Subsidiaries.
(i)    Such Foreign Obligor is subject to civil and commercial Applicable Laws
with respect to its obligations under this Agreement and the other Loan
Documents to which it is a party (collectively as to such Foreign Obligor, the
“Applicable Foreign Obligor Documents”), and the execution, delivery and
performance by such Foreign Obligor of the Applicable Foreign Obligor Documents
constitute and will constitute private and commercial acts and not public or
governmental acts. Neither such Foreign Obligor nor any of its property has any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) under the laws of the jurisdiction in which
such Foreign Obligor is organized and existing in respect of its obligations
under the Applicable Foreign Obligor Documents.
(ii)    The Applicable Foreign Obligor Documents are in proper legal form under
the Applicable Laws of the jurisdiction in which such Foreign Obligor is
organized and existing for the enforcement thereof against such Foreign Obligor
under the Applicable Laws of such jurisdiction, and to ensure the legality,
validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Obligor Documents. It is not necessary to ensure the
legality, validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Obligor Documents that the Applicable Foreign Obligor
Documents be filed, registered or recorded with, or executed or notarized
before, any court or other authority in the jurisdiction in which such Foreign
Obligor is organized and existing or that any registration charge or stamp or
similar tax be paid on or in respect of the Applicable Foreign Obligor Documents
or any other document, except for (i) any such filing, registration, recording,
execution or notarization as has been made or is not required to be made until
the Applicable Foreign Obligor Document or any other document is sought to be
enforced and (ii) any charge or tax as has been timely paid.
(iii)    There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Foreign Obligor
is organized and existing either (i) on or by virtue of the execution or
delivery of the Applicable Foreign Obligor Documents or (ii) on any payment to
be made by such Foreign Obligor pursuant to the Applicable Foreign Obligor
Documents, except as has been disclosed to the Administrative Agent.
(iv)    The execution, delivery and performance of the Applicable Foreign
Obligor Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (x) such as have been made or obtained or (y) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (y) shall be made or obtained as soon as is reasonably
practicable).
SECTION 6.2    Survival of Representations and Warranties, Etc. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each
99
CHAR1\1753066v5

--------------------------------------------------------------------------------



Lender, regardless of any investigation made by the Administrative Agent or any
Lender or on their behalf and notwithstanding that the Administrative Agent or
any Lender may have had notice or knowledge of any Default at the time of any
Extension of Credit, and shall continue in full force and effect as long as any
Loan or any other Obligation hereunder shall remain unpaid or unsatisfied or any
Letter of Credit shall remain outstanding.
Article VII


FINANCIAL INFORMATION AND NOTICES
Until all of the Obligations (other than contingent indemnification obligations
not yet due and Bank Product Debt) have been paid in full (or, in the case of
Letters of Credit, cash collateralized) and the Commitments terminated, unless
consent has been obtained in the manner set forth in Section 13.2, the Company
will furnish or cause to be furnished to the Administrative Agent at the
Administrative Agent’s Office at the address set forth in Section 13.1 and to
the Lenders at their respective addresses as set forth on the Register, or such
other office as may be designated by the Administrative Agent and Lenders from
time to time:
SECTION 7.1    Financial Statements and Projections.
(a)    Quarterly Financial Statements. As soon as practicable and in any event
within forty-five (45) days (or, if earlier, on the date of any required public
filing thereof) after the end of each of the first three fiscal quarters of each
Fiscal Year, an unaudited Consolidated balance sheet of the Company and its
Subsidiaries as of the close of such fiscal quarter and unaudited Consolidated
statements of income, retained earnings and cash flows for the fiscal quarter
then ended and that portion of the Fiscal Year then ended, including the notes
thereto, all in reasonable detail setting forth in comparative form the
corresponding figures as of the end of and for the corresponding period in the
preceding Fiscal Year and prepared by the Company in accordance with GAAP (to
the extent GAAP is applicable to interim unaudited reports) and, if applicable,
containing disclosure of the effect on the financial position or results of
operations of any change in the application of accounting principles and
practices during the period, and certified by a Responsible Officer of the
Company to present fairly in all material respects the financial condition of
the Company and its Subsidiaries on a Consolidated basis as of their respective
dates and the results of operations of the Company and its Subsidiaries for the
respective periods then ended, subject to normal year-end adjustments. Delivery
by the Company to the Administrative Agent and the Lenders of the Company’s
quarterly report to the SEC on Form 10-Q with respect to any fiscal quarter, or
the availability of such report on EDGAR Online, within the period specified
above shall be deemed to be compliance by the Company with this Section 7.1(a).
(b)    Annual Financial Statements. As soon as practicable and in any event
within ninety (90) days (or, if earlier, on the date of any required public
filing thereof) after the end of each Fiscal Year, an audited Consolidated
balance sheet of the Company and its Subsidiaries as of the close of such Fiscal
Year and audited Consolidated statements of income, retained earnings and cash
flows for the Fiscal Year then ended, including the notes thereto, all in
reasonable detail setting forth in comparative form the corresponding figures as
of the end of and for the preceding Fiscal Year and prepared in accordance with
GAAP and, if applicable, containing disclosure of the effect on the financial
position or results of operations of any change in the application of accounting
principles and practices during the year. Such annual financial statements shall
be audited by an independent certified public accounting firm of national
standing or otherwise acceptable to the Administrative Agent (it being agreed
that PRICEWATERHOUSECOOPERS LLP is acceptable), and accompanied by a report
thereon by such certified public accountants that is not qualified with
100
CHAR1\1753066v5

--------------------------------------------------------------------------------



respect to scope limitations imposed by the Company or any of its Subsidiaries
or with respect to accounting principles followed by the Company or any of its
Subsidiaries not in accordance with GAAP. Delivery by the Company to the
Administrative Agent and the Lenders of the Company’s annual report to the SEC
on Form 10-K with respect to any Fiscal Year, or the availability of such report
on EDGAR Online, within the period specified above shall be deemed to be
compliance by the Company with this Section 7.1(b).
(c)    Annual Budget. As soon as practicable and in any event within ninety (90)
days after the end of each Fiscal Year commencing with Fiscal Year 2020, an
annual operating and capital budget of the Company and its Restricted
Subsidiaries, in a form and with calculations to be made in a manner reasonably
satisfactory to the Administrative Agent.
(d)    Unrestricted Subsidiaries. For any period in which there exist any
Unrestricted Subsidiaries, unaudited consolidating financial statements
reflecting adjustments necessary to eliminate the assets, accounts and
operations of such Unrestricted Subsidiaries from such financial statements
delivered pursuant to Sections 7.1(a) or (b), all in reasonable detail and
certified by the chief financial officer or treasurer of the Company as fairly
presenting in all material respects the financial condition and results of
operations of the Company and its Restricted Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes.
SECTION 7.2    Officer’s Compliance Certificate. At each time financial
statements are delivered pursuant to Sections 7.1(a) or (b), an Officer’s
Compliance Certificate.
SECTION 7.3    Borrower Materials. Each Borrower hereby acknowledges that
(A) the Administrative Agent and/or an Affiliate thereof may, but shall not be
obligated to, make available to the Lenders and the Issuing Lenders materials
and/or information provided by or on behalf of the Borrowers hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks, Syndtrak, ClearPar or a substantially similar electronic
transmission system (the “Platform”) and (B) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Company or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Company hereby agrees that, upon the request of the
Administrative Agent, it will use commercially reasonable efforts to identify
that portion of the Borrower Materials that may be distributed to the Public
Lenders and that (1) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (2) by marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Administrative Agent, any Affiliate thereof, the Arranger, the Issuing
Lenders and the Lenders to treat such Borrower Materials as not containing any
material non-public information (although it may be sensitive and proprietary)
with respect to the Borrowers or their securities for purposes of United States
federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 13.10); (3) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (4) the Administrative Agent and any Affiliate thereof and the
Arranger shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.” Notwithstanding the foregoing, the
Borrower shall be under no obligation to mark any Borrower Materials “PUBLIC”.
SECTION 7.4    Other Reports.
101
CHAR1\1753066v5

--------------------------------------------------------------------------------



(a)    Promptly upon receipt thereof, copies of material reports, if any,
submitted to the Company or its Board of Directors by its independent public
accountants in connection with the condition of the Company’s financial
controls, including, without limitation, any management report and any
management responses thereto;
(b)    promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money-laundering rules
and regulations, including, without limitation, the Patriot Act;
(c)    to the extent any Credit Party qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, an updated Beneficial Ownership
Certification promptly following any change in the information provided in the
Beneficial Ownership Certification delivered to any Lender in relation to such
Credit Party that would result in a change to the list of beneficial owners
identified in such certification; and
(d)    such other information regarding the operations, business affairs and
financial condition of the Company or any of its Restricted Subsidiaries as the
Administrative Agent or any Lender may reasonably request.
SECTION 7.5    Notice of Litigation and Other Matters. Promptly (but in no event
later than ten (10) days after a Senior Officer of the Company obtains knowledge
thereof) telephonic and written notice of:
(a)    any event that could reasonably be expected to have a Material Adverse
Effect;
(b)    any notice of any material violation received by the Company or any
Restricted Subsidiary thereof from any Governmental Authority including, without
limitation, any notice of material violation of Environmental Laws;
(c)    any attachment, judgment, lien, levy or order exceeding $15,000,000 that
may be assessed against or threatened against the Company or any Restricted
Subsidiary thereof; and
(d)    any Default or Event of Default.
SECTION 7.6    Accuracy of Information. All written information, reports,
statements and other papers and data furnished by or on behalf of the Company to
the Administrative Agent or any Lender whether pursuant to this Article VII or
any other provision of this Agreement or any of the Loan Documents, shall, at
the time the same is so furnished, comply with the representations and
warranties set forth in Sections 6.1(y).
Article VIII


AFFIRMATIVE COVENANTS
Until all of the Obligations (other than contingent indemnification obligations
not yet due and Bank Product Debt) have been paid in full (or, in the case of
Letters of Credit, cash collateralized) and the Commitments terminated, unless
consent has been obtained in the manner provided for in Section 13.2, the
Borrowers will, and will cause each of their Restricted Subsidiaries (and each
of their Subsidiaries in the case of Section 8.15) to:


102
CHAR1\1753066v5

--------------------------------------------------------------------------------



SECTION 8.1    Preservation of Existence and Related Matters. Except as
permitted by Section 10.4, (a) preserve and maintain its separate corporate,
limited liability company, partnership or other entity existence and all rights,
franchises, licenses and privileges necessary to the conduct of its business,
and (b) except where the failure to qualify or remain qualified as a foreign
corporation would not reasonably be expected to have a Material Adverse Effect,
qualify and remain qualified as a foreign corporation and authorized to do
business in each jurisdiction where the nature and scope of its activities
require it to so qualify under Applicable Law.
SECTION 8.2    Maintenance of Property. Protect and preserve all material
properties necessary to its business; maintain in good working order and
condition, ordinary wear and tear excepted, all material properties (real and
personal) necessary to its business; and from time to time make or cause to be
made all repairs, renewals and replacements thereof and additions to such
material property necessary for the conduct of its business, so that the
business carried on in connection therewith may be conducted in a commercially
reasonable manner, except, in each case, where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.
SECTION 8.3    Insurance. Maintain insurance with financially sound and
reputable insurance companies against at least such risks and in at least such
amounts as are customarily maintained by similar businesses and as may be
required by Applicable Law.
SECTION 8.4    Accounting Methods and Financial Records. Maintain a system of
accounting, and keep such books, records and accounts (which shall be true and
complete in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP and in
compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its properties.
SECTION 8.5    Payment and Performance of Obligations. Pay and perform all
Obligations under this Agreement and the other Loan Documents, and pay or
perform (a) all material Taxes, assessments and other governmental charges that
may be levied or assessed upon it or any of its property, and (b) all other
material obligations and liabilities in accordance with customary trade
practices; provided, that the Company or such Restricted Subsidiary may contest
any item described in clauses (a) or (b) of this Section in good faith so long
as adequate reserves are maintained with respect thereto in accordance with
GAAP.
SECTION 8.6    Compliance With Laws and Approvals. Observe and remain in
compliance with all Applicable Laws and maintain in full force and effect all
Governmental Approvals, in each case applicable to the conduct of its business
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.
SECTION 8.7    Environmental Laws. In addition to and without limiting the
generality of Section 8.6, except, in the case of clauses (a) and (b) below, as
would not reasonably be expected to have a Material Adverse Effect, (a) comply
with, and ensure such compliance by all tenants and subtenants with all
applicable Environmental Laws and obtain and comply with and maintain, and
ensure that all tenants and subtenants, if any, obtain and comply with and
maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws, (b) conduct and complete all
investigations, studies, sampling and testing, and all remedial, removal and
other actions required under Environmental Laws, and promptly comply with all
lawful orders and directives of any Governmental Authority regarding
Environmental Laws, and (c) defend, indemnify and hold harmless the
Administrative Agent and the Lenders, and their respective parents,
Subsidiaries, Affiliates, employees, agents, officers and directors, from and
against any claims, demands, penalties, fines, liabilities, settlements,
damages, costs and expenses of whatever kind or nature known or unknown,
contingent or otherwise, arising out of, or the
103
CHAR1\1753066v5

--------------------------------------------------------------------------------



violation of, noncompliance with or liability under any Environmental Laws
applicable to the operations of the Company or any such Restricted Subsidiary,
or any orders, requirements or demands of Governmental Authorities related
thereto, including, without limitation, reasonable attorney’s and consultant’s
fees, investigation and laboratory fees, response costs, court costs and
litigation expenses, except to the extent that any of the foregoing are
determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the bad faith, gross negligence or willful
misconduct of the party seeking indemnification therefor.
SECTION 8.8    Compliance with ERISA. In addition to and without limiting the
generality of Section 8.6, except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (a) comply with all material applicable provisions of ERISA and
the Code and the regulations and published interpretations thereunder with
respect to all Employee Benefit Plans and all Multiemployer Plans, (b) not take
any action or fail to take action the result of which could be a liability to
the IRS or to the PBGC or to a Multiemployer Plan, (c) not participate in any
non-exempt prohibited transaction (within the meaning of Section 4975 of the
Code or Section 406 of ERISA) that could result in any penalty or Tax under
ERISA or the Code and (d) operate each Employee Benefit Plan in such a manner
that will not incur any tax liability under Section 4980B of the Code.
SECTION 8.9    [Intentionally Omitted].
SECTION 8.10    Visits and Inspections. Permit representatives of the
Administrative Agent or any Lender, from time to time (no more frequently than
once for the Administrative Agent and the Lenders during any calendar year
unless an Event of Default shall have occurred and be continuing), upon
reasonable notice and during normal business hours, to visit and inspect its
properties; inspect, audit and make extracts from its books, records and files,
including, but not limited to, management letters prepared by independent
accountants; and discuss with its principal officers, and its independent
accountants, its business, assets, liabilities, financial condition, results of
operations and business prospects.
SECTION 8.11    Additional Subsidiaries.
(a)    Additional Domestic Subsidiaries. Subject to Section 8.11(d), notify the
Administrative Agent of the creation or acquisition of any Material Domestic
Subsidiary, the designation of any Subsidiary as a Material Domestic Subsidiary
or any Material Domestic Subsidiary ceasing to be an Unrestricted Subsidiary and
promptly thereafter (and in any event within thirty (30) days or such later date
as may be approved by the Administrative Agent in its sole discretion), cause
such Material Domestic Subsidiary to (i) become a Guarantor by delivering to the
Administrative Agent, if such Person is the initial Material Domestic
Subsidiary, a duly executed Guaranty Agreement and thereafter, for any other
Material Domestic Subsidiary, a supplement to such Guaranty Agreement, (ii)
pledge a security interest in all Collateral, subject to Section 8.11(c), owned
by such Material Domestic Subsidiary by delivering to the Administrative Agent a
duly executed supplement to each Security Document or such other document as the
Administrative Agent shall deem appropriate for such purpose and comply with the
terms of each Security Document, (iii) deliver to the Administrative Agent such
documents and certificates referred to in Sections 5.1 (a), (b), (e), and
(g)(ii) as may be reasonably requested by the Administrative Agent (including,
without limitation, charter documents and opinions of counsel), (iv) deliver to
the Administrative Agent such original Capital Stock or other certificates and
stock or other transfer powers evidencing the Capital Stock of such Material
Domestic Subsidiary to the extent constituting Collateral, (v) deliver to the
Administrative Agent such updated Schedules to the Loan Documents as requested
by the Administrative Agent with respect to such Material Domestic Subsidiary,
and (vi) deliver to the Administrative Agent such other documents as may be
104
CHAR1\1753066v5

--------------------------------------------------------------------------------



reasonably requested by the Administrative Agent, all in form, content and scope
reasonably satisfactory to the Administrative Agent.
(b)    Additional Foreign Subsidiaries. Notify the Administrative Agent at the
time that any Person becomes a first tier Material Foreign Subsidiary of the
Company or of any Material Domestic Subsidiary, and, promptly thereafter (and in
any event within forty-five (45) days after such request (or such later date as
may be approved by the Administrative Agent in its sole discretion)), cause (i)
the applicable Domestic Credit Party to deliver to the Administrative Agent
Security Documents governed by New York law (or, if requested by the
Administrative Agent, the local laws of the jurisdiction of organization of such
Material Foreign Subsidiary) pledging sixty-five percent (65%) of the total
outstanding voting Capital Stock, and 100% of the total outstanding nonvoting
Capital Stock, of such Material Foreign Subsidiary and a consent thereto
executed by such new Material Foreign Subsidiary (including, without limitation,
if applicable, original stock certificates (or the equivalent thereof pursuant
to the Applicable Laws and practices of any relevant foreign jurisdiction)
evidencing the Capital Stock of such Material Foreign Subsidiary, together with
an appropriate undated stock power for each certificate duly executed in blank
by the registered owner thereof), (ii) the applicable Domestic Credit Party to
deliver to the Administrative Agent such documents and certificates referred to
in Sections 5.1 (a), (b), (e), and (g)(ii) as may be reasonably requested by the
Administrative Agent (including, without limitation, charter documents and
opinions of counsel with respect to local laws, each in form and substance
reasonably acceptable to the Administrative Agent), (iii) the applicable
Domestic Credit Party to deliver to the Administrative Agent such updated
Schedules to the Loan Documents as requested by the Administrative Agent with
respect to such Person and (iv) the applicable Domestic Credit Party to deliver
to the Administrative Agent such other documents as may be reasonably requested
by the Administrative Agent, all in form, content and scope reasonably
satisfactory to the Administrative Agent.
(c)    Pledged Stock. Cause each Domestic Credit Party to cause (i) 100% of the
Capital Stock in each of its Domestic Subsidiaries that are Restricted
Subsidiaries and (ii) 100% of the total outstanding non-voting Capital Stock and
65% of the total outstanding voting Capital Stock of each of its first tier
Foreign Subsidiaries that are Restricted Subsidiaries (without regard to whether
such Foreign Subsidiary is a Material Foreign Subsidiary), to the extent owned
by such Domestic Credit Party, to be subject at all times to a first priority
and perfected Lien in favor of the Administrative Agent pursuant to the terms of
the Pledge Agreement (other than Permitted Liens arising by operation of law).
(d)    Merger Subsidiaries. Notwithstanding the foregoing, to the extent any new
Subsidiary is created solely for the purpose of consummating an acquisition or
merger transaction pursuant to a Permitted Acquisition, and such new Subsidiary
at no time holds any material assets or liabilities other than any merger
consideration contributed to it contemporaneously with the closing of such
merger transaction or liability under any related merger or acquisition, such
new Subsidiary shall not be required to take the actions set forth in Section
8.11(a), (b) or (c), as applicable, until after the consummation of such
Permitted Acquisition (at which time, the surviving entity of the respective
merger transaction shall be required to so comply with Section 8.11(a), (b) or
(c), as applicable, within ten (10) Business Days of the consummation of such
Permitted Acquisition).
(e)    Foreign Subsidiaries. Notwithstanding anything contained herein or in any
other Loan Document to the contrary, no Foreign Subsidiary shall be required to
grant a Lien on its assets or property.


105
CHAR1\1753066v5

--------------------------------------------------------------------------------



SECTION 8.12    Use of Proceeds. The Borrowers shall use the proceeds of the
Extensions of Credit (a) to finance Permitted Acquisitions, (b) to pay
Transaction Costs, (c) to refinance existing Indebtedness of the Company and its
Subsidiaries, including the Existing Credit Agreement, (d) to finance capital
expenditures and (e) for working capital and general corporate uses of the
Company and its Restricted Subsidiaries, including the payment of dividends upon
any of its Capital Stock and the making of distributions to the holders of
shares of its Capital Stock, the payment of certain fees, commissions and
expenses incurred in connection with the transactions contemplated hereby (to
the extent not otherwise paid in cash by the Company).
SECTION 8.13    Further Assurances.
(a)    Make, execute and deliver all such additional and further acts, things,
deeds and instruments as the Administrative Agent, the Issuing Lenders or the
Required Lenders (through the Administrative Agent) may reasonably require to
document and consummate the transactions contemplated hereby and to vest
completely in and insure the Administrative Agent, the Issuing Lenders and the
Lenders their respective rights under this Agreement, the Letters of Credit and
the other Loan Documents.
(b)    Deliver to the Administrative Agent within 10 days after the date hereof
(as such deadline may be extended by the Administrative Agent in its sole
discretion) (i) all certificated Capital Stock subject to the Security Documents
and required to be delivered pursuant to the terms thereof and (ii) executed
acknowledgments to the Pledge Agreement by each Restricted Subsidiary of the
Company whose Capital Stock is subject to the Pledge Agreement, each in form and
substance reasonably acceptable to the Administrative Agent.
(c)    To the extent requested by the Administrative Agent, cause each
Responsible Officer to provide an incumbency certificate and to the extent
requested by the Administrative Agent, appropriate authorization documentation,
in form and substance reasonably satisfactory to the Administrative Agent.
SECTION 8.14    Designation of Subsidiaries.
The Company may at any time after the Closing Date designate any Restricted
Subsidiary of the Company as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary by written notice to the Administrative
Agent; provided that (i) immediately before and after such designation, no
Default shall have occurred and be continuing, (ii) the Credit Parties would be
in compliance on a pro forma basis with the financial covenants set forth in
Article IX recomputed as of the end of the period of the four fiscal quarters
most recently ended for which the Company has delivered financial statements
pursuant to Section 7.1(a) or 7.1(b) after giving effect to such redesignation,
(iii) in the case of the designation of any Restricted Subsidiary as an
Unrestricted Subsidiary, such designation shall constitute an Investment in such
Unrestricted Subsidiary (calculated as an amount equal to the sum of (x) the net
worth of the Subsidiary designated immediately prior to such designation (such
net worth to be calculated without regard to any Obligations of such Subsidiary
under the Loan Documents) and (y) to the extent not reflected in such net worth,
the aggregate principal amount of any Indebtedness owed by the Subsidiary to the
Company or any of its Restricted Subsidiaries immediately prior to such
designation, all calculated, except as set forth in the parenthetical to clause
(x) above, on a Consolidated basis in accordance with GAAP), and such Investment
shall be permitted under Section 10.3, (iv) no Subsidiary may be designated as
an Unrestricted Subsidiary if it is a “Restricted Subsidiary” for the purpose of
(or is otherwise subject to the covenants under, or otherwise obligated for) any
material Indebtedness for borrowed money of the Company or any Restricted
Subsidiary, (v) immediately after giving effect to the designation of an
Unrestricted Subsidiary as a Restricted Subsidiary, the Company shall comply
with the provisions of Section 8.11 with respect to such
106
CHAR1\1753066v5

--------------------------------------------------------------------------------



designated Restricted Subsidiary, to the extent applicable, (vi) no Restricted
Subsidiary may be a Subsidiary of an Unrestricted Subsidiary, and no
Unrestricted Subsidiary shall have a Lien on the assets of the Company or a
Restricted Subsidiary except as permitted by Section 10.2, (vii) once an
Unrestricted Subsidiary is designated as a Restricted Subsidiary pursuant to
this Section 8.14, such Restricted Subsidiary may not be redesignated as an
Unrestricted Subsidiary thereafter, and once a Restricted Subsidiary is
designated as an Unrestricted Subsidiary pursuant to this Section 8.14, such
Unrestricted Subsidiary may only be redesignated as a Restricted Subsidiary one
time thereafter and (viii) the Company shall have delivered to the
Administrative Agent and each Lender a certificate executed by its chief
financial officer or treasurer, certifying to the best of such officer’s
knowledge, compliance with the requirements of the preceding clauses (i) through
(vi), inclusive, and containing the calculations (in reasonable detail) required
by the preceding clause (ii). The designation of any Unrestricted Subsidiary as
a Restricted Subsidiary shall constitute (i) the incurrence at the time of
designation of any Investment, Indebtedness or Liens of such Subsidiary existing
at such time and (ii) a return on any Investment by the Company in Unrestricted
Subsidiaries pursuant to the preceding sentence in an amount equal to the fair
market value at the date of such designation of the Company’s Investment in such
Subsidiary (that have not otherwise been transferred to or invested in other
Unrestricted Subsidiaries).


SECTION 8.15    Anti-Corruption Laws.
Conduct its business in compliance in all material respects with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other
similar anti-corruption legislation in other jurisdictions applicable to the
Company and its Subsidiaries and maintain policies and procedures that, in the
Company’s reasonable business judgment, are designed to promote and achieve
compliance with such laws.


SECTION 8.16    Approvals and Authorizations.
Maintain all authorizations, consents, approvals and licenses from, exemptions
of, and filings and registrations with, each Governmental Authority of the
jurisdiction in which each Foreign Obligor is organized and existing, and all
approvals and consents of each other Person in such jurisdiction, in each case
that are required in connection with the Loan Documents.


SECTION 8.17    Post-Closing Covenants.
(a)    Within sixty (60) days following the Closing Date (or such later date as
the Administrative Agent shall agree in its sole discretion), the Company shall
deliver to the Administrative Agent each certificate representing the Capital
Stock of JG US, Inc., a Delaware corporation, that is required to be pledged
pursuant to the Pledge Agreement, together with an undated stock power for each
such certificate executed in blank by the Company.
(b)    Within sixty (60) days following the Closing Date (or such later date as
the Administrative Agent shall agree in its sole discretion), the Company shall
deliver to the Administrative Agent each certificate representing the Capital
Stock of Blackbaud Latin America S.R.L., a company organized under the laws of
Costa Rica, that is required to be pledged pursuant to the Pledge Agreement,
together with an undated stock power for each such certificate executed in blank
by the Company.
Article IX


FINANCIAL COVENANTS


107
CHAR1\1753066v5

--------------------------------------------------------------------------------



Until all of the Obligations (other than contingent indemnification obligations
not yet due) have been paid in full (or, in the case of Letters of Credit, cash
collateralized) and the Commitments terminated, unless consent has been obtained
in the manner set forth in Section 13.2, the Company and its Restricted
Subsidiaries on a Consolidated basis will not:
SECTION 9.1    Net Leverage Ratio. As of any fiscal quarter end, permit the
ratio (the “Net Leverage Ratio”) of (a) Total Funded Net Indebtedness on such
date to (b) EBITDA for the period of four (4) consecutive fiscal quarters ending
on or immediately prior to such date to be greater than: (a) commencing with the
fiscal quarter ending December 31, 2020 and through September 30, 2022, 4.00 to
1.00 and (b) commencing with the fiscal quarter ending December 31, 2022 and
thereafter, 3.75 to 1.00; provided, however, that the Net Leverage Ratio for any
fiscal quarter may be increased by the Company by 0.50 if such increase
satisfies the Leverage Ratio Increase Requirements; provided, that the maximum
Net Leverage Ratio permitted after giving effect to such increase shall not
exceed 4.25 to 1.00. No increase shall be given effect unless all of the
Leverage Ratio Increase Requirements are satisfied.
SECTION 9.2    Interest Coverage Ratio. As of any fiscal quarter end, commencing
with the fiscal quarter ending December 31, 2020, permit the ratio of (a) EBITDA
for the period of four (4) consecutive fiscal quarters ending on or immediately
prior to such date to (b) Interest Expense for the period of four (4)
consecutive fiscal quarters ending on or immediately prior to such date to be
less than 2.50 to 1.0.
Article X


NEGATIVE COVENANTS
Until all of the Obligations (other than contingent indemnification obligations
not yet due and Bank Product Debt) have been paid in full (or, in the case of
Letters of Credit, cash collateralized) and the Commitments terminated, unless
consent has been obtained in the manner set forth in Section 13.2, the Borrowers
have not, will not and will not permit any of their Restricted Subsidiaries (and
each of their Subsidiaries in the case of Sections 10.7 and 10.13) to:
SECTION 10.1    Limitations on Indebtedness. Create, incur, assume or suffer to
exist any Indebtedness except:
(a)    the Obligations (excluding Bank Product Debt permitted pursuant to
Section 10.1(b));
(b)    Indebtedness incurred in connection with Bank Products and other Hedging
Agreements with a counterparty (other than a Lender or an Affiliate of a Lender)
and upon terms and conditions (including interest rate) reasonably satisfactory
to the Administrative Agent;
(c)    Indebtedness of the Company and its Restricted Subsidiaries incurred in
connection with Capital Leases and purchase money Indebtedness in an aggregate
amount not to exceed $70,000,000 on any date of determination;
(d)    Guaranty Obligations with respect to Indebtedness permitted under this
Section 10.1;
(e)    Indebtedness owed by (i) any Domestic Credit Party to any other Domestic
Credit Party or any Domestic Subsidiary that is a Restricted Subsidiary so long
as such Domestic Subsidiary becomes a Domestic Credit Party within the time
period specified by Section 8.11(a),
108
CHAR1\1753066v5

--------------------------------------------------------------------------------



(ii) any Foreign Obligor to any other Foreign Obligor, (iii) any Restricted
Subsidiary that is not a Credit Party to any other Restricted Subsidiary that is
not a Credit Party, (iv) any Restricted Subsidiary that is not a Guarantor to
any Credit Party in an aggregate amount not to exceed $40,000,000 at any time
outstanding, (v) any Domestic Credit Party to any Restricted Subsidiary that is
not a Guarantor or an Unrestricted Subsidiary in an aggregate amount not to
exceed $40,000,000 at any time outstanding or (vi) any Restricted Subsidiary to
the Company or any other Restricted Subsidiary, pursuant to an Investment
permitted by Section 10.3(h)(iii) (collectively, the “Intercompany Debt”);
(f)    unsecured Indebtedness and Subordinated Indebtedness and the refinancing,
refunding, renewal and extension thereof; provided that in the case of each
issuance of such Indebtedness at the time of issuance, (i) no Default or Event
of Default shall have occurred and be continuing or would be caused by the
issuance of such Indebtedness, (ii) the Administrative Agent shall have received
reasonably satisfactory written evidence that the Company would be in compliance
with Sections 9.1 and 9.2 on a pro forma basis after giving effect to the
issuance of any such Indebtedness, and (iii) (x) the maturity date of such
Indebtedness shall be no earlier than the date which is six months following the
Maturity Date and such Indebtedness shall not be subject to amortization or
prepayment prior to such date (other than any such amortization or prepayments
permitted to be paid under the applicable intercreditor or subordination
agreement with respect to such Indebtedness as to which the Administrative Agent
is a party) and (y) the financial covenants and events of default to which such
Indebtedness is subject are not more restrictive, when taken as a whole, than
the financial covenants and the Events of Default under this Agreement, as
determined in good faith by the Company and the Administrative Agent (provided,
that, if the Administrative Agent fails to object to such determination of the
Company within three (3) Business Days after receipt of written notification
thereof, the Administrative Agent will be deemed to have agreed with the
Company’s determination), unless the Company agrees to amend this Agreement such
that the conditions in this clause (iii) would be satisfied upon the execution
of such amendment;
(g)    Indebtedness incurred by the Company or any Restricted Subsidiary thereof
arising from agreements providing for indemnification, adjustment of purchase
price or similar obligations incurred or assumed in connection with any
Permitted Acquisition to the extent permitted pursuant to Section 10.3(g);
(h)    Indebtedness of Foreign Subsidiaries of the Company that are Restricted
Subsidiaries in an aggregate principal amount not to exceed $50,000,000 at any
time outstanding; provided that such Indebtedness shall at all times be and
remain non-recourse to any Credit Party and, at the time of such issuance, no
Default or Event of Default exists;
(i)    [Intentionally Omitted];
(j)    other Indebtedness, in an aggregate amount not to exceed $25,000,000 at
any time outstanding for this clause (j);
(k)    Indebtedness existing on the Closing Date and listed on Schedule 10.1 and
the renewal, refinancing, extension and replacement (but not the increase in the
aggregate principal amount) thereof;
(l)    other Indebtedness in an aggregate principal amount not to exceed
$5,000,000 at any time outstanding for letters of credit not issued by the
Issuing Lenders hereunder;


109
CHAR1\1753066v5

--------------------------------------------------------------------------------



(m)    Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
bankers acceptances, letters of credit, surety bonds or other similar
obligations arising in the ordinary course of business, and any refinancing
thereof to the extent not provided to secure the repayment of other
Indebtedness;
(n)    Indebtedness related to customer financings; provided that the aggregate
principal amount of all such Indebtedness and all Investments made pursuant to
Section 10.3(j) shall not exceed $25,000,000 at any time outstanding; and
(o)    Indebtedness (i) of a Person that becomes a Restricted Subsidiary of the
Company after the Closing Date in connection with any Permitted Acquisition or
(ii) assumed in connection with any assets acquired in connection with any
Permitted Acquisition, and the refinancing, refunding, renewal and extension
thereof; provided, that such Indebtedness (x) exists at the time such Person
becomes a Restricted Subsidiary or such assets are acquired and is not created
in contemplation of, or in connection with, such Person becoming a Restricted
Subsidiary or such assets being acquired and (y) shall not exceed $25,000,000 in
the aggregate on any date of determination.
SECTION 10.2    Limitations on Liens. Create, incur, assume or suffer to exist,
any Lien on or with respect to any of its assets or properties (including,
without limitation, shares of Capital Stock), real or personal, whether now
owned or hereafter acquired, except:
(a)    Liens for Taxes (excluding any Lien imposed pursuant to any of the
provisions of ERISA or Environmental Laws) not yet due or as to which the period
of grace (not to exceed thirty (30) days), if any, related thereto has not
expired or which are being contested in good faith and by appropriate
proceedings if adequate reserves are maintained to the extent required by GAAP;
(b)    the claims of materialmen, mechanics, carriers, warehousemen, processors
or landlords for labor, materials, supplies or rentals incurred in the ordinary
course of business, (i) which are not overdue for a period of more than
sixty (60) days or (ii) which are being contested in good faith and by
appropriate proceedings;
(c)    Liens consisting of deposits or pledges made in the ordinary course of
business in connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance or similar legislation;
(d)    Liens constituting encumbrances in the nature of zoning restrictions,
easements and rights or restrictions of record on the use of real property,
which in the aggregate do not result in a Material Adverse Effect and which do
not, in any case, detract from the value of such property or impair the use
thereof in the ordinary conduct of business;
(e)    Liens securing the Obligations;
(f)    Liens not otherwise permitted by this Section and in existence on the
Closing Date and described on Schedule 10.2;
(g)    Liens securing Indebtedness permitted under Section 10.1(c); provided
that (i) such Liens shall be created substantially simultaneously with or within
180 days of the acquisition or lease of the related asset, (ii) such Liens do
not at any time encumber any property other than the property financed by such
Indebtedness, (iii) the amount of Indebtedness secured thereby is not
110
CHAR1\1753066v5

--------------------------------------------------------------------------------



increased and (iv) the principal amount of Indebtedness secured by any such Lien
shall at no time exceed one hundred percent (100%) of the original purchase
price or lease payment amount of such property at the time it was acquired;
(h)    deposits to secure the performance of bids, tenders, trade contracts,
liability to insurance carriers and leases (other than Indebtedness), statutory
obligations, surety bonds (other than bonds related to judgments or litigation),
performance bonds, contractual or warranty obligations and other obligations of
a like nature incurred in the ordinary course of business;
(i)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 11.1(n) or securing appeal or other surety bonds
related to such judgments;
(j)    Liens solely on the assets of Foreign Subsidiaries of the Company that
are Restricted Subsidiaries securing Indebtedness of such Foreign Subsidiaries
that is permitted pursuant to Section 10.1(h); provided that (i) such Liens
shall not extend to any assets of any Credit Party or any of its Domestic
Subsidiaries and (ii) the aggregate principal amount of obligations secured by
such Liens shall not exceed $35,000,000 at any time outstanding;
(k)    [Intentionally Omitted];
(l)    Liens securing Indebtedness permitted under Section 10.1(m);
(m)    Liens on assets of any Restricted Subsidiary acquired pursuant to a
Permitted Acquisition, or on assets of any Restricted Subsidiary which are in
existence at the time that such Restricted Subsidiary is acquired pursuant to a
Permitted Acquisition (provided that such Liens (i) are not incurred in
connection with, or in anticipation of, such Permitted Acquisition, (ii) are
applicable only to specific assets, (iii) are not “blanket” or all asset Liens
and (iv) do not attach to any other property or assets of any Credit Party);
(n)    (i) Liens of a collecting bank arising in the ordinary course of business
under Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction and (ii) Liens of any depositary bank in connection with statutory,
common law and contractual rights of set-off and recoupment with respect to any
deposit account of the Company or any of its Restricted Subsidiaries;
(o)    any extension, renewal or replacement of any Lien permitted by
clauses (a) through (n); provided that (i) the Liens permitted under this
clause (o) shall not (A) secure any Indebtedness other than the Indebtedness
that was secured by the Lien being extended, renewed or replaced and (B) be
extended to cover any property that was not encumbered by the Lien being
extended, renewed or replaced; (ii) the principal amount of Indebtedness secured
by the Lien permitted by this clause (o) shall not be increased over the
principal amount of such Indebtedness immediately prior to such extension,
renewal or replacement and (iii) both before and after giving effect to such
extension, renewal or replacement, no Default or Event of Default shall occur
and be continuing or would result therefrom;
(p)    Liens arising from precautionary UCC filings regarding “true” operating
leases; and
(q)    Liens not otherwise permitted hereunder on assets other than the
Collateral securing obligations not at any time exceeding in the aggregate
$40,000,000.


111
CHAR1\1753066v5

--------------------------------------------------------------------------------



SECTION 10.3    Limitations on Loans, Advances, Investments and Acquisitions.
Purchase, own, invest in or otherwise acquire any Capital Stock, interests in
any partnership or joint venture (including, without limitation, the creation or
capitalization of any Restricted Subsidiary), evidence of Indebtedness or other
obligation or security, substantially all or a portion of the business or assets
of any other Person or any other investment or interest whatsoever in any other
Person, or make or permit to exist, any loans, advances or extensions of credit
to, or any investment in cash or by delivery of property in, any Person (each,
an “Investment”), except:
(a)    Investments in any of the following (collectively “Cash Equivalents”);
(i)    with commercial banks or savings banks or savings and loan associations
each having membership either in the FDIC or the deposits of which are insured
by the FDIC and in amounts not exceeding the maximum amounts of insurance
thereunder;
(ii)    any variable or fixed rate notes (other than notes of the type described
in clause (ix) below) issued by, or guaranteed by, any domestic corporation
rated A-1 (or the equivalent thereof) or better by S&P or P-1 (or the equivalent
thereof) or better by Moody’s and maturing within twelve (12) months of the date
of acquisition;
(iii)    auction preferred stocks having the highest short-term credit rating by
S&P or Moody’s; Investments as of the Closing Date in Restricted Subsidiaries
existing on the Closing Date;
(iv)    marketable direct obligations issued or unconditionally guaranteed by
the United States or any agency thereof maturing within one (1) year from the
date of acquisition thereof;
(v)    commercial paper or banker’s acceptances maturing no more than three
hundred sixty-four (364) days from the date of creation thereof and currently
having a rating of either A-2 (or the equivalent thereof) or better by S&P or
P-2 (or the equivalent thereof) or better by Moody’s;
(vi)    certificates of deposit maturing no more than three hundred sixty-four
(364) days from the date of creation thereof issued by commercial banks
incorporated under the laws of the United States, each having combined capital,
surplus and undivided profits of not less than $250,000,000 and having a rating
of “A” or better by a nationally recognized rating agency; provided, that,
unless otherwise approved by the Administrative Agent, the aggregate amount
invested in such certificates of deposit shall not at any time exceed $5,000,000
for any one such certificate of deposit and $10,000,000 for any one such bank;
(vii)    time deposits maturing no more than three hundred sixty-four (364) days
from the date of creation thereof
(viii)    repurchase agreements with a term of not more than thirty (30) days
with a bank or other trust company (including a Lender) or a recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully and unconditionally guaranteed or insured
by the United States;
(ix)    obligations of states, municipalities, counties, political subdivisions,
agencies of the foregoing and other similar entities and paying interest which
is exempt from federal
112
CHAR1\1753066v5

--------------------------------------------------------------------------------



tax, provided that the maturity of such debt is three hundred sixty-four
(364) days or less and such debt is rated at least A1 or MIG-1 by Moody’s or at
least A by S&P;
(x)    variable rate demand notes (low floaters) to the extent such notes may be
sold at no less than par upon not more than (7) days’ notice and so long as such
obligations have been provided credit support by the issuance of a letter of
credit from a commercial bank meeting the description in clause (iv) above;
(xi)    Investments, classified in accordance with GAAP as current assets of the
Company and its Restricted Subsidiaries, in marketable short term money market
mutual funds registered under the Investment Company Act of 1940, as amended,
which are administered by institutions that have the highest rating obtainable
from either Moody’s, S&P or Morningstar and which invest substantially all of
their assets in Investments of the types described in clauses (i) through
(x) above; and
(xii)    other similar Investments approved by the Administrative Agent,
including without limitation, Investments by Foreign Subsidiaries that are
substantially similar to those described in the foregoing clauses (i) through
(xi) in any country outside the United States in which such Person is organized;
(b)    (i) Investments in Subsidiaries as of the Closing Date; (ii) additional
Investments in Domestic Subsidiaries that are Restricted Subsidiaries; (iii)
Investments in Restricted Subsidiaries formed or acquired after the Closing Date
made in accordance with the terms and conditions of this Agreement; and (iv) the
other loans, advances and Investments existing on the Closing Date which are
described on Schedule 10.3;
(c)    Bank Products and Hedging Agreements permitted pursuant to Section 10.1;
(d)    purchases of assets in the ordinary course of business;
(e)    Investments in the form of loans and advances to directors, officers and
employees in the ordinary course of business, which, in the aggregate, do not
exceed at any time $500,000;
(f)    Intercompany Debt permitted pursuant to Section 10.1(e);
(g)    Investments by the Company or any Restricted Subsidiary thereof in the
form of acquisitions of all or substantially all of the business or a line of
business (whether by the acquisition of Capital Stock, assets or any combination
thereof) of any other Person if each such acquisition meets all of the following
requirements (any such Investment, a “Permitted Acquisition”):
(i)    the Person to be acquired shall be in a substantially similar or
complementary line of business as the Company;
(ii)    evidence of approval of the acquisition by the acquiree’s board of
directors or equivalent governing body or a copy of the opinion of counsel
delivered by legal counsel to the acquiree in connection with the acquisition
which evidences such approval or opines that such approval is not required shall
be delivered to the Administrative Agent at the time the documents referred to
in clause (vii) of this Section 10.3(g) are required to be delivered;


113
CHAR1\1753066v5

--------------------------------------------------------------------------------



(iii)    if the Company is a party to such transaction, the Company shall be
survivor of such transaction and no Change in Control shall have been effected
thereby;
(iv)    if (A) the Person to be acquired will not become, or be merged into, a
Domestic Credit Party in connection with such acquisition or (B) the acquisition
of all of the business or a line of business of a Person will be made by a
Restricted Subsidiary that is not a Domestic Credit Party, the aggregate amount
of cash consideration and any assumed debt, earn-outs (valued at any amount
reasonably determined in good faith by the Company to be payable in connection
with such earn-outs) and deferred payments for any such acquisition shall not
exceed $200,000,000;
(v)    (A) the Company shall be (as of the date of the proposed acquisition and
after giving effect thereto and to any extensions of credit (including any
Extension of Credit) made or to be made in connection therewith) in pro forma
compliance with the covenants contained in and in the manner set forth in
Section 9.1 and 9.2, and (B) no Default or Event of Default shall have occurred
and be continuing both before and after giving effect to the acquisition;
(vi)    if the aggregate amount of cash consideration and any assumed debt,
earn-outs (valued at an amount reasonably determined in good faith by the
Company to be payable in connection with such earn-outs) and deferred payments
for any such acquisition exceeds $75,000,000, the Company shall have
demonstrated to the Administrative Agent (as of the date of the proposed
acquisition and after giving effect thereto and to any extensions of credit
(including any Extension of Credit) made or to be made in connection therewith)
(A) pro forma compliance with the covenants contained in and in the manner set
forth in Section 9.1 and 9.2, and (B) no Default or Event of Default shall have
occurred and be continuing both before and after giving effect to the
acquisition;
(vii)    the Company shall have delivered to the Administrative Agent such
documents reasonably requested by the Administrative Agent or the Required
Lenders (through the Administrative Agent) pursuant to Section 8.11 to be
delivered at the time required pursuant to Section 8.11; and
(viii)    the Company shall provide such other documents and other information
as may be reasonably requested by the Administrative Agent or the Required
Lenders (through the Administrative Agent) in connection with the proposed
acquisition;
(h)    (i) Investments made by any Restricted Subsidiary that is not a Credit
Party in any other Restricted Subsidiary that is not a Credit Party, (ii)
Investments by the Company or any Restricted Subsidiary thereof in Foreign
Subsidiaries or Unrestricted Subsidiaries not in the form of acquisitions
covered by Section 10.3(g) in an aggregate amount not to exceed $50,000,000 at
any time outstanding and (iii) Investments by the Company or any Restricted
Subsidiary in any Restricted Subsidiary, the proceeds of which are used to
consummate a Permitted Acquisition, in an aggregate amount not to exceed
$140,000,000 at any time outstanding;
(i)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss and Investments received
in connection with the bankruptcy or reorganization of, or settlement of
delinquent accounts and disputes with customers and suppliers;
114
CHAR1\1753066v5

--------------------------------------------------------------------------------



(j)    Investments related to customer financings; provided that the aggregate
principal amount of all such Investments and all Indebtedness made pursuant to
Section 10.1(n) shall not exceed $25,000,000 at any time outstanding; and
(k)    in addition to the Investments permitted above, an unlimited amount of
Investments (other than Permitted Acquisitions) so long as, (i) no Default or
Event of Default shall have occurred and be continuing or would be caused by the
making of such Investment and (ii) in the case of any Investment in an aggregate
amount in excess of $5,000,000, the Company shall be in compliance with Sections
9.1 and 9.2 on a pro forma basis after giving effect to the making of such
Investment.
SECTION 10.4    Limitations on Mergers and Liquidation. Merge, consolidate or
enter into any similar combination with any other Person or liquidate, wind-up
or dissolve itself (or suffer any liquidation or dissolution) except:
(a)    any Subsidiary of the Company may be merged or consolidated with or into
(i) the Company (provided that the Company shall be the continuing or surviving
Person) or (ii) a Restricted Subsidiary of the Company (provided that (x) if a
Subsidiary Borrower is a part of such transaction, such Subsidiary Borrower
shall be the continuing or surviving Person, (y) if a Guarantor is a part of
such transaction, a Guarantor shall be the continuing or surviving Person and
(z) if a Wholly-Owned Subsidiary is a part of such transaction, a Wholly-Owned
Subsidiary shall be the continuing or surviving Person);
(b)    any Restricted Subsidiary may sell, lease, transfer or otherwise dispose
of any or all of its assets (upon voluntary liquidation or otherwise) to the
Company or any other Wholly-Owned Subsidiary; provided that (i) if the
transferor in such a transaction is a Guarantor and the transferee is not a
Credit Party, the fair market value of the assets subject to such transaction
together with Investments permitted under Section 10.3(h)(ii) shall not exceed
$50,000,000, and (ii) if the transferor in such a transaction is not a Credit
Party and the transferee in such a transaction is the Company or a Guarantor,
then the sale, lease, transfer or other disposition shall not be for an amount
greater than the fair market value of the assets subject to such transaction;
(c)    any Wholly-Owned Subsidiary of the Company may merge into the Person such
Wholly-Owned Subsidiary was formed to acquire in connection with a Permitted
Acquisition; and
(d)    (i) any Restricted Subsidiary of the Company may wind-up into the Company
or any Guarantor and (ii) any Restricted Subsidiary that is not a Credit Party
may wind-up into any other Restricted Subsidiary that is not a Credit Party.
SECTION 10.5    Limitations on Sale of Assets. Convey, sell, lease, assign,
transfer or otherwise dispose of any of its property, business or assets
(including, without limitation, the sale of any receivables and leasehold
interests and any sale-leaseback or similar transaction), whether now owned or
hereafter acquired except:
(a)    the sale of inventory in the ordinary course of business;
(b)    the disposition of worn, damaged, surplus or obsolete assets or other
assets no longer used or usable in the business of the Company or any of its
Restricted Subsidiaries;
(c)    the transfer of assets to any Borrower or any Guarantor pursuant to
Section 10.4;


115
CHAR1\1753066v5

--------------------------------------------------------------------------------



(d)    the sale or discount without recourse of accounts receivable arising in
the ordinary course of business in connection with the compromise or collection
thereof;
(e)    the disposition of any Hedging Agreement;
(f)    the disposition of Investments in cash and Cash Equivalents;
(g)    non-exclusive licenses of intellectual property in the ordinary course of
business;
(h)    (i) the transfer by any Credit Party of its assets to any other Credit
Party; provided, that if the transferor is the Company or a Domestic Subsidiary,
the transferee shall be the Company or a Credit Party that is a Domestic
Subsidiary, (ii) the transfer by any Restricted Subsidiary of the Company that
is not a Credit Party of its assets to any Credit Party (provided that in
connection with any new transfer, such Credit Party shall not pay more than an
amount equal to the fair market value of such assets as determined in good faith
at the time of such transfer) and (iii) the transfer by any Restricted
Subsidiary of the Company that is not a Credit Party of its assets to any other
Restricted Subsidiary of the Company that is not a Credit Party; and
(i)    additional dispositions of assets not otherwise permitted pursuant to
this Section in an aggregate amount not to exceed $50,000,000 during any Fiscal
Year.
SECTION 10.6    Limitations on Dividends and Distributions. Declare or pay any
dividends upon any of its Capital Stock; purchase, redeem, retire or otherwise
acquire, directly or indirectly, any shares of its Capital Stock, or make any
distribution of cash, property or assets among the holders of shares of its
Capital Stock, or make any change in its capital structure which such change in
its capital structure would reasonably be expected to have a Material Adverse
Effect; provided that:
(a)    the Company or any Restricted Subsidiary may pay dividends in shares of
its own Capital Stock;
(b)    any Restricted Subsidiary may pay cash dividends or make cash
distributions to a Credit Party and may repurchase shares of its Capital Stock
from a Credit Party;
(c)    the Company may purchase, redeem or otherwise acquire Capital Stock of
the Company or warrants or options to acquire any such Capital Stock with the
proceeds received from the substantially concurrent issue of new shares of
Capital Stock of the Company; and
(d)    the Company may pay dividends to holders of its Capital Stock and/or
repurchase shares of its Capital Stock; provided that on the date such dividend
is paid and/or shares of Capital Stock are repurchased and after giving effect
thereto and to any extension of credit (including any Extension of Credit) made
in connection therewith: (i) no Default or Event of Default shall have occurred
and be continuing; and (ii) the pro forma Net Leverage Ratio at such time is
0.25 less than the Net Leverage Ratio currently required to be maintained under
Section 9.1; provided, further that the foregoing shall not operate to prevent
the making of dividends or repurchases previously declared by the Company so
long as (i) at the declaration date, such dividend or repurchase was permitted
by the foregoing and (ii) such dividend or repurchase is consummated within the
earlier of 60 days and any date under Applicable Law on which such dividend or
repurchase must be consummated.
SECTION 10.7    Sanctions. Directly or indirectly, use any Extension of Credit
or the proceeds of any Extension of Credit, or lend, contribute or otherwise
make available such Extension of Credit or the
116
CHAR1\1753066v5

--------------------------------------------------------------------------------



proceeds of any Extension of Credit to any Person, to fund any activities of or
business with any Person, or in any Designated Jurisdiction, that, at the time
of such funding, is the subject of Sanctions, or in any other manner that will
result in a violation by any Person (including any Person participating in the
transaction, whether as Lender, Arranger, Administrative Agent, Issuing Lender,
Swingline Lender, or otherwise) of Sanctions.
SECTION 10.8    Transactions with Affiliates. Except for (a) transactions
permitted by Sections 10.1, 10.3, 10.4, 10.6, (b) those transactions existing on
the Closing Date and identified on Schedule 10.8, (c) transactions among Credit
Parties, (d) normal compensation, indemnity and reimbursement of reasonable
expenses of officers, directors and employees, (e) the issuance of Capital Stock
in the Company to any officer, director, employee or consultant of the Company
and its Restricted Subsidiary, or (f) any issuance of Capital Stock of the
Company or other payments, awards or grants in cash, securities or otherwise
pursuant to, or the funding of, employment agreements, stock options and stock
ownership plans of the Company or any of its Restricted Subsidiaries, directly
or indirectly (i) make any loan or advance to, or purchase or assume any note or
other obligation to or from, any of its officers, directors or Affiliates, or to
or from any member of the immediate family of any of its officers, directors or
Affiliates, or (ii) enter into, or be a party to, any other transaction not
described in clause (i) above with any of its Affiliates, except upon fair and
reasonable terms, taken as a whole, and are no less favorable, taken as a whole,
to it than it would obtain in a comparable arm’s length transaction with a
Person not its Affiliate.
SECTION 10.9    Certain Accounting Changes; Organizational Documents. (a) Change
its Fiscal Year end (other than any change of a newly acquired Subsidiary’s
Fiscal Year end to December 31), or make any change in its accounting treatment
and reporting practices except, subject to Section 1.3(b), as permitted by or in
accordance with, GAAP or (b) amend, modify or change its articles of
incorporation (or corporate charter or other similar organizational documents)
or amend, modify or change its bylaws (or other similar documents), in each case
of this clause (b) in any manner adverse in any material respect to the rights
or interests of the Lenders (it being agreed that changing such Person’s name or
jurisdiction of organization is not adverse to the Lenders if the Company
provides written notice of such change at least ten (10) Business Days (or such
shorter time as agreed to by the Administrative Agent) prior to such change).
SECTION 10.10    Amendments; Payments and Prepayments of Subordinated
Indebtedness.
(a)    Amend or modify (or permit the modification or amendment of) any of the
terms or provisions of any Subordinated Indebtedness in any respect which, when
taken as a whole, would materially adversely affect the rights or interests of
the Administrative Agent and Lenders hereunder, it being agreed that amendments
or modifications expressly permitted under the terms of any applicable
subordination agreement or provision shall not materially adversely affect the
rights or interests of the Administrative Agent and the Lenders.
(b)    Make any payment or prepayment on, or redeem or acquire for value
(including, without limitation, (i) by way of depositing with any trustee with
respect thereto money or securities before due for the purpose of paying when
due and (ii) at the maturity thereof) any Subordinated Indebtedness, except (x)
to the extent not prohibited by the terms of the applicable subordination
agreement and (y) refinancings, refundings, renewals, extensions or exchange of
any Subordinated Indebtedness permitted by Section 10.1(f).
SECTION 10.11    Restrictive Agreements. The Company will not, and will not
permit any of its Restricted Subsidiaries to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of the
Company or any Restricted Subsidiary to create, incur or permit to exist any
Lien upon any of its property or assets, or (b)
117
CHAR1\1753066v5

--------------------------------------------------------------------------------



the ability of any Restricted Subsidiary to pay dividends or other distributions
with respect to holders of its Capital Stock or to make or repay loans or
advances to the Company or any other Restricted Subsidiary or to guarantee the
Obligations; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by any Loan Document, (ii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Restricted Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Restricted Subsidiary that is to
be sold and such sale is permitted hereunder, (iii) the foregoing shall not
apply to restrictions imposed by any agreement relating to Indebtedness
permitted by Section 10.1 to the extent (A) such restrictions are not more
restrictive, taken as a whole, than the restrictions contained in this Agreement
as determined in good faith by the Company and (B) such encumbrances will not,
in the good faith judgment of the Company at the time such Indebtedness is
incurred, affect the ability of the Credit Parties to service the Loans or other
Obligations, (iv) the foregoing shall not apply to restrictions or Liens imposed
by any agreement relating to secured Indebtedness permitted by Section 10.1 if
such restrictions or Liens apply only to the property or assets securing such
Indebtedness, (v) the foregoing shall not apply in the case of any Restricted
Subsidiary that is not a Wholly-Owned Subsidiary, to restrictions and conditions
imposed by its organizational documents or any related joint venture or similar
agreements; provided that such restrictions and conditions only apply to such
Restricted Subsidiary and to the Capital Stock of such Restricted Subsidiary,
(vi) the foregoing shall not apply to restrictions affecting any Foreign
Subsidiary (other than a Subsidiary Borrower) of the Company under any agreement
or instrument governing any Indebtedness of such Foreign Subsidiary permitted
pursuant to Section 10.1, and customary restrictions contained in “comfort”
letters and guarantees of any such Indebtedness, (vii) the foregoing shall not
apply to restrictions arising by reason of customary provisions restricting
assignments, subletting or other transfers contained in contracts, leases,
licenses and similar agreements entered into in the ordinary course of business
(viii) the foregoing shall not apply to customary restrictions and conditions
contained in any agreement relating to the sale or purchase of any asset
permitted under Section 10.5 pending the consummation of such sale or purchase
and (ix) the foregoing shall not apply to any agreement to which a Restricted
Subsidiary is a party that is in effect at the time such Subsidiary becomes a
Restricted Subsidiary, so long as such agreement was not entered into in
contemplation of such Person becoming a Restricted Subsidiary.
SECTION 10.12    Nature of Business. Substantively alter in any material respect
the character or conduct of the business conducted by the Company and its
Restricted Subsidiaries, taken as a whole, as of the Closing Date.
SECTION 10.13    Anti-Corruption Laws. Directly or indirectly, use any Extension
of Credit or the proceeds of any Extension of Credit for any purpose which would
breach the United States Foreign Corrupt Practices Act of 1977, the UK Bribery
Act 2010 and other similar anti-corruption legislation in other jurisdictions
applicable to the Company and its Subsidiaries.
Article XI


DEFAULT AND REMEDIES
SECTION 11.1    Events of Default. Each of the following shall constitute an
Event of Default, whatever the reason for such event and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment or order of any court or any order, rule or regulation of any
Governmental Authority or otherwise:
(a)    Default in Payment of Principal of Loans and Reimbursement Obligations.
Any Borrower shall default in any payment of principal of any Loan or
Reimbursement Obligation when and as due (whether at maturity, by reason of
acceleration or otherwise).
118
CHAR1\1753066v5

--------------------------------------------------------------------------------



(b)    Other Payment Default. Any Borrower or any other Credit Party shall
default in the payment when and as due (whether at maturity, by reason of
acceleration or otherwise) of interest on any Loan or Reimbursement Obligation
or the payment of any other Obligation, and such default shall continue for a
period of three (3) Business Days.
(c)    Misrepresentation. Any representation, warranty, certification or written
statement of fact made or deemed made by or on behalf of the Company or any
other Credit Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith that is subject to materiality or
Material Adverse Effect qualifications, shall be incorrect or misleading in any
respect when made or deemed made or any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Company or any
other Credit Party herein, any other Loan Document, or in any document delivered
in connection herewith or therewith that is not subject to materiality or
Material Adverse Effect qualifications, shall be incorrect or misleading in any
material respect when made or deemed made.
(d)    Default in Performance of Certain Covenants. Any Borrower or any other
Credit Party shall default in the performance or observance of any covenant or
agreement contained in Sections 7.1, 7.2 or 7.5(d) or Articles IX or X of this
Agreement.
(e)    Default in Performance of Other Covenants and Conditions. Any Borrower or
any other Credit Party shall default in the performance or observance of any
term, covenant, condition or agreement contained in this Agreement (other than
as specifically provided for otherwise in this Section) or any other Loan
Document and such default shall continue for a period of thirty (30) days after
written notice thereof has been given to the Company by the Administrative
Agent.
(f)    Hedging Agreement. Any Borrower or any other Credit Party shall default
in the performance or observance of any term, covenant, condition or agreement
(after giving effect to any applicable grace or cure period) under any Hedging
Agreement and such default causes the termination of such Hedging Agreement and
the Termination Value owed by such Credit Party as a result thereof exceeds
$40,000,000.
(g)    Indebtedness Cross-Default. Any Borrower or any other Credit Party shall
(i) default in the payment of any Indebtedness (other than the Loans or any
Reimbursement Obligations) the aggregate outstanding amount of which
Indebtedness is in excess of $40,000,000 beyond the period of grace if any,
provided in the instrument or agreement under which such Indebtedness was
created, or (ii) default in the observance or performance of any other agreement
or condition relating to any Indebtedness (other than the Loans or any
Reimbursement Obligations) the aggregate outstanding amount of which
Indebtedness is in excess of $40,000,000 or contained in any instrument or
agreement evidencing, securing or relating thereto or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause, with the
giving of notice if required, any such Indebtedness to become due prior to its
stated maturity (any applicable grace period having expired).
(h)    [Intentionally Omitted].
(i)    Change in Control. A Change in Control shall occur.
(j)    Voluntary Bankruptcy Proceeding. Any Credit Party or any Voluntary
Proceeding Subsidiary shall (i) commence a voluntary case under the federal
bankruptcy laws (as now or hereafter in effect), (ii) file a petition seeking to
take advantage of any other laws, domestic or
119
CHAR1\1753066v5

--------------------------------------------------------------------------------



foreign, relating to bankruptcy, insolvency, reorganization, winding up or
composition for adjustment of debts, (iii) consent to or fail to contest in a
timely and appropriate manner any petition filed against it in an involuntary
case under such bankruptcy laws or other laws, (iv) apply for or consent to, or
fail to contest in a timely and appropriate manner, the appointment of, or the
taking of possession by, a receiver, custodian, trustee, or liquidator of itself
or of a substantial part of its property, domestic or foreign, (v) admit in
writing its inability to pay its debts as they become due, (vi) make a general
assignment for the benefit of creditors, or (vii) take any corporate or other
organizational action for the purpose of authorizing any of the foregoing. For
purposes of this clause (j), “Voluntary Proceeding Subsidiary” means any
Restricted Subsidiary of the Company that individually (i) owns assets with a
fair market value in excess of five percent (5%) of the Consolidated assets of
the Company and its Restricted Subsidiaries as of the most recent Fiscal Year
end or (ii) accounted for more than five percent (5%) of EBITDA of the Company
and its Restricted Subsidiaries for the most recently ended Fiscal Year;
provided, however, if Restricted Subsidiaries (x) that are not Credit Parties or
Voluntary Proceeding Subsidiaries and (y) in the aggregate own assets with a
fair market value in excess of ten percent (10%) of the Consolidated assets of
the Company and its Restricted Subsidiaries as of the most recent Fiscal Year
end or account for more than ten percent (10%) of EBITDA of the Company and its
Restricted Subsidiaries for the most recently ended Fiscal Year, are subject to
actions or proceedings under this clause (j), then all Restricted Subsidiaries
of the Company shall be subject to this clause (j), irrespective of whether they
otherwise qualify as Credit Parties or Voluntary Proceeding Subsidiaries.
(k)    Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against any Borrower or any Credit Party in any court of competent
jurisdiction seeking (i) relief under any Debtor Relief Laws, or (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like for any
Borrower or any Credit Party thereof or for all or any substantial part of their
respective assets, domestic or foreign, and such case or proceeding shall
continue without dismissal or stay for a period of sixty (60) consecutive days,
or an order granting the relief requested in such case or proceeding (including,
but not limited to, an order for relief under such federal bankruptcy laws)
shall be entered.
(l)    Failure of Agreements. Any provision of this Agreement or any provision
of any other Loan Document shall for any reason cease to be valid and binding on
any Borrower or any other Credit Party party thereto (except in the event this
Agreement or other Loan Document is, by its terms, terminated and no longer in
force) or any such Person shall so state in writing.
(m)    Termination Event. The occurrence of any of the following events, if any
such event would reasonably be expected to have a Material Adverse Effect: (i)
the Company or any ERISA Affiliate fails to make full payment when due of all
amounts which, under the provisions of any Pension Plan, Multiemployer Plan,
ERISA or the Code, the Company or any ERISA Affiliate is required to pay as
contributions to such Pension Plan or Multiemployer Plan, (ii) the value of the
accumulated plan benefits under any Pension Plan, determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions) by $1,000,000 or more, (iii) a Termination Event or (iv) the
Company or any ERISA Affiliate as employers under one or more Multiemployer
Plans makes a complete or partial withdrawal from any such Multiemployer Plan
and the plan sponsor of such Multiemployer Plans notifies such withdrawing
employer that such employer has incurred a withdrawal liability requiring
payments in an amount exceeding $1,000,000.


120
CHAR1\1753066v5

--------------------------------------------------------------------------------



(n)    Judgment. A judgment or order for the payment of money which causes the
aggregate amount of all such judgments to exceed $40,000,000 in any Fiscal Year
(to the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage), shall be entered against any Borrower or any
Credit Party by any court and such judgment or order shall continue without
having been discharged, vacated, stayed or bonded pending appeal for a period of
sixty (60) days after the entry thereof (or such longer period as permitted by
the court to file such appeal).
SECTION 11.2    Remedies. Upon the occurrence of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Company:
(a)    Acceleration; Termination of Facilities. Terminate the Commitments and
declare the principal of and interest on the Loans and the Reimbursement
Obligations at the time outstanding, and all other amounts owed to the Lenders
and to the Administrative Agent under this Agreement or any of the other Loan
Documents (including, without limitation, all L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
or shall be entitled to present the documents required thereunder) and all other
Obligations (other than Hedging Obligations and Bank Product Debt), to be
forthwith due and payable, whereupon the same shall immediately become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived by each Credit Party, anything in this Agreement or
the other Loan Documents to the contrary notwithstanding, and terminate the
Credit Facility and any right of the Borrowers to request borrowings or Letters
of Credit thereunder; provided, that upon the occurrence of a Bankruptcy Event
of Default, the Credit Facility shall be automatically terminated and all
Obligations (other than Hedging Obligations and Bank Product Debt) shall
automatically become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by each Credit
Party, anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.
(b)    Letters of Credit. With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the Company shall at such time
deposit in a cash collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Obligations on a pro rata basis. After all such Letters of Credit shall
have expired or been fully drawn upon, the Reimbursement Obligations shall have
been satisfied and all other Obligations (other than contingent indemnification
obligations not yet due and Bank Product Debt) shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Company.
(c)    Rights of Collection. Exercise on behalf of the Lenders all of its other
rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Borrowers’ Obligations.
SECTION 11.3    [Intentionally Omitted].
SECTION 11.4    Crediting of Payments and Proceeds. In the event that any
Borrower shall fail to pay any of the Obligations when due and the Obligations
have been accelerated pursuant to Section 11.2,
121
CHAR1\1753066v5

--------------------------------------------------------------------------------



all payments received by the Lenders upon the Obligations and all net proceeds
from the enforcement of the Obligations shall be applied:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such and each Issuing Lender in its
capacity as such (ratably among the Administrative Agent and the Issuing Lenders
in proportion to the respective amounts described in this clause First payable
to them);
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees (ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them);
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and Reimbursement Obligations and any Bank Product
Debt (ratably among the Lenders in proportion to the respective amounts
described in this clause Third payable to them);
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Reimbursement Obligations and any Bank Product Debt
(including any termination payments thereon) (ratably among the Lenders and Bank
Product Providers in proportion to the respective amounts described in this
clause Fourth held by them);
Fifth, to the Administrative Agent for the account of each Issuing Lender, to
cash collateralize any L/C Obligations then outstanding; and
Last, the balance, if any, after all of the Obligations (other than contingent
indemnification obligations not yet due) have been indefeasibly paid in full, to
the Borrowers or as otherwise required by Applicable Law.
Excluded Hedging Obligations with respect to any Credit Party shall not be paid
with amounts received from such Credit Party or its assets, but appropriate
adjustments shall be made with respect to payments from other Credit Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.
Article XII


THE ADMINISTRATIVE AGENT
SECTION 12.1    Appointment and Authority.
(a)    Appointment. Each of the Lenders and the Issuing Lenders hereby
irrevocably appoints, designates and authorizes Bank of America to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the Issuing Lenders, and neither the
Company nor any other Credit Party shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any Applicable Law. Instead such term is
122
CHAR1\1753066v5

--------------------------------------------------------------------------------



used as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties. In addition, to the
extent required under the laws of any jurisdiction other than the United States
of America, each of the Lenders and the holders of the Obligations hereby grants
to the Administrative Agent any required powers of attorney to execute any
Security Document or other Loan Document governed by the laws of such
jurisdiction on such Lender’s or holder of the Obligation’s behalf.
(b)    Collateral Agent. The Administrative Agent shall also act as the
“collateral agent” under the Loan Documents, and each of the Lenders (including
in its capacities as a potential Bank Product Provider) and the Issuing Lenders
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and such Issuing Lender for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the
Credit Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 12.5
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents, or for exercising any rights and
remedies thereunder at the direction of the Administrative Agent, shall be
entitled to the benefits of all provisions of this Article XII and Article XIII
(including Section 13.4(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.
SECTION 12.2    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of banking, trust, financial, advisory,
underwriting or other business with any Credit Party or any Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders or to provide notice to
or consent of the Lenders with respect thereto.
SECTION 12.3    Exculpatory Provisions.
(a)    The Administrative Agent or BAS, as applicable, shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent or BAS, as
applicable, and its Related Parties:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
123
CHAR1\1753066v5

--------------------------------------------------------------------------------



doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(iii)    shall not have any duty or responsibility to disclose, and shall not be
liable for the failure to disclose, to any Lender or any Issuing Lender any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any of the Credit
Parties or any of their Affiliates that is communicated to, or in the possession
of, the Administrative Agent, BAS or any of their Related Parties in any
capacity, except for notices, reports and other documents expressly required to
be furnished to the Lenders by the Administrative Agent herein.
(b)    Neither the Administrative Agent nor any of its Related Parties shall be
liable for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary), or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 13.2 and 11.2) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by the Company, a Lender or an Issuing Lender.
(c)    Neither the Administrative Agent nor any of its Related Parties have any
duty or obligation to any Lender or participant or any other Person to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article V or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.
(d)    Neither the Administrative Agent nor any of its Related Parties shall be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions of this Agreement
relating to Disqualified Institutions. Without limiting the generality of the
foregoing, the Administrative Agent shall not ‎(i) be obligated to ascertain,
monitor or inquire as to whether any Lender or Participant or prospective Lender
or Participant is a Disqualified ‎Institution or (ii) have any liability with
respect to or arising out of any assignment of Loans, or disclosure of
confidential information, to any ‎Disqualified Institution.
SECTION 12.4    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall be fully protected in relying and shall not
incur any liability for relying upon, any notice, request, certificate,
communication, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall be fully protected in relying and
shall not incur any
124
CHAR1\1753066v5

--------------------------------------------------------------------------------



liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or such Issuing
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender or such Issuing Lender prior to the making of such
Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Credit Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. For purposes of determining compliance
with the conditions specified in Section 5.1, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objections.
SECTION 12.5    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facilities as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with bad faith, gross
negligence or willful misconduct in the selection of such sub-agents.
SECTION 12.6    Resignation and Removal of Administrative Agent.
(a)    Notice of Resignation. The Administrative Agent may at any time give
notice of its resignation to the Lenders, the Issuing Lenders and the Company.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, with the consent of the Company so long as no Event of Default has
occurred and is outstanding (such consent not to be unreasonably withheld or
delayed), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders and the Company) (the
“Resignation Effective Date”), then the retiring Administrative Agent may (but
shall not be obligated to) on behalf of the Lenders and the Issuing Lenders,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that in no event shall any successor Administrative Agent be a
Defaulting Lender or a Disqualified Institution. Whether or not a successor has
been appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.
(b)    Notice of Removal. If the Person serving as Administrative Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof, the Company
or the Required Lenders may, to the extent permitted by Applicable Law, by
notice in writing to the Company (or, if such removal is initiated by the
Company, to the Required Lenders) and such Person remove such Person as
Administrative Agent and, subject, so long as no Event of Default then exists or
is continuing, to the prior written consent of the Company (such consent not to
be unreasonably withheld or delayed), appoint a successor. If no such successor
shall have been so appointed by the Required
125
CHAR1\1753066v5

--------------------------------------------------------------------------------



Lenders and shall have accepted such appointment within thirty days (or such
earlier day as shall be agreed by the Required Lenders and the Company) (the
“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date.
(c)    Effect of Resignation and Removal. With effect from the Resignation
Effective Date or the Removal Effective Date (i) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Lenders under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) except for any
indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and each Issuing Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent (other than as provided in Section 4.11(g) and other than any rights to
indemnity payments or other amounts owed to the retiring or removed
Administrative Agent as of the Resignation Effective Date), and the retiring or
removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Company to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Company and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal, as applicable, hereunder and under the other Loan Documents, the
provisions of this Article and Section 13.4 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them (i) while the retiring or removed Administrative Agent
was acting as Administrative Agent and (ii) after such resignation or removal
for as long as any of them continues to act in any capacity hereunder or under
the other Loan Documents, including, without limitation, (A) acting as
collateral agent or otherwise holding any collateral security on behalf of any
of the holders of the Obligations and (B) in respect of any actions taken in
connection with transferring the agency to any successor Administrative Agent.
(d)    Issuing Lender and Swingline Lender. Any resignation or removal by Bank
of America as Administrative Agent pursuant to this Section shall also
constitute its resignation as Issuing Lender and Swingline Lender. If Bank of
America resigns as an Issuing Lender, it shall retain all the rights, powers,
privileges and duties of an Issuing Lender hereunder with respect to all Letters
of Credit outstanding as of the effective date of its resignation as Issuing
Lender and all L/C Obligations with respect thereto, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.3(c). If Bank of America resigns as
Swingline Lender, it shall retain all the rights of the Swingline Lender
provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swingline Loans pursuant to Section 2.4(c). Upon the appointment by
the Company of a successor Issuing Lender or Swingline Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender),
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Lender or Swingline
Lender, as applicable, (ii) the retiring Issuing Lender and Swingline Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan
126
CHAR1\1753066v5

--------------------------------------------------------------------------------



Documents, and (iii) the successor Issuing Lender shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.
SECTION 12.7    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and each Issuing Lender expressly acknowledges that none of the
Administrative Agent nor BAS has made any representation or warranty to it, and
that no act by the Administrative Agent or BAS hereafter taken, including any
consent to, and acceptance of any assignment or review of the affairs of any
Credit Party or any Affiliate thereof, shall be deemed to constitute any
representation or warranty by the Administrative Agent or BAS to any Lender or
each Issuing Lender as to any matter, including whether the Administrative Agent
or BAS have disclosed material information in their (or their Related Parties’)
possession. Each Lender and each Issuing Lender represents to the Administrative
Agent and BAS that it has, independently and without reliance upon the
Administrative Agent, BAS, any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis of, appraisal of, and investigation into, the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Credit Parties and their Subsidiaries, and all
applicable bank or other regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrowers hereunder. Each Lender and each Issuing Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, BAS, any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or any related agreement or any document furnished hereunder or
thereunder, and to make such investigations as it deems necessary to inform
itself as to the business, prospects, operations, property, financial and other
condition and creditworthiness of the Credit Parties. Each Lender and each
Issuing Lender represents and warrants that (i) the Loan Documents set forth the
terms of a commercial lending facility and (ii) it is engaged in making,
acquiring or holding commercial loans in the ordinary course and is entering
into this Agreement as a Lender or Issuing Lender for the purpose of making,
acquiring or holding commercial loans and providing other facilities set forth
herein as may be applicable to such Lender or Issuing Lender, and not for the
purpose of purchasing, acquiring or holding any other type of financial
instrument, and each Lender and each Issuing Lender agrees not to assert a claim
in contravention of the foregoing. Each Lender and each Issuing Lender
represents and warrants that it is sophisticated with respect to decisions to
make, acquire and/or hold commercial loans and to provide other facilities set
forth herein, as may be applicable to such Lender or such Issuing Lender, and
either it, or the Person exercising discretion in making its decision to make,
acquire and/or hold such commercial loans or to provide such other facilities,
is experienced in making, acquiring or holding such commercial loans or
providing such other facilities.
SECTION 12.8    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the titles listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, an Arranger, a Lender or an Issuing Lender hereunder.
SECTION 12.9    Administrative Agent May File Proofs of Claim; Credit Bidding.
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
127
CHAR1\1753066v5

--------------------------------------------------------------------------------



(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lenders and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lenders and the Administrative
Agent under Sections 2.3(h) and (i), 4.2(b), 4.3 and 13.4) allowed in such
judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lenders, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.9, 4.2(b) and 13.4.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or any Issuing
Lender to authorize the Administrative Agent to vote in respect of the claim of
any Lender or any Issuing Lender or in any such proceeding.
The holders of the Obligations hereby irrevocably authorize the Administrative
Agent, at the direction of the Required Lenders, to credit bid all or any
portion of the Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Applicable Laws in any other
jurisdictions to which a Credit Party is subject, (b) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any Applicable Law.  In
connection with any such credit bid and purchase, the Obligations owed to the
holders of the Obligations shall be entitled to be, and shall be, credit bid on
a ratable basis (with Obligations with respect to contingent or unliquidated
claims receiving contingent interests in the acquired assets on a ratable basis
that would vest upon the liquidation of such claims in an amount proportional to
the liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the Capital
Stock or debt instruments of the acquisition vehicle or vehicles that are used
to consummate such purchase).  In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Capital Stock thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (j) of Section 13.2 of this Agreement), and (iii) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations
128
CHAR1\1753066v5

--------------------------------------------------------------------------------



shall automatically be reassigned to the Lenders pro rata and the Capital Stock
and/or debt instruments issued by any acquisition vehicle on account of the
Obligations that had been assigned to the acquisition vehicle shall
automatically be cancelled, without the need for any holders of the Obligations
or any acquisition vehicle to take any further action.
SECTION 12.10    Collateral and Guaranty Matters. Each of the Lenders (including
in its capacities as a potential Bank Product Provider) and each of the Issuing
Lenders irrevocably authorize the Administrative Agent, at its option and in its
discretion,
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon the Facility Termination
Date, (ii) that is sold or otherwise disposed of or to be sold or otherwise
disposed of as part of or in connection with any sale or other disposition
permitted hereunder or under any other Loan Document, (iii) to the extent a
Subsidiary is no longer required by the Loan Documents to grant a Lien on the
Capital Stock owned directly by such Subsidiary or (iv) if approved, authorized
or ratified in writing by the Required Lenders in accordance with Section 13.2;
(b)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 10.1(c); and
(c)    to release any Guarantor from its obligations under the Guaranty
Agreement if such Person ceases to be a Material Domestic Subsidiary as a result
of a transaction permitted under the Loan Documents.
In connection with a termination or release pursuant to this Section, the
Administrative Agent shall promptly execute and deliver to the applicable Credit
Party, at the Company’s expense, all documents that the applicable Credit Party
shall reasonably request to evidence such termination or release. Upon request
by the Administrative Agent at any time, the Required Lenders will confirm in
writing the Administrative Agent’s authority to release or subordinate its
interest in particular types or items of property, or to release any Guarantor
from its obligations under the Guaranty Agreement pursuant to this Section
12.10. In each case as specified in this Section 12.10, the Administrative Agent
will, at the Company’s expense, execute and deliver to the applicable Credit
Party such documents as such Credit Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Security Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty
Agreement, in each case in accordance with the terms of the Loan Documents and
this Section 12.10.
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.
SECTION 12.11    Bank Products. Except as otherwise expressly set forth herein,
no Bank Product Provider that obtains the benefit of the provisions of Section
11.2, 11.4 and 13.3, the Guaranty Agreement or any Collateral by virtue of the
provisions hereof or any Security Document shall have any right to notice of any
action or to consent to, direct or object to any action hereunder or under any
other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) (or to notice of or to consent to any
amendment, waiver or modification of the provisions hereof or of the Guaranty
Agreement or any Security Document) other than in its capacity as a Lender and,
in such
129
CHAR1\1753066v5

--------------------------------------------------------------------------------



case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article XII to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Bank Product Debt except to the extent expressly provided herein
and unless the Administrative Agent has received a Bank Product Provider Notice
of such Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Bank Product Provider, as
the case may be. The Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Obligations arising under Bank Product Debt in the case of a Facility
Termination Date.
SECTION 12.12    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of any Borrower or any other Credit Party, that
at least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments, or this Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84–14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95–60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90–1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91–38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96–23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84–14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84–14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84–14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with clause (iv) in the
immediately preceding clause (a), such Lender
130
CHAR1\1753066v5

--------------------------------------------------------------------------------



further (x) represents and warrants, as of the date such Person became a Lender
party hereto, to, and (y) covenants, from the date such Person became a Lender
party hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of any Borrower or any other Credit Party, that the
Administrative Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).
Article XIII
MISCELLANEOUS
SECTION 13.1    Notices; Effectiveness; Electronic Communications.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax transmission or e-mail
transmission as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:
(i)    if to the Company or any other Credit Party, the Administrative Agent,
Bank of America, as Issuing Lender, or the Swingline Lender, to the address, fax
number, e-mail address or telephone number specified for such Person on
Schedule 1.1(a); and
(ii)    if to any other Lender or Issuing Lender, to the address, fax number,
e-mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax transmission shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Administrative Agent, the Lenders, the Swingline Lender and the Issuing Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail, FPML messaging and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender, the Swingline Lender or any Issuing Lender
pursuant to Article II if such Lender, Swingline Lender or such Issuing Lender,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent, the Swingline Lender, the Issuing Lenders or the Company
may each, in its discretion, agree to accept notices and other communications to
it hereunder by electronic communications pursuant to procedures approved by
131
CHAR1\1753066v5

--------------------------------------------------------------------------------



it, provided that approval of such procedures may be limited to particular
notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received by the intended recipient
upon the sender’s receipt of an acknowledgement from the intended recipient
(such as by the “return receipt requested” function, as available, return e-mail
address or other written acknowledgement) indicating that such notice or
communication is available and identifying the website address therefor;
provided that for both clauses (i) and (ii), if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Company, any Lender, any Issuing
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Company’s, any Credit Party’s or the Administrative Agent’s transmission of
Borrower Materials or notices through the Platform, any other electronic
platform or electronic messaging service, or through the Internet.
(d)    Change of Address, Etc. Each of the Company, the Administrative Agent,
each Issuing Lender and the Swingline Lender may change its address, fax number
or telephone number or e-mail address for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, fax number or telephone number or e-mail address for notices and
other communications hereunder by notice to the Company, the Administrative
Agent, such Issuing Lender and the Swingline Lender. In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, fax number and e-mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one (1) individual at
or on behalf of such Public Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and Applicable Law,
including United States federal and state securities laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Company or its securities for purposes of United
States federal or state securities laws.


132
CHAR1\1753066v5

--------------------------------------------------------------------------------



(e)    Reliance by Administrative Agent, Issuing Lender and Lenders. The
Administrative Agent, the Issuing Lenders and the Lenders shall be entitled to
rely and act upon any notices (including, without limitation, telephonic or
electronic notices, Loan Notices, Letter of Credit Applications, Notice of
Prepayment and Swingline Loan Notices) purportedly given by or on behalf of any
Credit Party even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Credit Parties shall
indemnify the Administrative Agent, each Issuing Lender, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of a Credit Party. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
SECTION 13.2    Amendments, Etc. Except as set forth below or as specifically
provided in any Loan Document (including Section 4.8(c)), any term, covenant,
agreement or condition of this Agreement or any of the other Loan Documents may
be amended or waived by the Lenders, and any consent given by the Lenders, if,
but only if, such amendment, waiver or consent is in writing signed by the
Required Lenders (or by the Administrative Agent with the consent of the
Required Lenders) and delivered to the Administrative Agent and, in the case of
an amendment, signed by the Borrowers; provided, that no amendment, waiver or
consent shall:
(a)    [Intentionally Omitted];
(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 11.2) or the amount of Loans of any
Lender without the written consent of such Lender;
(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under any other Loan Document (other than any payments
due under Section 2.5(b)(ii)) without the written consent of each Lender
directly affected thereby;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clause (iv) of the second
proviso to this Section) any fees or other amounts payable hereunder or under
any other Loan Document without the written consent of each Lender directly
affected thereby; provided that only the consent of the Required Lenders shall
be necessary (i) to waive any obligation of the Borrowers to pay interest at the
rate set forth in Section 4.1(b) during the continuance of an Event of Default,
or (ii) to amend any financial covenant hereunder (or any defined term used
therein) if the effect of such amendment would be to reduce the rate of interest
on any Loan or L/C Obligations or to reduce any fee payable hereunder;
(e)    change Section 4.4 or Section 11.4 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender directly affected thereby;
(f)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;


133
CHAR1\1753066v5

--------------------------------------------------------------------------------



(g)    change any provisions of any Loan Document in a manner that by its terms
adversely affects the rights in respect of payments due to Lenders holding Loans
of any Tranche differently than those of Lenders holding Loans of any other
Tranche without the written consent of Lenders holding a majority in interest of
the outstanding Loans and unused Commitments of each adversely affected Tranche;
(h)    release all of the Guarantors or release Guarantors comprising
substantially all of the credit support for the Obligations, in either case,
from the Guaranty Agreement (other than as authorized in Section 12.10), without
the written consent of each Lender;
(i)    release all or substantially all of the Collateral or release any
Security Document (other than as authorized in Section 12.10 or as otherwise
specifically permitted or contemplated in this Agreement or the applicable
Security Document) without the written consent of each Lender;
(j)    amend, waive or modify the definition of “Foreign Currencies” without the
written consent of each Designated Currency Tranche Revolving Credit Lender;
(k)    amend, waive or modify Section 1.9 without the written consent of each
Designated Currency Tranche Revolving Credit Lender; or
(l)    amend, waive or modify Section 2.10 without the written consent of each
Lender;
provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each Issuing Lender in addition to the Lenders required
above, affect the rights or duties of such Issuing Lender under this Agreement
or any Letter of Credit Application relating to any Letter of Credit issued or
to be issued by it; (ii) no amendment, waiver or consent shall, unless in
writing and signed by the Swingline Lender in addition to the Lenders required
above, affect the rights or duties of the Swingline Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) the applicable Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto;
(v) solely for the purposes of Section 5.2(b), no waiver of a Default or Event
of Default shall be effective without the consent of Revolving Credit Lenders
holding more than fifty percent (50%) of the Revolving Credit Commitments (or if
the Revolving Credit Facility has been terminated, Lenders holding more than
fifty percent (50%) of the aggregate Extensions of Credit thereunder); (vi) the
Administrative Agent and the Company shall be permitted to amend any provision
of the Loan Documents (and such amendment shall become effective without any
further action or consent of any other party to any Loan Document) if the
Administrative Agent and the Company shall have jointly identified an obvious
error or any error or omission of a technical or immaterial nature in any such
provision; and (vii) any waiver, amendment or modification of this Agreement
that by its terms affects the rights or duties under this Agreement of Lenders
under one Tranche but not the other Tranche may be effected by an agreement or
agreements in writing entered into by the Borrowers and requisite percentage in
interest of the affected Tranche of Lenders. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.
In addition, the Company may, by written notice to the Administrative Agent from
time to time (and with the consent of the Administrative Agent, not to be
unreasonably withheld), make one or more offers (each, a “Loan Modification
Offer”) to all the Lenders under the Revolving Credit Facility or all of the
Lenders holding the Term Loan to make one or more amendments or modifications to
(i) allow the maturity and scheduled amortization (if any) of the Loans of the
accepting Lenders to be extended and/ or (ii) increase
134
CHAR1\1753066v5

--------------------------------------------------------------------------------



the Applicable Margin and/or fees payable with respect to the Loans and
Commitments (if any) of the accepting Lenders (“Permitted Amendments”) pursuant
to procedures reasonably specified by the Administrative Agent and reasonably
acceptable to the Company.  Such notice shall set forth (i) the terms and
conditions of the requested Permitted Amendment and (ii) the date on which such
Permitted Amendment is requested to become effective.  Permitted Amendments
shall become effective only with respect to the Loans and/or Commitments of the
Lenders that accept the applicable Loan Modification Offer (such Lenders, the
“Accepting Lenders”) and, in the case of any Accepting Lender, only with respect
to such Lender’s Loans and/or Commitments as to which such Lender’s acceptance
has been made.  The Company, each other Credit Party and each Accepting Lender
shall execute and deliver to the Administrative Agent such documentation (a
“Loan Amendment”) as the Administrative Agent shall reasonably specify to
evidence the acceptance of the Permitted Amendments and the terms and conditions
thereof, and the Credit Parties shall also deliver such corporate resolutions,
customary opinions and other customary documents as reasonably requested by the
Administrative Agent.  The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Loan Amendment.  Any such Permitted
Amendment shall contain language to appropriately include the Lenders
participating in any such tranches in (x) any determination of the Required
Lenders and (y) provisions regarding pro rata payments or sharing of payments.
Each of the parties hereto hereby agrees that upon the effectiveness of any Loan
Amendment, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Permitted Amendment
evidenced thereby and only with respect to the Loans and Commitments of the
Accepting Lenders as to which such Lenders’ acceptance has been made. For the
avoidance of doubt, this paragraph shall supersede any provision of this Section
13.2 to the contrary.
Notwithstanding the foregoing, any waiver, amendment or modification of this
Agreement that by its terms affects the rights or duties under this Agreement of
the Lenders under one or more Tranches but not under any other Tranche may be
effected by an agreement or agreements in writing entered into by the Borrowers
and the requisite percentage in interest of the affected Tranche or Tranches of
Lenders that would be required to consent thereto under this Section 13.2 if
such Tranche or Tranches of Lenders were the only Tranche or Tranches of Lenders
hereunder at the time.
For the avoidance of doubt and notwithstanding anything to the contrary
contained herein, each Lender hereby authorizes the Administrative Agent on its
behalf, and without its further consent, to enter into amendments to this
Agreement and the other Loan Documents as the Administrative Agent may
reasonably deem appropriate in order to effectuate any increase in the Revolving
Credit Commitment pursuant to Section 2.8 or any Incremental Term Loans pursuant
to Section 2.9, including, without limitation, amendments to permit such
increases in the Revolving Credit Commitment and any Incremental Term Loans to
share ratably in the benefits of this Agreement and the other Loan Documents and
to include appropriately any Lenders under such increases in the Revolving
Credit Commitment and any Incremental Term Loans in any determination of
Required Lenders; provided that no such amendment shall adversely affect in any
material respect the rights of any Lender, in each case, without the written
consent of such Lender.
SECTION 13.3    No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, any Issuing Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder or under any other Loan Document preclude any other or
further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.


135
CHAR1\1753066v5

--------------------------------------------------------------------------------



Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 11.2 for the benefit of all the
Lenders and the Issuing Lenders; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) each
Issuing Lender or the Swingline Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as Issuing Lender or Swingline
Lender, as the case may be) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 13.5
(subject to the terms of Section 4.6), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Credit Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 11.2 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 4.6,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.
SECTION 13.4    Expenses; Indemnity; Damage Waiver. In each case, subject to
Section 2.10(b):
(a)    Costs and Expenses. The Credit Parties shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of one
primary counsel for the Administrative Agent and, if necessary, one firm of
local counsel in each relevant jurisdiction), in connection with the syndication
of the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable and documented out-of-pocket expenses
incurred by any Issuing Lender in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, any Lender or any Issuing Lender (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the
Issuing Lender), and shall pay all fees and time charges for attorneys who may
be employees of the Administrative Agent, any Lender or the Issuing Lender, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
(b)    Indemnification by the Credit Parties. The Credit Parties shall indemnify
the Administrative Agent (and any sub-agent thereof), each Lender and each
Issuing Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
reasonable expenses (including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee; provided, that such legal fees and expenses
shall be limited to the reasonable and documented fees, disbursements and other
out-of-pocket charges of one primary counsel, one local counsel in each relevant
jurisdiction, one specialty counsel for each relevant specialty, and one or more
counsel to each group of affected Persons similarly situated if one or
136
CHAR1\1753066v5

--------------------------------------------------------------------------------



more conflicts of interest, or perceived conflicts of interest, arise), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any Person (including
the Company or any other Credit Party) arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 4.11),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by an Issuing Lender to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by a Credit Party or any of its Restricted
Subsidiaries, or any Environmental Claims related in any way to a Credit Party
or any of its Restricted Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Company or any other Credit Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, gross negligence or willful misconduct of such Indemnitee or (y) result
from a claim brought by any Credit Party against an Indemnitee for a material
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if such Credit Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction. Without limiting the provisions of Section 4.11(c), this
Section 13.4(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any Issuing Lender, the Swingline Lender or any Related Party of any
of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), such Issuing Lender, the Swingline Lender or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the unused Commitments, the aggregate
principal amount of outstanding Revolving Credit Loans and such Lender’s
participation in L/C Obligations and Swingline Loans and the Outstanding Amount
of all Term Loans at such time) of such unpaid amount (including any such unpaid
amount in respect of a claim asserted by such Lender), such payment to be made
severally among them based on such Lender’s Commitment Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought), provided, further that, the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), each
Issuing Lender or the Swingline Lender in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent), each Issuing Lender or the Swingline Lender in connection
with such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 4.4(d).


137
CHAR1\1753066v5

--------------------------------------------------------------------------------



(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Credit Party shall assert, and each Credit Party hereby
waives, and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor.
(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 13.1(e) shall survive the resignation of the Administrative Agent, any
Issuing Lender and the Swingline Lender, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations.
SECTION 13.5    Set-off. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Lender, the Swingline Lender, and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law, subject to Section
2.10(b), to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency), other than deposits in
Blackbaud Payment Services Accounts, at any time held and other obligations (in
whatever currency) at any time owing by such Lender, such Issuing Lender, the
Swingline Lender, or any such Affiliate to or for the credit or the account of
the Company or any other Credit Party against any and all of the obligations of
the Company or such Credit Party now or hereafter existing under this Agreement
or any other Loan Document to such Lender, such Issuing Lender, or the Swingline
Lender, irrespective of whether or not such Lender, such Issuing Lender, or the
Swingline Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Company or such Credit Party
may be contingent or unmatured or are owed to a branch or office of such Lender,
such Issuing Lender, or the Swingline Lender different from the branch or office
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff, (i)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 4.14
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lenders, the Swingline Lender, and the other Lenders, and
(ii) the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, each Issuing Lender, the Swingline Lender, and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such Issuing Lender, the
Swingline Lender, or their respective Affiliates may have. Each Lender, each
Issuing Lender, and the Swingline Lender, agrees to notify the Company and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
SECTION 13.6    Governing Law; Jurisdiction; Etc.
138
CHAR1\1753066v5

--------------------------------------------------------------------------------



(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. THE COMPANY AND EACH OTHER CREDIT PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, ANY ISSUING LENDER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUING LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE COMPANY OR ANY OTHER CREDIT PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 13.1. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.


139
CHAR1\1753066v5

--------------------------------------------------------------------------------



SECTION 13.7    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 13.8    Reversal of Payments. To the extent a Borrower makes a payment
or payments to the Administrative Agent for the ratable benefit of the Lenders
or the Administrative Agent receives any payment or proceeds which payments or
proceeds or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, state or federal law,
common law or equitable cause, then, to the extent of such payment or proceeds
repaid, the Obligations or part thereof intended to be satisfied shall be
revived and continued in full force and effect as if such payment or proceeds
had not been received by the Administrative Agent.
SECTION 13.9    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except neither the Company nor any other Credit Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (e) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Lenders and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment(s)
and the Loans (including for purposes of this subsection (b), participations in
L/C Obligations and in Swingline Loans) at the time owing to it); provided that
(in each case with respect to any Facility) any such assignment shall be subject
to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and/or the Loans at the time
140
CHAR1\1753066v5

--------------------------------------------------------------------------------



owing to it (in each case with respect to any Facility) or contemporaneous
assignments to related Approved Funds (determined after giving effect to such
assignments) that equal at least the amount specified in paragraph (b)(i)(B) of
this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided that the Company shall be deemed to have given its consent
five (5) Business Days after the date written notice thereof has been delivered
by the assigning Lender (through the Administrative Agent) unless such consent
is expressly refused by the Company prior to such fifth (5th) Business Day.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement and the other Loan Documents with respect to
the Loans and/or the Commitment assigned, except that this clause (ii) shall not
(A) apply to the Swingline Lender’s rights and obligations in respect of
Swingline Loans or (B) prohibit any Lender from assigning all or a portion of
its rights and obligations among separate Facilities on a non-pro rata basis.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Company (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any unfunded Term Loan Commitment or Incremental Term Loan Commitment or
any Revolving Credit Commitment if such assignment is to a Person that is not a
Lender with a Commitment in respect of the applicable Facility, an Affiliate of
such Lender or an Approved Fund with respect to such Lender or (2) any Term Loan
or Incremental Term Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund; and
(C)    the consent of the Issuing Lenders and the Swingline Lender shall be
required for any assignment in respect of the Revolving Credit Facility.
141
CHAR1\1753066v5

--------------------------------------------------------------------------------



(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company or any of the Company’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
person).
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, any Issuing
Lender or any Lender hereunder (and interest accrued thereon) and (B) acquire
(and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swingline Loans in accordance with its
Commitment Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 4.9, 4.10, 4.11 (subject to the
requirements thereof, including Section 4.11(e)) and 13.4 with respect to facts
and circumstances occurring prior to the effective date of such assignment);
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, each Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
142
CHAR1\1753066v5

--------------------------------------------------------------------------------



(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans and L/C Obligations owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the
Borrowers, the Administrative Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrowers and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Company or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person, a
Defaulting Lender or the Company or any of the Company’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swingline Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and the Issuing Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 13.4(c) without regard to the
existence of any participations.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 13.2 that affects such Participant. The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 4.9 and 4.10, 4.11
(subject to the requirements and limitations therein, including the requirements
under Section 4.11(e) (it being understood that the documentation required under
Section 4.11(e) shall be delivered to the Lender who sells the participation))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 4.12 and
13.13 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 4.10 or
4.11, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Company’s request and
expense, to use reasonable efforts to cooperate with the Company to effectuate
the provisions of Section 4.12 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 13.5 as though it were a Lender; provided that such Participant agrees
to be subject to Section 4.6 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation
143
CHAR1\1753066v5

--------------------------------------------------------------------------------



to disclose all or any portion of the Participant Register (including the
identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note or Notes, if any) to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
(f)    Resignation as Issuing Lender or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America or any other Revolving Credit Lender assigns all of its Revolving
Credit Commitment and Revolving Credit Loans pursuant to subsection (b) above,
Bank of America or such other Revolving Credit Lender may, (i) upon thirty (30)
days’ notice to the Borrower and the Lenders, resign as Issuing Lender and/or
(ii) upon thirty (30) days’ notice to the Borrower, resign as Swingline Lender.
In the event of any such resignation as Issuing Lender or Swingline Lender, the
Borrower shall be entitled to appoint from among the Lenders a successor Issuing
Lender or Swingline Lender hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Bank of
America or such other Revolving Credit Lender as Issuing Lender or Swingline
Lender, as the case may be. If Bank of America or such other Revolving Credit
Lender resigns as Issuing Lender, it shall retain all the rights, powers,
privileges and duties of an Issuing Lender hereunder with respect to all
applicable Letters of Credit outstanding as of the effective date of its
resignation as Issuing Lender and all applicable L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.3(c)). If
Bank of America resigns as Swingline Lender, it shall retain all the rights of
the Swingline Lender provided for hereunder with respect to Swingline Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swingline Loans pursuant to Section 2.4(c). Upon
the appointment of a successor Issuing Lender and/or Swingline Lender, (A) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Issuing Lender or Swingline Lender, as the
case may be, and (B) the successor Issuing Lender shall issue letters of credit
in substitution for the applicable Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America or such other Revolving Credit Lender to effectively assume the
obligations of Bank of America or such other Revolving Credit Lender with
respect to such Letters of Credit.
(g)    Disqualified Institutions.
(i)    No assignment or, to the extent the DQ List has been posted on the
Platform for all Lenders, participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
applicable Lender entered into a
144
CHAR1\1753066v5

--------------------------------------------------------------------------------



binding agreement to sell and assign or participate all or a portion of its
rights and obligations under this Agreement to such Person (unless the Company
has consented to such assignment as otherwise contemplated by this Section 13.9
or a Payment Event of Default or a Bankruptcy Event of Default has occurred and
is continuing at the time of such assignment, in which case such Person will not
be considered a Disqualified Institution for the purpose of such assignment).
For the avoidance of doubt, with respect to any assignee or participant that
becomes a Disqualified Institution after the applicable Trade Date (including as
a result of the delivery of a notice pursuant to, and/or the expiration of the
notice period referred to in, the definition of “Disqualified Institution”),
such assignee shall not retroactively be considered a Disqualified Institution.
Any assignment in violation of this clause (g)(i) shall not be void, but the
other provisions of this clause (g) shall apply.
(ii)    If any assignment is made to any Disqualified Institution without the
Company’s prior consent in violation of clause (i) above, the Company may, at
its sole expense and effort, upon notice to the applicable Disqualified
Institution and the Administrative Agent, (A) terminate any Revolving Credit
Commitment of such Disqualified Institution and repay all obligations of the
Borrowers owing to such Disqualified Institution in connection with such
Revolving Credit Commitment, (B) in the case of outstanding Term Loans held by
Disqualified Institutions, prepay such Term Loan by paying the lesser of (x) the
principal amount thereof and (y) the amount that such Disqualified Institution
paid to acquire such Term Loans, in each case plus accrued interest, accrued
fees and all other amounts (other than principal amounts) payable to it
hereunder and under the other Loan Documents and/or (C) require such
Disqualified Institution to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in this Section 13.9), all of its
interest, rights and obligations under this Agreement and related Loan Documents
to an Eligible Assignee that shall assume such obligations at the lesser of (x)
the principal amount thereof and (y) the amount that such Disqualified
Institution paid to acquire such interests, rights and obligations, in each case
plus accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder and other the other Loan Documents; provided
that (i) the Company shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 13.9(b), (ii) such assignment does not
conflict with applicable Laws and (iii) in the case of clause (B), the Borrowers
shall not use the proceeds from any Loans to prepay Term Loans held by
Disqualified Institutions.
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrowers,
the Administrative Agent or any other Lender, (y) attend or participate in
meetings attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any plan of reorganization or plan of liquidation pursuant to any
Debtor Relief Laws (“Plan of Reorganization”), each Disqualified Institution
party hereto hereby agrees (1) not to vote on such Plan of Reorganization, (2)
if such Disqualified Institution does vote on such Plan of Reorganization
notwithstanding the restriction in the foregoing clause (1), such vote will
145
CHAR1\1753066v5

--------------------------------------------------------------------------------



be deemed not to be in good faith and shall be “designated” pursuant to Section
1126(e) of the Bankruptcy Code (or any similar provision in any other Debtor
Relief Laws), and such vote shall not be counted in determining whether the
applicable class has accepted or rejected such Plan of Reorganization in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws) and (3) not to contest any request by any party
for a determination by the bankruptcy court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).
(iv)    The Administrative Agent shall have the right, and the Company hereby
expressly authorizes the Administrative Agent, to (A) post the DQ List on the
Platform, including that portion of the Platform that is designated for “public
side” Lenders or (B) provide the DQ List to each Lender requesting the same.
SECTION 13.10    Treatment of Certain Information; Confidentiality.
(a)    Treatment of Certain Information. Each of the Administrative Agent, the
Lenders and the Issuing Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its Affiliates, its auditors and its Related Parties (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.8 or 2.9 or (B) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to a Borrower and its
obligations, this Agreement or payments hereunder (it being understood that the
DQ List may be disclosed to any assignee or Participant, or prospective assignee
or Participant, in reliance on this clause (vi)), (vii) on a confidential basis
to (A) any rating agency in connection with rating the Company or its
Subsidiaries or the credit facilities provided hereunder or (B) the provider of
any Platform or other electronic delivery service used by the Administrative
Agent, any Issuing Lender and/or the Swingline Lender to deliver Borrower
Materials or notices to the Lenders or (C) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
or other market identifiers with respect to the credit facilities provided
hereunder, or (viii) with the consent of the Company or to the extent such
Information (1) becomes publicly available other than as a result of a breach of
this Section, (2) becomes available to the Administrative Agent, any Lender, any
Issuing Lender or any of their respective Affiliates on a nonconfidential basis
from a source other than the Company or (3) is independently discovered or
developed by a party thereto without utilizing any Information received from the
Company or violating the terms of this Section. For purposes of this Section,
“Information” means all information received from the Company or any Restricted
Subsidiary relating to the Company or any Restricted Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or any Issuing Lender on a nonconfidential
basis prior to disclosure by the Company or any Restricted Subsidiary, provided
that, in the case of information received from the Company or any Restricted
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any
146
CHAR1\1753066v5

--------------------------------------------------------------------------------



Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. In addition, the Administrative Agent and the Lenders
may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent, agents and the
Lenders in connection with the administration of this Agreement, the other Loan
Documents and the Commitments.
(b)    Non-Public Information. Each of the Administrative Agent, the Lenders and
the Issuing Lenders acknowledges that (i) the Information may include material
non-public information concerning a Credit Party or a Subsidiary, as the case
may be, (ii) it has developed compliance procedures regarding the use of
material non-public information and (iii) it will handle such material
non-public information in accordance with applicable Law, including United
States federal and state securities laws.
(c)    Customary Advertising Material. The Credit Parties consent to the
publication by the Administrative Agent or any Lender of customary advertising
material relating to the transactions contemplated hereby using the name,
product photographs, logo or trademark of the Credit Parties.
SECTION 13.11    Performance of Duties. Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.
SECTION 13.12    All Powers Coupled with Interest. All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent and any
Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Commitments remain in
effect or the Credit Facility has not been terminated.
SECTION 13.13    Survival. Notwithstanding any termination of this Agreement,
the indemnities to which the Administrative Agent and the Lenders are entitled
under the provisions of this Article XIII and any other provision of this
Agreement and the other Loan Documents shall continue in full force and effect
and shall protect the Administrative Agent and the Lenders against events
arising after such termination as well as before.
SECTION 13.14    Titles and Captions. Titles and captions of Articles,
Sections and subsections in, and the table of contents of, this Agreement are
for convenience only, and neither limits nor amplifies the provisions of this
Agreement.
SECTION 13.15    Severability of Provisions. Any provision of this Agreement or
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.
SECTION 13.16    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken
147
CHAR1\1753066v5

--------------------------------------------------------------------------------



together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.
SECTION 13.17    Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.
SECTION 13.18    Term of Agreement. This Agreement shall remain in effect from
the Closing Date through and including the date upon which all Obligations
(except for Hedging Obligations and Bank Product Debt not then due and payable
and contingent indemnification obligations not yet due) arising hereunder or
under any other Loan Document shall have been indefeasibly and irrevocably paid
in full and all Commitments have been terminated. No termination of this
Agreement shall affect the rights and obligations of the parties hereto arising
prior to such termination or in respect of any provision of this Agreement which
survives such termination.
SECTION 13.19    USA Patriot Act. Each Lender that is subject to the Patriot Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Company and the other Credit Parties that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify each Credit Party
in accordance with the Patriot Act. The Company and the Credit Parties agree to,
promptly following a request by the Administrative Agent or any Lender, provide
all such other documentation and information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act.
SECTION 13.20    Advice of Counsel, No Strict Construction. Each of the parties
represents to each other party hereto that it has discussed this Agreement with
its counsel. The parties hereto have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.
SECTION 13.21    Inconsistencies with Other Documents; Independent Effect of
Covenants.
(a)    In the event there is a conflict or inconsistency between this Agreement
and any other Loan Document, the terms of this Agreement shall control; provided
that any provision of the other Loan Documents which imposes additional burdens
on the Company or its Subsidiaries or further restricts the rights of the
Company or its Subsidiaries or gives the Administrative Agent or Lenders
additional rights shall not be deemed to be in conflict or inconsistent with
this Agreement and shall be given full force and effect.
(b)    Each Borrower expressly acknowledges and agrees that each covenant
contained in Articles VIII, IX, or X hereof shall be given independent effect.
Accordingly, no Borrower shall
148
CHAR1\1753066v5

--------------------------------------------------------------------------------



engage in any transaction or other act otherwise permitted under any covenant
contained in Articles VIII, IX, or X if, before or after giving effect to such
transaction or act, such Borrower shall or would be in breach of any other
covenant contained in Articles VIII, IX, or X.
SECTION 13.22    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, each of the Credit Parties
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a) the Credit Facilities provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Credit Parties and their
Affiliates, on the one hand, and the Administrative Agent, BAS, and each Lender
(including Affiliates acting as arrangers) on the other hand, and the Credit
Parties are capable of evaluating and understanding and understand and accept
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (b) in connection with the process leading to such
transaction, the Administrative Agent, BAS, and each Person acting as an
arranger hereunder, each is and has been acting solely as a principal and is not
the financial advisor, agent or fiduciary, for any Credit Party or any of their
Affiliates, stockholders, creditors or employees or any other Person; (c)
neither the Administrative Agent, BAS nor any Person acting as an arranger
hereunder has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of any Credit Party with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether the Administrative Agent, BAS or such
other Person has advised or is currently advising any Credit Party or any of its
Affiliates on other matters) and neither the Administrative Agent, BAS nor any
Person acting as an arranger hereunder has any obligation to any Credit Party or
any of their Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; (d) the Administrative Agent, BAS or each Person acting as an
arranger hereunder and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Credit Parties and their Affiliates, and neither the Administrative Agent, BAS
nor any Person acting as an arranger hereunder has any obligation to disclose
any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (e) the Administrative Agent, BAS, and each Person acting as
an arranger hereunder have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and the Credit Parties have consulted
their own legal, accounting, regulatory and tax advisors to the extent they have
deemed appropriate. Each of the Credit Parties hereby waives and releases, to
the fullest extent permitted by law, any claims that it may have against the
Administrative Agent, BAS or each Person acting as an arranger hereunder with
respect to any breach or alleged breach of agency or fiduciary duty.
SECTION 13.23    Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s Office on the Business Day preceding that on which final, non-appealable
judgment is given. The obligations of the Borrowers in respect of any sum due to
any Lender or the Administrative Agent hereunder shall, notwithstanding any
judgment in a currency other than the specified currency, be discharged only to
the extent that on the Business Day following receipt by such Lender or the
Administrative Agent (as the case may be) of any sum adjudged to be so due in
such other currency such Lender or the Administrative Agent (as the case may be)
may in accordance with normal, reasonable banking procedures purchase the
specified currency with such other currency. If the amount of the specified
currency so purchased is less than the sum originally due to such Lender or the
Administrative
149
CHAR1\1753066v5

--------------------------------------------------------------------------------



Agent, as the case may be, in the specified currency, each Borrower agrees, to
the fullest extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent, as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds the sum originally due to the
Lenders or the Administrative Agent, as the case may be, in the specified
currency, the applicable Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to the applicable Borrower.
SECTION 13.24    Electronic Execution; Electronic Records.
(a)    The words “delivery,” “execute,” “execution,” “signed,” “signature,” and
words of like import in any Loan Document or any other document executed in
connection herewith shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it;
provided further without limiting the foregoing, upon the request of the
Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart. For the avoidance of doubt, the
authorization under this paragraph may include, without limitation, use or
acceptance by the Administrative Agent and each of the Lenders of a manually
signed paper document, amendment, approval, consent, information, notice,
certificate, request, statement, disclosure or authorization related to this
Agreement (each a “Communication”) which has been converted into electronic form
(such as scanned into PDF format), or an electronically signed Communication
converted into another format, for transmission, delivery and/or retention.
(b)    The Company hereby acknowledges the receipt of a copy of this Agreement
and all other Loan Documents. The Administrative Agent and each Lender may, on
behalf of the Borrowers, create a microfilm or optical disk or other electronic
image of this Agreement and any or all of the other Loan Documents. The
Administrative Agent and each Lender may store the electronic image of this
Agreement and the other Loan Documents in its electronic form and then destroy
the paper original as part of the Administrative Agent’s and each Lender’s
normal business practices, with the electronic image deemed to be an original
and of the same legal effect, validity and enforceability as the paper
originals.
SECTION 13.25    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Solely to the extent any Lender or Issuing Lender that is an
Affected Financial Institution is a party to this Agreement and notwithstanding
anything to the contrary in any Loan Document or in any other agreement,
arrangement or understanding among any such parties, each party hereto
acknowledges that any liability of any Lender or Issuing Lender that is an
Affected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the Write-Down and Conversion
Powers of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:


150
CHAR1\1753066v5

--------------------------------------------------------------------------------



(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or Issuing Lender that is an Affected Financial
Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.
SECTION 13.26    Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
any Hedging Agreement or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States): In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
SECTION 13.27    Amendment and Restatement. The parties to the Existing Credit
Agreement, to the extent party hereto, each hereby agree that, at such time as
this Agreement shall have become effective pursuant to the terms of Section 5.1,
(a) the Existing Credit Agreement automatically shall be deemed amended and
restated in its entirety by this Agreement, and (b) the Commitments and Loans
under the Existing Credit Agreement and as defined therein automatically shall
be replaced with the Commitments and Loans hereunder. This Agreement is not a
novation of the Existing Credit Agreement. On the Closing Date, (i)(x) the
Credit Parties shall prepay any dollar tranche revolving credit loans
outstanding under the Existing Credit Agreement to the extent necessary to keep
the outstanding Dollar Tranche Revolving Credit
151
CHAR1\1753066v5

--------------------------------------------------------------------------------



Loans ratable with the revised Dollar Tranche Revolving Credit Commitments as of
the Closing Date, and (y) the dollar tranche revolving credit loans and dollar
tranche revolving credit commitments made by the lenders under the Existing
Credit Agreement shall be re-allocated and restated among the Lenders so that,
as of the Closing Date, the respective Dollar Tranche Revolving Credit
Commitments of the Lenders shall be as set forth on Schedule 1.1(b) and (ii)(x)
the Credit Parties shall prepay any designated currency tranche revolving credit
loans outstanding under the Existing Credit Agreement to the extent necessary to
keep the outstanding Designated Currency Tranche Revolving Credit Loans ratable
with the revised Designated Currency Tranche Revolving Credit Commitments as of
the Closing Date, and (y) the designated currency tranche revolving credit loans
and designated currency tranche revolving credit commitments made by the lenders
under the Existing Credit Agreement shall be re-allocated and restated among the
Lenders so that, as of the Closing Date, the respective Designated Currency
Tranche Revolving Credit Commitments of the Lenders shall be as set forth on
Schedule 1.1(b).
[Signature pages to follow]


152
CHAR1\1753066v5


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers, all as of the day and year first written
above.


BLACKBAUD, INC., as a Borrower
By:/s/ Anthony W. BoorName:Anthony W. BoorTitle:Executive Vice President and
Chief Financial Officer

AMENDED AND RESTATED CREDIT AGREEMENT
BLACKBAUD, INC.





--------------------------------------------------------------------------------







ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A.,as Administrative AgentBy:/s/ Liliana ClaarName:Liliana
ClaarTitle:Vice President

AMENDED AND RESTATED CREDIT AGREEMENT
BLACKBAUD, INC.





--------------------------------------------------------------------------------







LENDERS:
BANK OF AMERICA, N.A., as a Lender, Swingline
Lender and an Issuing LenderBy:/s/ Thomas M. PaulkName:Thomas M.
PaulkTitle:Senior Vice President

AMENDED AND RESTATED CREDIT AGREEMENT
BLACKBAUD, INC.





--------------------------------------------------------------------------------






THE TORONTO-DOMINION BANK, NEW YORK
BRANCH, as a Lender
By:/s/ Maria MacchiaroliName:Maria MacchiaroliTitle:Authorized Signatory







AMENDED AND RESTATED CREDIT AGREEMENT
BLACKBAUD, INC.





--------------------------------------------------------------------------------





BBVA USA, as a Lender
By:/s/ Jay S. TweedName:Jay S. TweedTitle:SVP



AMENDED AND RESTATED CREDIT AGREEMENT
BLACKBAUD, INC.





--------------------------------------------------------------------------------







TRUIST BANK, as a Lender
By:/s/ Steven ThompsonName:Steven ThompsonTitle:Vice President



AMENDED AND RESTATED CREDIT AGREEMENT
BLACKBAUD, INC.





--------------------------------------------------------------------------------







REGIONS BANK, as a Lender
By:/s/ Delaney BeseckerName:Delaney BeseckerTitle:Associate





AMENDED AND RESTATED CREDIT AGREEMENT
BLACKBAUD, INC.





--------------------------------------------------------------------------------





TD BANK, N.A., as a Lender
By:/s/ Michael B. CooperName:Michael B. CooperTitle:Vice President





AMENDED AND RESTATED CREDIT AGREEMENT
BLACKBAUD, INC.





--------------------------------------------------------------------------------





UNITED COMMUNITY BANK, as a Lender
By:/s/ Jeff WilsonName:Jeff WilsonTitle:Vice President





AMENDED AND RESTATED CREDIT AGREEMENT
BLACKBAUD, INC.





--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION, as a Lender
By:/s/ Andrew FraserName:Andrew FraserTitle:Vice President





AMENDED AND RESTATED CREDIT AGREEMENT
BLACKBAUD, INC.





--------------------------------------------------------------------------------





FIFTH THIRD BANK, NATIONAL ASSOCIATION, as a Lender
By:/s/ Jodie R. AyresName:Jodie R. AyresTitle:Senior Vice President





AMENDED AND RESTATED CREDIT AGREEMENT
BLACKBAUD, INC.





--------------------------------------------------------------------------------





KEYBANK NATIONAL ASSOCIATION, as a Lender
By:/s/ Ashley BranieckiName:Ashley BranieckiTitle:Vice President

AMENDED AND RESTATED CREDIT AGREEMENT
BLACKBAUD, INC.






--------------------------------------------------------------------------------





EXHIBIT A-1


[FORM OF] DOLLAR TRANCHE REVOLVING CREDIT NOTE


    [____________], 20[__]
FOR VALUE RECEIVED, the undersigned, [_________], a [_________] organized under
the laws of [_________] (the “Borrower”), promises to pay to
__________________________________ (the “Lender”) and its registered assigns, at
the place and times provided in the Credit Agreement referred to below, the
aggregate unpaid principal amount of all Dollar Tranche Revolving Credit Loans
made by the Lender from time to time pursuant to that certain Amended and
Restated Credit Agreement, dated as of October 30, 2020 (as amended, restated,
supplemented or otherwise modified, the “Credit Agreement”), by and among
[Blackbaud, Inc., a Delaware corporation (“the Company”),] the Borrower, certain
Subsidiaries of [the Borrower][the Company] from time to time party thereto as
borrowers, the Lender and the other lenders from time to time party thereto and
Bank of America, N.A., as the Administrative Agent. Capitalized terms used
herein and not defined herein shall have the meanings assigned thereto in the
Credit Agreement.
The unpaid principal amount of this Dollar Tranche Revolving Credit Note from
time to time outstanding is subject to mandatory repayment from time to time as
provided in the Credit Agreement and shall bear interest as provided in
Section 4.1 of the Credit Agreement. All payments of principal and interest on
this Dollar Tranche Revolving Credit Note shall be payable in Dollars in Same
Day Funds to the account designated in the Credit Agreement.
This Dollar Tranche Revolving Credit Note is entitled to the benefits of, and
evidences Obligations incurred under, the Credit Agreement, to which reference
is made for a description of the security for this Dollar Tranche Revolving
Credit Note and for a statement of the terms and conditions on which the
Borrower is permitted and required to make prepayments and repayments of
principal of the Obligations evidenced by this Dollar Tranche Revolving Credit
Note and on which such Obligations may be declared to be immediately due and
payable.
THIS DOLLAR TRANCHE REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE
TO THE CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.
The Indebtedness evidenced by this Dollar Tranche Revolving Credit Note is
senior in right of payment to all Subordinated Indebtedness referred to in the
Credit Agreement.
The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Dollar Tranche Revolving Credit Note.
[Signature Page Follows]




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Dollar Tranche Revolving
Credit Note as of the day and year first above written.
[________________]




By:            
    Name:         
    Title:         







--------------------------------------------------------------------------------





EXHIBIT A-2


[FORM OF] SWINGLINE NOTE


    [____________], 20[__]


FOR VALUE RECEIVED, the undersigned, BLACKBAUD, INC., a corporation organized
under the laws of Delaware (the “Borrower”), promises to pay to BANK OF AMERICA,
N.A. (the “Lender”) and its registered assigns, at the place and times provided
in the Credit Agreement referred to below, the aggregate unpaid principal amount
of all Swingline Loans made by the Lender from time to time pursuant to that
certain Amended and Restated Credit Agreement, dated as of October 30, 2020 (as
amended, restated, supplemented or otherwise modified, the “Credit Agreement”),
by and among the Borrower, certain Subsidiaries of the Borrower from time to
time party thereto as borrowers, the Lender and the other lenders from time to
time party thereto and Bank of America, N.A., as the Administrative Agent.
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.
The unpaid principal amount of this Swingline Note from time to time outstanding
is subject to mandatory repayment from time to time as provided in the Credit
Agreement and shall bear interest as provided in Section 4.1 of the Credit
Agreement. All payments of principal and interest on this Swingline Note shall
be payable in Dollars in Same Day Funds to the account designated in the Credit
Agreement.
This Swingline Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a
description of the security for this Swingline Note and for a statement of the
terms and conditions on which the Borrower is permitted and required to make
prepayments and repayment of principal of the Obligations evidenced by this
Swingline Note and on which such Obligations may be declared to be immediately
due and payable.
THIS SWINGLINE NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO THE CONFLICTS OR
CHOICE OF LAW PRINCIPLES THEREOF.
The Indebtedness evidenced by this Swingline Note is senior in right of payment
to all Subordinated Indebtedness referred to in the Credit Agreement.
The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Swingline Note.
[Signature Page Follows]




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Swingline Note as of the
day and year first above written.
BLACKBAUD, INC.




By:            
    Name:         
    Title:         











--------------------------------------------------------------------------------





EXHIBIT A-3


[FORM OF] TERM LOAN NOTE


     [____________], 20[__]


FOR VALUE RECEIVED, the undersigned, BLACKBAUD, INC., a corporation organized
under the laws of Delaware (the “Borrower”), promises to pay to
__________________________________ (the “Lender”) and its registered assigns, at
the place and times provided in the Credit Agreement referred to below, the
aggregate unpaid principal amount of the Term Loan made by the Lender from time
to time pursuant to that certain Amended and Restated Credit Agreement, dated as
of October 30, 2020 (as amended, restated, supplemented or otherwise modified,
the “Credit Agreement”), by and among the Borrower, certain Subsidiaries of the
Borrower from time to time party thereto as borrowers, the Lender and the other
lenders from time to time party thereto and Bank of America, N.A., as the
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.
The unpaid principal amount of this Term Loan Note from time to time outstanding
is subject to mandatory repayment from time to time as provided in the Credit
Agreement and shall bear interest as provided in Section 4.1 of the Credit
Agreement. All payments of principal and interest on this Term Loan Note shall
be payable in Dollars in Same Day Funds to the account designated in the Credit
Agreement.
This Term Loan Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a
description of the security for this Term Loan Note and for a statement of the
terms and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the Obligations evidenced by this
Term Loan Note and on which such Obligations may be declared to be immediately
due and payable.
THIS TERM LOAN NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO THE CONFLICTS OR
CHOICE OF LAW PRINCIPLES THEREOF.
The Indebtedness evidenced by this Term Loan Note is senior in right of payment
to all Subordinated Indebtedness referred to in the Credit Agreement.
The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Term Loan Note.
[Signature Page Follows]




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Term Loan Note as of the
day and year first above written.
BLACKBAUD, INC.




By:            
    Name:         
    Title:         







--------------------------------------------------------------------------------





EXHIBIT A-4


[FORM OF] DESIGNATED CURRENCY TRANCHE REVOLVING CREDIT NOTE
    
    [___________], 20[__]


FOR VALUE RECEIVED, the undersigned, [____________], a [____________] organized
under the laws of [____________] (the “Borrower”), promises to pay to
__________________________________ (the “Lender”) and its registered assigns, at
the place and times provided in the Credit Agreement referred to below, the
aggregate unpaid principal amount of all Designated Currency Tranche Revolving
Loans made by the Lender to the Borrower pursuant to Article II of the Credit
Agreement (as hereinafter defined) made by the Lender from time to time pursuant
to that certain Amended and Restated Credit Agreement, dated as of October 30,
2020 (as amended, restated, supplemented or otherwise modified, the “Credit
Agreement”), by and among [Blackbaud, Inc., a Delaware corporation (“the
Company”),] the Borrower, certain Subsidiaries of [the Borrower][the Company]
from time to time party thereto as borrowers, the Lender and the other lenders
from time to time party thereto and Bank of America, N.A., as the Administrative
Agent. Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.


The unpaid principal amount of this Designated Currency Tranche Revolving Credit
Note from time to time outstanding is subject to mandatory repayment from time
to time as provided in the Credit Agreement and shall bear interest as provided
in Section 4.1 of the Credit Agreement. All payments of principal and interest
on this Designated Currency Tranche Revolving Credit Note shall be payable in
Same Day Funds in the Agreed Currency and to the account designated in the
Credit Agreement.
This Designated Currency Tranche Revolving Credit Note is entitled to the
benefits of, and evidences Obligations incurred under, the Credit Agreement, to
which reference is made for a description of the security for this Designated
Currency Tranche Revolving Credit Note and for a statement of the terms and
conditions on which the Borrower is permitted and required to make prepayments
and repayments of principal of the Obligations evidenced by this Designated
Currency Tranche Revolving Credit Note and on which such Obligations may be
declared to be immediately due and payable.
THIS DESIGNATED CURRENCY TRANCHE REVOLVING CREDIT NOTE SHALL BE GOVERNED BY,
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REFERENCE TO THE CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.
The Indebtedness evidenced by this Designated Currency Tranche Revolving Credit
Note is senior in right of payment to all Subordinated Indebtedness referred to
in the Credit Agreement.
The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Designated Currency Tranche Revolving Credit Note.
[Signature Page Follows]




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Designated Currency
Tranche Revolving Credit Note as of the day and year first above written.
[____________]




By:            
    Name:         
    Title:         











--------------------------------------------------------------------------------





EXHIBIT B


[FORM OF] LOAN NOTICE


TO:        Bank of America, N.A., as Administrative Agent


RE:    Amended and Restated Credit Agreement, dated as of October 30, 2020, by
and among Blackbaud, Inc., a Delaware corporation (the “Company”), certain
Subsidiaries of the Company from time to time party thereto as subsidiary
borrowers (the “Subsidiary Borrowers” and, together with the Company, each a
“Borrower” and collectively the “Borrowers”), the Lenders and Bank of America,
N.A., as Administrative Agent, Swingline Lender and an Issuing Bank (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement)


DATE:        [Date]
    


The undersigned hereby requests (select one):


A Borrowing of [Dollar Tranche Revolving Credit][Designated Currency Tranche
Revolving Credit][Term][Incremental Term] Loans


A [conversion] or [continuation] of [Dollar Tranche Revolving Credit][Designated
Currency Tranche Revolving Credit][Term][Incremental Term] Loans


---


1.    On              (the “Credit Extension Date”).


2.    In the amount of [$]             in the following currency: _______.


3.    Comprised of:     Base Rate Loans
Eurocurrency Rate Loans


4.    For Eurocurrency Rate Loans: with an Interest Period of __ months.


[The Revolving Credit Loan(s) requested herein complies with the proviso to the
first sentence of Section [2.1(a)/2.1(b)] of the Credit Agreement.]


[The undersigned Borrower hereby represents and warrants that the conditions
specified in Section 5.2 of the Credit Agreement shall be satisfied on and as of
the date of the Credit Extension Date.]


Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.







--------------------------------------------------------------------------------





[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------





[____________________],
a [________________________]


By:                        
Name:                        
Title:                        







--------------------------------------------------------------------------------





EXHIBIT C


[FORM OF] NOTICE OF ACCOUNT DESIGNATION


Dated as of: _____________
Bank of America, N.A.
901 Main Street
Mail Code: TX1-492-14-11
Dallas, TX
Attention: Kesha Martinez
Facsimile: (214)-290-9416
Email: kesha.martinez@bankofamerica.com


Ladies and Gentlemen:
This Notice of Account Designation is delivered to you pursuant to
Section 5.1(g) of the Amended and Restated Credit Agreement, dated as of October
30, 2020 (as amended, restated, supplemented or otherwise modified, the “Credit
Agreement”), by and among Blackbaud, Inc., a corporation organized under the
laws of Delaware (the “Company”), certain Subsidiaries of the Company from time
to time party thereto as subsidiary borrowers (the “Subsidiary Borrowers” and,
together with the Company, each a “Borrower” and collectively the “Borrowers”),
the lenders who are or may become a party thereto, as Lenders (the “Lenders”),
and Bank of America, N.A., as Administrative Agent (the “Administrative Agent”).
1.    The Administrative Agent is hereby authorized to disburse all Loan
proceeds into the following account(s):
[____________________________]
ABA Routing Number: [________]
Account Number: [____________]
2.    This authorization shall remain in effect until revoked or until a
subsequent Notice of Account Designation is provided to the Administrative
Agent.
3.    Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.
[Signature Page Follows]




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation as of the ____ day of ________, ____.
BLACKBAUD, INC.




By:            
    Name:         
    Title:         







--------------------------------------------------------------------------------





EXHIBIT D


[FORM OF] NOTICE OF PREPAYMENT


TO:        Bank of America, N.A., as [Administrative Agent][Swingline Lender]


RE:    Amended and Restated Credit Agreement, dated as of October 30, 2020, by
and among Blackbaud, Inc., a Delaware corporation (the “Company”), certain
Subsidiaries of the Company from time to time party thereto as subsidiary
borrowers (the “Subsidiary Borrowers” and, together with the Company, each a
“Borrower” and collectively the “Borrowers”), the Lenders and Bank of America,
N.A., as Administrative Agent, Swingline Lender and an Issuing Lender (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement)


DATE:        [Date]
    


The undersigned Borrower hereby notifies the Administrative Agent that on
_____________ pursuant to the terms of Section 2.5 (Prepayments) of the Credit
Agreement, such Borrower intends to prepay/repay the following Loans as more
specifically set forth below:


Optional prepayment of [Dollar Tranche Revolving Credit][Designated Currency
Tranche Revolving Credit][Term][Incremental Term] Loans in the following
amount(s):
    
     Base Rate Loans: $            


     Eurocurrency Rate Loans: $            
        In the following Agreed Currency:        
Applicable Interest Period:            


Optional prepayment of Swingline Loans in the following amount:
$            


    This Notice of Prepayment is irrevocable, provided; that the undersigned
Borrower may rescind or postpone any Notice for Prepayment if such prepayment
would have resulted from a refinancing of a Credit Facility, which refinancing
shall not be consummated or otherwise shall be delayed; provided, further that
the undersigned Borrower shall pay all amounts required pursuant to Section 4.9
of the Credit Agreement as a result of the rescission or postponement of such
notice.


Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “.pdf” or “.tif”) shall
be effective as delivery of a manually executed counterpart of this notice.







--------------------------------------------------------------------------------





[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------





[_________________],
a [____________________]


By:                        
Name:                        
Title:                        





--------------------------------------------------------------------------------







EXHIBIT E


[FORM OF] SWINGLINE LOAN NOTICE


TO:        Bank of America, N.A., as Administrative Agent and Swingline Lender


RE:    Amended and Restated Credit Agreement, dated as of October 30, 2020 by
and among Blackbaud, Inc., a Delaware corporation (the “Company”), certain
Subsidiaries of the Company from time to time party thereto as subsidiary
borrowers (the “Subsidiary Borrowers” and, together with the Company, each a
“Borrower” and collectively the “Borrowers”), the Lenders and Bank of America,
N.A., as Administrative Agent, Swingline Lender and an Issuing Lender (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement)


DATE:        [Date]
    


The undersigned hereby requests a Swingline Loan:


1.    On                          (the “Credit Extension Date”)
2.    In the amount of $                .


The Swingline Borrowing requested herein complies with the requirements of the
provisos contained in Section 2.4(a) of the Credit Agreement.


The Company hereby represents and warrants that the conditions specified in
Section 5.2 shall be satisfied on and as of the date of the Credit Extension
Date.


Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “.pdf” or “.tif”) shall
be effective as delivery of a manually executed counterpart of this notice.




BLACKBAUD, INC.,
a Delaware corporation


By:                        
Name:                        
Title:                        







--------------------------------------------------------------------------------





EXHIBIT F


[FORM OF] OFFICER’S COMPLIANCE CERTIFICATE


□ Check for distribution to public and private side Lenders
The undersigned, on behalf of Blackbaud, Inc. (the “Company”), hereby certifies
to the Administrative Agent and the Lenders each as defined in the Credit
Agreement referred to below, as follows:
1.    This Officer’s Compliance Certificate (this “Certificate”) is delivered to
you pursuant to [Section 7.2] [Section 2.8(c)] [Section 2.9(c)] of the Amended
and Restated Credit Agreement, dated as of October 30, 2020 (as amended,
restated, supplemented or otherwise modified, the “Credit Agreement”), by and
among the Company, certain Subsidiaries of the Company from time to time party
thereto as subsidiary borrowers (the “Subsidiary Borrowers” and, together with
the Company, each a “Borrower” and collectively the “Borrowers”), the lenders
who are or may a become party thereto, as Lenders (the “Lenders”), and Bank of
America, N.A., as Administrative Agent (the “Administrative Agent”). Capitalized
terms used herein and not defined herein shall have the meanings assigned
thereto in the Credit Agreement.
2.    I have reviewed the financial [statements] [projections] of the Company
and its Subsidiaries dated as of ______________ and for the ______________
period[s] then ended and [such statements fairly present in all material
respects the financial condition of the Company and its Subsidiaries on a
Consolidated basis as of the dates indicated and the results of their operations
and cash flows for the period[s] indicated] [represent the good faith estimates
(utilizing reasonable assumptions) of the financial condition and operations of
the Company and its Subsidiaries, taken as a whole, in all material respects].
3.    I have reviewed the terms of the Credit Agreement, and the related Loan
Documents and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and the condition of the Company and its
Subsidiaries during the accounting period covered by the financial [statements]
[projections] referred to in Paragraph 2 above. Such review has not disclosed
the existence [at the end of such accounting period] [as of the [Revolving
Credit Increase Effective Date] [Incremental Term Loan Effective Date]] of any
condition or event that constitutes a Default or an Event of Default [or that
shall constitute a Default or an Event of Default immediately after giving
effect to such [increase in the Revolving Credit Commitment] [Incremental Term
Loans]], nor do I have any knowledge of the existence of any such condition or
event as at the date of this Certificate [except, if such condition or event
existed or exists, describe the nature and period of existence thereof and what
action the Borrowers have taken, are taking and propose to take with respect
thereto].
4.    The Applicable Margin and calculations determining such figures are set
forth on the attached Schedule 1 and the Company and its Restricted Subsidiaries
are in [pro forma] compliance with the financial covenants contained in Section
9.1 and Section 9.2 of the Credit Agreement as shown on such Schedule 1.





--------------------------------------------------------------------------------





5.    [Attached hereto as Schedule 2 are (i) calculations of the total assets
and EBITDA of the Company and its Restricted Subsidiaries (determined on a
Consolidated basis in accordance with GAAP) and (ii) a list of each Subsidiary
that is not a Material Domestic Subsidiary or a Material Foreign Subsidiary and
the total assets and EBITDA of each such Subsidiary.]


6.    Attached hereto as Schedule 3 are unaudited consolidating financial
statements reflecting adjustments necessary to eliminate the assets, accounts
and operations of Unrestricted Subsidiaries from such financial statements
referred to in Paragraph 2 above. I have reviewed such financial statements and
such statements fairly present in all material respects the financial condition
and results of the operations of the Company and its Restricted Subsidiaries.


[Signature Page Follows]






--------------------------------------------------------------------------------





WITNESS the following signature as of the ____ day of ________, ____.


BLACKBAUD, INC.




By:            
    Name:         
    Title:         







--------------------------------------------------------------------------------





Schedule 1
to
Officer’s Compliance Certificate




[To be provided by Company]





--------------------------------------------------------------------------------





[Schedule 2
to
Officer’s Compliance Certificate]




[To be provided by Company]





--------------------------------------------------------------------------------







Schedule 3
to
Officer’s Compliance Certificate




[To be provided by Company]





--------------------------------------------------------------------------------





EXHIBIT G


[FORM OF] ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each] Assignor identified in item 1 below ([the] [each, an] “Assignor”) and
[the] [each] Assignee identified in item 2 below ([the] [each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the Assignors]
[the Assignees] hereunder are several and not joint.] Capitalized terms used but
not defined herein shall have the meanings given to them in the Credit Agreement
identified below (as amended, the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by [the] [each] Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, [the] [each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the] [each] Assignee
hereby irrevocably purchases and assumes from [the Assignor] [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s] [the
respective Assignors’] rights and obligations in [its capacity as a Lender]
[their respective capacities as Lenders] under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under the respective facilities identified below (including, without limitation,
any letters of credit, guarantees, and swingline loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)] [the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the] [any] Assignor to [the] [any] Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as [the] [an]
“Assigned Interest”). Each such sale and assignment is without recourse to [the]
[any] Assignor and, except as expressly provided in this Assignment and
Assumption, without representation or warranty by [the] [any] Assignor.
1.    Assignor[s]:        


            
2.    Assignee[s]:        


            
    [for each Assignee, indicate [Affiliate] [Approved Fund] of [identify
Lender]
3.    Borrower:    Blackbaud, Inc., a Delaware corporation (the “Company”), and
certain Subsidiaries of the Company from time to time party thereto as
subsidiary borrowers (the “Subsidiary Borrowers” and, together with the Company,
each a “Borrower” and collectively the “Borrowers”)



--------------------------------------------------------------------------------





4.    Administrative Agent:    Bank of America, N.A., as the administrative
agent under the Credit Agreement.
5.    Credit Agreement:    The Amended and Restated Credit Agreement, dated as
of October 30, 2020, among the Borrowers, the lenders and other financial
institutions from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, Swingline Lender and an Issuing Lender.
6.    Assigned Interest[s]:

Assignor[s]Assignee[s]Facility AssignedAggregate Amount of Commitment/ Loans for
all LendersAmount of Commitment/ Loans AssignedPercentage Assigned of
Commitment/ LoansCUSIP Number$$%$$%$$%

[7.    Trade Date:    ______________]
Effective Date: _____________ ___, 20__.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






--------------------------------------------------------------------------------





The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR[S]
[NAME OF ASSIGNOR]




By:            
    Title:
ASSIGNEE[S]
[NAME OF ASSIGNEE]




By:            
    Title:


[Consented to and] Accepted:


BANK OF AMERICA, N.A.,
    as Administrative Agent


By:        
    Title:


[Consented to:


BLACKBAUD, INC.




By________________________________
Title: ]




[Consented to:


BANK OF AMERICA, N.A., as
an Issuing Lender and Swingline Lender




By_________________________________
Title:











--------------------------------------------------------------------------------





Consented to:
[ ], as
an Issuing Lender




By_________________________________
Title:]







--------------------------------------------------------------------------------





ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.
1.1    Assignor[s]. [The] [Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the] [the relevant] Assigned
Interest, (ii) [the] [such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Company, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Company, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
1.2.    Assignee[s]. [The] [Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an Eligible Assignee under
the Credit Agreement (including, in the case of any assignment of any Designated
Currency Tranche Revolving Credit Commitment that the Assignee is able to fund
in Agreed Currencies as and when required under the Credit Agreement), subject
to receipt of such consents, if any, as may be required under Section 13.9 of
the Credit Agreement, (iii) from and after the Effective Date, it shall be bound
by the provisions of the Credit Agreement as a Lender thereunder and, to the
extent of [the] [the relevant] Assigned Interest, shall have the obligations of
a Lender thereunder, (iv) it is sophisticated with respect to decisions to
acquire assets of the type represented by the Assigned Interest and either it,
or the person exercising discretion in making its decision to acquire the
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 7.1 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the] [such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the] [such] Assigned Interest, (vii) attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement (including, for the avoidance of doubt, pursuant to Section 4.11(e) of
the Credit Agreement), duly completed and executed by [the][such] Assignee, and
(viii) it is not a Disqualified Institution or a Defaulting Lender; and (b)
agrees that (i) it will, independently and without reliance on the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.


2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the] [the relevant]
Assignor for amounts which have accrued to but excluding the



--------------------------------------------------------------------------------





Effective Date and to [the] [the relevant] Assignee for amounts which have
accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. THIS ASSIGNMENT AND ASSUMPTION SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------





EXHIBIT H


FORM OF GUARANTY AGREEMENT







AMENDED AND RESTATED GUARANTY AGREEMENT
dated as of [___________]
by and among
BLACKBAUD, INC. and
certain Subsidiaries of BLACKBAUD, INC.,
as Guarantors,


in favor of
BANK OF AMERICA, N.A.,
as Administrative Agent












--------------------------------------------------------------------------------





THIS AMENDED AND RESTATED GUARANTY AGREEMENT, dated as of [_________] (this
“Guaranty”), made by BLACKBAUD, INC., a Delaware corporation (the “Company”),
and certain Subsidiaries of the Company which may become parties to this
Guaranty from time to time by executing a supplement hereto (a “Guaranty
Supplement”) substantially in the form attached hereto as Annex I (such
Subsidiaries, together with the Company (in its capacity as a Guarantor of
Hedging Obligations between any Credit Party (other than the Company) and any
Lender or an Affiliate of a Lender and any Bank Product Debt owing by any Credit
Party (other than the Company)), each a “Guarantor” and collectively, the
“Guarantors”), in favor of Bank of America, N.A. (“Bank of America”), as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
ratable benefit of itself and the holders of the Guaranteed Obligations (as
defined below).
PRELIMINARY STATEMENTS
WHEREAS, pursuant to the terms of the Credit Agreement dated as of June 2, 2017
(as amended, restated, supplemented or otherwise modified prior to the date
hereof, the “Existing Credit Agreement”), by and among the Company, certain
Subsidiaries of the Company from time to time party thereto as subsidiary
borrowers, the financial institutions (the “Existing Lenders”) from time to time
party thereto and the Administrative Agent, the Existing Lenders required the
Company to execute the Guaranty, dated as of June 8, 2017 (as amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Existing
Guaranty”);
WHEREAS, the Company, the Administrative Agent and certain Existing Lenders have
agreed to amend and restate the Existing Credit Agreement pursuant to the
Amended and Restated Credit Agreement, dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Company, certain Subsidiaries of the Company from
time to time party thereto as subsidiary borrowers (the “Subsidiary Borrowers”
and, together with the Company, each a “Borrower” and, collectively, the
“Borrowers”), the financial institutions (the “Lenders”) from time to time party
thereto and the Administrative Agent;
WHEREAS, the Borrowers and the Guarantors, though separate legal entities,
comprise one integrated financial enterprise, and all Extensions of Credit to
the Borrowers will inure, directly or indirectly, to the benefit of each of the
Guarantors; and
WHEREAS, pursuant to Section 5.1(a) or Section 8.11 of the Credit Agreement, as
applicable, the Guarantors shall have executed and delivered this Guaranty to
the Administrative Agent, for the ratable benefit of itself and the Secured
Parties;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective Extensions of Credit to the
Borrowers thereunder, each Guarantor hereby agrees with the Administrative
Agent, for the ratable benefit of itself and the Secured Parties, as follows:
ARTICLE I
DEFINED TERMS
SECTION 1.1    Definitions. The following terms when used in this Guaranty shall
have the meanings assigned to them below:



--------------------------------------------------------------------------------





“Additional Guarantor” means each Subsidiary of the Company which hereafter
becomes a Guarantor pursuant to Section 4.15 hereof and Section 8.11 of the
Credit Agreement.
“Allocable Amount” has the meaning set forth in Section 2.3.
“Applicable Insolvency Laws” means all Applicable Laws governing bankruptcy,
reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (including, without limitation, 11 U.S.C. Sections 544, 547, 548 and 550
and other “avoidance” provisions of Title 11 of the United States Code, as
amended or supplemented, and under any applicable state Uniform Fraudulent
Transfer Act, Uniform Fraudulent Conveyance Act or similar statute or common law
or proceeding thereunder).
“Guaranteed Obligations” has the meaning set forth in Section 2.1.
“Guarantor Payment” has the meaning set forth in Section 2.3.
“Guaranty” means this Guaranty Agreement, as amended, restated, supplemented or
otherwise modified.
“Original Currency” has the meaning set forth in Section 2.11.
“Secured Party” has the meaning set forth in Section 2.1.
“Specified Currency” has the meaning set forth in Section 4.17.
SECTION 1.2    Other Definitional Provisions.
Capitalized terms used and not otherwise defined in this Guaranty including the
preambles and recitals hereof shall have the meanings ascribed to them in the
Credit Agreement. In the event of a conflict between capitalized terms defined
herein and in the Credit Agreement, the Credit Agreement shall control. The
words “hereof,” “herein”, “hereto” and “hereunder” and words of similar import
when used in this Guaranty shall refer to this Guaranty as a whole and not to
any particular provision of this Guaranty, and Section references are to this
Guaranty unless otherwise specified. The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.
ARTICLE II
GUARANTY


SECTION 2.1    Guaranty.Each Guarantor hereby, jointly and severally with the
other Guarantors, unconditionally and irrevocably guarantees as primary obligor
and not as surety to the Administrative Agent for the ratable benefit of itself
and the holders of the Guaranteed Obligations (each a “Secured Party” and
collectively, the “Secured Parties”), and their respective permitted successors,
endorsees, transferees and assigns, the prompt payment and performance of all
Obligations (including, without limitation, all Bank Product Debt of any Credit
Party or its Subsidiaries), whether primary or secondary (whether by way of
endorsement or otherwise), whether now existing or hereafter arising, whether or
not from time to time reduced or extinguished (except by payment thereof) or
hereafter increased or incurred, whether or not recovery may be or hereafter
becomes barred by the statute of limitations, whether enforceable or
unenforceable as against the Company or any Subsidiary thereof, whether or not
discharged, stayed or otherwise affected by any Applicable Insolvency Law or
proceeding thereunder, whether created directly with the Administrative Agent or
any Secured Party or acquired by the Administrative Agent or any Secured Party
through assignment, endorsement or otherwise, whether



--------------------------------------------------------------------------------





matured or unmatured, whether joint or several, as and when the same become due
and payable (whether at maturity or earlier, by reason of acceleration,
mandatory repayment or otherwise), in accordance with the terms of any such
instruments evidencing any such obligations, including all renewals, extensions
or modifications thereof (all such Obligations, including all of the foregoing
being hereafter collectively referred to as the “Guaranteed Obligations”);
provided, that “Guaranteed Obligations” of a Guarantor shall exclude any
Excluded Hedging Obligations of such Guarantor.
SECTION 2.2    Bankruptcy Limitations on each Guarantor.Notwithstanding anything
to the contrary contained in Section 2.1, it is the intention of each Guarantor,
the Administrative Agent and the Secured Parties that, in any proceeding
involving the bankruptcy, reorganization, arrangement, adjustment of debts,
relief of debtors, dissolution or insolvency or any similar proceeding with
respect to any Guarantor or its assets, the amount of such Guarantor’s
obligations with respect to the Guaranteed Obligations shall be equal to, but
not in excess of, the maximum amount thereof not subject to avoidance or
recovery by operation of Applicable Insolvency Laws after giving effect to
Section 2.3. To that end, but only in the event and to the extent that after
giving effect to Section 2.3, such Guarantor’s obligations with respect to the
Guaranteed Obligations or any payment made pursuant to such Guaranteed
Obligations would, but for the operation of the first sentence of this
Section 2.2, be subject to avoidance or recovery in any such proceeding under
Applicable Insolvency Laws after giving effect to Section 2.3, the amount of
each Guarantor’s obligations with respect to the Guaranteed Obligations shall be
limited to the largest amount which, after giving effect thereto, would not,
under Applicable Insolvency Laws, render such Guarantor’s obligations with
respect to the Guaranteed Obligations unenforceable or avoidable or otherwise
subject to recovery under Applicable Insolvency Laws. To the extent any payment
actually made pursuant to the Guaranteed Obligations exceeds the limitation of
the first sentence of this Section 2.2 and is otherwise subject to avoidance and
recovery in any such proceeding under Applicable Insolvency Laws, the amount
subject to avoidance shall in all events be limited to the amount by which such
actual payment exceeds such limitation and the Guaranteed Obligations as limited
by the first sentence of this Section 2.2 shall in all events remain in full
force and effect and be fully enforceable against each Guarantor. The first
sentence of this Section 2.2 is intended solely to preserve the rights of the
Administrative Agent hereunder against each Guarantor in such proceeding to the
maximum extent permitted by Applicable Insolvency Laws and neither such
Guarantor, any Borrower, any other Guarantor nor any other Person shall have any
right or claim under such sentence that would not otherwise be available under
Applicable Insolvency Laws in such proceeding.
SECTION 2.3    Agreements for Contribution.To the extent any Guarantor is
required, by reason of its obligations hereunder, to make a payment (a
“Guarantor Payment”) in an amount which, taking into account all other previous
or concurrent payments made by any other Guarantor pursuant to this Guaranty,
would be greater than the amount which otherwise would have been paid by or
attributable to such Guarantor if each Guarantor had paid the Guaranteed
Obligations satisfied by such Guarantor Payment in the same proportion as such
Guarantor’s Allocable Amount (as determined immediately prior to such Guarantor
Payment) bore to the aggregate Allocable Amounts of each of the Guarantors as
determined immediately prior to the making of such Guarantor Payment, then such
Guarantor shall have an enforceable right of contribution against the Company
and the remaining Guarantors, and the Company and the remaining Guarantors shall
be liable for repayment of the full amount of such excess payment, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Guarantor Payment. Subject only to the subordination provided in
Section 2.3(d), such Guarantor further shall be subrogated to any and all rights
of the Secured Parties against the Company and the remaining Guarantors to the
extent of such excess payment. As of any date of determination, the “Allocable
Amount” of any Guarantor shall be equal to the excess of the fair saleable value
of the property of such Guarantor over the total liabilities of such Guarantor
(including the maximum amount reasonably expected to become due in respect of
contingent liabilities, calculated, without duplication, assuming each other
Guarantor that is also liable for such contingent liability pays its ratable
share thereof), giving effect



--------------------------------------------------------------------------------





to all payments made by other Guarantors as of such date in a manner to maximize
the amount of such contributions.
(b)    To the extent that any Guarantor would, but for the operation of this
Section 2.3 and by reason of its obligations hereunder or its obligations to
other Guarantors under this Section 2.3, be rendered insolvent for any purpose
under Applicable Insolvency Laws, each of the Guarantors hereby agrees to
indemnify such Guarantor and commits to make a contribution to such Guarantor’s
capital in an amount at least equal to the amount necessary to prevent such
Guarantor from having been rendered insolvent by reason of the incurrence of any
such obligations.
(c)    To the extent that any Guarantor would, but for the operation of this
Section 2.3, be rendered insolvent under any Applicable Insolvency Law by reason
of its incurring of obligations to any other Guarantor under the foregoing
Sections 2.3(a) and (b), such Guarantor shall, in turn, have rights of
contribution and indemnity, to the full extent provided in the foregoing
Sections 2.3(a) and (b), against the Company and the remaining Guarantors, such
that all obligations of all of the Guarantors hereunder and under this
Section 2.3 shall be allocated in a manner such that no Guarantor shall be
rendered insolvent for any purpose under Applicable Insolvency Law by reason of
its incurrence of such obligations.
(d)    Notwithstanding any payment or payments by any of the Guarantors
hereunder, or any set-off or application of funds of any of the Guarantors by
the Administrative Agent or any Secured Party, or the receipt of any amounts by
the Administrative Agent or any Secured Party with respect to any of the
Guaranteed Obligations, none of the Guarantors shall be entitled to be
subrogated to any of the rights of the Administrative Agent or any Secured Party
against the Company or the other Guarantors or against any collateral security
held by the Administrative Agent or any Secured Party for the payment of the
Guaranteed Obligations nor shall any of the Guarantors seek any reimbursement
from the Company or any of the other Guarantors in respect of payments made by
such Guarantor in connection with the Guaranteed Obligations, until all amounts
owing to the Administrative Agent and the Secured Parties on account of the
Guaranteed Obligations (other than contingent indemnification obligations not
yet due and Bank Product Debt) are paid in full (or, in the case of Letters of
Credit, cash collateralized in accordance with the terms of the Credit
Agreement) and the Commitments are terminated. If any amount shall be paid to
any Guarantor on account of such subrogation rights at any time when all of the
Guaranteed Obligations (other than contingent indemnification obligations not
yet due and Bank Product Debt) shall not have been paid in full, such amount
shall be held by such Guarantor in trust for the Administrative Agent,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Administrative Agent in the exact form
received by such Guarantor (duly endorsed by such Guarantor to the
Administrative Agent, if required) to be applied against the Guaranteed
Obligations, whether matured or unmatured, in such order as set forth in the
Credit Agreement.
(e)    This Section 2.3 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 2.3 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.
(f)    The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.
SECTION 2.4    Nature of Guaranty.Each Guarantor agrees that this Guaranty is a
continuing, unconditional guaranty of payment and performance and not of
collection, and that its obligations under this Guaranty shall be exclusive and
independent of any security for or other guaranty of the Guaranteed



--------------------------------------------------------------------------------





Obligations whether executed by any such Guarantor, any other guarantor or by
any other party and shall be primary, absolute and unconditional, irrespective
of, and unaffected by:
(i)    the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, the Credit Agreement or any other Loan Document or
any other agreement, document or instrument to which the Company, any Guarantor
or any of their respective Subsidiaries or Affiliates is or may become a party;
(ii)    the absence of any action to enforce this Guaranty, the Credit Agreement
or any other Loan Document or the waiver or consent by the Administrative Agent
or any Secured Party with respect to any of the provisions of this Guaranty, the
Credit Agreement or any other Loan Document;
(iii)    the existence, value or condition of, or failure to perfect its Lien
against, any security for or other guaranty of the Guaranteed Obligations or any
action, or the absence of any action, by the Administrative Agent or any Secured
Party in respect of such security or guaranty (including, without limitation,
the release of any such security or guaranty);
(iv)    any structural change in, restructuring of or similar change of the
Company, any Guarantor or any of their respective Subsidiaries;
(v)    any other action or circumstances which might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor (other than the
defense of payment or performance); or
(vi)    any direction as to application of payment by the Company or by any
other party;
it being agreed by each Guarantor that, subject to the first sentence of
Section 2.2, its obligations under this Guaranty shall not be discharged until
the final indefeasible payment (or, in the case of Letters of Credit, Cash
Collateralized in accordance with the terms of the Credit Agreement) and
performance, in full, of the Guaranteed Obligations (other than contingent
indemnification obligations not yet due and Bank Product Debt) and the
Commitments are terminated; provided that a Guarantor may be released from the
Guaranteed Obligations pursuant to Section 4.14 of this Guaranty.
(b)    Each Guarantor represents, warrants and agrees that its obligations under
this Guaranty are not and shall not be subject to any counterclaims, offsets or
defenses of any kind against the Administrative Agent, the Secured Parties or
the Company whether now existing or which may arise in the future.
(c)    Each Guarantor hereby agrees and acknowledges that the Guaranteed
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon this Guaranty, and all dealings between the Company and any Guarantor, on
the one hand, and the Administrative Agent and the Secured Parties, on the other
hand, likewise shall be conclusively presumed to have been had or consummated in
reliance upon this Guaranty.
SECTION 2.5    Waivers. To the extent permitted by law, each Guarantor expressly
waives all of the following rights and defenses (other than the defense of
payment or performance) and agrees not to take advantage of or assert any such
right or defense:





--------------------------------------------------------------------------------





(a)    any rights it may now or in the future have under any statute, or at law
or in equity, or otherwise, to compel the Administrative Agent or any Secured
Party to proceed in respect of the Obligations against the Company or any other
Person or against any security for or other guaranty of the payment and
performance of the Guaranteed Obligations before proceeding against, or as a
condition to proceeding against, such Guarantor;
(b)    any defense based upon the failure of the Administrative Agent or any
Secured Party to commence an action in respect of the Guaranteed Obligations
against the Company, any Guarantor or any other Person or any security for the
payment and performance of the Guaranteed Obligations;
(c)    any right to insist upon, plead or in any manner whatever claim or take
the benefit or advantage of, any appraisal, valuation, stay, extension,
marshalling of assets or redemption laws, or exemption, whether now or at any
time hereafter in force, which may delay, prevent or otherwise affect the
performance by such Guarantor of its obligations under, or the enforcement by
the Administrative Agent or the Secured Parties of this Guaranty;
(d)    any right of diligence, presentment, demand, protest and notice (except
as specifically required herein) of whatever kind or nature with respect to any
of the Guaranteed Obligations and waives, to the extent permitted by Applicable
Laws, the benefit of all provisions of law which are or might be in conflict
with the terms of this Guaranty; and
(e)    any and all right to notice of the creation, renewal, extension or
accrual of any of the Obligations and notice of or proof of reliance by the
Administrative Agent or any Secured Party upon, or acceptance of, this Guaranty.
Each Guarantor agrees that any notice or directive given at any time to the
Administrative Agent or any Secured Party which is inconsistent with any of the
foregoing waivers shall be null and void and may be ignored by the
Administrative Agent or such Secured Party, and, in addition, may not be pleaded
or introduced as evidence in any litigation relating to this Guaranty for the
reason that such pleading or introduction would be at variance with the written
terms of this Guaranty, unless the Administrative Agent and the Required Lenders
have specifically agreed otherwise in writing. The foregoing waivers are of the
essence of the transaction contemplated by the Credit Agreement and the other
Loan Documents and, but for this Guaranty and such waivers, the Administrative
Agent and Secured Parties would decline to enter into the Credit Agreement and
the other Loan Documents.
SECTION 2.6    Modification of Loan Documents, etc. Neither the Administrative
Agent nor any Secured Party shall incur any liability to any Guarantor as a
result of any of the following, and none of the following shall impair or
release this Guaranty or any of the obligations of any Guarantor under this
Guaranty:
(a)    any change or extension of the manner, place or terms of payment of, or
renewal or alteration of all or any portion of, the Guaranteed Obligations;
(b)    any action under or in respect of the Credit Agreement or the other Loan
Documents in the exercise of any remedy, power or privilege contained therein or
available to any of them at law, in equity or otherwise, or waiver or refrain
from exercising any such remedies, powers or privileges;
(c)    any amendment or modification, in any manner whatsoever, of the Credit
Agreement or any other Loan Document;





--------------------------------------------------------------------------------





(d)    any extension or waiver of the time for performance by the Company, any
Guarantor or any other Person of, or compliance with, any term, covenant or
agreement on its part to be performed or observed under the Credit Agreement or
any other Loan Document, or waive such performance or compliance or consent to a
failure of, or departure from, such performance or compliance;
(e)    any taking and holding of security or collateral for the payment of the
Obligations or the sale, exchange, release, disposal of, or other dealing with,
any property pledged, mortgaged or conveyed, or in which the Administrative
Agent or the Secured Parties have been granted a Lien, to secure any
Indebtedness of the Company, any Guarantor or any other Person to the
Administrative Agent or the Secured Parties;
(f)    any release of anyone who may be liable in any manner for the payment of
any amounts owed by the Company, any Guarantor or any other Person to the
Administrative Agent or any Secured Party;
(g)    any modification or termination of the terms of any intercreditor or
subordination agreement pursuant to which claims of other creditors of the
Company, any Guarantor or any other Person are subordinated to the claims of the
Administrative Agent or any Secured Party; or
(h)    any application of any sums by whomever paid or however realized to any
Obligations owing by the Company, any Guarantor or any other Person to the
Administrative Agent or any Secured Party in such manner as the Administrative
Agent or any Secured Party shall determine in its reasonable discretion.
SECTION 2.7    Demand by the Administrative Agent. In addition to the terms set
forth in this Article II and in no manner imposing any limitation on such terms,
if all or any portion of the then outstanding Guaranteed Obligations under the
Credit Agreement are declared to be immediately due and payable, then the
Guarantors shall, upon demand in writing therefor by the Administrative Agent to
the Guarantors, pay all or such portion of the outstanding Guaranteed
Obligations due hereunder then declared due and payable. Notwithstanding the
foregoing, each Guarantor agrees that, in the event of the dissolution or
insolvency of the Company or any Guarantor, or the inability or failure of the
Company or any Guarantor to pay debts as they become due, or an assignment by
the Company or any Guarantor for the benefit of creditors, or the commencement
of any case or proceeding in respect of the Company or any Guarantor under
bankruptcy, insolvency or similar laws, and if such event shall occur at a time
when an Event of Default exists and any of the Guaranteed Obligations may not
then be due and payable, each Guarantor will pay to the Administrative Agent,
for the ratable benefit of the Secured Parties and their respective successors,
indorsees, transferees and assigns, forthwith the full amount which would be
payable hereunder by each Guarantor if all such Guaranteed Obligations were then
due and payable.
SECTION 2.8    Remedies. Upon the occurrence and during the continuance of any
Event of Default, with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, enforce against the Guarantors their respective obligations and
liabilities hereunder and exercise such other rights and remedies as may be
available to the Administrative Agent hereunder, under the Credit Agreement or
the other Loan Documents or otherwise.
SECTION 2.9    Benefits of Guaranty. The provisions of this Guaranty are for the
benefit of the Administrative Agent and the Secured Parties and their respective
permitted successors, transferees, endorsees and assigns, and nothing herein
contained shall impair, as between or among the Company, the Administrative
Agent and the Secured Parties, the obligations of the Company under the Credit
Agreement and the other Loan Documents. In the event all or any part of the
Obligations are transferred,



--------------------------------------------------------------------------------





endorsed or assigned by the Administrative Agent or any Lender to any Person or
Persons as permitted under the Credit Agreement, any reference to an
“Administrative Agent” or “Lender” herein shall be deemed to refer equally to
such Person or Persons.
SECTION 2.10    Termination; Reinstatement.     Subject to subsection (c) below,
this Guaranty shall remain in full force and effect until all the Guaranteed
Obligations (other than contingent indemnification obligations not yet due and
Bank Product Debt) are paid in full (or, in the case of Letters of Credit, cash
collateralized in accordance with the terms of the Credit Agreement) and the
Commitments are terminated.
(b)    No payment made by any Borrower, any Guarantor, or any other Person
received or collected by the Administrative Agent or any Secured Party from any
Borrower, any Guarantor, or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Guaranteed Obligations shall
be deemed to modify, reduce, release or otherwise affect the liability of any
Guarantor hereunder which shall, notwithstanding any such payment (other than
any payment made by such Guarantor in respect of the obligations of the
Guarantors or any payment received or collected from such Guarantor in respect
of the obligations of the Guarantors), remain liable for the obligations of the
Guarantors up to the maximum liability of such Guarantor hereunder until the
Guaranteed Obligations (other than contingent indemnification obligations not
yet due and Bank Product Debt) are paid in full (or, in the case of Letters of
Credit, cash collateralized in accordance with the terms of the Credit
Agreement) and the Commitments are terminated.
(c)    Each Guarantor agrees that, if any payment made by the Company or any
other Person applied to the Obligations is at any time annulled, set aside,
rescinded, invalidated, declared to be fraudulent or preferential or otherwise
required to be refunded or repaid by the Administrative Agent or any Secured
Party to the Company, its estate, trustee, receiver or any other Person,
including, without limitation, any Guarantor, under any Applicable Law or
equitable cause, then, to the extent of such payment or repayment, each
Guarantor’s liability hereunder shall be and remain in full force and effect, as
fully as if such payment had never been made, and, if prior thereto, this
Guaranty shall have been canceled or surrendered, this Guaranty shall be
reinstated in full force and effect, and such prior cancellation or surrender
shall not diminish, release, discharge, impair or otherwise affect the
obligations of such Guarantor in respect of the amount of such payment.
SECTION 2.11    Payments. Payments by the Guarantors shall be made to the
Administrative Agent, to be credited and applied to the Guaranteed Obligations
in accordance with Sections 4.4 and 11.4 of the Credit Agreement, in Same Day
Funds to an account designated by the Administrative Agent at the Administrative
Agent’s Office (or, with respect to the Designated Currency Tranche, in the
applicable Lending Office) or at any other address that may be specified in
writing from time to time by the Administrative Agent. Notwithstanding the
foregoing provisions of this Section, if, with respect to any Loan in any
Foreign Currency, currency control or exchange regulations are imposed in the
country which issues such currency with the result that the type of currency in
which such Loan was made (the “Original Currency”) no longer exists or the
applicable Guarantor is not able to make payment to the Administrative Agent for
the account of the Secured Parties in such Original Currency, then all payments
to be made by such Guarantor hereunder in such currency shall instead be made
when due in Dollars in an amount equal to the Dollar Amount (as of the date of
payment and as such amount shall be determined pursuant to the Credit Agreement)
of such payment due, it being the intention of the parties hereto that the
Guarantors take all risks of the imposition of any such currency control or
exchange regulations.
    SECTION 2.12        Keepwell.





--------------------------------------------------------------------------------





Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each Specified Credit Party to
honor all of such Specified Credit Party’s obligations under this Agreement and
the other Loan Documents in respect of Hedging Obligations (provided, however,
that each Qualified ECP Guarantor shall only be liable under this Section 2.12
for the maximum amount of such liability that can be hereby incurred without
rendering its obligations under this Section 2.12 or otherwise under this
Agreement voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section 2.12 shall remain in full force and
effect until all the Guaranteed Obligations (other than contingent
indemnification obligations not yet due and Bank Product Debt) are paid in full
(or, in the case of Letters of Credit, cash collateralized in accordance with
the terms of the Credit Agreement) and the Commitments are terminated. Each
Qualified ECP Guarantor intends that this Section 2.12 constitute, and this
Section 2.12 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Specified Credit Party for all purposes of
Section la(18)(A)(v)(II) of the Commodity Exchange Act.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Lenders to make any Extensions of
Credit each Guarantor hereby represents and warrants that:
SECTION 3.1    Existence. Such Guarantor is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its incorporation or
formation, has the power and authority to own its properties and to carry on its
business as now being and hereafter proposed to be conducted and is duly
qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification and authorization except where the failure to be so qualified
would not reasonably be expected to have a Material Adverse Effect.
SECTION 3.2    Authorization of Agreement; Enforceability. Such Guarantor has
the right, power and authority and has taken all necessary corporate or other
action to authorize the execution, delivery and performance of this Guaranty in
accordance with its terms. This Guaranty has been duly executed and delivered by
the duly authorized officers of such Guarantor and this Guaranty constitutes the
legal, valid and binding obligation of such Guarantor enforceable in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar state or federal debtor relief
laws from time to time in effect which affect the enforcement of creditors’
rights in general and the availability of equitable remedies.
SECTION 3.3    No Conflict; Consents. The execution, delivery and performance by
such Guarantor of this Guaranty in accordance with its terms and the
transactions contemplated hereby do not and will not, by the passage of time,
the giving of notice or otherwise, (i) require any material Governmental
Approval except any approval previously or concurrently received or violate any
material Applicable Law, in each case relating to such Guarantor; (ii) conflict
with, result in a breach of or constitute a default under the articles of
incorporation, bylaws or other organizational documents of such Guarantor; (iii)
conflict with, result in a breach of or constitute a default under any
indenture, agreement or other instrument in an aggregate principal amount of at
least $40,000,000 or under which amounts payable or receivable are at least
$40,000,000 to which such Person is a party or by which any of its properties
may be bound; (iv) result in or require the creation or imposition of any Lien
upon or with respect to any property now owned or hereafter acquired by such
Guarantor or (v) require any consent or authorization of, filing with, or other
act in respect of, an arbitrator or Governmental Authority and no



--------------------------------------------------------------------------------





consent of any other Person is required in connection with the execution,
delivery, performance, validity or enforceability of this Guaranty, other than
(A) consents, authorizations, filings or other acts or consents obtained or for
which the failure to obtain or make would not individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect and (B) consents or
filings, if any, under the UCC.
SECTION 3.4    Litigation. Except for matters that would not reasonably be
expected, individually, or in the aggregate, to have a Material Adverse Effect,
there are no actions, suits or proceedings pending nor, to the knowledge of such
Guarantor, threatened in writing against or in any way relating adversely to or
affecting such Guarantor or any its respective properties in any court or before
any arbitrator of any kind or before or by any Governmental Authority.
SECTION 3.5    Title to Assets. Such Guarantor has such title to the real
property owned or leased by it as is necessary to the conduct of its business
and valid and legal title to all of its personal property and assets.
SECTION 3.6    Liens.None of the properties and assets of such Guarantor is
subject to any Lien, except Permitted Liens.
SECTION 3.7    Compliance with the Credit Agreement. Until the Obligations
(other than contingent indemnification obligations not yet due and Bank Product
Debt) are paid in full (or, in the case of Letters of Credit, cash
collateralized in accordance with the terms of the Credit Agreement) and the
Commitments are terminated, such Guarantor shall comply with the provisions of
Articles VII, VIII, IX and X of the Credit Agreement as if a party thereto.
ARTICLE IV
MISCELLANEOUS
SECTION 4.1    Amendments, Waivers and Consents.None of the terms, covenants,
agreements or conditions of this Guaranty may be amended, supplemented or
otherwise modified, nor may they be waived, nor may any consent be given, except
in accordance with Section 13.2 of the Credit Agreement.
SECTION 4.2    Notices.All notices and communications hereunder shall be given
to the addresses and otherwise made in accordance with Section 13.1 of the
Credit Agreement; provided that notices and communications to the Guarantors
shall be directed to the Guarantors at the address of the Company set forth on
Schedule 1.1(a) of the Credit Agreement.
SECTION 4.3    Enforcement Expenses, Indemnification, Taxes.The Guarantors
shall, jointly and severally, pay all reasonable, out-of-pocket expenses
(including, without limitation, attorney’s fees and expenses incurred by the
Administrative Agent and each Lender) to the extent the Company would be
required to do so pursuant to Section 13.4 of the Credit Agreement. All such
costs and expenses shall be additional Guaranteed Obligations.
(b)    The Guarantors shall, jointly and severally, pay and indemnify each
indemnified party (which for purposes of this Guaranty shall include, without
limitation, all Secured Parties) against Indemnified Taxes and Other Taxes to
the extent the Company would be required to do so pursuant to Section 4.11 of
the Credit Agreement.
(c)    The Guarantors shall, jointly and severally, pay and indemnify each
indemnified party to the extent the Company would be required to do so pursuant
to Section 13.4 of the Credit Agreement.



--------------------------------------------------------------------------------





(d)    All amounts due under this Section shall be payable promptly after demand
therefor. The agreements in this Section 4.3 shall survive termination of the
Commitments and repayment of the Obligations and all other amounts payable under
the Credit Agreement and the other Loan Documents.
SECTION 4.4    Governing Law; Submission to Jurisdiction; Venue. The terms of
Section 13.6 of the Credit Agreement with respect to governing law, submission
to jurisdiction and venue are incorporated herein by reference, mutatis
mutandis, and the parties hereto agree to such terms.
(a)    Waiver of Jury Trial. The terms of Section 13.7 of the Credit Agreement
with respect to waiver of jury trial are incorporated herein by reference,
mutatis mutandis, and the parties hereto agree to such terms.
(b)    Preservation of Certain Remedies. The parties hereto and the other Loan
Documents preserve, without diminution, certain remedies that such Persons may
employ or exercise freely, either alone, in conjunction with or during any
dispute, claim or controversy arising out of, connected with or relating to this
Guaranty or any Loan Document. Each such Person shall have and hereby reserves
the right to proceed in any court of proper jurisdiction or by self help to
exercise or prosecute the following remedies, as applicable: (i) all rights to
foreclose against any real or personal property or other security by exercising
a power of sale granted in the Loan Documents or under Applicable Law or by
judicial foreclosure and sale, including a proceeding to confirm the sale,
(ii) all rights of self help including peaceful occupation of property and
collection of rents, set off, and peaceful possession of property and
(iii) obtaining provisional or ancillary remedies including injunctive relief,
sequestration, garnishment, attachment, appointment of receiver and in filing an
involuntary bankruptcy proceeding.
SECTION 4.5    Injunctive Relief, Punitive Damages. Each Guarantor recognizes
that, in the event such Guarantor fails to perform, observe or discharge any of
its obligations or liabilities under this Guaranty, any remedy of law may prove
to be inadequate relief to the Administrative Agent and the Secured Parties.
Therefore, each Guarantor agrees that the Administrative Agent and the Secured
Parties, at the Required Lenders’ option, shall be entitled to temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages.
(b)    The Administrative Agent and each Guarantor hereby agree that no such
Person shall have a remedy of punitive or exemplary damages against any other
party to this Guaranty, the Credit Agreement, the Notes or the other Loan
Documents and each such Person hereby waives any right or claim to punitive or
exemplary damages that they may now have or may arise in the future in
connection with any dispute, claim or controversy arising out of, connected with
or relating to this Guaranty or any Loan Document.
SECTION 4.6    No Waiver by Course of Conduct, Cumulative Remedies. Neither the
Administrative Agent nor any Secured Party shall by any act (except by a written
instrument pursuant to Section 4.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No delay or failure to take action on the part of
the Administrative Agent or any Secured Party in exercising any right, power or
privilege shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or privilege preclude any other or further
exercise thereof or the exercise of any other right, power or privilege or shall
be construed to be a waiver of any Event of Default. No course of dealing
between any Guarantor, the Administrative Agent and any Secured Parties or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Guaranty or to constitute a waiver of any Event of
Default. The enumeration of the rights and remedies of the Administrative Agent
and the Secured Parties set forth in this Guaranty is not intended to be
exhaustive and the exercise by the Administrative Agent and the Secured Parties
of any right or remedy shall not preclude the exercise of any other rights or



--------------------------------------------------------------------------------





remedies, all of which shall be cumulative, and shall be in addition to any
other right or remedy given hereunder or under the other Loan Documents or that
may now or hereafter exist at law or in equity or by suit or otherwise.
SECTION 4.7    Successors and Assigns. This Guaranty shall be binding upon each
Guarantor and its successors and assigns and shall inure to the benefit of each
Guarantor (and shall bind all Persons who become bound as a Guarantor under this
Guaranty), the Administrative Agent and the Secured Parties and their successors
and assigns; provided that no Guarantor may assign, transfer or delegate any of
its rights or obligations under this Guaranty without the prior written consent
of the Administrative Agent and the Secured Parties (given in accordance with
Section 4.1).
SECTION 4.8    Severability. Any provision of this Guaranty which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective only to the extent of such prohibition or unenforceability without
invalidating the remainder of such provision or the remaining provisions hereof
or thereof or affecting the validity or enforceability of such provision in any
other jurisdiction.
SECTION 4.9    Titles and Captions. Titles and captions of Articles, Sections
and subsections in, and the table of contents of, this Guaranty are for
convenience only, and neither limit nor amplify the provisions of this Guaranty.
SECTION 4.10    Counterparts. This Guaranty may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page of this Guaranty by facsimile or in electronic (i.e., “.pdf”
or “.tif”) format shall be effective as delivery of a manually executed
counterpart of this Guaranty.
SECTION 4.11    Set-Off. Upon the occurrence and during the continuance of any
Event of Default, subject to Section 13.5 of the Credit Agreement, each
Guarantor hereby irrevocably authorizes the Administrative Agent and each
Secured Party at any time and from time to time pursuant to Section 13.5 of the
Credit Agreement to set-off and appropriate and apply any and all deposits
(general or special, time or demand, provisional or final), other than deposits
in Blackbaud Payment Services Accounts, in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Administrative Agent or such Secured Party to or for the credit or
the account of such Guarantor, or any part thereof in such amounts as the
Administrative Agent or such Secured Party may elect, against and on account of
the obligations and liabilities of such Guarantor to the Administrative Agent or
such Secured Party hereunder and claims of every nature and description of the
Administrative Agent or such Secured Party against such Guarantor, in any
currency, whether arising hereunder, under the Credit Agreement, any other Loan
Document or otherwise, as the Administrative Agent or such Secured Party may
elect, whether or not the Administrative Agent or any Secured Party has made any
demand for payment and although such obligations, liabilities and claims may be
contingent or unmatured. The Administrative Agent and each Secured Party shall
notify such Guarantor promptly of any such set-off and the application made by
the Administrative Agent or such Secured Party of the proceeds thereof; provided
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of the Administrative Agent and each Secured
Party under this Section 4.11 are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which the
Administrative Agent or such Secured Party may have.





--------------------------------------------------------------------------------





SECTION 4.12    Integration. This Guaranty, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. This Guaranty was drafted with the joint
participation of the respective parties thereto and shall be construed neither
against nor in favor of any party, but rather in accordance with the fair
meaning thereof.
SECTION 4.13    Acknowledgements. Each Guarantor hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Guaranty and the other Loan Documents to which it is a party;
(b)    neither the Administrative Agent nor any Secured Party has any fiduciary
relationship with or duty to any Guarantor arising out of or in connection with
this Guaranty or any of the other Loan Documents, and the relationship between
the Guarantors, on the one hand, and the Administrative Agent and Secured
Parties, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and
(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Guarantors and the Secured Parties.
SECTION 4.14    Releases. At such time as (a) the Guaranteed Obligations (other
than contingent indemnification obligations not yet due and Bank Product Debt)
are paid in full (or, in the case of Letters of Credit, cash collateralized in
accordance with the terms of the Credit Agreement) and the Commitments are
terminated, this Guaranty and all obligations (other than those expressly stated
to survive such termination) of the Administrative Agent and each Guarantor
hereunder shall terminate, all without delivery of any instrument or performance
of any act by any party, or (b) a Guarantor ceases to be a Material Subsidiary
of the Company in connection with a transaction permitted under the terms and
conditions of the Credit Agreement, such Guarantor shall be released from the
Guaranteed Obligations (other than obligations expressly stated to survive the
termination of this Guaranty).
SECTION 4.15    Additional Guarantors. Each Material Subsidiary of the Company
that is required to become a party to this Guaranty pursuant to Section 8.11 of
the Credit Agreement shall become a Guarantor for all purposes of this Guaranty
upon execution and delivery by such Subsidiary of a Guaranty Supplement.
SECTION 4.16    Powers Coupled with an Interest. All authorizations and agencies
herein contained are irrevocable and powers coupled with an interest.


SECTION 4.17    Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Guarantor hereunder in
the currency expressed to be payable herein (the “Specified Currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the Specified Currency with such other currency at the Administrative
Agent’s main office on the Business Day preceding that on which final,
non-appealable judgment is given. The obligations of each Guarantor in respect
of any sum due to such Secured Party or Administrative Agent (as the case may
be) hereunder shall, notwithstanding any judgment in a currency other than the
Specified Currency, be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent of any sum adjudged to be so due
in such other currency such Secured Party or the Administrative Agent (as the
case may be) may in accordance with normal, reasonable banking procedures
purchase the Specified Currency with such other currency.



--------------------------------------------------------------------------------





If the amount of the Specified Currency so purchased is less than the sum
originally due to such Secured Party or the Administrative Agent, as the case
may be, in the Specified Currency, each Guarantor agrees, to the fullest extent
that they may effectively do so, as a separate obligation and notwithstanding
any such judgment, to indemnify such Secured Party or the Administrative Agent,
as the case may be, against such loss, and if the amount of the Specified
Currency so purchased exceeds the sum originally due to such Secured Party or
the Administrative Agent, as the case may be, in the Specified Currency, the
applicable Secured Party or the Administrative Agent, as the case may be, agrees
to remit such excess to such Guarantor.


SECTION 4.18    Acknowledgement Regarding Any Supported QFCs. The terms of
Section 13.26 of the Credit Agreement with respect to acknowledgement regarding
any Supported QFCs are incorporated herein by reference, mutatis mutandis, and
the parties hereto agree to such terms.


SECTION 4.19    Amendment and Restatement of Existing Guaranty. The parties to
the Existing Guaranty, to the extent party hereto, each hereby agree that the
Existing Guaranty automatically shall be deemed amended and restated in its
entirety by this Guaranty. All indebtedness, obligations, liabilities and liens
created by the Existing Guaranty shall continue unimpaired and in full force and
effect, as amended and restated in this Guaranty. This Guaranty is not a
novation of the Existing Guaranty, and this Guaranty evidences the obligations
of the Guarantors (as defined in the Existing Guaranty) under the Existing
Guaranty as continued and amended and restated hereby.




[Signature Pages to Follow]



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed and delivered this Amended and
Restated Guaranty by its duly authorized officer, all as of the day and year
first above written.
BLACKBAUD, INC., as Guarantor
By:                        
Name:                         
Title:                         


[_____________], as Guarantor




By:                        
Name:                         
Title:                         


[Signature Pages Continue]




--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as Administrative Agent




By:                        
Name:                         
Title:                         





--------------------------------------------------------------------------------





ANNEX I TO GUARANTY


Reference is hereby made to the Amended and Restated Guaranty Agreement (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Guaranty”), dated as of October 30, 2020, made by Blackbaud, Inc.
(the “Company”, and together with any Material Domestic Subsidiaries which
become parties to the Guaranty by executing Guaranty supplements thereto
substantially similar in form and substance hereto, the “Guarantors”), in favor
of the Administrative Agent, for the ratable benefit of the Secured Parties,
under the Credit Agreement. Each capitalized term used herein and not defined
herein shall have the meaning given to it in the Guaranty.
By its execution below, the undersigned, [NAME OF NEW GUARANTOR], a
[________________] [corporation] [partnership] [limited liability company],
agrees to become, and does hereby become, a Guarantor under the Guaranty and
agrees to be bound by such Guaranty as if originally a party thereto. By its
execution below, the undersigned represents and warrants as to itself that all
of the representations and warranties contained in Article III of the Guaranty
are true and correct in all material respects (without duplication with respect
to any materiality qualifications set forth in any individual representation and
warranty) as of the date hereof (except to the extent such representation and
warranty relates to an earlier date).
IN WITNESS WHEREOF, [NAME OF NEW GUARANTOR], a [corporation] [partnership]
[limited liability company] has executed and delivered this Annex I counterpart
to the Guaranty as of this __________ day of _________, ____.


    
    [NAME OF NEW GUARANTOR]




    By:____________________________________
    Title:__________________________________    









--------------------------------------------------------------------------------





EXHIBIT I


[FORM OF] PLEDGE AGREEMENT
See Attached.





--------------------------------------------------------------------------------





EXHIBIT J


[FORM OF] BANK PRODUCT PROVIDER NOTICE


Dated as of: _________


Bank of America, N.A.
555 California Street, 4th Floor
Mail Code: CA5-701-04-09
San Francisco, CA 94104
Attention: Liliana Claar, Agency Officer
Facsimile: (415)-503-5003
Email: liliana.claar@baml.com


With a copy to:


Blackbaud, Inc.
65 Fairchild Street
Charleston, SC 29492
Attention: Chief Financial Officer


This Bank Product Provider Notice is delivered to you pursuant to the terms of
the Amended and Restated Credit Agreement, dated as of October 30, 2020 (as
amended, restated, supplemented or otherwise modified, the “Credit Agreement”),
by and among Blackbaud, Inc., a Delaware corporation (the “Company”), certain
Subsidiaries of the Company from time to time party thereto as subsidiary
borrowers (the “Subsidiary Borrowers” and, together with the Company, each a
“Borrower” and collectively the “Borrowers”), the lenders who are or may become
a party thereto, as Lenders (the “Lenders”), and Bank of America, N.A., as
Administrative Agent, Swingline Lender and Issuing Lender. Capitalized terms
used herein and not defined herein shall have the meanings assigned thereto in
the Credit Agreement.
[Name of Bank Product Provider] hereby notifies you, pursuant to the terms of
the Credit Agreement, that:
(a)    [Name of Bank Product Provider] meets the requirements of a Bank Product
Provider under the terms of the Credit Agreement and is a Bank Product Provider
under the Credit Agreement and the other Loan Documents.
(b)    The Credit Parties have entered into Bank Products with [Name of Bank
Product Provider] which include: [set forth Bank Products].
(c)    The methodology to be used by such parties in determining the Bank
Product Debt owing from time to time is: ____________________.
Delivery of this Notice by telecopy or other electronic mail transmission (e.g.
“pdf” or “tif”) shall be effective as an original.
A duly authorized officer of the undersigned has executed this Notice as of the
___ day of _____, _____.



--------------------------------------------------------------------------------





            ,
as a Bank Product Provider


By:         
Name:         
Title:         



--------------------------------------------------------------------------------





EXHIBIT K-1


[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of October 30, 2020 (as amended, restated, supplemented or otherwise modified,
the “Credit Agreement”), by and among Blackbaud, Inc., a Delaware corporation
(the “Company”), certain Subsidiaries of the Company from time to time party
thereto as subsidiary borrowers (the “Subsidiary Borrowers” and, together with
the Company, each a “Borrower” and collectively the “Borrowers”), the lenders
who are or may become a party thereto, as Lenders (the “Lenders”) and Bank of
America, N.A., as Administrative Agent.
Pursuant to the provisions of Section 4.11(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to any Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrowers and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]By: _______________________Name: ________________________Title:
________________________

Date: ________ __, 20[ ]





--------------------------------------------------------------------------------





EXHIBIT K-2


[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of October 30, 2020 (as amended, restated, supplemented or otherwise modified,
the “Credit Agreement”), by and among Blackbaud, Inc., a Delaware corporation
(the “Company”), certain Subsidiaries of the Company from time to time party
thereto as Subsidiary Borrowers, the lenders who are or may become a party
thereto, as Lenders (the “Lenders”) and Bank of America, N.A., as Administrative
Agent.
Pursuant to the provisions of Section 4.11(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]By: _______________________Name:
________________________Title: ________________________

Date: ________ __, 20[ ]





--------------------------------------------------------------------------------





EXHIBIT K-3


[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of October 30, 2020 (as amended, restated, supplemented or otherwise modified,
the “Credit Agreement”), by and among Blackbaud, Inc., a Delaware corporation
(the “Company”), certain Subsidiaries of the Company from time to time party
thereto as Subsidiary Borrowers, the lenders who are or may become a party
thereto, as Lenders (the “Lenders”) and Bank of America, N.A., as Administrative
Agent.
Pursuant to the provisions of Section 4.11(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN-E (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]By: _______________________Name:
________________________Title: ________________________

Date: ________ __, 20[ ]





--------------------------------------------------------------------------------





EXHIBIT K-4




[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of October 30, 2020 (as amended, restated, supplemented or otherwise modified,
the “Credit Agreement”), by and among Blackbaud, Inc., a Delaware corporation
(the “Company”), certain Subsidiaries of the Company from time to time party
thereto as subsidiary borrowers (the “Subsidiary Borrowers” and, together with
the Company, each a “Borrower” and collectively the “Borrowers”), the lenders
who are or may become a party thereto, as Lenders (the “Lenders”) and Bank of
America, N.A., as Administrative Agent.
Pursuant to the provisions of Section 4.11(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E or (W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN-E (or W-8BEN, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrowers and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrowers and the Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]By: _______________________Name: ________________________Title:
________________________

Date: ________ __, 20[ ]






--------------------------------------------------------------------------------





EXHIBIT L
[FORM OF] LETTER OF CREDIT REPORT


TO:        Bank of America, N.A., as Administrative Agent


RE:        Amended and Restated Credit Agreement, dated as of October 30, 2020,
by and among Blackbaud, Inc., a Delaware corporation (the “Company”), certain
Subsidiaries of the Company from time to time party thereto as subsidiary
borrowers (the “Subsidiary Borrowers” and, together with the Company, each a
“Borrower” and collectively the “Borrowers”), the Lenders and Bank of America,
N.A., as Administrative Agent, Swingline Lender and an Issuing Lender (as
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement)


DATE:        [Date]
    


The undersigned, [insert name of Issuing Lender] (the “Issuing Lender”) hereby
delivers this report to the Administrative Agent, pursuant to the terms of
Section 2.3(m) of the Credit Agreement.


The L/C Issuer plans to issue, amend, renew, increase or extend the follow
Letter(s) of Credit on [insert date].



Credit Party


L/C No.
Maximum Face
Amount
Current Face
Amount
CurrencyFinancials or Performance SBLCBeneficiary NameIssuance DateExpiry
DateAuto RenewalDate of AmendmentAmount of Amendment



















[The Issuing Lender made a payment, with respect to L/C No. _______, on [insert
date] in the amount of [$]_____________].



--------------------------------------------------------------------------------







[The applicable Borrower failed to reimburse the Issuing Lender for a payment
made in the amount of [$][insert amount of such payment] pursuant to L/C No.
______ on [insert date of such failure], with respect to L/C No. _______.]


Set forth in the table below is a description of each Letter of Credit issued by
the undersigned and outstanding on the date hereof.



Credit Party


L/C No.
Maximum Face
Amount
Current Face
Amount
CurrencyFinancials or Performance SBLCBeneficiary NameIssuance DateExpiry
DateAuto RenewalDate of AmendmentAmount of Amendment





















Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------





[ISSUING LENDER],
as an Issuing Lender


By:                        
Name:                        
Title:                    

